Exhibit 10(g)-2

 

EXECUTION COPY

 

ETHAN ALLEN INTERIORS INC. HAS CLAIMED CONFIDENTIAL TREATMENT OF PORTIONS OF
THIS DOCUMENT IN ACCORDANCE WITH RULE 24-B UNDER THE SECURITIES EXCHANGE ACT OF
1934

 

 

GRAPHIC [g237281kk01i001.gif]

 

CREDIT AGREEMENT

 

dated as of

 

May 29, 2009

 

Among

 

ETHAN ALLEN GLOBAL, INC.

as Borrower

 

ETHAN ALLEN INTERIORS INC.

 

The Other Loan Parties Party Hereto

 

The Lenders Party Hereto

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

JPMORGAN CHASE BANK, N.A.
as Syndication Agent

 

and

 

CAPITAL ONE LEVERAGE FINANCE CORP.
as Documentation Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.
as Sole Bookrunner and Sole Lead Arranger

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I Definitions

1

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

28

SECTION 1.03.

Terms Generally

28

SECTION 1.04.

Accounting Terms; GAAP

28

 

 

ARTICLE II The Credits

29

 

 

SECTION 2.01.

Commitments

29

SECTION 2.02.

Loans and Borrowings

29

SECTION 2.03.

Requests for Revolving Borrowings

29

SECTION 2.04.

Protective Advances

30

SECTION 2.05.

Swingline Loans and Overadvances

31

SECTION 2.06.

Letters of Credit

32

SECTION 2.07.

Funding of Borrowings

35

SECTION 2.08.

Interest Elections

36

SECTION 2.09.

Termination and Reduction of Commitments; Increase in Commitments

37

SECTION 2.10.

Repayment and Amortization of Loans; Evidence of Debt

38

SECTION 2.11.

Prepayment of Loans

39

SECTION 2.12.

Fees

40

SECTION 2.13.

Interest

41

SECTION 2.14.

Alternate Rate of Interest

41

SECTION 2.15.

Increased Costs

42

SECTION 2.16.

Break Funding Payments

43

SECTION 2.17.

Taxes

43

SECTION 2.18.

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

44

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

47

SECTION 2.20.

Defaulting Lenders

47

SECTION 2.21.

Returned Payments

48

SECTION 2.22.

Senior Debt

49

 

 

 

ARTICLE III Representations and Warranties

49

 

 

 

SECTION 3.01.

Organization; Powers

49

SECTION 3.02.

Authorization; Enforceability

49

SECTION 3.03.

Governmental Approvals; No Conflicts

49

SECTION 3.04.

Financial Condition; No Material Adverse Change

49

SECTION 3.05.

Properties

50

SECTION 3.06.

Litigation and Environmental Matters

50

SECTION 3.07.

Compliance with Laws and Agreements

51

SECTION 3.08.

Investment Company Status

51

SECTION 3.09.

Taxes

51

SECTION 3.10.

ERISA

51

SECTION 3.11.

Disclosure

51

SECTION 3.12.

Material Agreements

52

 

i

--------------------------------------------------------------------------------


 

SECTION 3.13.

Solvency

52

SECTION 3.14.

Insurance

52

SECTION 3.15.

Capitalization and Subsidiaries

52

SECTION 3.16.

No Burdensome Restrictions

52

SECTION 3.17.

Federal Reserve Regulations

52

SECTION 3.18.

Security Interest in Collateral

52

SECTION 3.19.

Employment Matters

53

SECTION 3.20.

Common Enterprise

53

SECTION 3.21.

Credit Card Processors

53

 

 

 

ARTICLE IV Conditions

53

 

 

 

SECTION 4.01.

Effective Date

53

SECTION 4.02.

Each Credit Event

56

 

 

 

ARTICLE V Affirmative Covenants

56

 

 

SECTION 5.01.

Financial Statements; Borrowing Base and Other Information

56

SECTION 5.02.

Notices of Material Events

60

SECTION 5.03.

Existence; Conduct of Business

60

SECTION 5.04.

Payment of Obligations

60

SECTION 5.05.

Maintenance of Properties

61

SECTION 5.06.

Books and Records; Inspection Rights

61

SECTION 5.07.

Compliance with Laws

61

SECTION 5.08.

Use of Proceeds

61

SECTION 5.09.

Insurance

61

SECTION 5.10.

Casualty and Condemnation

61

SECTION 5.11.

Appraisals

61

SECTION 5.12.

Field Examinations

62

SECTION 5.13.

[Intentionally Omitted]

62

SECTION 5.14.

Credit Card Processors

62

SECTION 5.15.

Additional Collateral; Further Assurances

62

 

 

 

ARTICLE VI Negative Covenants

64

 

 

 

SECTION 6.01.

Indebtedness

64

SECTION 6.02.

Liens

66

SECTION 6.03.

Fundamental Changes

67

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

68

SECTION 6.05.

Asset Sales

69

SECTION 6.06.

Sale and Leaseback Transactions

70

SECTION 6.07.

Swap Agreements

70

SECTION 6.08.

Restricted Payments; Certain Payments of Indebtedness

70

SECTION 6.09.

Transactions with Affiliates

71

SECTION 6.10.

Restrictive Agreements

71

SECTION 6.11.

Amendment of Material Documents

72

SECTION 6.12.

Financial Covenants

72

 

 

 

ARTICLE VII Events of Default

72

 

 

 

ARTICLE VIII The Administrative Agent

75

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IX Miscellaneous

79

 

 

 

SECTION 9.01.

Notices

79

SECTION 9.02.

Waivers; Amendments

80

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

82

SECTION 9.04.

Successors and Assigns

83

SECTION 9.05.

Survival

86

SECTION 9.06.

Counterparts; Integration; Effectiveness

86

SECTION 9.07.

Severability

87

SECTION 9.08.

Right of Setoff

87

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

87

SECTION 9.10.

WAIVER OF JURY TRIAL

87

SECTION 9.11.

Headings

88

SECTION 9.12.

Confidentiality

88

SECTION 9.13.

Several Obligations; Nonreliance; Violation of Law

89

SECTION 9.14.

USA PATRIOT Act

89

SECTION 9.15.

Disclosure

89

SECTION 9.16.

Appointment for Perfection

89

SECTION 9.17.

Interest Rate Limitation

89

SECTION 9.18.

Conflicts

90

 

 

 

ARTICLE X Loan Guaranty

90

 

 

 

SECTION 10.01.

Guaranty

90

SECTION 10.02.

Guaranty of Payment

90

SECTION 10.03.

No Discharge or Diminishment of Loan Guaranty

90

SECTION 10.04.

Defenses Waived

91

SECTION 10.05.

Rights of Subrogation

91

SECTION 10.06.

Reinstatement; Stay of Acceleration

91

SECTION 10.07.

Information

92

SECTION 10.08.

Termination

92

SECTION 10.09.

Taxes

92

SECTION 10.10.

Maximum Liability

92

SECTION 10.11.

Contribution

92

SECTION 10.12.

Liability Cumulative

93

 

SCHEDULES:

 

Schedule 2.01 — Commitments

Schedule 2.06 — Existing Letters of Credit

Schedule 3.06 — Disclosed Matters

Schedule 3.14 — Insurance

Schedule 3.15 — Capitalization and Subsidiaries

Schedule 3.21 — Credit Card Processors

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.04 — Existing Investments

Schedule 6.10 — Existing Restrictions

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS:

 

Exhibit A — Form of Assignment and Assumption

Exhibit B — Forms of Opinions of Loan Parties’ Counsels

Exhibit C — Form of Borrowing Base Certificate

Exhibit D — Form of Compliance Certificate

Exhibit E — Joinder Agreement

Exhibit F — List of Closing Documents

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of May 29, 2009 (as it may be amended or modified from
time to time, this “Agreement”), among ETHAN ALLEN GLOBAL, INC., ETHAN ALLEN
INTERIORS INC., the other Loan Parties party hereto, the Lenders party hereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent, JPMORGAN CHASE BANK, N.A.,
as Syndication Agent and CAPITAL ONE LEVERAGE FINANCE CORP., as Documentation
Agent.

 

The parties hereto agree as follows:

 


ARTICLE I


 


DEFINITIONS

 


SECTION 1.01.  DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
HAVE THE MEANINGS SPECIFIED BELOW:


 

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

“Account” has the meaning assigned to such term in the Security Agreement.

 

“Account Debtor” means any Person obligated on an Account.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent greater
than 65% of the Equity Interests of such Foreign Subsidiary being pledged to
support the Secured Obligations would cause a Deemed Dividend Problem.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Commitment” the aggregate of the Commitments of all of the Lenders,
as reduced from time to time pursuant to the terms and conditions hereof.

 

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen

 

--------------------------------------------------------------------------------


 

LIBOR01 Page (or on any successor or substitute page of such page) at
approximately 11:00 a.m. London time on such day (without any rounding).  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.

 

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure, Swingline Loans or Overadvances, a percentage
equal to a fraction the numerator of which is such Lender’s Commitment and the
denominator of which is the aggregate Commitment of all Lenders (if the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s share of the aggregate Revolving Exposures
at that time); provided that in the case of Section 2.20 when a Defaulting
Lender shall exist, any such Defaulting Lender’s Commitment shall be disregarded
in the calculation and (b) with respect to Protective Advances or with respect
to the Aggregate Credit Exposure, a percentage based upon its share of the
Aggregate Credit Exposure and the unused Commitments; provided that in the case
of Section 2.20 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Commitment shall be disregarded in the calculation.

 

“Applicable Pledge Percentage” means 100% but 65% in the case of a pledge by
Holdings, the Borrower or any Domestic Subsidiary of its Equity Interests in a
Foreign Subsidiary that is an Affected Foreign Subsidiary due to a Deemed
Dividend Problem.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be,
based upon the Average Quarterly Availability during the most recently ended
fiscal quarter of Holdings:

 

 

 

Average Quarterly
Availability

 

Commitment Fee
Rate

 

Eurodollar Spread

 

ABR Spread

 

Category 1

 

Greater than
$40,000,000

 

0.50

%

3.25

%

2.25

%

Category 2

 

Less than or equal to
$40,000,000 but
greater than
$20,000,000

 

0.50

%

3.75

%

2.75

%

Category 3

 

Less than or equal to
$20,000,000

 

0.50

%

4.25

%

3.25

%

 

For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of Holdings based upon the Borrowing Base
Certificates and related information that are delivered from time to time
pursuant to Section 5.01 and (b) each change in the Applicable Rate resulting
from a change in Average Quarterly Availability shall be effective during the
period commencing on and including the date of delivery to the Administrative
Agent as of the end of the most recent fiscal quarter and ending on the date
immediately preceding the effective date of the next such change, provided that
the Average Quarterly Availability shall be deemed to be (i) in Category 2
during the period from the Effective Date to the date of delivery to the
Administrative Agent of the Borrowing Base Certificate for the fiscal quarter
ending on or about September 30, 2009 and (ii) in Category 3 (A) at

 

2

--------------------------------------------------------------------------------


 

any time that an Event of Default has occurred and is continuing or (B) at the
option of the Administrative Agent or at the request of the Required Lenders if
Holdings or the Borrower fail to deliver any Borrowing Base Certificate or
related information that is required to be delivered by them pursuant to
Section 5.01, during the period from the expiration of the time for delivery
thereof until each such Borrowing Base Certificate and related information
pursuant to Section 5.01 is so delivered; provided further that if any Borrowing
Base Certificate is at any time restated or otherwise revised or if the
information set forth in any Borrowing Base Certificate otherwise proves to be
false or incorrect such that the Applicable Rate would have been higher than was
otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, the Applicable Rate
shall be immediately recalculated at such higher rate for any applicable periods
and shall be due and payable on demand.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
Aggregate Commitment and (ii) the Borrowing Base minus (b) the Revolving
Exposure of all Lenders.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Availability Trigger” shall be in effect at any time that the average
Availability for the most recently ended calendar month is less than an amount
equal to the greater of (i) 20% of the Aggregate Commitment at such time and
(ii) $10,000,000.

 

“Available Commitment” means, at any time, the Aggregate Commitment then in
effect minus the Revolving Exposure of all Lenders at such time; it being
understood and agreed that any Lender’s Swingline Exposure shall not be deemed
to be a component of the Revolving Exposure for purposes of calculating the
commitment fee under Section 2.12(a).

 

“Average Quarterly Availability” means, for any fiscal quarter, an amount equal
to the average daily Availability during such quarter.

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

 

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

 

3

--------------------------------------------------------------------------------


 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Ethan Allen Global, Inc., a Delaware corporation.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan, (c) a Protective
Advance and (d) an Overadvance.

 

“Borrowing Base” means, at any time, the sum of (a) up to 90% of the Eligible
Credit Card Receivables, plus (b) up to 85% of the Eligible Accounts at such
time, plus (b) the lesser of (i) up to 70% of the Eligible Inventory, valued at
the lower of cost or market value, determined on a first-in-first-out basis, at
such time and (ii) the product of up to 85% multiplied by the Net Orderly
Liquidation Value percentage identified in the most recent inventory appraisal
ordered by the Administrative Agent multiplied by the Eligible Inventory, valued
at the lower of cost or market value, determined on a first-in-first-out basis,
at such time, minus (c) Reserves.  The Administrative Agent may, in its
Permitted Discretion, reduce the advance rates set forth above, adjust Reserves
or reduce one or more of the other elements used in computing the Borrowing
Base.

 

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower, in substantially
the form of Exhibit C or another form which is acceptable to the Administrative
Agent in its Permitted Discretion.

 

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.10.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of
Holdings and its Subsidiaries prepared in accordance with GAAP.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Holdings;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of Holdings by Persons who were neither (i) nominated by the

 

4

--------------------------------------------------------------------------------


 

board of directors of the Borrower nor (ii) appointed by directors so nominated;
or (c) the acquisition of direct or indirect Control of Holdings by any Person
or group; (d) the occurrence of a change in control, or other similar provision,
as defined in any agreement or instrument evidencing any Material Indebtedness
(triggering a default or mandatory prepayment, which default or mandatory
prepayment has not been waived in writing); or (e) Holdings shall cease to own,
directly or (through another Loan Party) indirectly, 100% of the capital stock
of the Borrower.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Protective Advances or Overadvances.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all property owned, leased or operated by any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of the Administrative Agent, on
behalf of itself and the Secured Parties, to secure the Secured Obligations;
provided that “Collateral” shall not include any Excluded Assets.

 

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

 

“Collateral Documents” means, collectively, the Security Agreement and any other
documents granting a Lien upon property as security for payment of the Secured
Obligations.

 

“Collection Account” has the meaning assigned to such term in the Security
Agreement.

 

“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Commercial Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements relating to Commercial Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrower at
such time.  The Commercial LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total Commercial LC Exposure at such time.

 

“Commercial Letters of Credit” means all Letters of Credit other than standby
Letters of Credit.

 

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Protective Advances, Overadvances and Swingline Loans hereunder,
expressed as an amount representing the maximum possible aggregate amount of
such Lender’s Revolving Exposure hereunder, as such commitment may be reduced or
increased from time to time pursuant to (a) Section 2.09 and (b) assignments by
or to such

 

5

--------------------------------------------------------------------------------


 

Lender pursuant to Section 9.04.  The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Disbursement Account” means any accounts of any Loan Party
maintained with the Administrative Agent as a zero balance, cash management
account pursuant to and under any agreement between the such Loan Party and the
Administrative Agent, as modified and amended from time to time, and through
which all disbursements of such Loan Party, any Loan Party and any designated
Subsidiary of Holdings are made and settled on a daily basis with no uninvested
balance remaining overnight.

 

“Credit Card Account Receivables” means any receivables due to any Loan Party on
a non-recourse basis (it being understood, for the avoidance of doubt, that
normal return policies of any Loan Party shall not be deemed to be with
recourse) in connection with purchases from and other goods and services
provided by such Loan Party from: Visa, MasterCard, American Express and such
other Credit Card Processor acceptable to the Administrative Agent in its
Permitted Discretion, in each case which have been earned by performance by such
Loan Party but not yet paid to such Loan Party by the Credit Card Processor;
provided, that Credit Card Account Receivables shall be calculated net of fees
and chargebacks owed to credit card processors and deposits, holdbacks or
escrows held by credit card processors.

 

“Credit Card Processor” means a Person that provides credit card processing
services for any merchant.

 

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time, plus (b) an amount equal to its
Applicable Percentage, if any, of the aggregate principal amount of Protective
Advances outstanding at such time.

 

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to Holdings, the Borrower or the applicable parent
Domestic Subsidiary under Section 956 of the Code and the effect of such
repatriation causing materially adverse tax consequences to Holdings, the
Borrower or such parent Domestic Subsidiary, in each case as determined by
Holdings and the Borrower in their commercially reasonable judgment acting in
good faith and in consultation with their legal and tax advisors.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three (3) Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
(3) Business Days after request by the Administrative Agent, to confirm that it
will comply with the terms of

 

6

--------------------------------------------------------------------------------


 

this Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three (3) Business
Days of the date when due, unless the subject of a good faith dispute, or
(e) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Document” has the meaning assigned to such term in the Security Agreement.

 

“Documentation Agent” means Capital One Leverage Finance Corp. in its capacity
as documentation agent for the credit facility evidenced by this Agreement.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

 

“EBITDA” means, for any period, Net Income for such period, before giving effect
to any extraordinary gains or losses or any gains or losses resulting from sales
of assets (other than sales of inventory in the ordinary course of business),
plus, to the extent deducted in computing such Net Income, the sum of (a) income
tax expense (whether paid or deferred), (b) Interest Expense, (c) depreciation
and amortization and (d) any non-cash charges resulting from any restructuring
or consolidation of operations or any grant, exercise or cancellation of stock
options or warrants.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Eligible Accounts” means, at any time, the Accounts of any Loan Party which the
Administrative Agent determines in its Permitted Discretion are eligible as the
basis for the extension of Revolving Loans, Swingline Loans and the issuance of
Letters of Credit hereunder.  Without limiting the Administrative Agent’s
discretion provided herein, Eligible Accounts shall not include any Account:

 

(a)           which is not subject to a first priority perfected security
interest in favor of the Administrative Agent;

 

(b)           which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;

 

7

--------------------------------------------------------------------------------


 

(c)           which (i) is unpaid more than 90 days after the date of the
original invoice therefor or more than 60 days after the original due date, or
(ii) has been written off the books of such Loan Party or otherwise designated
as uncollectible;

 

(d)           which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
hereunder;

 

(e)           which is owing by an Account Debtor to the extent the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates to such
Loan Party exceeds 10% of the aggregate amount of Eligible Accounts;

 

(f)            with respect to which any covenant, representation, or warranty
contained in this Agreement or in the Security Agreement has been breached or is
not true in any material respect;

 

(g)           which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation the form of which is satisfactory to the Administrative
Agent in its Permitted Discretion and which has been sent to the Account Debtor,
(iii) represents a progress billing, (iv) is contingent upon such Loan Party’s
completion of any further performance, (v) represents a sale on a bill-and-hold,
guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis (other than, for the
avoidance of doubt, normal wholesale customer return policies in respect of
warranty claims) or (vi) relates to payments of interest;

 

(h)           for which the goods giving rise to such Account have not been
shipped to the Account Debtor or for which the services giving rise to such
Account have not been performed by such Loan Party or if such Account was
invoiced more than once;

 

(i)            with respect to which any check or other instrument of payment
has been returned uncollected for any reason;

 

(j)            which is owed by an Account Debtor which has (i) applied for,
suffered, or consented to the appointment of any receiver, custodian, trustee,
or liquidator of its assets, (ii) has had possession of all or a material part
of its property taken by any receiver, custodian, trustee or liquidator,
(iii) filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state or federal
bankruptcy laws, (iv) has admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation of its business;

 

(k)           which is owed by any Account Debtor which has sold all or a
substantially all of its assets unless the Account has been assumed by a party
of at least equal creditworthiness in the Administrative Agent’s Permitted
Discretion;

 

(l)            which is owed by an Account Debtor which (i) does not maintain
its chief executive office in the U.S. or Canada or (ii) is not organized under
applicable law of the U.S., any state of the U.S., Canada, or any province of
Canada unless, in either case, such Account is backed by (A) a letter of credit
acceptable to the Administrative Agent which is in the possession of, has been
assigned to and is directly drawable by the Administrative Agent or (B) security
equivalent to such a letter of credit and reasonably acceptable to the
Administrative Agent;

 

(m)          which is owed in any currency other than U.S. dollars;

 

8

--------------------------------------------------------------------------------


 

(n)           which is owed by (i) the government (or any department, agency,
public corporation, or instrumentality thereof) of any country other than the
U.S. unless such Account is backed by a Letter of Credit acceptable to the
Administrative Agent in its Permitted Discretion and which is in the possession
of the Administrative Agent, or (ii) the government of the U.S., or any
department, agency, public corporation, or instrumentality thereof, unless the
Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.
and 41 U.S.C. § 15 et seq.), and any other steps necessary to perfect the Lien
of the Administrative Agent in such Account have been complied with to the
Administrative Agent’s satisfaction;

 

(o)           which is owed by any Affiliate, employee, officer, director, agent
or stockholder of any Loan Party (to the extent such stockholder owns or
controls 5% or more of the Equity Interests in a Loan Party);

 

(p)           which, for any Account Debtor, exceeds a credit limit determined
by the Administrative Agent, to the extent of such excess;

 

(q)           which is owed by an Account Debtor or any Affiliate of such
Account Debtor to which any Loan Party is indebted, but only to the extent of
such indebtedness or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;

 

(r)            which is subject to any counterclaim (to the extent asserted),
deduction, defense, setoff or dispute, but only to the extent of such
counterclaim, deduction, defense, setoff or dispute;

 

(s)           which is evidenced by any promissory note, chattel paper, or
instrument;

 

(t)            which is owed by an Account Debtor located in any jurisdiction
which requires filing of a “Notice of Business Activities Report” or other
similar report in order to permit the applicable Loan Party to seek judicial
enforcement in such jurisdiction of payment of such Account, unless such Loan
Party has filed such report or qualified to do business in such jurisdiction;

 

(u)           with respect to which such Loan Party has made any agreement with
the Account Debtor for any reduction thereof, other than discounts and
adjustments given in the ordinary course of business, or any Account which was
partially paid and such Loan Party created a new receivable for the unpaid
portion of such Account;

 

(v)           which does not comply in all material respects with the
requirements of all applicable laws and regulations, whether Federal, state or
local, including without limitation the Federal Consumer Credit Protection Act,
the Federal Truth in Lending Act and Regulation Z of the Board;

 

(w)          which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than such Loan Party
has or has had an ownership interest in such goods, or which indicates any party
other than such Loan Party as payee or remittance party;

 

(x)            which was created on cash on delivery terms;

 

9

--------------------------------------------------------------------------------


 

(y)           which is subject to any limitation on assignments or other
security interests (whether arising by operation of law, by agreement or
otherwise), unless the Administrative Agent has determined that such limitation
is not enforceable;

 

(z)            which is governed by the laws of any jurisdiction other than the
United States, any State thereof or the District of Columbia;

 

(aa)         in respect of which the Account Debtor is a consumer within
applicable consumer protection litigation; or

 

(bb)         which the Administrative Agent determines in its Permitted
Discretion may not be paid by reason of the Account Debtor’s inability to pay or
which the Administrative Agent otherwise determines in its Permitted Discretion
is unacceptable.

 

In the event that an Account which was previously an Eligible Account (in an
amount of at least $5,000,000) ceases to be an Eligible Account hereunder by
virtue of the foregoing clauses (j), (k) or (l), the Borrower shall notify the
Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Borrowing Base Certificate.  In determining the
amount of an Eligible Account, the face amount of an Account may, in the
Administrative Agent’s Permitted Discretion, be reduced by, without duplication,
to the extent not reflected in such face amount, (i) the amount of all accrued
and actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that the applicable Loan Party may be obligated to rebate to an
Account Debtor pursuant to the terms of any agreement or understanding (written
or oral)) and (ii) the aggregate amount of all cash received in respect of such
Account but not yet applied by the applicable Loan Party to reduce the amount of
such Account.  For the avoidance of doubt, no Credit Card Account Receivable
shall constitute an Eligible Account under this Agreement.

 

“Eligible Credit Card Account Receivables” means any Credit Card Account
Receivable that (i) has been earned and represents the bona fide amounts due to
a Loan Party from a Credit Card Processor, and in each case originated in the
ordinary course of business of the applicable Loan Party and (ii) is not
excluded as an Eligible Credit Card Receivable pursuant to any of clauses
(a) through (l) below.  Without limiting the foregoing, to qualify as an
Eligible Credit Card Account Receivable, a Credit Card Account Receivable shall
indicate no person other than a Loan Party as payee or remittance party.
Eligible Credit Card Account Receivable shall not include any Credit Card
Account Receivable if:

 

(a)           such Credit Card Account Receivable is not owned by a Loan Party
and such Loan Party does not have good or marketable title to such Credit Card
Account Receivable;

 

(b)           such Credit Card Account Receivable does not constitute an
“Account” (as defined in the UCC) or such Credit Card Account Receivable has
been outstanding more than five (5) Business Days;

 

(c)           the Credit Card Processor of the applicable credit card with
respect to such Credit Card Account Receivable is the subject of any bankruptcy
or insolvency proceedings;

 

(d)           such Credit Card Account Receivable is not a valid, legally
enforceable obligation of the applicable credit card issuer with respect
thereto;

 

(e)           such Credit Card Account Receivable is not subject to a properly
perfected security interest in favor of the Administrative Agent, or is subject
to any Lien whatsoever other than Permitted Encumbrances contemplated by the
processor agreements and for which

 

10

--------------------------------------------------------------------------------


 

appropriate reserves (as determined by the Administrative Agent in its Permitted
Discretion) have been established or maintained by the Loan Parties;

 

(f)            such Credit Card Account Receivable does not conform in all
material respects to all representations, warranties or other provisions in the
Loan Documents or in the credit card agreements relating to such Credit Card
Account Receivable;

 

(g)           such Credit Card Account Receivable is subject to risk of set-off,
non-collection or not being processed due to unpaid or overdue Credit Card
Processor fee balances;

 

(h)           such Credit Card Account Receivable is evidenced by “chattel
paper” or an “instrument” of any kind unless such “chattel paper” or
“instrument” is in the possession of the Administrative Agent, and to the extent
necessary or appropriate, endorsed to the Administrative Agent;

 

(i)            such Credit Card Account Receivable has been disputed, or with
respect to which a claim, counterclaim, offset or chargeback has been asserted,
by the related Credit Card Processor;

 

(j)            such Credit Card Account Receivable is due from a Credit Card
Processor which the Administrative Agent determines in its Permitted Discretion
to be unlikely to be collected;

 

(k)           other than for the ninety (90) days immediately following the
Effective Date, such Credit Card Account Receivable is due from a Credit Card
Processor with respect to which a Processor Control Agreement has not been
obtained; or

 

(l)            such Credit Card Account Receivable does not meet such other
usual and customary eligibility criteria for Credit Card Account Receivables as
the Administrative Agent may determine from time to time in its Permitted
Discretion.

 

In determining the amount to be so included in the calculation of the value of
an Eligible Credit Card Receivable, the face amount thereof shall be reduced by,
without duplication, to the extent not reflected in such face amount, (i) the
amount of all customary fees and expenses in connection with any credit card
arrangements and (ii) the aggregate amount of all cash received in respect
thereof but not yet applied by the applicable Loan Party to reduce the amount of
such Eligible Credit Card Account Receivable.

 

“Eligible Inventory” means, at any time, the Inventory of a Loan Party which the
Administrative Agent determines in its Permitted Discretion is eligible as the
basis for the extension of Revolving Loans, Swingline Loans and the issuance of
Letters of Credit hereunder.  Without limiting the Administrative Agent’s
discretion permitted herein, Eligible Inventory shall not include any Inventory:

 

(a)           which is not subject to a first priority perfected Lien in favor
of the Administrative Agent;

 

(b)           which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;

 

(c)           which is, in the determination of the Borrower in its ordinary
course of business with the approval of the Administrative Agent in its
Permitted Discretion, unmerchantable,

 

11

--------------------------------------------------------------------------------


 

defective, used, unfit for sale, not salable at prices approximating at least
the cost of such Inventory in the ordinary course of business or unacceptable
due to age, type, category and/or quantity;

 

(d)           with respect to which any covenant, representation, or warranty
contained in this Agreement or the Security Agreement has been breached or is
not true in any material respect and which does not conform in all material
respects to all standards imposed by any Governmental Authority;

 

(e)           in which any Person other than a Loan Party shall (i) have any
direct or indirect ownership, interest or title to such Inventory or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;

 

(f)            which constitutes work-in-process, spare or replacement parts,
subassemblies, packaging and shipping material, manufacturing supplies, samples,
prototypes, displays or display items (except to the extent saleable as finished
goods in the ordinary course of business), bill-and-hold goods, goods that are
returned or marked for return, repossessed goods, defective or damaged goods,
goods held on consignment, or goods which are not of a type held for sale in the
ordinary course of business;

 

(g)           which is not located in the U.S. or is in transit with a common
carrier from vendors and suppliers located outside of the U.S.; provided that
Inventory in transit from vendors and suppliers having a value (based on
invoiced amounts) not exceeding $7,000,000 in the aggregate at any time shall
not be excluded from “Eligible Inventory” pursuant to this clause (g) so long as
(i) such Inventory has been paid for in full by the applicable Loan Party,
(ii) the Administrative Agent shall have received evidence that such Inventory
is covered by casualty insurance and the Administrative Agent shall have been
named as loss payee with respect to such casualty insurance, and (iii) other
than for the sixty (60) days following the Effective Date, the Administrative
Agent shall have received, to the extent requested by the Administrative Agent
in its Permitted Discretion, a duly executed Collateral Access Agreement from
the applicable Loan Party’s customs broker with respect to such Inventory;

 

(h)           other than for the sixty (60) days immediately following the
Effective Date, which is located in a warehouse, distribution center, regional
distribution center or depot located in any location leased by the applicable
Loan Party unless (i) the lessor has delivered to the Administrative Agent a
Collateral Access Agreement or (ii) a Reserve for rent, charges, and other
amounts due or to become due with respect to such facility has been established
by the Administrative Agent in its Permitted Discretion;

 

(i)            which is located in a store or other retail location located in
any location leased by the applicable Loan Party in any Landlord Lien State
unless (i) the lessor has delivered to the Administrative Agent a Collateral
Access Agreement, (ii) a Rent Reserve has been established by the Administrative
Agent in its Permitted Discretion or (iii) the landlord has waived any
applicable lien pursuant to documentation satisfactory to the Administrative
Agent in its Permitted Discretion;

 

(j)            other than for the sixty (60) days immediately following the
Effective Date, which is located in any third party warehouse or is in the
possession of a bailee (other than a third party processor) and is not evidenced
by a Document, unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other

 

12

--------------------------------------------------------------------------------


 

documentation as the Administrative Agent may require in its Permitted
Discretion or (ii) a Rent Reserve has been established by the Administrative
Agent in its Permitted Discretion;

 

(k)           which is being processed offsite at a third party location or
outside processor, or is in-transit to or from said third party location or
outside processor;

 

(l)            which is a discontinued product or component thereof;

 

(m)          which is the subject of a consignment by the applicable Loan Party
as consignor;

 

(n)           which contains or bears any intellectual property rights licensed
to the applicable Loan Party unless the Administrative Agent is satisfied in its
Permitted Discretion that it may sell or otherwise dispose of such Inventory
without (i) the consent of each applicable licensor, (ii) infringing the rights
of such licensor, (iii) violating any contract with such licensor, or
(iv) incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement;

 

(o)           which is not reflected in a current perpetual inventory report of
the applicable Loan Party;

 

(p)           for which reclamation rights have been asserted by the seller; or

 

(q)           which the Administrative Agent otherwise determines is
unacceptable in its Permitted Discretion.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation or
remediation, injunctive or equitable relief, fines, penalties or indemnities),
of Holdings or any Subsidiary directly or indirectly resulting from or based
upon (a) a violation or alleged violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release,
presence or threatened Release of any Hazardous Materials into the environment
or within any facility, building or fixture or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or,

 

13

--------------------------------------------------------------------------------


 

solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Assets” means (i) any “Principal Property” as defined in  the
Indenture dated as of September 27, 2005 by and among  Holdings and certain
Subsidiaries and U.S. Bank National Association as in effect on the Effective
Date and without giving effect to any amendments or modifications thereto after
the Effective Date, (ii) any Real Property owned by Holdings or any Subsidiary
and (iii) only to the extent that the IP Collateral Trigger Date has not
occurred, intellectual property owned by Holdings or any Subsidiary.

 

“Excluded Subsidiary” means, at any time, any Subsidiary of the Borrower
identified on Schedule 3.15 as an “Excluded Subsidiary” and that has not ceased
to be an “Excluded Subsidiary” as provided below; provided that such Subsidiary
does not own assets or properties that, together with the assets and properties
owned by all other Subsidiaries that are treated as “Excluded Subsidiaries”,
have a book value, in the aggregate, in excess of $10,000,000, (b) did not,
during the period of four consecutive fiscal quarters of the Borrower ended on
the most recent date for which quarterly or annual financial statements of
Holdings are available, have revenues that, together with the revenues of all
other Subsidiaries that are treated as “Excluded Subsidiaries”, accounted for
more than 5% of the consolidated revenues of the Borrower and its Subsidiaries
during such period, and (c) does not have any Indebtedness or any other material
liabilities.  At any time the Borrower may, and shall if one or more Excluded
Subsidiaries fail to satisfy one or more of the conditions described in clauses
(a) through (c) above, notify the Administrative Agent that one or more Excluded
Subsidiaries shall cease to constitute an “Excluded Subsidiary”, whereupon such
Subsidiary or Subsidiaries shall cease to constitute an “Excluded Subsidiary”
for all purposes hereof.  The Borrower may not designate any Subsidiary that is
not an Excluded Subsidiary as an Excluded Subsidiary.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the

 

14

--------------------------------------------------------------------------------


 

Borrower hereunder, (a) income or franchise taxes imposed on (or measured by)
its net income by the United States of America, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.19(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.17(f),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.17(a).

 

“Existing Credit Agreement” means the Credit Agreement, dated as of July 21,
2005, by and among the Borrower, Holdings, the lenders party thereto from time
to time and JPMorgan Chase Bank, N.A., as administrative agent thereunder, as
amended, restated, supplemented or otherwise modified prior to the date hereof.

 

“Existing Letters of Credit” is defined in Section 2.06(a).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower or the assistant treasurer or
controller for purposes of giving notices.

 

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Loan Parties directly owns or Controls more than
50% of such Foreign Subsidiary’s issued and outstanding Equity Interests.

 

“Fixed Charges” means, with reference to any period, without duplication, cash
Interest Expense, plus cash Rentals, plus prepayments and scheduled principal
payments on Indebtedness made during such period, plus expense for taxes paid in
cash, plus dividends or distributions paid in cash, plus Capital Lease
Obligation payments, plus cash contributions to any Plan, all calculated for
Holdings and its Subsidiaries on a consolidated basis.

 

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA
minus the unfinanced portion of Capital Expenditures to (b) Fixed Charges, all
calculated for the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP for such period.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

15

--------------------------------------------------------------------------------


 

“Funding Account” has the meaning assigned to such term in Section 4.01(h).

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing (x) any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and  (y) any obligation
of the guarantor, direct or indirect, (a) to purchase or pay (or advance or
supply funds for the purchase or payment of) Indebtedness  of the primary
obligor or to purchase (or to advance or supply funds for the purchase of) any
security for the payment thereof, (b) to purchase or lease property, securities
or services for the purpose of assuring the owner of  any Indebtedness of the
primary obligor of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay Indebtedness  of the primary
obligor or (d) as an account party in respect of any letter of credit or letter
of guaranty issued to support Indebtedness; provided, that the term Guarantee
shall not include endorsements for collection or deposit in the ordinary course
of business.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

 

“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Holdings” means Ethan Allen Interiors Inc., a Delaware corporation.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid (other than accounts payable incurred in the
ordinary course of business), (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) obligations
under any liquidated earn-out and (l) any other Off-Balance Sheet Liability. 
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

16

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Information Memorandum” means the Confidential Information Memorandum dated
April 2009 relating to the Borrower and the Transactions.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

 

“Interest Expense” means, with reference to any period, total interest expense
(including, but without duplication, that attributable to Capital Lease
Obligations) of the Borrower and its Subsidiaries for such period with respect
to all outstanding Indebtedness of the Borrower and its Subsidiaries (including
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing and net costs under Swap
Agreements in respect of interest rates to the extent such net costs are
allocable to such period in accordance with GAAP), calculated on a consolidated
basis for the Borrower and its Subsidiaries for such period in accordance with
GAAP.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first day of each calendar quarter and the Maturity Date,
and (b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six (or, with
the consent of each Lender, nine or twelve) months thereafter, as the Borrower
may elect; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

 

“Inventory” has the meaning assigned to such term in the Security Agreement.

 

“IP Collateral Trigger Date” means the earliest date after the Effective Date on
which Availability is less than $17,500,000 and the Administrative Agent has
notified the Borrower in writing of such date.

 

“Issuing Bank” means Chase, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.06(i). 
The Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

 

“Joinder Agreement” has the meaning assigned to such term in Section 5.11.

 

17

--------------------------------------------------------------------------------


 

“Landlord Lien State” means any jurisdiction the laws of which provide for the
liens in favor of the landlords of such jurisdiction to have priority over the
liens of the Administrative Agent on Inventory; provided that if the laws of any
such jurisdiction are changed after the Effective Date so as to provide for the
liens in favor of the Administrative Agent on Inventory to have priority over
the liens in favor of the landlords of such jurisdiction, then such jurisdiction
shall no longer be a “Landlord Lien State” as such term is used herein.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of Commercial LC Exposure and Standby
LC Exposure.  The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(f) of this Agreement, any Letter of Credit applications, the
Collateral Documents and all other agreements, instruments, documents and
certificates identified in Section 4.01 executed and delivered to, or in favor
of, the Administrative Agent, any Lenders or any Secured Parties and including
all other pledges, powers of attorney, consents, assignments, contracts,
notices, letter of credit agreements and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Loan Party, or any
employee of any Loan Party, and delivered to the Administrative Agent, any
Lender or any

 

18

--------------------------------------------------------------------------------


 

Secured Party in connection with this Agreement or the transactions contemplated
thereby.  Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to the Agreement or such Loan Document as the same may be in effect at any
and all times such reference becomes operative.

 

“Loan Guarantor” means each Loan Party (other than the Borrower).

 

“Loan Guaranty” means Article X of this Agreement.

 

“Loan Parties” means Holdings, the Borrower, the Borrower’s Material Domestic
Subsidiaries and any other Person who becomes a party to this Agreement pursuant
to a Joinder Agreement and their successors and assigns.

 

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, condition (financial or otherwise) or prospects of Holdings,
or the Borrower, or the Borrower and the Subsidiaries taken as a whole, (b) the
ability of any Loan Party to perform any of its obligations under the Loan
Documents to which it is a party, (c) the Collateral, or the Administrative
Agent’s Liens (on behalf of itself and the Secured Parties) on the Collateral or
the priority of such Liens, or (d) the rights of or benefits available to the
Administrative Agent, the Issuing Bank, the Lenders or the Secured Parties
thereunder.

 

“Material Domestic Subsidiaries” means each Domestic Subsidiary which, as of the
most recent fiscal quarter of Holdings, for the period of four consecutive
fiscal quarters then ended, for which financial statements have been delivered
pursuant to Section 5.01, contributed greater than ten percent (10%) of Total
Assets as of such date; provided that, if at any time the aggregate amount of
the Total Assets of all Subsidiaries that are not Material Domestic Subsidiaries
exceeds ten percent (10%) of Total Assets as of the end of any such fiscal
quarter, Holdings (or, in the event Holdings has failed to do so within ten
(10) days, the Administrative Agent) shall designate sufficient Subsidiaries as
“Material Domestic Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Domestic Subsidiaries.

 

“Material Foreign Subsidiaries” means each Foreign Subsidiary which, as of the
most recent fiscal quarter of Holdings, for the period of four consecutive
fiscal quarters then ended, for which financial statements have been delivered
pursuant to Section 5.01, contributed greater than ten percent (10%) of Total
Assets as of such date; provided that, if at any time the aggregate amount of
the Total Assets of all Subsidiaries that are not Material Foreign Subsidiaries
exceeds ten percent (10%) of Total Assets as of the end of any such fiscal
quarter, Holdings (or, in the event Holdings has failed to do so within ten
(10) days, the Administrative Agent) shall designate sufficient Subsidiaries as
“Material Foreign Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Foreign Subsidiaries.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $10,000,000.  For purposes of determining Material Indebtedness, the
“obligations” of the Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements)

 

19

--------------------------------------------------------------------------------


 

that the Borrower or such Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

 

“Maturity Date” means May 29, 2012 or any earlier date on which the Commitments
are reduced to zero or otherwise terminated pursuant to the terms hereof.

 

“Maximum Liability” has the meaning assigned to such term in Section 10.10.

 

“Monthly Reporting Trigger” shall be in effect at any time that (i) an Event of
Default is continuing, (ii) any Loans are outstanding, (iii) LC Exposure is
equal to or in excess of $13,500,000 or (iv) average Availability for the most
recently ended calendar month is equal to or less than $25,000,000.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Negative Covenant Permission Trigger” means (a) no Default or Event of Default
has occurred and is continuing prior to making such acquisition (in the case of
a Permitted Acquisition), Restricted Payment (in the case of Section 6.08(a)) or
payment (in the case of Section 6.08(b)) or would arise after giving effect
(including pro forma effect) thereto, (b) Availability equals or exceeds an
amount equal to the greater of (i) 25% of the Aggregate Commitment at such time
and (ii) $12,000,000, prior thereto as well as after giving effect (including
pro forma effect) thereto and (c) Holdings and the Borrower are in compliance,
on a pro forma basis after giving effect thereto (excluding synergies or cost
savings in the case of an acquisition), with the covenant contained in
Section 6.12 recomputed as of the last day of the most recently ended fiscal
quarter of Holdings for which financial statements are available

 

“Net Income” means, for any period, the consolidated net income (or loss) of
Holdings and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with  Holdings  or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which  Holdings or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by Holdings or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary. Any Requirement of Law that a dividend be
declared by the board of directors or similar governing body of a Subsidiary
shall not be deemed a restriction described in clause (c) above.

 

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof as determined in a manner acceptable to
the Administrative Agent in its Permitted Discretion by an appraiser acceptable
to the Administrative Agent, net of all costs of liquidation thereof.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all

 

20

--------------------------------------------------------------------------------


 

reasonable fees and out-of-pocket expenses paid to third parties (other than
Affiliates) in connection with such event, (ii) in the case of a sale, transfer
or other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), the amount
of all payments required to be made as a result of such event to repay
Indebtedness (other than Loans) secured by such asset or otherwise subject to
mandatory prepayment as a result of such event and (iii) the amount of all taxes
paid (or reasonably estimated to be payable) and the amount of any reserves
established to fund contingent liabilities reasonably estimated to be payable,
in each case during the year that such event occurred or the next succeeding
year and that are directly attributable to such event (as determined reasonably
and in good faith by a Financial Officer).

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

 

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.

 

“Obligated Party” has the meaning assigned to such term in Section 10.02.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of the Loan Parties
to the Lenders or to any of the Lenders, the Administrative Agent, the Issuing
Bank or any indemnified party, individually or collectively, existing on the
Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any of the Loans made or reimbursement or other obligations
incurred or any of the Letters of Credit or other instruments at any time
evidencing any thereof.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document other than
Excluded Taxes.

 

“Overadvance” has the meaning assigned to such term in Section 2.05(b).

 

“Participant” has the meaning set forth in Section 9.04.

 

“Paying Guarantor” has the meaning assigned to such term in Section 10.11.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means any acquisition (whether by purchase, lease (other
than a customary real estate lease), merger, consolidation or otherwise) or
series of related acquisitions by

 

21

--------------------------------------------------------------------------------


 

Holdings, the Borrower or any Subsidiary of (i) all or substantially all the
assets of or (ii) all or substantially all the Equity Interests in, a Person or
division or line of business of a Person, if, at the time of and immediately
after giving effect thereto, (a) no Default has occurred and is continuing or
would arise after giving effect (including pro forma effect) thereto, (b) such
Person or division or line of business is engaged in the same or a similar line
of business as Holdings and its Subsidiaries or business reasonably related
thereto, (c) all actions required to be taken with respect to such acquired or
newly formed Subsidiary under Section 5.15 shall have been taken, (d) the
Negative Covenant Permission Trigger is satisfied and (e) in the case of an
acquisition or merger involving Holdings, the Borrower or a Subsidiary,
Holdings, the Borrower or such Subsidiary is the surviving entity of such merger
and/or consolidation.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than thirty (30) days or
are being contested in compliance with Section 5.04;

 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;

 

(f)            easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of Holdings or any Subsidiary; and

 

(g)           liens arising by virtue of any statutory, common law or
contractual provisions relating to bankers’ liens, right of set-off or similar
rights and remedies;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

 

22

--------------------------------------------------------------------------------


 

(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;

 

(e)           money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000; and

 

(f)            other investments made in accordance with Holdings’ investment
policy as in effect on the Effective Date and without giving effect to any
amendments, modifications or supplements thereto unless the same are approved by
the Administrative Agent in its Permitted Discretion.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Subsidiary” means (i) each Domestic Subsidiary and (ii) each First Tier
Foreign Subsidiary which is a Material Foreign Subsidiary.

 

“Prepayment Event” means:

 

(a)           any sale, transfer or other disposition (excluding a sale,
transfer or disposition of Real Property pursuant to a transaction permitted by
Sections 6.01(n) and 6.06) of any Collateral, other than dispositions described
in Section 6.05(a); or

 

(b)           any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party with a fair value immediately prior to such event equal
to or greater than $5,000,000; or

 

(c)           the issuance by Holdings or the Borrower of any Equity Interests,
or the receipt by Holdings or the Borrower of any capital contribution, other
than any issuance by the Borrower of common Equity Interests to, or receipt of
any such capital contribution from, Holdings and other than in connection with
employee and director compensation, incentive and benefit plans and other than
in connection with acquisitions or in payment of or exchange for debt; or

 

23

--------------------------------------------------------------------------------


 

(d)           the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01 or permitted by the Required Lenders
pursuant to Section 9.02.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Chase as its prime rate at its offices at 270 Park Avenue in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Processor Control Agreement” means, with respect to any Credit Card Processor
providing credit card processing services for or on behalf of any Loan Party, an
agreement in form and substance reasonably satisfactory to the Administrative
Agent in its Permitted Discretion, executed and delivered by the applicable Loan
Party, such Credit Card Processor and the Administrative Agent, pursuant to
which such Credit Card Processor shall agree, among other things, to follow
instructions originated by the Administrative Agent regarding amounts payable by
such Credit Card Processor to such Loan Party pursuant to the applicable credit
card processing agreement without the further consent of such Loan Party under
circumstances specified therein, as such agreement may be amended, supplemented
or otherwise modified from time to time.

 

“Projections” has the meaning assigned to such term in Section 5.01(f).

 

“Protective Advance” has the meaning assigned to such term in Section 2.04.

 

“Real Property” means real property and all related fixtures, cooling, heating
and other building systems located thereon and all improvements thereto
(including any parking lot located thereon).

 

“Register” has the meaning set forth in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Hazardous Material in, into, onto or
through the environment.

 

“Rentals” means, with reference to any period, the aggregate fixed amounts
payable in cash by Holdings and its Subsidiaries under any operating leases,
calculated on a consolidated basis for Holdings and its Subsidiaries for such
period in accordance with GAAP.

 

“Rent Reserve” with respect to any store, warehouse distribution center,
regional distribution center or depot where any Inventory subject to Liens
arising by operation of law is located, a reserve equal to two (2) months’ rent
at such store, warehouse distribution center, regional distribution center or
depot.

 

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Loan Parties’ assets from information furnished by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

 

24

--------------------------------------------------------------------------------


 

“Required Lenders” means, at any time, Lenders (but at least two (2) such
Lenders during such time when there is more than one (1) Lender but no more than
three (3) Lenders) having Revolving Exposures and unused Commitments
representing more than 50% of the sum of the total Revolving Exposures and
unused Commitments at such time, except as provided in Section 2.20(b).

 

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves, Rent Reserves, reserves for rent at locations leased
by any Loan Party and for consignee’s, warehousemen’s and bailee’s charges,
reserves for dilution of Accounts and/or Credit Card Account Receivables,
reserves for Inventory shrinkage, reserves for customs charges and shipping
charges related to any Inventory in transit, reserves for Swap Obligations,
reserves for contingent liabilities of any Loan Party, reserves for uninsured
losses of any Loan Party, reserves for uninsured, underinsured, unindemnified or
underindemnified liabilities or potential liabilities with respect to any
litigation and reserves for taxes, fees, assessments, and other governmental
charges) without duplication with respect to the Collateral or any Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in Holdings or the Borrower  or any Subsidiary or
any option, warrant or other right to acquire any such Equity Interests in
Holdings or the Borrower or any Subsidiary.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure, plus (b) an amount equal to its Applicable Percentage of the aggregate
principal amount of Swingline Loans at such time, plus (c) an amount equal to
its Applicable Percentage of the aggregate principal amount of Overadvances
outstanding at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

 

“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Obligations owing to one or more Secured
Parties or their respective Affiliates; provided that at or prior to the time
that any transaction relating to such Swap Obligation is executed, the Secured
Party party thereto (other than Chase) shall have delivered written notice to
the Administrative Agent that such a transaction has been entered into and that
it constitutes a Secured Obligation entitled to the benefits of the Collateral
Documents.

 

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and the Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Bank
and the Lenders in respect of all other present and future obligations and
liabilities of Holdings, the Borrower and each Subsidiary of every type and
description

 

25

--------------------------------------------------------------------------------


 

arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and Affiliate of such Lender in respect of Swap Obligations
and Banking Services Obligations owed to such Person by Holdings, the Borrower
or any Subsidiary, (iv) each indemnified party under Section 9.03 in respect of
the obligations and liabilities of Holdings, the Borrower or any Subsidiary to
such Person hereunder and under the other Loan Documents, and (v) their
respective successors and (in the case of a Lender, permitted) transferees and
assigns.

 

“Security Agreement” means the Pledge and Security Agreement (including any and
all supplements thereto), dated as of the date hereof, between the Loan Parties
and the Administrative Agent, for the benefit of the Administrative Agent and
the Secured Parties, and any other pledge or security agreement entered into,
after the date of this Agreement by any other Loan Party (as required by this
Agreement or any other Loan Document), or any other Person, as the same may be
amended, restated or otherwise modified from time to time.

 

“Settlement” has the meaning assigned to such term in Section 2.05(d).

 

“Settlement Date” has the meaning assigned to such term in Section 2.05(d).

 

“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding standby Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements relating to standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrower at such time. 
The Standby LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total Standby LC Exposure at such time.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D of the
Board.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D of the Board or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent in its Permitted
Discretion.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

26

--------------------------------------------------------------------------------


 

“Subsidiary” means any direct or indirect subsidiary of Holdings, the Borrower
or a Loan Party, as applicable.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Holdings or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements
permitted hereunder with a Lender or an Affiliate of a Lender, and (b) any and
all cancellations, buy backs, reversals, terminations or assignments of any such
Swap Agreement transaction.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
outstanding Swingline Loans at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” has the meaning assigned to such term in Section 2.05(a).

 

“Syndication Agent” means JPMorgan Chase Bank, N.A. in its capacity as
syndication agent for the credit facility evidenced by this Agreement.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Total Assets” means, as of the date of any determination thereof, total assets
of Holdings and its Subsidiaries calculated in accordance with GAAP on a
consolidated basis as of such date.

 

“Total Indebtedness” means, at any date, the aggregate principal amount of all
Indebtedness of Holdings and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

27

--------------------------------------------------------------------------------


 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 


SECTION 1.02.  CLASSIFICATION OF LOANS AND BORROWINGS.  FOR PURPOSES OF THIS
AGREEMENT, LOANS MAY BE CLASSIFIED AND REFERRED TO BY CLASS (E.G., A “REVOLVING
LOAN”) OR BY TYPE (E.G., A “EURODOLLAR LOAN”) OR BY CLASS AND TYPE (E.G., A
“EURODOLLAR REVOLVING LOAN”).  BORROWINGS ALSO MAY BE CLASSIFIED AND REFERRED TO
BY CLASS (E.G., A “REVOLVING BORROWING”) OR BY TYPE (E.G., A “EURODOLLAR
BORROWING”) OR BY CLASS AND TYPE (E.G., A “EURODOLLAR REVOLVING BORROWING”).


 


SECTION 1.03.    TERMS GENERALLY.  THE DEFINITIONS OF TERMS HEREIN SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL”.  UNLESS THE CONTEXT REQUIRES OTHERWISE (A) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO
ANY RESTRICTIONS ON SUCH AMENDMENTS, RESTATEMENTS, SUPPLEMENTS OR MODIFICATIONS
SET FORTH HEREIN), (B) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO
INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS, (C) THE WORDS “HEREIN”, “HEREOF”
AND “HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL BE CONSTRUED TO REFER TO
THIS AGREEMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION HEREOF,
(D) ALL REFERENCES HEREIN TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE
CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO,
THIS AGREEMENT AND (E) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO
HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND
INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND
CONTRACT RIGHTS.


 


SECTION 1.04.  ACCOUNTING TERMS; GAAP.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ALL TERMS OF AN ACCOUNTING OR FINANCIAL NATURE SHALL BE CONSTRUED IN
ACCORDANCE WITH GAAP, AS IN EFFECT FROM TIME TO TIME; PROVIDED THAT, IF THE
BORROWER NOTIFIES THE ADMINISTRATIVE AGENT THAT THE BORROWER REQUESTS AN
AMENDMENT TO ANY PROVISION HEREOF TO ELIMINATE THE EFFECT OF ANY CHANGE
OCCURRING AFTER THE DATE HEREOF IN GAAP OR IN THE APPLICATION THEREOF ON THE
OPERATION OF SUCH PROVISION (OR IF THE ADMINISTRATIVE AGENT NOTIFIES THE
BORROWER THAT THE REQUIRED LENDERS REQUEST AN AMENDMENT TO ANY PROVISION HEREOF
FOR SUCH PURPOSE), REGARDLESS OF WHETHER ANY SUCH NOTICE IS GIVEN BEFORE OR
AFTER SUCH CHANGE IN GAAP OR IN THE APPLICATION THEREOF, THEN SUCH PROVISION
SHALL BE INTERPRETED ON THE BASIS OF GAAP AS IN EFFECT AND APPLIED IMMEDIATELY
BEFORE SUCH CHANGE SHALL HAVE BECOME EFFECTIVE UNTIL  SUCH NOTICE SHALL HAVE
BEEN WITHDRAWN OR SUCH PROVISION AMENDED IN ACCORDANCE HEREWITH. 
NOTWITHSTANDING ANY OTHER PROVISION CONTAINED HEREIN, ALL TERMS OF AN ACCOUNTING
OR FINANCIAL NATURE USED HEREIN SHALL BE CONSTRUED, AND ALL COMPUTATIONS OF
AMOUNTS AND RATIOS REFERRED TO HEREIN SHALL BE MADE, WITHOUT GIVING EFFECT TO
ANY ELECTION UNDER STATEMENT OF FINANCIAL ACCOUNTING STANDARDS 159 (OR ANY OTHER
FINANCIAL ACCOUNTING STANDARD HAVING A SIMILAR RESULT OR EFFECT) TO VALUE ANY
INDEBTEDNESS OR OTHER LIABILITIES OF HOLDINGS, THE BORROWER OR ANY SUBSIDIARY AT
“FAIR VALUE”, AS DEFINED THEREIN.

 

28

--------------------------------------------------------------------------------



 


ARTICLE II


 


THE CREDITS


 


SECTION 2.01.  COMMITMENTS.   SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, EACH LENDER AGREES TO MAKE REVOLVING LOANS TO THE BORROWER IN DOLLARS
FROM TIME TO TIME DURING THE AVAILABILITY PERIOD IN AN AGGREGATE PRINCIPAL
AMOUNT THAT WILL NOT RESULT IN (A) SUCH LENDER’S REVOLVING EXPOSURE EXCEEDING
SUCH LENDER’S COMMITMENT OR (B) THE TOTAL REVOLVING EXPOSURES EXCEEDING THE
LESSER OF (I) THE AGGREGATE COMMITMENT OR (II) THE BORROWING BASE, SUBJECT TO
THE ADMINISTRATIVE AGENT’S AUTHORITY, IN ITS SOLE DISCRETION, TO MAKE PROTECTIVE
ADVANCES AND OVERADVANCES PURSUANT TO THE TERMS OF SECTION 2.04 AND 2.05. 
WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, THE BORROWER MAY BORROW, PREPAY AND REBORROW REVOLVING LOANS.


 


SECTION 2.02.  LOANS AND BORROWINGS.  (A)  EACH LOAN (OTHER THAN A SWINGLINE
LOAN) SHALL BE MADE AS PART OF A BORROWING CONSISTING OF LOANS OF THE SAME
CLASS AND TYPE MADE BY THE LENDERS RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE
COMMITMENTS OF THE APPLICABLE CLASS.  ANY PROTECTIVE ADVANCE, ANY OVERADVANCE
AND ANY SWINGLINE LOAN SHALL BE MADE IN ACCORDANCE WITH THE PROCEDURES SET FORTH
IN SECTION 2.04 AND 2.05.  NO FAILURE TO FUND BY A DEFAULTING LENDER SHALL
RELIEVE ANY OTHER LENDER OF ITS FUNDING OBLIGATIONS HEREUNDER IN ACCORDANCE WITH
THE TERMS AND CONDITIONS HEREOF.


 


(B)  SUBJECT TO SECTION 2.14, EACH REVOLVING BORROWING SHALL BE COMPRISED
ENTIRELY OF ABR LOANS OR EURODOLLAR LOANS AS THE BORROWER MAY REQUEST IN
ACCORDANCE HEREWITH; PROVIDED THAT ALL BORROWINGS MADE ON THE EFFECTIVE DATE
MUST BE MADE AS ABR BORROWINGS BUT MAY BE CONVERTED INTO EURODOLLAR BORROWINGS
IN ACCORDANCE WITH SECTION 2.08. EACH SWINGLINE LOAN SHALL BE AN ABR LOAN.  EACH
LENDER AT ITS OPTION MAY MAKE ANY EURODOLLAR LOAN BY CAUSING ANY DOMESTIC OR
FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN; PROVIDED THAT ANY
EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF THE BORROWER TO REPAY
SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(C)  AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY EURODOLLAR REVOLVING
BORROWING, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $1,000,000 AND NOT LESS THAN $2,000,000.  ABR REVOLVING BORROWINGS
MAY BE IN ANY AMOUNT.  BORROWINGS OF MORE THAN ONE TYPE AND CLASS MAY BE
OUTSTANDING AT THE SAME TIME; PROVIDED THAT THERE SHALL NOT AT ANY TIME BE MORE
THAN A TOTAL OF TEN (10) EURODOLLAR BORROWINGS OUTSTANDING.


 


(D)  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE BORROWER SHALL
NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE, ANY BORROWING IF
THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END AFTER THE MATURITY
DATE.


 


SECTION 2.03.  REQUESTS FOR REVOLVING BORROWINGS.  TO REQUEST A REVOLVING
BORROWING, THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH REQUEST
EITHER IN WRITING (DELIVERED BY HAND OR FACSIMILE) IN A FORM APPROVED BY THE
ADMINISTRATIVE AGENT AND SIGNED BY THE BORROWER OR BY TELEPHONE (A) IN THE CASE
OF A EURODOLLAR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, THREE
(3) BUSINESS DAYS BEFORE THE DATE OF THE PROPOSED BORROWING OR (B) IN THE CASE
OF AN ABR BORROWING, NOT LATER THAN 1:00 P.M., NEW YORK CITY TIME, ON THE DATE
OF THE PROPOSED BORROWING; PROVIDED THAT ANY SUCH NOTICE OF AN ABR REVOLVING
BORROWING TO FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT AS CONTEMPLATED BY
SECTION 2.06(E) MAY BE GIVEN NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME, ON
THE DATE OF THE PROPOSED BORROWING.  EACH SUCH TELEPHONIC BORROWING REQUEST
SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR
FACSIMILE TO THE ADMINISTRATIVE AGENT OF A WRITTEN BORROWING REQUEST IN A FORM
APPROVED BY THE ADMINISTRATIVE AGENT AND SIGNED BY THE

 

29

--------------------------------------------------------------------------------


 

Borrower.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.01:


 

(I)  THE AGGREGATE AMOUNT OF THE REQUESTED BORROWING AND A BREAKDOWN OF THE
SEPARATE WIRES COMPRISING SUCH BORROWING;

 

(II)  THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

 

(III)  WHETHER SUCH BORROWING IS TO BE AN ABR BORROWING OR A EURODOLLAR
BORROWING; AND

 

(IV)  IN THE CASE OF A EURODOLLAR BORROWING, THE INITIAL INTEREST PERIOD TO BE
APPLICABLE THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF
THE TERM “INTEREST PERIOD.”

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 


SECTION 2.04.  PROTECTIVE ADVANCES.  (A)  SUBJECT TO THE LIMITATIONS SET FORTH
BELOW, THE ADMINISTRATIVE AGENT IS AUTHORIZED BY THE BORROWER AND THE LENDERS,
FROM TIME TO TIME IN THE ADMINISTRATIVE AGENT’S SOLE DISCRETION (BUT SHALL HAVE
ABSOLUTELY NO OBLIGATION TO), TO MAKE LOANS TO THE BORROWER, ON BEHALF OF ALL
LENDERS, WHICH THE ADMINISTRATIVE AGENT, IN ITS PERMITTED DISCRETION, DEEMS
NECESSARY OR DESIRABLE (I) TO PRESERVE OR PROTECT THE COLLATERAL, OR ANY PORTION
THEREOF, (II) TO ENHANCE THE LIKELIHOOD OF, OR MAXIMIZE THE AMOUNT OF, REPAYMENT
OF THE LOANS AND OTHER OBLIGATIONS, OR (III) TO PAY ANY OTHER AMOUNT CHARGEABLE
TO OR REQUIRED TO BE PAID BY THE BORROWER PURSUANT TO THE TERMS OF THIS
AGREEMENT, INCLUDING PAYMENTS OF REIMBURSABLE EXPENSES (INCLUDING COSTS, FEES,
AND EXPENSES AS DESCRIBED IN SECTION 9.03) AND OTHER SUMS PAYABLE UNDER THE LOAN
DOCUMENTS (ANY OF SUCH LOANS ARE HEREIN REFERRED TO AS “PROTECTIVE ADVANCES”);
PROVIDED THAT, THE AGGREGATE AMOUNT OF PROTECTIVE ADVANCES OUTSTANDING AT ANY
TIME SHALL NOT AT ANY TIME EXCEED $5,000,000; PROVIDED FURTHER THAT, THE
AGGREGATE AMOUNT OF OUTSTANDING PROTECTIVE ADVANCES PLUS THE AGGREGATE REVOLVING
EXPOSURE SHALL NOT EXCEED THE AGGREGATE COMMITMENT.  PROTECTIVE ADVANCES MAY BE
MADE EVEN IF THE CONDITIONS PRECEDENT SET FORTH IN SECTION 4.02 HAVE NOT BEEN
SATISFIED.  THE PROTECTIVE ADVANCES SHALL BE SECURED BY THE LIENS IN FAVOR OF
THE ADMINISTRATIVE AGENT IN AND TO THE COLLATERAL AND SHALL CONSTITUTE
OBLIGATIONS HEREUNDER.  ALL PROTECTIVE ADVANCES SHALL BE ABR BORROWINGS.  THE
ADMINISTRATIVE AGENT’S AUTHORIZATION TO MAKE PROTECTIVE ADVANCES MAY BE REVOKED
AT ANY TIME BY 100% OF THE LENDERS (OTHER THAN THE LENDER  THAT IS (OR WHOSE
AFFILIATE IS) THE ADMINISTRATIVE AGENT).  ANY SUCH REVOCATION MUST BE IN WRITING
AND SHALL BECOME EFFECTIVE PROSPECTIVELY UPON THE ADMINISTRATIVE AGENT’S RECEIPT
THEREOF.  AT ANY TIME THAT THERE IS SUFFICIENT AVAILABILITY AND THE CONDITIONS
PRECEDENT SET FORTH IN SECTION 4.02 HAVE BEEN SATISFIED, THE ADMINISTRATIVE
AGENT MAY REQUEST THE LENDERS TO MAKE A REVOLVING LOAN TO REPAY A PROTECTIVE
ADVANCE.  AT ANY OTHER TIME THE ADMINISTRATIVE AGENT MAY REQUIRE THE LENDERS TO
FUND THEIR RISK PARTICIPATIONS DESCRIBED IN SECTION 2.04(B).


 


(B)  UPON THE MAKING OF A PROTECTIVE ADVANCE BY THE ADMINISTRATIVE AGENT
(WHETHER BEFORE OR AFTER THE OCCURRENCE OF A DEFAULT), EACH LENDER SHALL BE
DEEMED, WITHOUT FURTHER ACTION BY ANY PARTY HERETO, TO HAVE UNCONDITIONALLY AND
IRREVOCABLY PURCHASED FROM THE ADMINISTRATIVE AGENT WITHOUT RECOURSE OR
WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION IN SUCH PROTECTIVE ADVANCE IN
PROPORTION TO ITS APPLICABLE PERCENTAGE.  FROM AND AFTER THE DATE, IF ANY, ON
WHICH ANY LENDER IS REQUIRED TO FUND ITS PARTICIPATION IN ANY PROTECTIVE ADVANCE
PURCHASED HEREUNDER, THE ADMINISTRATIVE AGENT SHALL PROMPTLY DISTRIBUTE TO SUCH
LENDER, SUCH LENDER’S APPLICABLE PERCENTAGE OF ALL PAYMENTS

 

30

--------------------------------------------------------------------------------


 

of principal and interest and all proceeds of Collateral received by the
Administrative Agent in respect of such Protective Advance.


 


SECTION 2.05.  SWINGLINE LOANS AND OVERADVANCES.  (A)  THE ADMINISTRATIVE AGENT,
THE SWINGLINE LENDER AND THE LENDERS AGREE THAT IN ORDER TO FACILITATE THE
ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, PROMPTLY AFTER
THE BORROWER REQUESTS AN ABR BORROWING, THE SWINGLINE LENDER MAY ELECT TO HAVE
THE TERMS OF THIS SECTION 2.05(A) APPLY TO SUCH BORROWING REQUEST BY ADVANCING,
ON BEHALF OF THE LENDERS AND IN THE AMOUNT REQUESTED, SAME DAY FUNDS TO THE
BORROWER ON THE APPLICABLE BORROWING DATE TO THE FUNDING ACCOUNT (EACH SUCH LOAN
MADE SOLELY BY THE SWINGLINE LENDER PURSUANT TO THIS SECTION 2.05(A) IS REFERRED
TO IN THIS AGREEMENT AS A “SWINGLINE LOAN”), WITH SETTLEMENT AMONG THEM AS TO
THE SWINGLINE LOANS TO TAKE PLACE ON A PERIODIC BASIS AS SET FORTH IN
SECTION 2.05(D).  EACH SWINGLINE LOAN SHALL BE SUBJECT TO ALL THE TERMS AND
CONDITIONS APPLICABLE TO OTHER ABR LOANS FUNDED BY THE LENDERS, EXCEPT THAT ALL
PAYMENTS THEREON SHALL BE PAYABLE TO THE SWINGLINE LENDER SOLELY FOR ITS OWN
ACCOUNT.  IN ADDITION, THE BORROWER HEREBY AUTHORIZES THE SWINGLINE LENDER TO,
AND THE SWINGLINE LENDER SHALL, SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN (BUT WITHOUT ANY FURTHER WRITTEN NOTICE REQUIRED), NOT LATER THAN
2:00 P.M., NEW YORK CITY TIME, ON EACH BUSINESS DAY, MAKE AVAILABLE TO THE
BORROWER BY MEANS OF A CREDIT TO THE FUNDING ACCOUNT, THE PROCEEDS OF A
SWINGLINE LOAN TO THE EXTENT NECESSARY TO PAY ITEMS TO BE DRAWN ON ANY
CONTROLLED DISBURSEMENT ACCOUNT THAT DAY (AS DETERMINED BASED ON NOTICE FROM THE
ADMINISTRATIVE AGENT).  THE AGGREGATE AMOUNT OF SWINGLINE LOANS OUTSTANDING AT
ANY TIME SHALL NOT EXCEED $6,000,000.  THE SWINGLINE LENDER SHALL NOT MAKE ANY
SWINGLINE LOAN IF THE REQUESTED SWINGLINE LOAN EXCEEDS AVAILABILITY (BEFORE
GIVING EFFECT TO SUCH SWINGLINE LOAN).  ALL SWINGLINE LOANS SHALL BE ABR
BORROWINGS.


 


(B)  ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, AT THE
REQUEST OF THE BORROWER, THE ADMINISTRATIVE AGENT MAY IN ITS SOLE DISCRETION
(BUT WITH ABSOLUTELY NO OBLIGATION), MAKE REVOLVING LOANS TO THE BORROWER, ON
BEHALF OF THE LENDERS, IN AMOUNTS THAT EXCEED AVAILABILITY (ANY SUCH EXCESS
REVOLVING LOANS ARE HEREIN REFERRED TO COLLECTIVELY AS “OVERADVANCES”); PROVIDED
THAT, NO OVERADVANCE SHALL RESULT IN A DEFAULT DUE TO BORROWER’S FAILURE TO
COMPLY WITH SECTION 2.01 FOR SO LONG AS SUCH OVERADVANCE REMAINS OUTSTANDING IN
ACCORDANCE WITH THE TERMS OF THIS PARAGRAPH, BUT SOLELY WITH RESPECT TO THE
AMOUNT OF SUCH OVERADVANCE.  IN ADDITION, OVERADVANCES MAY BE MADE EVEN IF THE
CONDITION PRECEDENT SET FORTH IN SECTION 4.02(C) HAS NOT BEEN SATISFIED.  ALL
OVERADVANCES SHALL CONSTITUTE ABR BORROWINGS.  THE AUTHORITY OF THE
ADMINISTRATIVE AGENT TO MAKE OVERADVANCES IS LIMITED TO AN AGGREGATE AMOUNT NOT
TO EXCEED $5,000,000 AT ANY TIME, NO OVERADVANCE MAY REMAIN OUTSTANDING FOR MORE
THAN FORTY-FIVE (45) DAYS AND NO OVERADVANCE SHALL CAUSE ANY LENDER’S REVOLVING
EXPOSURE TO EXCEED ITS COMMITMENT; PROVIDED THAT, THE REQUIRED LENDERS MAY AT
ANY TIME REVOKE THE ADMINISTRATIVE AGENT’S AUTHORIZATION TO MAKE OVERADVANCES. 
ANY SUCH REVOCATION MUST BE IN WRITING AND SHALL BECOME EFFECTIVE PROSPECTIVELY
UPON THE ADMINISTRATIVE AGENT’S RECEIPT THEREOF.


 


(C)  UPON THE MAKING OF A SWINGLINE LOAN OR AN OVERADVANCE (WHETHER BEFORE OR
AFTER THE OCCURRENCE OF A DEFAULT AND REGARDLESS OF WHETHER A SETTLEMENT HAS
BEEN REQUESTED WITH RESPECT TO SUCH SWINGLINE LOAN OR OVERADVANCE), EACH LENDER
SHALL BE DEEMED, WITHOUT FURTHER ACTION BY ANY PARTY HERETO, TO HAVE
UNCONDITIONALLY AND IRREVOCABLY PURCHASED FROM THE SWINGLINE LENDER OR THE
ADMINISTRATIVE AGENT, AS THE CASE MAY BE, WITHOUT RECOURSE OR WARRANTY, AN
UNDIVIDED INTEREST AND PARTICIPATION IN SUCH SWINGLINE LOAN OR OVERADVANCE IN
PROPORTION TO ITS APPLICABLE PERCENTAGE OF THE COMMITMENT.    THE SWINGLINE
LENDER OR THE ADMINISTRATIVE AGENT MAY, AT ANY TIME, REQUIRE THE LENDERS TO FUND
THEIR PARTICIPATIONS.  FROM AND AFTER THE DATE, IF ANY, ON WHICH ANY LENDER IS
REQUIRED TO FUND ITS PARTICIPATION IN ANY SWINGLINE LOAN OR OVERADVANCE
PURCHASED HEREUNDER, THE ADMINISTRATIVE AGENT SHALL PROMPTLY DISTRIBUTE TO SUCH
LENDER, SUCH LENDER’S APPLICABLE PERCENTAGE OF ALL PAYMENTS OF PRINCIPAL AND
INTEREST AND ALL PROCEEDS OF COLLATERAL RECEIVED BY THE ADMINISTRATIVE AGENT IN
RESPECT OF SUCH LOAN.

 

31

--------------------------------------------------------------------------------



 


(D)  THE ADMINISTRATIVE AGENT, ON BEHALF OF THE SWINGLINE LENDER, SHALL REQUEST
SETTLEMENT (A “SETTLEMENT”) WITH THE LENDERS ON AT LEAST A WEEKLY BASIS OR ON
ANY DATE THAT THE ADMINISTRATIVE AGENT ELECTS, BY NOTIFYING THE LENDERS OF SUCH
REQUESTED SETTLEMENT BY FACSIMILE, TELEPHONE, OR E-MAIL NO LATER THAN 1:00 P.M.,
NEW YORK CITY TIME, ON THE DATE OF SUCH REQUESTED SETTLEMENT (THE “SETTLEMENT
DATE”).  EACH LENDER (OTHER THAN THE SWINGLINE LENDER, IN THE CASE OF THE
SWINGLINE LOANS) SHALL TRANSFER THE AMOUNT OF SUCH LENDER’S APPLICABLE
PERCENTAGE OF THE OUTSTANDING PRINCIPAL AMOUNT OF THE APPLICABLE LOAN WITH
RESPECT TO WHICH SETTLEMENT IS REQUESTED TO THE ADMINISTRATIVE AGENT, TO SUCH
ACCOUNT OF THE ADMINISTRATIVE AGENT AS THE ADMINISTRATIVE AGENT MAY DESIGNATE,
NOT LATER THAN 3:00 P.M., NEW YORK CITY TIME, ON SUCH SETTLEMENT DATE. 
SETTLEMENTS MAY OCCUR DURING THE EXISTENCE OF A DEFAULT AND WHETHER OR NOT THE
APPLICABLE CONDITIONS PRECEDENT SET FORTH IN SECTION 4.02 HAVE THEN BEEN
SATISFIED.  SUCH AMOUNTS TRANSFERRED TO THE ADMINISTRATIVE AGENT SHALL BE
APPLIED AGAINST THE AMOUNTS OF THE SWINGLINE LENDER’S SWINGLINE LOANS AND,
TOGETHER WITH SWINGLINE LENDER’S APPLICABLE PERCENTAGE OF SUCH SWINGLINE LOAN,
SHALL CONSTITUTE REVOLVING LOANS OF SUCH LENDERS, RESPECTIVELY.  IF ANY SUCH
AMOUNT IS NOT TRANSFERRED TO THE ADMINISTRATIVE AGENT BY ANY LENDER ON SUCH
SETTLEMENT DATE, THE SWINGLINE LENDER SHALL BE ENTITLED TO RECOVER SUCH AMOUNT
ON DEMAND FROM SUCH LENDER TOGETHER WITH INTEREST THEREON AS SPECIFIED IN
SECTION 2.07.


 


SECTION 2.06.  LETTERS OF CREDIT.  (A) GENERAL.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE BORROWER MAY REQUEST THE ISSUANCE OF LETTERS OF
CREDIT FOR ITS OWN ACCOUNT, IN A FORM REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AND THE ISSUING BANK, AT ANY TIME AND FROM TIME TO TIME
DURING THE AVAILABILITY PERIOD.  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE
TERMS AND CONDITIONS OF THIS AGREEMENT AND THE TERMS AND CONDITIONS OF ANY FORM
OF LETTER OF CREDIT APPLICATION OR OTHER AGREEMENT SUBMITTED BY THE BORROWER TO,
OR ENTERED INTO BY THE BORROWER WITH, THE ISSUING BANK RELATING TO ANY LETTER OF
CREDIT, THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL CONTROL.  THE LETTERS
OF CREDIT IDENTIFIED ON SCHEDULE 2.06 (THE “EXISTING LETTERS OF CREDIT”) SHALL
BE DEEMED TO BE “LETTERS OF CREDIT” ISSUED ON THE EFFECTIVE DATE FOR ALL
PURPOSES OF THE LOAN DOCUMENTS.


 


(B)  NOTICE OF ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN CONDITIONS.  TO
REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR THE AMENDMENT, RENEWAL OR
EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE BORROWER SHALL HAND DELIVER
OR FACSIMILE (OR TRANSMIT BY ELECTRONIC COMMUNICATION, IF ARRANGEMENTS FOR DOING
SO HAVE BEEN APPROVED BY THE ISSUING BANK) TO THE ISSUING BANK AND THE
ADMINISTRATIVE AGENT (REASONABLY IN ADVANCE OF THE REQUESTED DATE OF ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION) A NOTICE REQUESTING THE ISSUANCE OF A LETTER OF
CREDIT, OR IDENTIFYING THE LETTER OF CREDIT TO BE AMENDED, RENEWED OR EXTENDED,
AND SPECIFYING THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (WHICH
SHALL BE A BUSINESS DAY), THE DATE ON WHICH SUCH LETTER OF CREDIT IS TO EXPIRE
(WHICH SHALL COMPLY WITH PARAGRAPH (C) OF THIS SECTION), THE AMOUNT OF SUCH
LETTER OF CREDIT, THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF AND SUCH OTHER
INFORMATION AS SHALL BE NECESSARY TO PREPARE, AMEND, RENEW OR EXTEND SUCH LETTER
OF CREDIT.  IF REQUESTED BY THE ISSUING BANK, THE BORROWER ALSO SHALL SUBMIT A
LETTER OF CREDIT APPLICATION AND (IN THE CASE OF A COMMERCIAL LETTER OF CREDIT)
A MASTER AGREEMENT FOR THE ISSUANCE OF COMMERCIAL LETTERS OF CREDIT, IN EACH
CASE ON THE ISSUING BANK’S STANDARD FORM IN CONNECTION WITH ANY REQUEST FOR A
LETTER OF CREDIT.  A LETTER OF CREDIT SHALL BE ISSUED, AMENDED, RENEWED OR
EXTENDED ONLY IF (AND UPON ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF EACH
LETTER OF CREDIT THE BORROWER SHALL BE DEEMED TO REPRESENT AND WARRANT THAT),
AFTER GIVING EFFECT TO SUCH ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (I) THE LC
EXPOSURE SHALL NOT EXCEED $30,000,000, (II) THE STANDBY LC EXPOSURE SHALL NOT
EXCEED $25,000,000 AND (III) THE TOTAL REVOLVING EXPOSURES SHALL NOT EXCEED THE
LESSER OF THE AGGREGATE COMMITMENT AND THE BORROWING BASE.


 


(C)  EXPIRATION DATE.  EACH LETTER OF CREDIT SHALL EXPIRE AT OR PRIOR TO THE
CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE ONE YEAR AFTER THE DATE OF THE
ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE CASE OF ANY RENEWAL OR EXTENSION
THEREOF, ONE YEAR AFTER SUCH RENEWAL OR EXTENSION) AND (II) THE DATE THAT IS
FIVE (5) BUSINESS DAYS PRIOR TO THE MATURITY DATE.

 

32

--------------------------------------------------------------------------------


 


(D)  PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER OF CREDIT (OR AN AMENDMENT TO
A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF) AND WITHOUT ANY FURTHER ACTION
ON THE PART OF THE ISSUING BANK OR THE LENDERS, THE ISSUING BANK HEREBY GRANTS
TO EACH LENDER, AND EACH LENDER HEREBY ACQUIRES FROM THE ISSUING BANK, A
PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL TO SUCH LENDER’S APPLICABLE
PERCENTAGE OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF
CREDIT.  IN CONSIDERATION AND IN FURTHERANCE OF THE FOREGOING, EACH LENDER
HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT,
FOR THE ACCOUNT OF THE ISSUING BANK, SUCH LENDER’S APPLICABLE PERCENTAGE OF EACH
LC DISBURSEMENT MADE BY THE ISSUING BANK AND NOT REIMBURSED BY THE BORROWER ON
THE DATE DUE AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION, OR OF ANY
REIMBURSEMENT PAYMENT REQUIRED TO BE REFUNDED TO THE BORROWER FOR ANY REASON. 
EACH LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE
PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN RESPECT OF LETTERS OF CREDIT IS
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE
WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF
CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR
TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.


 


(E)  REIMBURSEMENT.  IF THE ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT IN
RESPECT OF A LETTER OF CREDIT, THE BORROWER SHALL REIMBURSE SUCH LC DISBURSEMENT
BY PAYING TO THE ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO SUCH LC DISBURSEMENT
NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON THE DATE THAT SUCH LC
DISBURSEMENT IS MADE, IF THE BORROWER SHALL HAVE RECEIVED NOTICE OF SUCH LC
DISBURSEMENT PRIOR TO 10:00 A.M., NEW YORK CITY TIME, ON SUCH DATE, OR, IF SUCH
NOTICE HAS NOT BEEN RECEIVED BY THE BORROWER PRIOR TO SUCH TIME ON SUCH DATE,
THEN NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON (I) THE BUSINESS DAY THAT
THE BORROWER RECEIVES SUCH NOTICE, IF SUCH NOTICE IS RECEIVED PRIOR TO
10:00 A.M., NEW YORK CITY TIME, ON THE DAY OF RECEIPT, OR (II) THE BUSINESS DAY
IMMEDIATELY FOLLOWING THE DAY THAT THE BORROWER RECEIVES SUCH NOTICE, IF SUCH
NOTICE IS NOT RECEIVED PRIOR TO SUCH TIME ON THE DAY OF RECEIPT; PROVIDED THAT,
SUBJECT TO THE CONDITIONS TO BORROWING SET FORTH HEREIN, REQUEST IN ACCORDANCE
WITH SECTION 2.03 OR 2.05 THAT SUCH PAYMENT BE FINANCED WITH AN ABR REVOLVING
BORROWING OR SWINGLINE LOAN IN AN EQUIVALENT AMOUNT AND, TO THE EXTENT SO
FINANCED, THE BORROWER’S OBLIGATION TO MAKE SUCH PAYMENT SHALL BE DISCHARGED AND
REPLACED BY THE RESULTING ABR REVOLVING BORROWING OR SWINGLINE LOAN.  IF THE
BORROWER FAILS TO MAKE SUCH PAYMENT WHEN DUE, THE ADMINISTRATIVE AGENT SHALL
NOTIFY EACH LENDER OF THE APPLICABLE LC DISBURSEMENT, THE PAYMENT THEN DUE FROM
THE BORROWER IN RESPECT THEREOF AND SUCH LENDER’S APPLICABLE PERCENTAGE
THEREOF.  PROMPTLY FOLLOWING RECEIPT OF SUCH NOTICE, EACH LENDER SHALL PAY TO
THE ADMINISTRATIVE AGENT ITS APPLICABLE PERCENTAGE OF THE PAYMENT THEN DUE FROM
THE BORROWER, IN THE SAME MANNER AS PROVIDED IN SECTION 2.07 WITH RESPECT TO
LOANS MADE BY SUCH LENDER (AND SECTION 2.07 SHALL APPLY, MUTATIS MUTANDIS, TO
THE PAYMENT OBLIGATIONS OF THE LENDERS), AND THE ADMINISTRATIVE AGENT SHALL
PROMPTLY PAY TO THE ISSUING BANK THE AMOUNTS SO RECEIVED BY IT FROM THE
LENDERS.  PROMPTLY FOLLOWING RECEIPT BY THE ADMINISTRATIVE AGENT OF ANY PAYMENT
FROM THE BORROWER PURSUANT TO THIS PARAGRAPH, THE ADMINISTRATIVE AGENT SHALL
DISTRIBUTE SUCH PAYMENT TO THE ISSUING BANK OR, TO THE EXTENT THAT LENDERS HAVE
MADE PAYMENTS PURSUANT TO THIS PARAGRAPH TO REIMBURSE THE ISSUING BANK, THEN TO
SUCH LENDERS AND THE ISSUING BANK AS THEIR INTERESTS MAY APPEAR.  ANY PAYMENT
MADE BY A LENDER PURSUANT TO THIS PARAGRAPH TO REIMBURSE THE ISSUING BANK FOR
ANY LC DISBURSEMENT (OTHER THAN THE FUNDING OF ABR REVOLVING LOANS OR A
SWINGLINE LOAN AS CONTEMPLATED ABOVE) SHALL NOT CONSTITUTE A LOAN AND SHALL NOT
RELIEVE THE BORROWER OF ITS OBLIGATION TO REIMBURSE SUCH LC DISBURSEMENT.


 


(F)  OBLIGATIONS ABSOLUTE.  THE BORROWER’S OBLIGATION TO REIMBURSE LC
DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION SHALL BE ABSOLUTE,
UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES WHATSOEVER AND
IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF
CREDIT OR THIS AGREEMENT, OR ANY TERM OR PROVISION THEREIN, (II) ANY DRAFT OR
OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT PROVING TO BE FORGED,
FRAUDULENT OR INVALID IN ANY RESPECT OR ANY STATEMENT THEREIN BEING

 

33

--------------------------------------------------------------------------------


 


UNTRUE OR INACCURATE IN ANY RESPECT, (III) PAYMENT BY THE ISSUING BANK UNDER A
LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (IV) ANY OTHER EVENT OR
CIRCUMSTANCE WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT
MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION, CONSTITUTE A LEGAL OR EQUITABLE
DISCHARGE OF, OR PROVIDE A RIGHT OF SETOFF AGAINST, THE BORROWER’S OBLIGATIONS
HEREUNDER.  NEITHER THE ADMINISTRATIVE AGENT, THE LENDERS NOR THE ISSUING BANK,
NOR ANY OF THEIR RELATED PARTIES, SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY
REASON OF OR IN CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT
OR ANY PAYMENT OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF
THE CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR,
OMISSION, INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT,
NOTICE OR OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT
(INCLUDING ANY DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN
INTERPRETATION OF TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND
THE CONTROL OF THE ISSUING BANK; PROVIDED THAT THE FOREGOING SHALL NOT BE
CONSTRUED TO EXCUSE THE ISSUING BANK FROM LIABILITY TO THE BORROWER TO THE
EXTENT OF ANY DIRECT DAMAGES (AS OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS IN
RESPECT OF WHICH ARE HEREBY WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE LAW) SUFFERED BY THE BORROWER THAT ARE CAUSED BY THE ISSUING BANK’S
FAILURE TO EXERCISE CARE WHEN DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS
PRESENTED UNDER A LETTER OF CREDIT COMPLY WITH THE TERMS THEREOF.  THE PARTIES
HERETO EXPRESSLY AGREE THAT, IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT ON THE PART OF THE ISSUING BANK (AS FINALLY DETERMINED BY A COURT OF
COMPETENT JURISDICTION), THE ISSUING BANK SHALL BE DEEMED TO HAVE EXERCISED CARE
IN EACH SUCH DETERMINATION.  IN FURTHERANCE OF THE FOREGOING AND WITHOUT
LIMITING THE GENERALITY THEREOF, THE PARTIES AGREE THAT, WITH RESPECT TO
DOCUMENTS PRESENTED WHICH APPEAR ON THEIR FACE TO BE IN SUBSTANTIAL COMPLIANCE
WITH THE TERMS OF A LETTER OF CREDIT, THE ISSUING BANK MAY, IN ITS SOLE
DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS WITHOUT
RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR
INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH
DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE TERMS OF SUCH
LETTER OF CREDIT.


 


(G)  DISBURSEMENT PROCEDURES.  THE ISSUING BANK SHALL, PROMPTLY FOLLOWING ITS
RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A DEMAND FOR
PAYMENT UNDER A LETTER OF CREDIT.  THE ISSUING BANK SHALL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT AND THE BORROWER BY TELEPHONE (CONFIRMED BY FACSIMILE) OF
SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK HAS MADE OR WILL MAKE AN LC
DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE TO GIVE OR DELAY IN GIVING
SUCH NOTICE SHALL NOT RELIEVE THE BORROWER OF ITS OBLIGATION TO REIMBURSE THE
ISSUING BANK AND THE LENDERS WITH RESPECT TO ANY SUCH LC DISBURSEMENT.


 


(H)  INTERIM INTEREST.  IF THE ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT,
THEN, UNLESS THE BORROWER SHALL REIMBURSE SUCH LC DISBURSEMENT IN FULL ON THE
DATE SUCH LC DISBURSEMENT IS MADE, THE UNPAID AMOUNT THEREOF SHALL BEAR
INTEREST, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH LC DISBURSEMENT IS MADE
TO BUT EXCLUDING THE DATE THAT THE BORROWER REIMBURSES SUCH LC DISBURSEMENT, AT
THE RATE PER ANNUM THEN APPLICABLE TO ABR REVOLVING LOANS; PROVIDED THAT, IF THE
BORROWER FAILS TO REIMBURSE SUCH LC DISBURSEMENT WHEN DUE PURSUANT TO PARAGRAPH
(E) OF THIS SECTION, THEN SECTION 2.13(D) SHALL APPLY.  INTEREST ACCRUED
PURSUANT TO THIS PARAGRAPH SHALL BE FOR THE ACCOUNT OF THE ISSUING BANK, EXCEPT
THAT INTEREST ACCRUED ON AND AFTER THE DATE OF PAYMENT BY ANY LENDER PURSUANT TO
PARAGRAPH (E) OF THIS SECTION TO REIMBURSE THE ISSUING BANK SHALL BE FOR THE
ACCOUNT OF SUCH LENDER TO THE EXTENT OF SUCH PAYMENT.


 


(I)  REPLACEMENT OF THE ISSUING BANK.  THE ISSUING BANK MAY BE REPLACED AT ANY
TIME BY WRITTEN AGREEMENT AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE
REPLACED ISSUING BANK AND THE SUCCESSOR ISSUING BANK.  THE ADMINISTRATIVE AGENT
SHALL NOTIFY THE LENDERS OF ANY SUCH REPLACEMENT OF THE ISSUING BANK.  AT THE
TIME ANY SUCH REPLACEMENT SHALL BECOME EFFECTIVE, THE BORROWER SHALL PAY ALL
UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE REPLACED ISSUING BANK PURSUANT TO

 

34

--------------------------------------------------------------------------------


 


SECTION 2.12(B).  FROM AND AFTER THE EFFECTIVE DATE OF ANY SUCH REPLACEMENT,
(I) THE SUCCESSOR ISSUING BANK SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF THE
ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO LETTERS OF CREDIT TO BE ISSUED
THEREAFTER AND (II) REFERENCES HEREIN TO THE TERM “ISSUING BANK” SHALL BE DEEMED
TO REFER TO SUCH SUCCESSOR OR TO ANY PREVIOUS ISSUING BANK, OR TO SUCH SUCCESSOR
AND ALL PREVIOUS ISSUING BANKS, AS THE CONTEXT SHALL REQUIRE.  AFTER THE
REPLACEMENT OF AN ISSUING BANK HEREUNDER, THE REPLACED ISSUING BANK SHALL REMAIN
A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL THE RIGHTS AND OBLIGATIONS OF AN
ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO LETTERS OF CREDIT ISSUED BY IT
PRIOR TO SUCH REPLACEMENT, BUT SHALL NOT BE REQUIRED TO ISSUE ADDITIONAL LETTERS
OF CREDIT.


 


(J)  CASH COLLATERALIZATION.  IF ANY EVENT OF DEFAULT SHALL OCCUR AND BE
CONTINUING, ON THE BUSINESS DAY THAT THE BORROWER RECEIVES NOTICE FROM THE
ADMINISTRATIVE AGENT OR THE REQUIRED  LENDERS (OR, IF THE MATURITY OF THE LOANS
HAS BEEN ACCELERATED, LENDERS WITH LC EXPOSURE REPRESENTING GREATER THAN 50% OF
THE TOTAL LC EXPOSURE) DEMANDING THE DEPOSIT OF CASH COLLATERAL PURSUANT TO THIS
PARAGRAPH, THE BORROWER SHALL DEPOSIT IN AN ACCOUNT WITH THE ADMINISTRATIVE
AGENT, IN THE NAME OF THE ADMINISTRATIVE AGENT AND FOR THE BENEFIT OF THE
SECURED PARTIES (THE “LC COLLATERAL ACCOUNT”), AN AMOUNT IN CASH EQUAL TO 103%
OF THE LC EXPOSURE AS OF SUCH DATE PLUS ACCRUED AND UNPAID INTEREST THEREON;
PROVIDED THAT THE OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL SHALL BECOME
EFFECTIVE IMMEDIATELY, AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY DUE AND
PAYABLE, WITHOUT DEMAND OR OTHER NOTICE OF ANY KIND, UPON THE OCCURRENCE OF ANY
EVENT OF DEFAULT WITH RESPECT TO THE BORROWER DESCRIBED IN CLAUSE (H) OR (I) OF
ARTICLE VII.  SUCH DEPOSIT SHALL BE HELD BY THE ADMINISTRATIVE AGENT AS
COLLATERAL FOR THE PAYMENT AND PERFORMANCE OF THE SECURED OBLIGATIONS.  THE
ADMINISTRATIVE AGENT SHALL HAVE EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE
EXCLUSIVE RIGHT OF WITHDRAWAL, OVER SUCH ACCOUNT AND THE BORROWER HEREBY GRANTS
THE ADMINISTRATIVE AGENT A SECURITY INTEREST IN THE LC COLLATERAL ACCOUNT. 
OTHER THAN ANY INTEREST EARNED ON THE INVESTMENT OF SUCH DEPOSITS, WHICH
INVESTMENTS SHALL BE MADE AT THE OPTION AND PERMITTED DISCRETION OF THE
ADMINISTRATIVE AGENT AND AT THE BORROWER’S RISK AND EXPENSE, SUCH DEPOSITS SHALL
NOT BEAR INTEREST.  INTEREST OR PROFITS, IF ANY, ON SUCH INVESTMENTS SHALL
ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH ACCOUNT SHALL BE APPLIED BY THE
ADMINISTRATIVE AGENT TO REIMBURSE THE ISSUING BANK FOR LC DISBURSEMENTS FOR
WHICH IT HAS NOT BEEN REIMBURSED AND, TO THE EXTENT NOT SO APPLIED, SHALL BE
HELD FOR THE SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF THE BORROWER FOR
THE LC EXPOSURE AT SUCH TIME OR, IF THE MATURITY OF THE LOANS HAS BEEN
ACCELERATED (BUT SUBJECT TO THE CONSENT OF LENDERS WITH LC EXPOSURE REPRESENTING
GREATER THAN 50% OF THE TOTAL LC EXPOSURE), BE APPLIED TO SATISFY OTHER SECURED
OBLIGATIONS.  IF THE BORROWER IS REQUIRED TO PROVIDE AN AMOUNT OF CASH
COLLATERAL HEREUNDER AS A RESULT OF THE OCCURRENCE OF AN EVENT OF DEFAULT, SUCH
AMOUNT (TO THE EXTENT NOT APPLIED AS AFORESAID) SHALL BE RETURNED TO THE
BORROWER WITHIN THREE (3) BUSINESS DAYS AFTER ALL SUCH DEFAULTS HAVE BEEN CURED
OR WAIVED.


 


SECTION 2.07.  FUNDING OF BORROWINGS.  (A)  EACH LENDER SHALL MAKE EACH LOAN TO
BE MADE BY IT HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS BY 2:00 P.M., NEW YORK CITY TIME, TO THE ACCOUNT OF
THE ADMINISTRATIVE AGENT MOST RECENTLY DESIGNATED BY IT FOR SUCH PURPOSE BY
NOTICE TO THE LENDERS IN AN AMOUNT EQUAL TO SUCH LENDER’S APPLICABLE PERCENTAGE;
PROVIDED THAT, SWINGLINE LOANS SHALL BE MADE AS PROVIDED IN SECTION 2.05.  THE
ADMINISTRATIVE AGENT WILL MAKE SUCH LOANS AVAILABLE TO THE BORROWER BY PROMPTLY
CREDITING THE AMOUNTS SO RECEIVED, IN LIKE FUNDS, TO THE FUNDING ACCOUNT;
PROVIDED THAT ABR REVOLVING LOANS MADE TO FINANCE THE REIMBURSEMENT OF (I) AN LC
DISBURSEMENT AS PROVIDED IN SECTION 2.06(E) SHALL BE REMITTED BY THE
ADMINISTRATIVE AGENT TO THE ISSUING BANK AND (II) A PROTECTIVE ADVANCE OR AN
OVERADVANCE SHALL BE RETAINED BY THE ADMINISTRATIVE AGENT.


 


(B)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER
PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE
ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF THIS SECTION AND MAY,

 

35

--------------------------------------------------------------------------------


 


IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A CORRESPONDING
AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE OF THE
APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT, THEN THE APPLICABLE
LENDER AND THE BORROWER SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT WITH INTEREST THEREON, FOR EACH
DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER TO
BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT (I) IN THE
CASE OF SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE
DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION OR (II) IN THE CASE OF THE BORROWER, THE
INTEREST RATE APPLICABLE TO ABR LOANS.  IF SUCH LENDER PAYS SUCH AMOUNT TO THE
ADMINISTRATIVE AGENT, THEN SUCH AMOUNT SHALL CONSTITUTE SUCH LENDER’S LOAN
INCLUDED IN SUCH BORROWING.


 


SECTION 2.08.  INTEREST ELECTIONS.  (A)  EACH REVOLVING BORROWING INITIALLY
SHALL BE OF THE TYPE SPECIFIED IN THE APPLICABLE BORROWING REQUEST AND, IN THE
CASE OF A EURODOLLAR REVOLVING BORROWING, SHALL HAVE AN INITIAL INTEREST PERIOD
AS SPECIFIED IN SUCH BORROWING REQUEST.  THEREAFTER, THE BORROWER MAY ELECT TO
CONVERT SUCH BORROWING TO A DIFFERENT TYPE OR TO CONTINUE SUCH BORROWING AND, IN
THE CASE OF A EURODOLLAR REVOLVING BORROWING, MAY ELECT INTEREST PERIODS
THEREFOR, ALL AS PROVIDED IN THIS SECTION.  THE BORROWER MAY ELECT DIFFERENT
OPTIONS WITH RESPECT TO DIFFERENT PORTIONS OF THE AFFECTED BORROWING, IN WHICH
CASE EACH SUCH PORTION SHALL BE ALLOCATED RATABLY AMONG THE LENDERS HOLDING THE
LOANS COMPRISING SUCH BORROWING, AND THE LOANS COMPRISING EACH SUCH PORTION
SHALL BE CONSIDERED A SEPARATE BORROWING.  THIS SECTION SHALL NOT APPLY TO
SWINGLINE BORROWINGS, OVERADVANCES OR PROTECTIVE ADVANCES, WHICH MAY NOT BE
CONVERTED OR CONTINUED.


 


(B)  TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF SUCH ELECTION BY TELEPHONE BY THE TIME THAT A BORROWING
REQUEST WOULD BE REQUIRED UNDER SECTION 2.03 IF THE BORROWER WERE REQUESTING A
REVOLVING BORROWING OF THE TYPE RESULTING FROM SUCH ELECTION TO BE MADE ON THE
EFFECTIVE DATE OF SUCH ELECTION.  EACH SUCH TELEPHONIC INTEREST ELECTION REQUEST
SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR
FACSIMILE TO THE ADMINISTRATIVE AGENT OF A WRITTEN INTEREST ELECTION REQUEST IN
A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND SIGNED BY THE BORROWER.


 


(C)  EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL SPECIFY THE
FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:


 

(I)  THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES AND, IF
DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS THEREOF,
THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING (IN WHICH CASE
THE INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES (III) AND (IV) BELOW SHALL
BE SPECIFIED FOR EACH RESULTING BORROWING);

 

(II)  THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST ELECTION
REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III)  WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING OR A EURODOLLAR
BORROWING; AND

 

(IV)  IF THE RESULTING BORROWING IS A EURODOLLAR BORROWING, THE INTEREST PERIOD
TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH SHALL BE A
PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

36

--------------------------------------------------------------------------------


 


(D)  PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF SUCH
LENDER’S PORTION OF EACH RESULTING BORROWING.


 


(E)  IF THE BORROWER FAILS TO DELIVER A TIMELY INTEREST ELECTION REQUEST WITH
RESPECT TO A EURODOLLAR REVOLVING BORROWING PRIOR TO THE END OF THE INTEREST
PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS PROVIDED
HEREIN, AT THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL BE CONVERTED TO
AN ABR BORROWING.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF, IF AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT, AT THE
REQUEST OF THE REQUIRED LENDERS, SO NOTIFIES THE BORROWER, THEN, SO LONG AS AN
EVENT OF DEFAULT IS CONTINUING (I) NO OUTSTANDING REVOLVING BORROWING MAY BE
CONVERTED TO OR CONTINUED AS A EURODOLLAR BORROWING AND (II) UNLESS REPAID, EACH
EURODOLLAR REVOLVING BORROWING SHALL BE CONVERTED TO AN ABR BORROWING AT THE END
OF THE INTEREST PERIOD APPLICABLE THERETO.


 


SECTION 2.09.  TERMINATION AND REDUCTION OF COMMITMENTS; INCREASE IN
COMMITMENTS.  (A)  UNLESS PREVIOUSLY TERMINATED, THE COMMITMENTS SHALL TERMINATE
ON THE MATURITY DATE.


 


(B)  THE BORROWER MAY AT ANY TIME TERMINATE THE COMMITMENTS UPON (I) THE PAYMENT
IN FULL OF ALL OUTSTANDING LOANS, TOGETHER WITH ACCRUED AND UNPAID INTEREST
THEREON AND ON ANY LETTERS OF CREDIT, (II) THE CANCELLATION AND RETURN OF ALL
OUTSTANDING LETTERS OF CREDIT (OR ALTERNATIVELY, WITH RESPECT TO EACH SUCH
LETTER OF CREDIT, THE FURNISHING TO THE ADMINISTRATIVE AGENT OF A CASH DEPOSIT
(OR AT THE DISCRETION OF THE ADMINISTRATIVE AGENT A BACK UP STANDBY LETTER OF
CREDIT SATISFACTORY TO THE ADMINISTRATIVE AGENT) EQUAL TO 103% OF THE LC
EXPOSURE AS OF SUCH DATE), (III) THE PAYMENT IN FULL OF THE ACCRUED AND UNPAID
FEES AND (IV) THE PAYMENT IN FULL OF ALL REIMBURSABLE EXPENSES AND OTHER
OBLIGATIONS TOGETHER WITH ACCRUED AND UNPAID INTEREST THEREON.


 


(C)  THE BORROWER MAY FROM TIME TO TIME REDUCE THE COMMITMENTS; PROVIDED THAT
(I) EACH REDUCTION OF THE COMMITMENTS SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $1,000,000 AND NOT LESS THAN $5,000,000 AND (II) THE BORROWER SHALL
NOT REDUCE THE COMMITMENTS IF, AFTER GIVING EFFECT TO ANY CONCURRENT PREPAYMENT
OF THE REVOLVING LOANS IN ACCORDANCE WITH SECTION 2.10, THE SUM OF THE REVOLVING
EXPOSURES WOULD EXCEED THE LESSER OF THE TOTAL COMMITMENTS AND THE BORROWING
BASE.


 


(D)  THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY ELECTION TO
TERMINATE OR REDUCE THE COMMITMENTS UNDER PARAGRAPH (B) OR (C) OF THIS
SECTION AT LEAST THREE (3) BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH
TERMINATION OR REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE
THEREOF.  PROMPTLY FOLLOWING RECEIPT OF ANY NOTICE, THE ADMINISTRATIVE AGENT
SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  EACH NOTICE DELIVERED BY THE
BORROWER PURSUANT TO THIS SECTION SHALL BE IRREVOCABLE; PROVIDED THAT A NOTICE
OF TERMINATION OF THE COMMITMENTS DELIVERED BY THE BORROWER MAY STATE THAT SUCH
NOTICE IS CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT FACILITIES, IN
WHICH CASE SUCH NOTICE MAY BE REVOKED BY THE BORROWER (BY NOTICE TO THE
ADMINISTRATIVE AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH
CONDITION IS NOT SATISFIED.  ANY TERMINATION OR REDUCTION OF THE COMMITMENTS
SHALL BE PERMANENT.  EACH REDUCTION OF THE COMMITMENTS SHALL BE MADE RATABLY
AMONG THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.


 


(E)  THE BORROWER SHALL HAVE THE RIGHT TO INCREASE THE AGGREGATE COMMITMENT BY
OBTAINING ADDITIONAL COMMITMENTS, EITHER FROM ONE OR MORE OF THE LENDERS OR
ANOTHER LENDING INSTITUTION PROVIDED THAT (I) ANY SUCH REQUEST FOR AN INCREASE
SHALL BE IN A MINIMUM AMOUNT OF $5,000,000, (II) THE BORROWER MAY MAKE A MAXIMUM
OF TWO (2) SUCH REQUESTS, (III) AFTER GIVING EFFECT THERETO, THE AGGREGATE
COMMITMENT DOES NOT EXCEED $60,000,000, (IV) THE ADMINISTRATIVE AGENT HAS
APPROVED THE IDENTITY OF ANY SUCH NEW LENDER, SUCH APPROVAL NOT TO BE
UNREASONABLY WITHHELD, (V) ANY

 

37

--------------------------------------------------------------------------------


 


SUCH NEW LENDER ASSUMES ALL OF THE RIGHTS AND OBLIGATIONS OF A “LENDER”
HEREUNDER, (VI) THE PROCEDURE DESCRIBED IN SECTION 2.09(F) HAVE BEEN SATISFIED
AND (VII) SOLELY DURING THE PERIOD COMMENCING ON THE EFFECTIVE DATE AND ENDING
90 DAYS THEREAFTER, THE PERCENTAGE RATE ON ANY UPFRONT OR SIMILAR FEE PAID TO
SUCH NEW LENDER IN RESPECT OF ITS COMMITMENT (THE “NEW UPFRONT FEE RATE”) SHALL
NOT EXCEED THE PERCENTAGE RATE ON UPFRONT FEES PAID TO THE OTHER LENDERS IN
RESPECT OF THEIR COMMITMENTS (THE “ORIGINAL UPFRONT FEE RATE”) UNLESS THE
BORROWER PAYS THE INCREMENTAL DIFFERENCE (IF POSITIVE) IN PERCENTAGE BETWEEN THE
NEW UPFRONT FEE RATE AND THE ORIGINAL UPFRONT FEE RATE TO SUCH OTHER LENDERS IN
RESPECT OF THEIR COMMITMENTS.


 


(F)  ANY AMENDMENT HERETO FOR SUCH AN INCREASE OR ADDITION SHALL BE IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND SHALL ONLY REQUIRE THE
WRITTEN SIGNATURES OF THE ADMINISTRATIVE AGENT, THE BORROWER AND THE
LENDER(S) BEING ADDED OR INCREASING THEIR COMMITMENT.  AS A CONDITION PRECEDENT
TO SUCH AN INCREASE, BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT (I) A
CERTIFICATE OF EACH LOAN PARTY SIGNED BY AN AUTHORIZED OFFICER OF SUCH LOAN
PARTY (A) CERTIFYING AND ATTACHING THE RESOLUTIONS ADOPTED BY SUCH LOAN PARTY
APPROVING OR CONSENTING TO SUCH INCREASE, AND (B) IN THE CASE OF THE BORROWER,
CERTIFYING THAT, BEFORE AND AFTER GIVING EFFECT TO SUCH INCREASE, (1) THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE III AND THE OTHER LOAN
DOCUMENTS ARE TRUE AND CORRECT, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS
AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH CASE THEY ARE
TRUE AND CORRECT AS OF SUCH EARLIER DATE, AND (2) NO DEFAULT EXISTS AND
(II) LEGAL OPINIONS AND DOCUMENTS CONSISTENT WITH THOSE DELIVERED ON THE
EFFECTIVE DATE AS TO THE CORPORATE POWER AND AUTHORITY OF THE LOAN PARTIES.


 


(G)  WITHIN A REASONABLE TIME AFTER THE EFFECTIVE DATE OF ANY INCREASE, THE
ADMINISTRATIVE AGENT SHALL, AND IS HEREBY AUTHORIZED AND DIRECTED TO, REVISE
SCHEDULE 2.01 TO REFLECT SUCH INCREASE AND SHALL DISTRIBUTE SUCH REVISED
SCHEDULE 2.01 TO EACH OF THE LENDERS AND THE BORROWER, WHEREUPON SUCH REVISED
SCHEDULE 2.01 SHALL REPLACE THE OLD SCHEDULE 2.01 AND BECOME PART OF THIS
AGREEMENT.  ON THE BUSINESS DAY FOLLOWING ANY SUCH INCREASE, ALL OUTSTANDING ABR
LOANS SHALL BE REALLOCATED AMONG THE LENDERS (INCLUDING ANY NEWLY ADDED LENDERS)
IN ACCORDANCE WITH THE LENDERS’ RESPECTIVE REVISED APPLICABLE PERCENTAGES. 
EURODOLLAR LOANS SHALL NOT BE REALLOCATED AMONG THE LENDERS PRIOR TO THE
EXPIRATION OF THE APPLICABLE INTEREST PERIOD IN EFFECT AT THE TIME OF ANY SUCH
INCREASE.


 


SECTION 2.10.  REPAYMENT AND AMORTIZATION OF LOANS; EVIDENCE OF DEBT.  (A)  THE
BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY (I) TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF EACH LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF EACH
REVOLVING LOAN ON THE MATURITY DATE, (II) TO THE ADMINISTRATIVE AGENT THE THEN
UNPAID AMOUNT OF EACH PROTECTIVE ADVANCE ON THE EARLIER OF THE MATURITY DATE AND
DEMAND BY THE ADMINISTRATIVE AGENT AND (III) TO THE ADMINISTRATIVE AGENT THE
THEN UNPAID PRINCIPAL AMOUNT OF EACH OVERADVANCE ON THE EARLIER OF THE MATURITY
DATE AND DEMAND BY THE ADMINISTRATIVE AGENT.


 


(B)  AT ALL TIMES THAT FULL CASH DOMINION IS IN EFFECT PURSUANT TO SECTION 7.3
OF THE SECURITY AGREEMENT, ON EACH BUSINESS DAY, THE ADMINISTRATIVE AGENT SHALL
APPLY ALL FUNDS CREDITED TO THE COLLECTION ACCOUNT THE PREVIOUS BUSINESS DAY
(WHETHER OR NOT IMMEDIATELY AVAILABLE) FIRST TO PREPAY ANY PROTECTIVE ADVANCES
AND OVERADVANCES THAT MAY BE OUTSTANDING, PRO RATA, AND SECOND TO PREPAY THE
REVOLVING LOANS (INCLUDING SWING LINE LOANS) AND TO CASH COLLATERALIZE
OUTSTANDING LC EXPOSURE.  IF NO DEFAULT IS CONTINUING, THE AMOUNT OF SUCH CASH
COLLATERAL SECURING OUTSTANDING LC EXPOSURE SHALL BE RETURNED TO THE BORROWER
WITHIN THREE (3) BUSINESS DAYS.


 


(C)  EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT
OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO SUCH LENDER RESULTING
FROM EACH LOAN MADE

 

38

--------------------------------------------------------------------------------


 


BY SUCH LENDER, INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID
TO SUCH LENDER FROM TIME TO TIME HEREUNDER.


 


(D)  THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL RECORD
(I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE CLASS AND TYPE THEREOF AND THE
INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST
DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER
HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT
HEREUNDER FOR THE ACCOUNT OF THE LENDERS AND EACH LENDER’S SHARE THEREOF.


 


(E)  THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO PARAGRAPH (C) OR
(D) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS
OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT THE FAILURE OF ANY LENDER OR
THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR THEREIN SHALL
NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE BORROWER TO REPAY THE LOANS IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(F)  ANY LENDER MAY REQUEST THAT LOANS MADE BY IT BE EVIDENCED BY A PROMISSORY
NOTE.  IN SUCH EVENT, THE BORROWER SHALL PREPARE, EXECUTE AND DELIVER TO SUCH
LENDER A PROMISSORY NOTE PAYABLE TO THE ORDER OF SUCH LENDER (OR, IF REQUESTED
BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED ASSIGNS) AND IN A FORM
APPROVED BY THE ADMINISTRATIVE AGENT.  THEREAFTER, THE LOANS EVIDENCED BY SUCH
PROMISSORY NOTE AND INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER
ASSIGNMENT PURSUANT TO SECTION 9.04) BE REPRESENTED BY ONE OR MORE PROMISSORY
NOTES IN SUCH FORM PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN (OR, IF SUCH
PROMISSORY NOTE IS A REGISTERED NOTE, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS).


 


SECTION 2.11.  PREPAYMENT OF LOANS.  (A)  THE BORROWER SHALL HAVE THE RIGHT AT
ANY TIME AND FROM TIME TO TIME TO PREPAY ANY BORROWING IN WHOLE OR IN PART,
SUBJECT TO PRIOR NOTICE IN ACCORDANCE WITH PARAGRAPH (F) OF THIS SECTION.


 


(B)  EXCEPT FOR OVERADVANCES PERMITTED UNDER SECTION 2.05, IN THE EVENT AND ON
SUCH OCCASION THAT THE TOTAL REVOLVING EXPOSURE EXCEEDS (THE AMOUNT OF SUCH
EXCESS, THE “EXCESS”) THE LESSER OF (A) THE AGGREGATE COMMITMENT OR (B) THE
BORROWING BASE, THE BORROWER SHALL PREPAY THE REVOLVING LOANS, LC EXPOSURE
AND/OR SWINGLINE LOANS IN AN AGGREGATE AMOUNT EQUAL TO SUCH EXCESS.  IF SUCH
EXCESS IS SUBSEQUENTLY REDUCED AND NO DEFAULT IS CONTINUING, ANY SUCH CASH
COLLATERAL SO PROVIDED BY THE BORROWER SHALL BE RETURNED TO THE BORROWER (IN AN
AMOUNT EQUAL TO THE LESSER OF (I) ANY SUCH REDUCTION IN THE EXCESS AND (II) THE
AMOUNT OF SUCH CASH COLLATERAL) WITHIN THREE (3) BUSINESS DAYS AFTER SUCH
REDUCTION.


 


(C)  IN THE EVENT AND ON EACH OCCASION THAT ANY NET PROCEEDS ARE RECEIVED BY OR
ON BEHALF OF ANY LOAN PARTY IN RESPECT OF ANY PREPAYMENT EVENT, THE BORROWER
SHALL, WITHIN THREE (3) BUSINESS DAYS AFTER SUCH NET PROCEEDS ARE RECEIVED BY
ANY LOAN PARTY, PREPAY THE OBLIGATIONS AS SET FORTH IN SECTION 2.11(E) BELOW IN
AN AGGREGATE AMOUNT EQUAL TO 100% OF SUCH NET PROCEEDS.


 


(D)  [INTENTIONALLY OMITTED].


 


(E)  ALL SUCH AMOUNTS PURSUANT TO SECTION 2.11(C) SHALL BE APPLIED, FIRST TO
PREPAY ANY PROTECTIVE ADVANCES AND OVERADVANCES THAT MAY BE OUTSTANDING, PRO
RATA, AND SECOND TO PREPAY THE REVOLVING LOANS (INCLUDING SWING LINE LOANS)
WITHOUT A CORRESPONDING REDUCTION IN THE COMMITMENT AND, SO LONG AS A DEFAULT IS
CONTINUING, TO CASH COLLATERALIZE OUTSTANDING LC EXPOSURE.


 


(F)  THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE  AGENT (AND, IN THE CASE OF
PREPAYMENT OF A SWINGLINE LOAN, THE SWINGLINE LENDER) BY TELEPHONE (CONFIRMED BY
FACSIMILE) OF ANY

 

39

--------------------------------------------------------------------------------


 


PREPAYMENT HEREUNDER (I) IN THE CASE OF PREPAYMENT OF A EURODOLLAR REVOLVING
BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, THREE (3) BUSINESS
DAYS BEFORE THE DATE OF PREPAYMENT, OR (II) IN THE CASE OF PREPAYMENT OF AN ABR
REVOLVING BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, ONE
(1) BUSINESS DAY BEFORE THE DATE OF PREPAYMENT.  EACH SUCH NOTICE SHALL BE
IRREVOCABLE AND SHALL SPECIFY THE PREPAYMENT DATE AND THE PRINCIPAL AMOUNT OF
EACH BORROWING OR PORTION THEREOF TO BE PREPAID; PROVIDED THAT, IF A NOTICE OF
PREPAYMENT IS GIVEN IN CONNECTION WITH A CONDITIONAL NOTICE OF TERMINATION OF
THE COMMITMENTS AS CONTEMPLATED BY SECTION 2.09, THEN SUCH NOTICE OF PREPAYMENT
MAY BE REVOKED IF SUCH NOTICE OF TERMINATION IS REVOKED IN ACCORDANCE WITH
SECTION 2.09.  PROMPTLY FOLLOWING RECEIPT OF ANY SUCH NOTICE RELATING TO A
REVOLVING BORROWING, THE ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE
CONTENTS THEREOF.   EACH PARTIAL PREPAYMENT OF ANY REVOLVING BORROWING SHALL BE
IN AN AMOUNT THAT WOULD BE PERMITTED IN THE CASE OF AN ADVANCE OF A REVOLVING
BORROWING OF THE SAME TYPE AS PROVIDED IN SECTION 2.02.  EACH PREPAYMENT OF A
REVOLVING BORROWING SHALL BE APPLIED RATABLY TO THE REVOLVING LOANS INCLUDED IN
THE PREPAID BORROWING.  PREPAYMENTS SHALL BE ACCOMPANIED BY ACCRUED INTEREST TO
THE EXTENT REQUIRED BY SECTION 2.13.


 


SECTION 2.12.  FEES.  (A)  THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF EACH LENDER A COMMITMENT FEE, WHICH SHALL ACCRUE AT THE
APPLICABLE RATE ON THE AVERAGE DAILY AMOUNT OF THE AVAILABLE COMMITMENT OF SUCH
LENDER DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING
THE DATE ON WHICH THE LENDERS’ COMMITMENTS TERMINATE.  ACCRUED COMMITMENT FEES
SHALL BE PAYABLE IN ARREARS ON THE FIRST DAY OF EACH CALENDAR QUARTER AND ON THE
DATE ON WHICH THE COMMITMENTS TERMINATE, COMMENCING ON THE FIRST SUCH DATE TO
OCCUR AFTER THE DATE HEREOF.  ALL COMMITMENT FEES SHALL BE COMPUTED ON THE BASIS
OF A YEAR OF 360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS
ELAPSED.


 


(B)  THE BORROWER AGREES TO PAY (I) TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF EACH LENDER A PARTICIPATION FEE WITH RESPECT TO ITS PARTICIPATIONS IN LETTERS
OF CREDIT, WHICH SHALL ACCRUE, IN THE CASE OF STANDBY LETTERS OF CREDIT AT THE
SAME APPLICABLE RATE AND, IN THE CASE OF COMMERCIAL LETTERS OF CREDIT AT 50% OF
SUCH APPLICABLE RATE, IN EACH CASE USED TO DETERMINE THE INTEREST RATE
APPLICABLE TO EURODOLLAR REVOLVING LOANS ON THE AVERAGE DAILY AMOUNT OF SUCH
LENDER’S LC EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED
LC DISBURSEMENTS) DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT
EXCLUDING THE LATER OF THE DATE ON WHICH SUCH LENDER’S COMMITMENT TERMINATES AND
THE DATE ON WHICH SUCH LENDER CEASES TO HAVE ANY LC EXPOSURE, AND (II) TO THE
ISSUING BANK A FRONTING FEE, WHICH SHALL ACCRUE AT THE RATE OF 0.125% PER ANNUM
ON THE AVERAGE DAILY AMOUNT OF THE LC EXPOSURE (EXCLUDING ANY PORTION THEREOF
ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD FROM AND
INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF THE DATE OF
TERMINATION OF THE COMMITMENTS AND THE DATE ON WHICH THERE CEASES TO BE ANY LC
EXPOSURE, AS WELL AS THE ISSUING BANK’S STANDARD FEES AND COMMISSIONS (INCLUDING
WITHOUT LIMITATION STANDARD COMMISSIONS WITH RESPECT TO COMMERCIAL LETTERS OF
CREDIT, PAYABLE AT THE TIME OF INVOICE OF SUCH AMOUNTS) WITH RESPECT TO THE
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR PROCESSING
OF DRAWINGS THEREUNDER.  PARTICIPATION FEES AND FRONTING FEES ACCRUED THROUGH
AND INCLUDING THE LAST DAY OF EACH CALENDAR QUARTER SHALL BE PAYABLE ON THE
FIRST DAY OF EACH CALENDAR QUARTER FOLLOWING SUCH LAST DAY, COMMENCING ON THE
FIRST SUCH DATE TO OCCUR AFTER THE EFFECTIVE DATE; PROVIDED THAT ALL SUCH FEES
SHALL BE PAYABLE ON THE DATE ON WHICH THE COMMITMENTS TERMINATE AND ANY SUCH
FEES ACCRUING AFTER THE DATE ON WHICH THE COMMITMENTS TERMINATE SHALL BE PAYABLE
ON DEMAND.  ANY OTHER FEES PAYABLE TO THE ISSUING BANK PURSUANT TO THIS
PARAGRAPH SHALL BE PAYABLE WITHIN TEN (10) DAYS AFTER DEMAND.  ALL PARTICIPATION
FEES AND FRONTING FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND
SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED.


 


(C)  THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR ITS OWN
ACCOUNT, FEES PAYABLE IN THE AMOUNTS AND AT THE TIMES SEPARATELY AGREED UPON
BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT.

 

40

--------------------------------------------------------------------------------


 


(D)  ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON THE DATES DUE, IN IMMEDIATELY
AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT (OR TO THE ISSUING BANK, IN THE
CASE OF FEES PAYABLE TO IT) FOR DISTRIBUTION, IN THE CASE OF COMMITMENT FEES AND
PARTICIPATION FEES, TO THE LENDERS.  FEES PAID SHALL NOT BE REFUNDABLE UNDER ANY
CIRCUMSTANCES.


 


SECTION 2.13.  INTEREST.  (A)  THE LOANS COMPRISING EACH ABR BORROWING
(INCLUDING EACH SWINGLINE LOAN) SHALL BEAR INTEREST AT THE ALTERNATE BASE RATE
PLUS THE APPLICABLE RATE.


 


(B)  THE LOANS COMPRISING EACH EURODOLLAR BORROWING SHALL BEAR INTEREST AT THE
ADJUSTED LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE
APPLICABLE RATE.


 


(C)  EACH PROTECTIVE ADVANCE AND EACH OVERADVANCE SHALL BEAR INTEREST AT THE
ALTERNATE BASE RATE PLUS THE APPLICABLE RATE FOR REVOLVING LOANS PLUS 2%.


 


(D)  NOTWITHSTANDING THE FOREGOING, DURING THE OCCURRENCE AND CONTINUANCE OF AN
EVENT OF DEFAULT, THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS MAY, AT THEIR
OPTION, BY NOTICE TO THE BORROWER (WHICH NOTICE MAY BE REVOKED AT THE OPTION OF
THE REQUIRED LENDERS NOTWITHSTANDING ANY PROVISION OF SECTION 9.02 REQUIRING THE
CONSENT OF “EACH LENDER DIRECTLY AFFECTED THEREBY” FOR REDUCTIONS IN INTEREST
RATES), DECLARE THAT (I) ALL LOANS SHALL BEAR INTEREST AT 2% PLUS THE RATE
OTHERWISE APPLICABLE TO SUCH LOANS AS PROVIDED IN THE PRECEDING PARAGRAPHS OF
THIS SECTION OR (II) IN THE CASE OF ANY OTHER AMOUNT OUTSTANDING HEREUNDER, SUCH
AMOUNT SHALL ACCRUE AT 2% PLUS THE RATE APPLICABLE TO SUCH FEE OR OTHER
OBLIGATION AS PROVIDED HEREUNDER.


 


(E)  ACCRUED INTEREST ON EACH LOAN (FOR ABR LOANS, ACCRUED THROUGH THE LAST DAY
OF THE PRIOR CALENDAR MONTH) SHALL BE PAYABLE IN ARREARS ON EACH INTEREST
PAYMENT DATE FOR SUCH LOAN AND UPON TERMINATION OF THE COMMITMENTS; PROVIDED
THAT (I) INTEREST ACCRUED PURSUANT TO PARAGRAPH (D) OF THIS SECTION SHALL BE
PAYABLE ON DEMAND, (II) IN THE EVENT OF ANY REPAYMENT OR PREPAYMENT OF ANY LOAN
(OTHER THAN A PREPAYMENT OF AN ABR REVOLVING LOAN PRIOR TO THE END OF THE
AVAILABILITY PERIOD), ACCRUED INTEREST ON THE PRINCIPAL AMOUNT REPAID OR PREPAID
SHALL BE PAYABLE ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT AND (III) IN THE
EVENT OF ANY CONVERSION OF ANY EURODOLLAR LOAN PRIOR TO THE END OF THE CURRENT
INTEREST PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE PAYABLE ON THE
EFFECTIVE DATE OF SUCH CONVERSION.


 


(F)  ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360
DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO THE ALTERNATE BASE RATE AT
TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE PRIME RATE SHALL BE COMPUTED
ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND IN EACH
CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED.  THE APPLICABLE
ALTERNATE BASE RATE, ADJUSTED LIBO RATE OR LIBO RATE SHALL BE DETERMINED BY THE
ADMINISTRATIVE AGENT, AND SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.


 


SECTION 2.14.  ALTERNATE RATE OF INTEREST.  IF PRIOR TO THE COMMENCEMENT OF ANY
INTEREST PERIOD FOR A EURODOLLAR BORROWING:


 


(A)  THE ADMINISTRATIVE AGENT DETERMINES (WHICH DETERMINATION SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR) THAT ADEQUATE AND REASONABLE MEANS DO NOT
EXIST FOR ASCERTAINING THE ADJUSTED LIBO RATE OR THE LIBO RATE, AS APPLICABLE,
FOR SUCH INTEREST PERIOD; OR


 


(B) THE ADMINISTRATIVE AGENT IS ADVISED BY THE REQUIRED LENDERS THAT THE
ADJUSTED LIBO RATE OR THE LIBO RATE, AS APPLICABLE, FOR SUCH INTEREST PERIOD
WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS (OR LENDER) OF
MAKING OR MAINTAINING THEIR LOANS (OR ITS LOAN) INCLUDED IN SUCH BORROWING FOR
SUCH INTEREST PERIOD;

 

41

--------------------------------------------------------------------------------


 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing.

 


SECTION 2.15.  INCREASED COSTS.  (A)  IF ANY CHANGE IN LAW SHALL:


 

(I)    IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR SIMILAR
REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT
EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH RESERVE REQUIREMENT REFLECTED IN THE
ADJUSTED LIBO RATE) OR THE ISSUING BANK; OR

 

(II)    IMPOSE ON ANY LENDER OR THE ISSUING BANK OR THE LONDON INTERBANK MARKET
ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR EURODOLLAR LOANS MADE BY SUCH
LENDER OR ANY LETTER OF CREDIT OR PARTICIPATION THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

 


(B)  IF ANY LENDER OR THE ISSUING BANK DETERMINES THAT ANY CHANGE IN LAW
REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE
OF RETURN ON SUCH LENDER’S OR THE ISSUING BANK’S CAPITAL OR ON THE CAPITAL OF
SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF
THIS AGREEMENT OR THE LOANS MADE BY, OR PARTICIPATIONS IN LETTERS OF CREDIT HELD
BY, SUCH LENDER, OR THE LETTERS OF CREDIT ISSUED BY THE ISSUING BANK, TO A LEVEL
BELOW THAT WHICH SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING
BANK’S HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING
INTO CONSIDERATION SUCH LENDER’S OR THE ISSUING BANK’S POLICIES AND THE POLICIES
OF SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY WITH RESPECT TO CAPITAL
ADEQUACY), THEN FROM TIME TO TIME THE BORROWER WILL PAY TO SUCH LENDER OR THE
ISSUING BANK, AS THE CASE MAY BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL
COMPENSATE SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING
BANK’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


 


(C)  A CERTIFICATE OF A LENDER OR THE ISSUING BANK SETTING FORTH THE AMOUNT OR
AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR THE ISSUING BANK OR ITS HOLDING
COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS
SECTION SHALL BE DELIVERED TO THE BORROWER AND SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.  THE BORROWER SHALL PAY SUCH LENDER OR THE ISSUING BANK, AS THE
CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN TEN
(10) DAYS AFTER RECEIPT THEREOF.


 


(D)  FAILURE OR DELAY ON THE PART OF ANY LENDER OR THE ISSUING BANK TO DEMAND
COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH
LENDER’S OR THE ISSUING BANK’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED THAT
THE BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A LENDER OR THE ISSUING BANK
PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR REDUCTIONS INCURRED MORE
THAN 270 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR THE ISSUING BANK, AS THE
CASE MAY BE, NOTIFIES THE BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE ISSUING BANK’S
INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED FURTHER THAT, IF

 

42

--------------------------------------------------------------------------------


 


THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS
RETROACTIVE, THEN THE 270-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO
INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF.


 


SECTION 2.16.  BREAK FUNDING PAYMENTS.  IN THE EVENT OF (A) THE PAYMENT OF ANY
PRINCIPAL OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF AN INTEREST
PERIOD APPLICABLE THERETO (INCLUDING AS A RESULT OF AN EVENT OF DEFAULT),
(B) THE CONVERSION OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE
INTEREST PERIOD APPLICABLE THERETO, (C) THE FAILURE TO BORROW, CONVERT, CONTINUE
OR PREPAY ANY EURODOLLAR LOAN ON THE DATE SPECIFIED IN ANY NOTICE DELIVERED
PURSUANT HERETO (REGARDLESS OF WHETHER SUCH NOTICE MAY BE REVOKED UNDER
SECTION 2.09(D) AND IS REVOKED IN ACCORDANCE THEREWITH), OR (D) THE ASSIGNMENT
OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD
APPLICABLE THERETO AS A RESULT OF A REQUEST BY THE BORROWER PURSUANT TO
SECTION 2.19, THEN, IN ANY SUCH EVENT, THE BORROWER SHALL COMPENSATE EACH LENDER
FOR THE LOSS, COST AND EXPENSE ATTRIBUTABLE TO SUCH EVENT.  IN THE CASE OF A
EURODOLLAR LOAN, SUCH LOSS, COST OR EXPENSE TO ANY LENDER SHALL BE DEEMED TO
INCLUDE AN AMOUNT DETERMINED BY SUCH LENDER TO BE THE EXCESS, IF ANY, OF (I) THE
AMOUNT OF INTEREST WHICH WOULD HAVE ACCRUED ON THE PRINCIPAL AMOUNT OF SUCH LOAN
HAD SUCH EVENT NOT OCCURRED, AT THE ADJUSTED LIBO RATE THAT WOULD HAVE BEEN
APPLICABLE TO SUCH LOAN, FOR THE PERIOD FROM THE DATE OF SUCH EVENT TO THE LAST
DAY OF THE THEN CURRENT INTEREST PERIOD THEREFOR (OR, IN THE CASE OF A FAILURE
TO BORROW, CONVERT OR CONTINUE, FOR THE PERIOD THAT WOULD HAVE BEEN THE INTEREST
PERIOD FOR SUCH LOAN), OVER (II) THE AMOUNT OF INTEREST WHICH WOULD ACCRUE ON
SUCH PRINCIPAL AMOUNT FOR SUCH PERIOD AT THE INTEREST RATE WHICH SUCH LENDER
WOULD BID WERE IT TO BID, AT THE COMMENCEMENT OF SUCH PERIOD, FOR DOLLAR
DEPOSITS OF A COMPARABLE AMOUNT AND PERIOD FROM OTHER BANKS IN THE EURODOLLAR
MARKET.  A CERTIFICATE OF ANY LENDER SETTING FORTH ANY AMOUNT OR AMOUNTS THAT
SUCH LENDER IS ENTITLED TO RECEIVE PURSUANT TO THIS SECTION SHALL BE DELIVERED
TO THE BORROWER AND SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWER
SHALL PAY SUCH LENDER THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN TEN
(10) DAYS AFTER RECEIPT THEREOF.


 


SECTION 2.17.  TAXES.  (A) ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY
OBLIGATION OF THE BORROWER HEREUNDER SHALL BE MADE FREE AND CLEAR OF AND WITHOUT
DEDUCTION FOR ANY INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED THAT IF THE
BORROWER SHALL BE REQUIRED TO DEDUCT ANY INDEMNIFIED TAXES OR OTHER TAXES FROM
SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT
AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO
ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE AGENT, LENDER OR
ISSUING BANK (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD
HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE BORROWER SHALL MAKE
SUCH DEDUCTIONS AND (III) THE BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(B)  IN ADDITION, THE BORROWER SHALL PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)  THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER AND THE
ISSUING BANK, WITHIN TEN (10) DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE FULL
AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES PAID BY THE ADMINISTRATIVE AGENT,
SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, ON OR WITH RESPECT TO ANY
PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF THE BORROWER HEREUNDER (INCLUDING
INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO
AMOUNTS PAYABLE UNDER THIS SECTION) AND ANY PENALTIES, INTEREST AND REASONABLE
EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH
INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED
BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH
PAYMENT OR LIABILITY DELIVERED TO THE BORROWER BY A LENDER OR THE ISSUING BANK,
OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR THE
ISSUING BANK, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 

43

--------------------------------------------------------------------------------


 


(D)  EACH LENDER AND THE ISSUING BANK SHALL INDEMNIFY THE BORROWER AND THE
ADMINISTRATIVE AGENT, WITHIN TEN (10) DAYS AFTER WRITTEN DEMAND THEREFOR,
AGAINST ANY AND ALL TAXES AND ANY AND ALL RELATED LOSSES, CLAIMS, LIABILITIES,
PENALTIES, INTEREST AND REASONABLE EXPENSES (INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR THE BORROWER OR THE ADMINISTRATIVE AGENT)
INCURRED BY OR ASSERTED AGAINST THE BORROWER OR THE ADMINISTRATIVE AGENT BY ANY
GOVERNMENTAL AUTHORITY AS A RESULT OF THE FAILURE BY SUCH LENDER OR THE ISSUING
BANK, AS THE CASE MAY BE, TO DELIVER, OR AS A RESULT OF THE INACCURACY,
INADEQUACY OR DEFICIENCY OF, ANY DOCUMENTATION REQUIRED TO BE DELIVERED TO THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 2.17(F).  EACH LENDER
AND THE ISSUING BANK HEREBY AUTHORIZES THE ADMINISTRATIVE AGENT TO SET OFF AND
APPLY ANY AND ALL AMOUNTS AT ANY TIME OWING TO SUCH LENDER OR THE ISSUING BANK,
AS THE CASE MAY BE, UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
AMOUNT DUE TO THE ADMINISTRATIVE AGENT UNDER THIS SECTION 2.17(D).


 


(E)  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR OTHER
TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY, THE BORROWER SHALL DELIVER TO
THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY
SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN
REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.


 


(F)  ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE BORROWER IS
LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW, SUCH
PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWER AS WILL PERMIT SUCH PAYMENTS TO BE MADE
WITHOUT WITHHOLDING OR AT A REDUCED RATE.


 


(G)  IF THE ADMINISTRATIVE AGENT OR A LENDER DETERMINES, IN ITS SOLE GOOD FAITH
DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO
WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWER OR WITH RESPECT TO WHICH THE
BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.17, IT SHALL PAY
OVER SUCH REFUND TO THE BORROWER (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS
MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER THIS SECTION 2.17 WITH
RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL
OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT OR SUCH LENDER AND WITHOUT
INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY
WITH RESPECT TO SUCH REFUND); PROVIDED, THAT THE BORROWER, UPON THE REQUEST OF
THE ADMINISTRATIVE AGENT OR SUCH LENDER, AGREES TO REPAY THE AMOUNT PAID OVER TO
THE BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE
RELEVANT GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT OR SUCH LENDER IN
THE EVENT THE ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH
REFUND TO SUCH GOVERNMENTAL AUTHORITY. THIS SECTION SHALL NOT BE CONSTRUED TO
REQUIRE THE ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS
(OR ANY OTHER INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO
THE BORROWER OR ANY OTHER PERSON.


 


SECTION 2.18.  PAYMENTS GENERALLY; ALLOCATION OF PROCEEDS; SHARING OF SET-OFFS. 
(A)  THE BORROWER SHALL MAKE EACH PAYMENT REQUIRED TO BE MADE BY IT HEREUNDER
(WHETHER OF PRINCIPAL, INTEREST, FEES OR REIMBURSEMENT OF LC DISBURSEMENTS, OR
OF AMOUNTS PAYABLE UNDER SECTION 2.15, 2.16 OR 2.17, OR OTHERWISE) PRIOR TO
3:00 P.M., NEW YORK CITY TIME, ON THE DATE WHEN DUE, IN IMMEDIATELY AVAILABLE
FUNDS, WITHOUT SET OFF OR COUNTERCLAIM.  ANY AMOUNTS RECEIVED AFTER SUCH TIME ON
ANY DATE MAY, IN THE DISCRETION OF THE ADMINISTRATIVE AGENT, BE DEEMED TO HAVE
BEEN RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY FOR PURPOSES OF CALCULATING
INTEREST THEREON.  ALL SUCH PAYMENTS SHALL BE MADE TO THE ADMINISTRATIVE AGENT
AT ITS OFFICES AT 10 SOUTH DEARBORN STREET, 22ND FLOOR, CHICAGO, ILLINOIS,
EXCEPT PAYMENTS TO BE MADE DIRECTLY TO THE ISSUING BANK OR SWINGLINE LENDER AS
EXPRESSLY PROVIDED HEREIN AND

 

44

--------------------------------------------------------------------------------


 


EXCEPT THAT PAYMENTS PURSUANT TO SECTIONS 2.15, 2.16, 2.17 AND 9.03 SHALL BE
MADE DIRECTLY TO THE PERSONS ENTITLED THERETO.  THE ADMINISTRATIVE AGENT SHALL
DISTRIBUTE ANY SUCH PAYMENTS RECEIVED BY IT FOR THE ACCOUNT OF ANY OTHER PERSON
TO THE APPROPRIATE RECIPIENT PROMPTLY FOLLOWING RECEIPT THEREOF.  IF ANY PAYMENT
HEREUNDER SHALL BE DUE ON A DAY THAT IS NOT A BUSINESS DAY, THE DATE FOR PAYMENT
SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY, AND, IN THE CASE OF ANY
PAYMENT ACCRUING INTEREST, INTEREST THEREON SHALL BE PAYABLE FOR THE PERIOD OF
SUCH EXTENSION.  ALL PAYMENTS HEREUNDER SHALL BE MADE IN DOLLARS.


 


(B)  ANY PROCEEDS OF COLLATERAL RECEIVED BY THE ADMINISTRATIVE AGENT (I) NOT
CONSTITUTING EITHER (A) A SPECIFIC PAYMENT OF PRINCIPAL, INTEREST, FEES OR OTHER
SUM PAYABLE UNDER THE LOAN DOCUMENTS (WHICH SHALL BE APPLIED AS SPECIFIED BY THE
BORROWER), (B) A MANDATORY PREPAYMENT (WHICH SHALL BE APPLIED IN ACCORDANCE WITH
SECTION 2.11) OR (C) AMOUNTS TO BE APPLIED FROM THE COLLECTION ACCOUNT WHEN FULL
CASH DOMINION IS IN EFFECT PURSUANT TO SECTION 7.3 OF THE SECURITY AGREEMENT
(WHICH SHALL BE APPLIED IN ACCORDANCE WITH SECTION 2.10(B)) OR (II) AFTER AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT SO
ELECTS OR THE REQUIRED LENDERS SO DIRECT, SUCH PROCEEDS SHALL BE APPLIED RATABLY
FIRST, TO PAY ANY FEES, INDEMNITIES, OR EXPENSE REIMBURSEMENTS INCLUDING AMOUNTS
THEN DUE TO THE ADMINISTRATIVE AGENT AND THE ISSUING BANK FROM THE BORROWER
(OTHER THAN IN CONNECTION WITH BANKING SERVICES OR SWAP OBLIGATIONS), SECOND, TO
PAY ANY FEES OR EXPENSE REIMBURSEMENTS THEN DUE TO THE LENDERS FROM THE BORROWER
(OTHER THAN IN CONNECTION WITH BANKING SERVICES OR SWAP OBLIGATIONS), THIRD, TO
PAY INTEREST DUE IN RESPECT OF THE OVERADVANCES AND PROTECTIVE ADVANCES, FOURTH,
TO PAY THE PRINCIPAL OF THE OVERADVANCES AND PROTECTIVE ADVANCES, FIFTH, TO PAY
INTEREST THEN DUE AND PAYABLE ON THE LOANS (OTHER THAN THE OVERADVANCES AND
PROTECTIVE ADVANCES) RATABLY, SIXTH, TO PREPAY PRINCIPAL ON THE LOANS (OTHER
THAN THE OVERADVANCES AND PROTECTIVE ADVANCES) AND UNREIMBURSED LC DISBURSEMENTS
RATABLY, SEVENTH, TO PAY AN AMOUNT TO THE ADMINISTRATIVE AGENT EQUAL TO ONE
HUNDRED THREE PERCENT (103%) OF THE AGGREGATE UNDRAWN FACE AMOUNT OF ALL
OUTSTANDING LETTERS OF CREDIT AND THE AGGREGATE AMOUNT OF ANY UNPAID LC
DISBURSEMENTS, TO BE HELD AS CASH COLLATERAL FOR SUCH OBLIGATIONS, EIGHTH, TO
PAYMENT OF ANY AMOUNTS OWING WITH RESPECT TO BANKING SERVICES AND SWAP
OBLIGATIONS, AND NINTH, TO THE PAYMENT OF ANY OTHER SECURED OBLIGATION DUE TO
THE ADMINISTRATIVE AGENT OR ANY LENDER BY THE BORROWER. NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED IN THIS AGREEMENT, UNLESS SO DIRECTED BY THE BORROWER,
OR UNLESS A DEFAULT IS IN EXISTENCE, NEITHER THE ADMINISTRATIVE AGENT NOR ANY
LENDER SHALL APPLY ANY PAYMENT WHICH IT RECEIVES TO ANY EURODOLLAR LOAN OF A
CLASS, EXCEPT (A) ON THE EXPIRATION DATE OF THE INTEREST PERIOD APPLICABLE TO
ANY SUCH EURODOLLAR LOAN OR (B) IN THE EVENT, AND ONLY TO THE EXTENT, THAT THERE
ARE NO OUTSTANDING ABR LOANS OF THE SAME CLASS AND, IN ANY SUCH EVENT, THE
BORROWER SHALL PAY THE BREAK FUNDING PAYMENT REQUIRED IN ACCORDANCE WITH
SECTION 2.16. THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL HAVE THE CONTINUING
AND EXCLUSIVE RIGHT TO APPLY AND REVERSE AND REAPPLY ANY AND ALL SUCH PROCEEDS
AND PAYMENTS TO ANY PORTION OF THE SECURED OBLIGATIONS.


 


(C)  AT THE ELECTION OF THE ADMINISTRATIVE AGENT, ALL PAYMENTS OF PRINCIPAL,
INTEREST, LC DISBURSEMENTS, FEES, PREMIUMS, REIMBURSABLE EXPENSES (INCLUDING,
WITHOUT LIMITATION, ALL REIMBURSEMENT FOR FEES AND EXPENSES PURSUANT TO
SECTION 9.03), AND OTHER SUMS PAYABLE UNDER THE LOAN DOCUMENTS, MAY BE PAID FROM
THE PROCEEDS OF BORROWINGS MADE HEREUNDER WHETHER MADE FOLLOWING A REQUEST BY
THE BORROWER PURSUANT TO SECTION 2.03 OR A DEEMED REQUEST AS PROVIDED IN THIS
SECTION OR MAY BE DEDUCTED FROM ANY DEPOSIT ACCOUNT OF THE BORROWER MAINTAINED
WITH THE ADMINISTRATIVE AGENT.  THE BORROWER HEREBY IRREVOCABLY AUTHORIZES
(I) THE ADMINISTRATIVE AGENT TO MAKE A BORROWING FOR THE PURPOSE OF PAYING EACH
PAYMENT OF PRINCIPAL, INTEREST AND FEES AS IT BECOMES DUE HEREUNDER OR ANY OTHER
AMOUNT DUE UNDER THE LOAN DOCUMENTS AND AGREES THAT ALL SUCH AMOUNTS CHARGED
SHALL CONSTITUTE LOANS (INCLUDING SWINGLINE LOANS AND OVERADVANCES, BUT SUCH A
BORROWING MAY ONLY CONSTITUTE A PROTECTIVE ADVANCE IF IT IS TO REIMBURSE COSTS,
FEES AND EXPENSES AS DESCRIBED IN SECTION 9.03) AND THAT ALL SUCH BORROWINGS
SHALL BE DEEMED TO HAVE BEEN REQUESTED PURSUANT TO SECTIONS 2.03, 2.04 OR 2.05,
AS APPLICABLE AND (II) THE ADMINISTRATIVE AGENT TO CHARGE ANY DEPOSIT

 

45

--------------------------------------------------------------------------------


 


ACCOUNT OF THE BORROWER MAINTAINED WITH THE ADMINISTRATIVE AGENT FOR EACH
PAYMENT OF PRINCIPAL, INTEREST AND FEES AS IT BECOMES DUE HEREUNDER OR ANY OTHER
AMOUNT DUE UNDER THE LOAN DOCUMENTS.


 


(D)  IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SET OFF OR COUNTERCLAIM OR
OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF
ITS LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS RESULTING IN SUCH LENDER
RECEIVING PAYMENT OF A GREATER PROPORTION OF THE AGGREGATE AMOUNT OF ITS LOANS
AND PARTICIPATIONS IN LC DISBURSEMENTS AND ACCRUED INTEREST THEREON THAN THE
PROPORTION RECEIVED BY ANY OTHER LENDER, THEN THE LENDER RECEIVING SUCH GREATER
PROPORTION SHALL PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE LOANS
AND PARTICIPATIONS IN LC DISBURSEMENTS OF OTHER LENDERS TO THE EXTENT NECESSARY
SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE LENDERS RATABLY
IN ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF AND ACCRUED INTEREST ON
THEIR RESPECTIVE LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS; PROVIDED THAT
(I) IF ANY SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF THE
PAYMENT GIVING RISE THERETO IS RECOVERED,  SUCH PARTICIPATIONS SHALL BE
RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY,
WITHOUT INTEREST, AND (II) THE PROVISIONS OF THIS PARAGRAPH SHALL NOT BE
CONSTRUED TO APPLY TO ANY PAYMENT MADE BY THE BORROWER PURSUANT TO AND IN
ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT OR ANY PAYMENT OBTAINED BY A
LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY
OF ITS LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS TO ANY ASSIGNEE OR
PARTICIPANT, OTHER THAN TO THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE THEREOF
(AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL APPLY).  THE BORROWER
CONSENTS TO THE FOREGOING AND AGREES, TO THE EXTENT IT MAY EFFECTIVELY DO SO
UNDER APPLICABLE LAW, THAT ANY LENDER ACQUIRING A PARTICIPATION PURSUANT TO THE
FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST THE BORROWER RIGHTS OF SET-OFF AND
COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE
A DIRECT CREDITOR OF THE BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


 


(E)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE
BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE LENDERS OR THE ISSUING BANK HEREUNDER THAT THE
BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT
THE BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY,
IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR THE ISSUING BANK,
AS THE CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF THE BORROWER HAS NOT IN
FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR THE ISSUING BANK, AS THE
CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON
DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR ISSUING BANK WITH INTEREST
THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO
IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE
GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION.


 


(F)  IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT
PURSUANT TO SECTION 2.05, 2.06(D) OR (E), 2.07(B), 2.18(E) OR 9.03(C), THEN THE
ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY
PROVISION HEREOF), (I) APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER AND FOR THE BENEFIT OF THE
ADMINISTRATIVE AGENT, THE SWINGLINE LENDER OR THE ISSUING BANK TO SATISFY SUCH
LENDER’S OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS
ARE FULLY PAID, AND/OR (II) HOLD ANY SUCH AMOUNTS IN A SEGREGATED ACCOUNT AS
CASH COLLATERAL FOR, AND APPLICATION TO, ANY FUTURE FUNDING OBLIGATIONS OF SUCH
LENDER UNDER SUCH SECTIONS; IN THE CASE OF EACH OF (I) AND (II) ABOVE, IN ANY
ORDER AS DETERMINED BY THE ADMINISTRATIVE AGENT IN ITS DISCRETION.

 

46

--------------------------------------------------------------------------------


 


SECTION 2.19.  MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.


 


(A)  IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.15, OR IF THE BORROWER
IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL
AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.17, THEN SUCH
LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE FOR
FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS
HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN THE JUDGMENT
OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE
AMOUNTS PAYABLE PURSUANT TO SECTION 2.15 OR 2.17, AS THE CASE MAY BE, IN THE
FUTURE AND (II) WOULD NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR
EXPENSE AND WOULD NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER.  THE BORROWER
HEREBY AGREES TO PAY ALL REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN
CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT.


 


(B)  IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.15, OR IF THE BORROWER
IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL
AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.17, OR IF ANY
LENDER BECOMES A DEFAULTING LENDER, THEN THE BORROWER MAY, AT ITS SOLE EXPENSE
AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE
SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND
SUBJECT TO THE RESTRICTIONS CONTAINED IN SECTION 9.04), ALL ITS INTERESTS,
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO AN ASSIGNEE THAT SHALL ASSUME
SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH
ASSIGNMENT); PROVIDED THAT (I) THE BORROWER SHALL HAVE RECEIVED THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT (AND IF A COMMITMENT IS BEING
ASSIGNED, THE ISSUING BANK), WHICH CONSENT SHALL NOT UNREASONABLY BE WITHHELD,
(II) SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND
SWINGLINE LOANS, ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS
PAYABLE TO IT HEREUNDER, FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING
PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWER (IN THE CASE OF ALL
OTHER AMOUNTS) AND (III) IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A
CLAIM FOR COMPENSATION UNDER SECTION 2.15 OR PAYMENTS REQUIRED TO BE MADE
PURSUANT TO SECTION 2.17, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH
COMPENSATION OR PAYMENTS.  A LENDER SHALL NOT BE REQUIRED TO MAKE ANY SUCH
ASSIGNMENT AND DELEGATION IF, PRIOR THERETO, AS A RESULT OF A WAIVER BY SUCH
LENDER OR OTHERWISE, THE CIRCUMSTANCES ENTITLING THE BORROWER TO REQUIRE SUCH
ASSIGNMENT AND DELEGATION CEASE TO APPLY.


 


SECTION 2.20.  DEFAULTING LENDERS.  NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY, IF ANY LENDER BECOMES A DEFAULTING LENDER, THEN THE
FOLLOWING PROVISIONS SHALL APPLY FOR SO LONG AS SUCH LENDER IS A DEFAULTING
LENDER:


 


(A)  FEES SHALL CEASE TO ACCRUE ON THE UNFUNDED PORTION OF THE COMMITMENT OF
SUCH DEFAULTING LENDER PURSUANT TO SECTION 2.12(A);


 


(B)  THE COMMITMENT AND REVOLVING EXPOSURE OF SUCH DEFAULTING LENDER SHALL NOT
BE INCLUDED IN DETERMINING WHETHER ALL LENDERS OR THE REQUIRED LENDERS HAVE
TAKEN OR MAY TAKE ANY ACTION HEREUNDER (INCLUDING ANY CONSENT TO ANY AMENDMENT
OR WAIVER PURSUANT TO SECTION 9.02); PROVIDED THAT ANY WAIVER, AMENDMENT OR
MODIFICATION REQUIRING THE CONSENT OF ALL LENDERS OR EACH AFFECTED LENDER WHICH
AFFECTS SUCH DEFAULTING LENDER DIFFERENTLY THAN OTHER AFFECTED LENDERS SHALL
REQUIRE THE CONSENT OF SUCH DEFAULTING LENDER;


 


(C)  IF ANY SWINGLINE EXPOSURE OR LC EXPOSURE EXISTS AT THE TIME A LENDER
BECOMES A DEFAULTING LENDER THEN:


 

(I)  ALL OR ANY PART OF SUCH SWINGLINE EXPOSURE AND LC EXPOSURE SHALL BE
REALLOCATED AMONG THE NON-DEFAULTING LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE
APPLICABLE PERCENTAGES BUT ONLY TO THE EXTENT (X) THE SUM OF ALL NON-DEFAULTING
LENDERS’ REVOLVING EXPOSURES PLUS SUCH

 

47

--------------------------------------------------------------------------------


 

DEFAULTING LENDER’S SWINGLINE EXPOSURE AND LC EXPOSURE DOES NOT EXCEED THE TOTAL
OF ALL NON-DEFAULTING LENDERS’ COMMITMENTS AND (Y) THE CONDITIONS SET FORTH IN
SECTION 4.02 ARE SATISFIED AT SUCH TIME; AND

 

(II)  IF THE REALLOCATION DESCRIBED IN CLAUSE (I) ABOVE CANNOT, OR CAN ONLY
PARTIALLY, BE EFFECTED, THE BORROWER SHALL WITHIN ONE (1) BUSINESS DAY FOLLOWING
NOTICE BY THE ADMINISTRATIVE AGENT (X) FIRST, PREPAY SUCH SWINGLINE EXPOSURE AND
(Y) SECOND, CASH COLLATERALIZE SUCH DEFAULTING LENDER’S LC EXPOSURE (AFTER
GIVING EFFECT TO ANY PARTIAL REALLOCATION PURSUANT TO CLAUSE (I) ABOVE) IN
ACCORDANCE WITH THE PROCEDURES SET FORTH IN SECTION 2.06(J) FOR SO LONG AS SUCH
LC EXPOSURE IS OUTSTANDING;

 

(III)  IF THE BORROWER CASH COLLATERALIZES ANY PORTION OF SUCH DEFAULTING
LENDER’S LC EXPOSURE PURSUANT TO SECTION 2.20(C), THE BORROWER SHALL NOT BE
REQUIRED TO PAY ANY FEES TO SUCH DEFAULTING LENDER PURSUANT TO
SECTION 2.12(B) WITH RESPECT TO SUCH DEFAULTING LENDER’S LC EXPOSURE DURING THE
PERIOD SUCH DEFAULTING LENDER’S LC EXPOSURE IS CASH COLLATERALIZED;

 

(IV)  IF THE LC EXPOSURE OF THE NON-DEFAULTING LENDERS IS REALLOCATED PURSUANT
TO SECTION 2.20(C), THEN THE FEES PAYABLE TO THE LENDERS PURSUANT TO
SECTION 2.12(A) AND SECTION 2.12(B) SHALL BE ADJUSTED IN ACCORDANCE WITH SUCH
NON-DEFAULTING LENDERS’ APPLICABLE PERCENTAGES; OR

 

(V)  IF ANY DEFAULTING LENDER’S LC EXPOSURE IS NEITHER CASH COLLATERALIZED NOR
REALLOCATED PURSUANT TO SECTION 2.20(C), THEN, WITHOUT PREJUDICE TO ANY RIGHTS
OR REMEDIES OF THE ISSUING BANK OR ANY LENDER HEREUNDER, ALL LETTER OF CREDIT
FEES PAYABLE UNDER SECTION 2.12(B) WITH RESPECT TO SUCH DEFAULTING LENDER’S LC
EXPOSURE SHALL BE PAYABLE TO THE ISSUING BANK UNTIL SUCH LC EXPOSURE IS CASH
COLLATERALIZED AND/OR REALLOCATED; AND

 


(D)  SO LONG AS ANY LENDER IS A DEFAULTING LENDER, THE ISSUING BANK SHALL NOT BE
REQUIRED TO ISSUE, AMEND OR INCREASE ANY LETTER OF CREDIT, UNLESS IT IS
SATISFIED THAT THE RELATED EXPOSURE WILL BE 100% COVERED BY THE COMMITMENTS OF
THE NON-DEFAULTING LENDERS AND/OR CASH COLLATERAL WILL BE PROVIDED BY THE
BORROWER IN ACCORDANCE WITH SECTION 2.20(C), AND PARTICIPATING INTERESTS IN ANY
SUCH NEWLY ISSUED OR INCREASED LETTER OF CREDIT OR NEWLY MADE SWINGLINE LOAN
SHALL BE ALLOCATED AMONG NON-DEFAULTING LENDERS IN A MANNER CONSISTENT WITH
SECTION 2.20(C)(I) (AND DEFAULTING LENDERS SHALL NOT PARTICIPATE THEREIN).


 

In the event that the Administrative Agent, the Borrower, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

 


SECTION 2.21.  RETURNED PAYMENTS.  IF AFTER RECEIPT OF ANY PAYMENT WHICH IS
APPLIED TO THE PAYMENT OF ALL OR ANY PART OF THE OBLIGATIONS, THE ADMINISTRATIVE
AGENT OR ANY LENDER IS FOR ANY REASON COMPELLED TO SURRENDER SUCH PAYMENT OR
PROCEEDS TO ANY PERSON BECAUSE SUCH PAYMENT OR APPLICATION OF PROCEEDS IS
INVALIDATED, DECLARED FRAUDULENT, SET ASIDE, DETERMINED TO BE VOID OR VOIDABLE
AS A PREFERENCE, IMPERMISSIBLE SETOFF, OR A DIVERSION OF TRUST FUNDS, OR FOR ANY
OTHER REASON, THEN THE OBLIGATIONS OR PART THEREOF INTENDED TO BE SATISFIED
SHALL BE REVIVED AND CONTINUED AND THIS AGREEMENT SHALL CONTINUE IN FULL FORCE
AS IF SUCH PAYMENT OR PROCEEDS HAD NOT BEEN RECEIVED BY THE ADMINISTRATIVE AGENT
OR SUCH LENDER.  THE PROVISIONS OF THIS SECTION 2.21 SHALL BE AND REMAIN
EFFECTIVE NOTWITHSTANDING ANY CONTRARY ACTION WHICH MAY HAVE BEEN TAKEN BY THE
ADMINISTRATIVE AGENT OR ANY LENDER IN RELIANCE

 

48

--------------------------------------------------------------------------------


 


UPON SUCH PAYMENT OR APPLICATION OF PROCEEDS.  THE PROVISIONS OF THIS
SECTION 2.21 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.


 


SECTION 2.22.  SENIOR DEBT.  THE BORROWER HEREBY DESIGNATES ALL SECURED
OBLIGATIONS NOW OR HEREINAFTER INCURRED OR OTHERWISE OUTSTANDING, AND AGREES
THAT THE SECURED OBLIGATIONS SHALL AT ALL TIMES CONSTITUTE, SENIOR INDEBTEDNESS
AND DESIGNATED SENIOR INDEBTEDNESS, OR TERMS OF SIMILAR IMPORT, WHICH ARE
ENTITLED TO THE BENEFITS OF THE SUBORDINATION PROVISIONS OF ALL SUBORDINATED
INDEBTEDNESS.


 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES


 

Each Loan Party represents and warrants to the Lenders that:

 


SECTION 3.01.  ORGANIZATION; POWERS.  EACH OF THE LOAN PARTIES AND EACH OF ITS
SUBSIDIARIES (OTHER THAN EXCLUDED SUBSIDIARIES) IS DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION, HAS ALL REQUISITE POWER AND AUTHORITY TO CARRY ON ITS BUSINESS AS
NOW CONDUCTED, EXCEPT WHERE THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT, AND IS QUALIFIED TO DO BUSINESS IN, AND IS IN GOOD STANDING IN, EVERY
JURISDICTION WHERE SUCH QUALIFICATION IS REQUIRED, EXCEPT WHERE THE FAILURE TO
SO QUALIFY COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 3.02.  AUTHORIZATION; ENFORCEABILITY.  THE TRANSACTIONS ARE WITHIN EACH
LOAN PARTY’S ORGANIZATIONAL POWERS AND HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY ORGANIZATIONAL ACTIONS AND, IF REQUIRED, ACTIONS BY EQUITY HOLDERS. 
THE LOAN DOCUMENTS TO WHICH EACH LOAN PARTY IS A PARTY HAVE BEEN DULY EXECUTED
AND DELIVERED BY SUCH LOAN PARTY AND CONSTITUTE A LEGAL, VALID AND BINDING
OBLIGATION OF SUCH LOAN PARTY, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT
TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF
EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.


 


SECTION 3.03.  GOVERNMENTAL APPROVALS; NO CONFLICTS.  THE TRANSACTIONS (A) DO
NOT REQUIRE ANY CONSENT OR APPROVAL OF, REGISTRATION OR FILING WITH, OR ANY
OTHER ACTION BY, ANY GOVERNMENTAL AUTHORITY, EXCEPT SUCH AS HAVE BEEN OBTAINED
OR MADE AND ARE IN FULL FORCE AND EFFECT AND EXCEPT FOR FILINGS NECESSARY TO
PERFECT LIENS CREATED PURSUANT TO THE LOAN DOCUMENTS, (B) WILL NOT VIOLATE IN
ANY MATERIAL RESPECT ANY REQUIREMENT OF LAW APPLICABLE TO ANY LOAN PARTY OR ANY
OF ITS SUBSIDIARIES, (C) WILL NOT VIOLATE OR RESULT IN A DEFAULT UNDER ANY
INDENTURE, MATERIAL AGREEMENT OR OTHER MATERIAL INSTRUMENT BINDING UPON ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES OR ITS ASSETS, OR GIVE RISE TO A RIGHT
THEREUNDER TO REQUIRE ANY PAYMENT TO BE MADE BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES, AND (D) WILL NOT RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN
ON ANY ASSET OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, EXCEPT LIENS CREATED
PURSUANT TO THE LOAN DOCUMENTS.


 


SECTION 3.04.  FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE.  (A)  HOLDINGS
HAS HERETOFORE FURNISHED TO THE LENDERS ITS CONSOLIDATED BALANCE SHEET AND
STATEMENTS OF INCOME, STOCKHOLDERS EQUITY AND CASH FLOWS (I) AS OF AND FOR THE
FISCAL YEAR ENDED JUNE 30, 2008, REPORTED ON BY KPMG LLP, INDEPENDENT PUBLIC
ACCOUNTANTS, AND (II) AS OF AND FOR THE FISCAL QUARTER ENDED MARCH 31, 2009,
CERTIFIED BY ITS CHIEF FINANCIAL OFFICER.  SUCH FINANCIAL STATEMENTS PRESENT
FAIRLY, IN ALL MATERIAL RESPECTS, THE FINANCIAL POSITION AND RESULTS OF
OPERATIONS AND CASH FLOWS OF HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES AS OF
SUCH DATES AND FOR SUCH PERIODS IN ACCORDANCE WITH GAAP, SUBJECT TO YEAR END
AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES IN THE CASE OF THE STATEMENTS
REFERRED TO IN CLAUSE (II) ABOVE.

 

49

--------------------------------------------------------------------------------


 


(B)  NO EVENT, CHANGE OR CONDITION HAS OCCURRED THAT HAS HAD, OR COULD
REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT, SINCE MARCH 31, 2009.


 


SECTION 3.05.  PROPERTIES.  (A)  EACH OF THE LOAN PARTIES AND ITS SUBSIDIARIES
HAS GOOD AND MARKETABLE TITLE TO, OR VALID LEASEHOLD INTERESTS IN, ALL ITS
MATERIAL REAL AND PERSONAL PROPERTY, FREE OF ALL LIENS OTHER THAN THOSE
PERMITTED BY SECTION 6.02.


 


(B)  EACH LOAN PARTY AND ITS SUBSIDIARIES OWNS, OR IS LICENSED TO USE, ALL
TRADEMARKS, TRADENAMES, COPYRIGHTS, PATENTS AND OTHER INTELLECTUAL PROPERTY
NECESSARY TO ITS BUSINESS AS CURRENTLY CONDUCTED, AND THE USE THEREOF BY THE
LOAN PARTIES AND ITS SUBSIDIARIES DOES NOT INFRINGE IN ANY MATERIAL RESPECT UPON
THE RIGHTS OF ANY OTHER PERSON, AND THE LOAN PARTIES’ RIGHTS THERETO ARE NOT
SUBJECT TO ANY LICENSING AGREEMENT OR SIMILAR ARRANGEMENT (OTHER THAN CUSTOMARY
LICENSING AGREEMENTS AND ARRANGEMENTS IN RESPECT OF SOFTWARE, TECHNOLOGY AND
ADVERTISING).


 


SECTION 3.06.  LITIGATION AND ENVIRONMENTAL MATTERS.  (A)  EXCEPT FOR THE
DISCLOSED MATTERS, THERE ARE NOT ANY ACTIONS, SUITS OR PROCEEDINGS AT LAW OR IN
EQUITY OR BY OR BEFORE ANY GOVERNMENTAL AUTHORITY NOW PENDING OR, TO THE
KNOWLEDGE OF HOLDINGS OR THE BORROWER, THREATENED AGAINST OR AFFECTING HOLDINGS
OR THE BORROWER OR ANY SUBSIDIARY OR ANY BUSINESS, PROPERTY OR RIGHTS OF ANY
SUCH PERSON (I) WHICH INVOLVE ANY LOAN DOCUMENT OR THE TRANSACTIONS OR (II) AS
TO WHICH THERE IS A REASONABLE POSSIBILITY OF AN ADVERSE DETERMINATION AND WHICH
(A) IF ADVERSELY DETERMINED, WOULD INDIVIDUALLY RESULT IN A LOSS OF GREATER THAN
$300,000 OR (B) IF ADVERSELY DETERMINED (EXCLUDING ANY ACTIONS, SUITS OR
PROCEEDINGS AT LAW OR IN EQUITY OR BY OR BEFORE ANY GOVERNMENTAL AUTHORITY THAT
WOULD INDIVIDUALLY RESULT IN A LOSS OF $300,000 OR LESS), IN THE AGGREGATE COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(B)  NONE OF HOLDINGS, THE BORROWER OR ANY OF THE SUBSIDIARIES OR ANY OF THEIR
RESPECTIVE MATERIAL PROPERTIES OR ASSETS IS IN VIOLATION OF, NOR WILL THE
CONTINUED OPERATION OF THEIR MATERIAL PROPERTIES AND ASSETS AS CURRENTLY
CONDUCTED VIOLATE, ANY LAW, RULE OR REGULATION (INCLUDING ANY ZONING, BUILDING,
ENVIRONMENTAL LAW, ORDINANCE, CODE OR APPROVAL OR ANY BUILDING PERMITS), OR IS
IN DEFAULT WITH RESPECT TO ANY JUDGMENT, WRIT, INJUNCTION OR DECREE OF ANY
GOVERNMENTAL AUTHORITY, EXCEPT ANY SUCH VIOLATIONS OR DEFAULTS THAT,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT.


 


(C)  EXCEPT FOR THE DISCLOSED MATTERS, THE SOILS AND GROUNDWATER BENEATH THE
PROPERTIES AND FACILITIES OWNED OR OPERATED BY HOLDINGS, THE BORROWER AND THE
SUBSIDIARIES (THE “PROPERTIES”) DO NOT CONTAIN ANY HAZARDOUS MATERIALS IN
AMOUNTS OR CONCENTRATIONS WHICH (I) CONSTITUTE A VIOLATION OF, OR (II) GIVE RISE
TO LIABILITY UNDER, ENVIRONMENTAL LAWS, WHICH VIOLATIONS AND LIABILITIES, IN THE
AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(D) EXCEPT FOR THE DISCLOSED MATTERS, THE PROPERTIES AND ALL OPERATIONS OF
HOLDINGS, THE BORROWER AND THE SUBSIDIARIES ARE IN COMPLIANCE, AND IN THE LAST
THREE YEARS HAVE BEEN IN COMPLIANCE, WITH ALL ENVIRONMENTAL LAWS AND ALL
NECESSARY ENVIRONMENTAL PERMITS HAVE BEEN OBTAINED AND ARE IN EFFECT, EXCEPT TO
THE EXTENT THAT SUCH NON-COMPLIANCE OR FAILURE TO OBTAIN ANY NECESSARY PERMITS,
IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.


 


(E) EXCEPT FOR THE DISCLOSED MATTERS, THERE HAVE BEEN NO RELEASES OR THREATENED
RELEASES AT, FROM, UNDER OR PROXIMATE TO THE PROPERTIES OR OTHERWISE IN
CONNECTION WITH THE OPERATIONS OF HOLDINGS, THE BORROWER OR THE SUBSIDIARIES,
WHICH RELEASES OR THREATENED RELEASES, IN THE AGGREGATE, COULD REASONABLY BE
ANTICIPATED TO RESULT IN A MATERIAL ADVERSE EFFECT.

 

50

--------------------------------------------------------------------------------


 


(F) EXCEPT FOR THE DISCLOSED MATTERS, NONE OF HOLDINGS, THE BORROWER OR ANY OF
THE SUBSIDIARIES HAS RECEIVED ANY WRITTEN NOTICE OF AN ENVIRONMENTAL CLAIM IN
CONNECTION WITH THE PROPERTIES OR THE OPERATIONS OF THE BORROWER OR THE
SUBSIDIARIES OR WITH REGARD TO ANY PERSON WHOSE LIABILITIES FOR ENVIRONMENTAL
MATTERS HOLDINGS, THE BORROWER OR THE SUBSIDIARIES HAS RETAINED OR ASSUMED, IN
WHOLE OR IN PART, CONTRACTUALLY, BY OPERATION OF LAW OR OTHERWISE, WHICH, IN THE
AGGREGATE, COULD REASONABLY BE ANTICIPATED TO RESULT IN A MATERIAL ADVERSE
EFFECT, NOR DO HOLDINGS, THE BORROWER OR THE SUBSIDIARIES HAVE REASON TO BELIEVE
THAT ANY SUCH NOTICE WILL BE RECEIVED OR IS BEING THREATENED.


 


(G)  SINCE THE DATE OF THIS AGREEMENT, THERE HAS BEEN NO CHANGE IN THE STATUS OF
THE DISCLOSED MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAS RESULTED IN,
OR MATERIALLY INCREASED THE LIKELIHOOD OF, A MATERIAL ADVERSE EFFECT.


 


SECTION 3.07.  COMPLIANCE WITH LAWS AND AGREEMENTS.  EACH LOAN PARTY AND ITS
SUBSIDIARIES IS IN COMPLIANCE WITH ALL REQUIREMENTS OF LAW APPLICABLE TO IT OR
ITS PROPERTY AND ALL INDENTURES, AGREEMENTS AND OTHER INSTRUMENTS BINDING UPON
IT OR ITS PROPERTY, EXCEPT WHERE THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.  NO DEFAULT HAS OCCURRED AND IS CONTINUING.


 


SECTION 3.08.  INVESTMENT COMPANY STATUS.  NO LOAN PARTY NOR ANY OF ITS
SUBSIDIARIES IS AN “INVESTMENT COMPANY” AS DEFINED IN, OR SUBJECT TO REGULATION
UNDER, THE INVESTMENT COMPANY ACT OF 1940.


 


SECTION 3.09.  TAXES.  EACH LOAN PARTY AND ITS SUBSIDIARIES HAS TIMELY FILED OR
CAUSED TO BE FILED ALL TAX RETURNS AND REPORTS REQUIRED TO HAVE BEEN FILED BY IT
AND HAS PAID OR CAUSED TO BE PAID ALL TAXES REQUIRED TO HAVE BEEN PAID BY IT AS
SHOWN THEREON, EXCEPT (A) TAXES THAT ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND FOR WHICH SUCH LOAN PARTY OR SUCH SUBSIDIARY, AS
APPLICABLE, HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES OR (B) TO THE EXTENT
THAT THE FAILURE TO DO SO COULD NOT BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.  NO MATERIAL TAX LIENS HAVE BEEN FILED AND NO MATERIAL CLAIMS ARE BEING
ASSERTED WITH RESPECT TO ANY SUCH TAXES.


 


SECTION 3.10.  ERISA.  NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH ERISA EVENTS FOR WHICH
LIABILITY IS REASONABLY EXPECTED TO OCCUR, COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 3.11.  DISCLOSURE.  AS OF THE DATE HEREOF, HOLDINGS AND THE BORROWER
HAVE DISCLOSED TO THE LENDERS OR IN THEIR FILINGS WITH THE SECURITIES AND
EXCHANGE COMMISSION AND AVAILABLE ON THEIR WEBSITE, ALL AGREEMENTS, INSTRUMENTS
AND CORPORATE OR OTHER RESTRICTIONS TO WHICH IT OR ANY SUBSIDIARY IS SUBJECT,
AND ALL OTHER MATTERS KNOWN TO IT, THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NEITHER THE
INFORMATION MEMORANDUM NOR ANY OF THE OTHER REPORTS, FINANCIAL STATEMENTS,
CERTIFICATES OR OTHER INFORMATION FURNISHED BY OR ON BEHALF OF THE ANY LOAN
PARTY TO THE ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION WITH THE
NEGOTIATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (AS MODIFIED OR
SUPPLEMENTED BY OTHER INFORMATION SO FURNISHED AND CONSIDERED AS A WHOLE)
CONTAINS ANY MATERIAL MISSTATEMENT OF FACT OR OMITS TO STATE ANY MATERIAL FACT
NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED THAT, WITH RESPECT TO
PROJECTED FINANCIAL INFORMATION, THE BORROWER AND HOLDINGS REPRESENT ONLY THAT
SUCH INFORMATION WAS PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED TO
BE REASONABLE AT THE TIME DELIVERED AND, IF SUCH PROJECTED FINANCIAL INFORMATION
WAS DELIVERED PRIOR TO THE EFFECTIVE DATE, AS OF THE EFFECTIVE DATE.

 

51

--------------------------------------------------------------------------------


 


SECTION 3.12.  MATERIAL AGREEMENTS.  NO LOAN PARTY IS IN DEFAULT IN THE
PERFORMANCE, OBSERVANCE OR FULFILLMENT OF ANY OF THE OBLIGATIONS, COVENANTS OR
CONDITIONS CONTAINED IN ANY AGREEMENT TO WHICH IT IS A PARTY WHICH COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 3.13.  SOLVENCY.  (A)  IMMEDIATELY AFTER THE CONSUMMATION OF THE
TRANSACTIONS TO OCCUR ON THE EFFECTIVE DATE, (I) THE FAIR VALUE OF THE ASSETS OF
EACH LOAN PARTY, AT A FAIR VALUATION, WILL EXCEED ITS DEBTS AND LIABILITIES,
SUBORDINATED, CONTINGENT OR OTHERWISE; (II) THE PRESENT FAIR SALEABLE VALUE OF
THE PROPERTY OF EACH LOAN PARTY WILL BE GREATER THAN THE AMOUNT THAT WILL BE
REQUIRED TO PAY THE PROBABLE LIABILITY OF ITS DEBTS AND OTHER LIABILITIES,
SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND OTHER LIABILITIES
BECOME ABSOLUTE AND MATURED; (III) EACH LOAN PARTY WILL BE ABLE TO PAY ITS DEBTS
AND LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND
LIABILITIES BECOME ABSOLUTE AND MATURED; AND (IV) EACH LOAN PARTY WILL NOT HAVE
UNREASONABLY SMALL CAPITAL WITH WHICH TO CONDUCT THE BUSINESS IN WHICH IT IS
ENGAGED AS SUCH BUSINESS IS NOW CONDUCTED AND IS PROPOSED TO BE CONDUCTED AFTER
THE EFFECTIVE DATE.


 

(b)   No Loan Party intends to, or will permit any of its Subsidiaries to, and
no Loan Party believes that it or any of its Subsidiaries will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by it or any such Subsidiary and
the timing of the amounts of cash to be payable on or in respect of its
Indebtedness or the Indebtedness of any such Subsidiary.

 


SECTION 3.14.  INSURANCE.  SCHEDULE 3.14 SETS FORTH A DESCRIPTION OF ALL
INSURANCE MAINTAINED BY OR ON BEHALF OF THE LOAN PARTIES AND THE SUBSIDIARIES AS
OF THE EFFECTIVE DATE.  AS OF THE EFFECTIVE DATE, ALL PREMIUMS IN RESPECT OF
SUCH INSURANCE HAVE BEEN PAID.  THE BORROWER AND HOLDINGS BELIEVE THAT THE
INSURANCE MAINTAINED BY OR ON BEHALF OF THE BORROWER AND THE SUBSIDIARIES IS
ADEQUATE.


 


SECTION 3.15.  CAPITALIZATION AND SUBSIDIARIES.  SCHEDULE 3.15 SETS FORTH (A) A
CORRECT AND COMPLETE LIST OF THE NAME AND RELATIONSHIP TO THE BORROWER OF EACH
AND ALL OF THE BORROWER’S SUBSIDIARIES, (B) A TRUE AND COMPLETE LISTING OF EACH
CLASS OF EACH OF THE BORROWER’S AUTHORIZED EQUITY INTERESTS, OF WHICH ALL OF
SUCH ISSUED SHARES ARE VALIDLY ISSUED, OUTSTANDING, FULLY PAID AND
NON-ASSESSABLE, AND OWNED BENEFICIALLY AND OF RECORD BY THE PERSONS IDENTIFIED
ON SCHEDULE 3.15, AND (C) THE TYPE OF ENTITY OF THE BORROWER  AND EACH OF ITS
SUBSIDIARIES.  ALL OF THE ISSUED AND OUTSTANDING EQUITY INTERESTS OWNED BY ANY
LOAN PARTY HAS BEEN (TO THE EXTENT SUCH CONCEPTS ARE RELEVANT WITH RESPECT TO
SUCH OWNERSHIP INTERESTS) DULY AUTHORIZED AND ISSUED AND IS FULLY PAID AND NON
ASSESSABLE.


 


SECTION 3.16.  NO BURDENSOME RESTRICTIONS.  NO LOAN PARTY  IS A PARTY TO ANY
AGREEMENT OR INSTRUMENT OR SUBJECT TO ANY CORPORATE RESTRICTION THAT HAS
RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 3.17.  FEDERAL RESERVE REGULATIONS.  NONE OF HOLDINGS, THE BORROWER OR
ANY OF THE SUBSIDIARIES IS ENGAGED PRINCIPALLY, OR AS ONE OF ITS IMPORTANT
ACTIVITIES, IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR
CARRYING MARGIN STOCK.  NO PART OF THE PROCEEDS OF ANY LOAN HAVE BEEN USED OR
WILL BE USED, WHETHER DIRECTLY OR INDIRECTLY, FOR ANY PURPOSE THAT ENTAILS A
VIOLATION OF ANY OF THE REGULATIONS OF THE BOARD, INCLUDING REGULATIONS T, U AND
X.


 


SECTION 3.18.  SECURITY INTEREST IN COLLATERAL.  THE PROVISIONS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS CREATE LEGAL AND VALID LIENS ON ALL THE
COLLATERAL IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
ADMINISTRATIVE AGENT AND THE LENDERS, AND UPON THE FILING OF REQUIRED FINANCING
STATEMENTS BY THE ADMINISTRATIVE AGENT, SUCH LIENS CONSTITUTE PERFECTED AND
CONTINUING LIENS ON THE COLLATERAL, SECURING THE SECURED OBLIGATIONS,
ENFORCEABLE AGAINST THE APPLICABLE LOAN PARTY AND ALL THIRD PARTIES, AND HAVING
PRIORITY OVER ALL OTHER LIENS ON THE COLLATERAL EXCEPT IN THE CASE OF
(A) PERMITTED

 

52

--------------------------------------------------------------------------------


 


ENCUMBRANCES, TO THE EXTENT ANY SUCH PERMITTED ENCUMBRANCES WOULD HAVE PRIORITY
OVER THE LIENS IN FAVOR OF THE ADMINISTRATIVE AGENT PURSUANT TO ANY APPLICABLE
LAW AND (B) LIENS PERFECTED ONLY BY POSSESSION (INCLUDING POSSESSION OF ANY
CERTIFICATE OF TITLE) TO THE EXTENT THE ADMINISTRATIVE AGENT HAS NOT OBTAINED OR
DOES NOT MAINTAIN POSSESSION OF SUCH COLLATERAL.


 


SECTION 3.19.  EMPLOYMENT MATTERS.  AS OF THE EFFECTIVE DATE, THERE ARE NO
STRIKES, LOCKOUTS OR SLOWDOWNS AGAINST ANY LOAN PARTY OR ANY SUBSIDIARY PENDING
OR, TO THE KNOWLEDGE OF THE BORROWER, THREATENED.  THE HOURS WORKED BY AND
PAYMENTS MADE TO EMPLOYEES OF THE LOAN PARTIES AND THE SUBSIDIARIES HAVE NOT
BEEN IN VIOLATION OF THE FAIR LABOR STANDARDS ACT OR ANY OTHER APPLICABLE
FEDERAL, STATE, LOCAL OR FOREIGN LAW DEALING WITH SUCH MATTERS EXCEPT WHERE SUCH
VIOLATION COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.  ALL MATERIAL PAYMENTS DUE FROM ANY LOAN
PARTY OR ANY SUBSIDIARY, OR FOR WHICH ANY CLAIM MAY BE MADE AGAINST ANY LOAN
PARTY OR ANY SUBSIDIARY, ON ACCOUNT OF WAGES AND EMPLOYEE HEALTH AND WELFARE
INSURANCE AND OTHER BENEFITS, HAVE BEEN PAID OR ACCRUED AS A LIABILITY ON THE
BOOKS OF THE LOAN PARTY OR SUCH SUBSIDIARY.


 


SECTION 3.20.  COMMON ENTERPRISE.  THE SUCCESSFUL OPERATION AND CONDITION OF
EACH OF THE LOAN PARTIES IS DEPENDENT ON THE CONTINUED SUCCESSFUL PERFORMANCE OF
THE FUNCTIONS OF THE GROUP OF THE LOAN PARTIES AS A WHOLE AND THE SUCCESSFUL
OPERATION OF EACH OF THE LOAN PARTIES IS DEPENDENT ON THE SUCCESSFUL PERFORMANCE
AND OPERATION OF EACH OTHER LOAN PARTY.  EACH LOAN PARTY EXPECTS TO DERIVE
BENEFIT (AND ITS BOARD OF DIRECTORS OR OTHER GOVERNING BODY HAS DETERMINED THAT
IT MAY REASONABLY BE EXPECTED TO DERIVE BENEFIT), DIRECTLY AND INDIRECTLY, FROM
(I) SUCCESSFUL OPERATIONS OF EACH OF THE OTHER LOAN PARTIES AND (II) THE CREDIT
EXTENDED BY THE LENDERS TO THE BORROWER HEREUNDER, BOTH IN THEIR SEPARATE
CAPACITIES AND AS MEMBERS OF THE GROUP OF COMPANIES.  EACH LOAN PARTY HAS
DETERMINED THAT EXECUTION, DELIVERY, AND PERFORMANCE OF THIS AGREEMENT AND ANY
OTHER LOAN DOCUMENTS TO BE EXECUTED BY SUCH LOAN PARTY IS WITHIN ITS PURPOSE,
WILL BE OF DIRECT AND INDIRECT BENEFIT TO SUCH LOAN PARTY, AND IS IN ITS BEST
INTEREST.


 


SECTION 3.21.  CREDIT CARD PROCESSORS.  AS OF THE EFFECTIVE DATE, SCHEDULE 3.21
LISTS ALL CREDIT CARD PROCESSORS THAT PROVIDE ANY LOAN PARTY WITH CREDIT CARD
PROCESSING SERVICES, AND SUCH SCHEDULE CORRECTLY IDENTIFIES THE NAME AND ADDRESS
OF EACH CREDIT CARD PROCESSOR, AND THE NAME IN WHICH SUCH SERVICES ARE PROVIDED.
TRUE AND COMPLETE COPIES OF EACH AGREEMENT LISTED ON SCHEDULE 3.21 HAVE BEEN
DELIVERED TO THE ADMINISTRATIVE AGENT, TOGETHER WITH ALL AMENDMENTS, WAIVERS AND
OTHER MODIFICATIONS THERETO. ALL SUCH AGREEMENTS ARE VALID, SUBSISTING, IN FULL
FORCE AND EFFECT, ARE CURRENTLY BINDING UPON EACH LOAN PARTY THAT IS A PARTY
THERETO AND BINDING UPON THE OTHER PARTIES THERETO IN ACCORDANCE WITH THEIR
TERMS. THE LOAN PARTIES ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS UNDER SUCH
AGREEMENTS.


 


ARTICLE IV


 


CONDITIONS


 


SECTION 4.01.  EFFECTIVE DATE.  THE OBLIGATIONS OF THE LENDERS TO MAKE LOANS AND
OF THE ISSUING BANK TO ISSUE LETTERS OF CREDIT HEREUNDER SHALL NOT BECOME
EFFECTIVE UNTIL THE DATE ON WHICH EACH OF THE FOLLOWING CONDITIONS IS SATISFIED
(OR WAIVED IN ACCORDANCE WITH SECTION 9.02):


 


(A)  CREDIT AGREEMENT AND LOAN DOCUMENTS.  THE ADMINISTRATIVE AGENT (OR ITS
COUNSEL) SHALL HAVE RECEIVED (I) FROM EACH PARTY HERETO EITHER (A) A COUNTERPART
OF THIS AGREEMENT SIGNED ON BEHALF OF SUCH PARTY OR (B) WRITTEN EVIDENCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH MAY INCLUDE FACSIMILE OR
ELECTRONIC TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS AGREEMENT) THAT SUCH
PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT AND (II) DULY EXECUTED COPIES
OF THE LOAN DOCUMENTS AND SUCH OTHER CERTIFICATES, DOCUMENTS, INSTRUMENTS AND
AGREEMENTS AS THE ADMINISTRATIVE

 

53

--------------------------------------------------------------------------------


 

Agent shall reasonably request in connection with the transactions contemplated
by this Agreement and the other Loan Documents, including any promissory notes
requested by a Lender pursuant to Section 2.10 payable to the order of each such
requesting Lender and written opinions of the Loan Parties’ counsels, addressed
to the Administrative Agent, the Issuing Bank and the Lenders in substantially
the form of Exhibit B, all in form and substance satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit F.


 


(B)  FINANCIAL STATEMENTS AND PROJECTIONS.  THE LENDERS SHALL HAVE RECEIVED
(I) SATISFACTORY AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF HOLDINGS AND THE
BORROWER FOR THE 2007 AND 2008 FISCAL YEARS, (II) SATISFACTORY UNAUDITED INTERIM
CONSOLIDATED FINANCIAL STATEMENTS OF HOLDINGS AND THE BORROWER FOR EACH FISCAL
QUARTERLY PERIOD ENDED AFTER THE DATE OF THE LATEST APPLICABLE FINANCIAL
STATEMENTS DELIVERED PURSUANT TO CLAUSE (I) OF THIS PARAGRAPH AND (III) THE
BORROWER’S MOST RECENT PROJECTED INCOME STATEMENT, BALANCE SHEET AND CASH FLOWS,
PREPARED ON A QUARTERLY BASIS FOR THE 2009 AND 2010 FISCAL YEARS AND ON AN
ANNUAL BASIS FOR THE 2011 AND 2012 FISCAL YEARS (INCLUDING, WITHOUT LIMITATION,
A REASONABLY DETAILED DESCRIPTION OF THE ASSUMPTIONS USED IN PREPARING SUCH
PROJECTIONS), ALL IN FORM AND DETAIL REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


 


(C)  CLOSING CERTIFICATES; CERTIFIED CERTIFICATE OF INCORPORATION; GOOD STANDING
CERTIFICATES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) A CERTIFICATE OF
EACH LOAN PARTY, DATED THE EFFECTIVE DATE AND EXECUTED BY ITS SECRETARY OR
ASSISTANT SECRETARY, WHICH SHALL (A) CERTIFY THE RESOLUTIONS OF ITS BOARD OF
DIRECTORS, MEMBERS OR OTHER BODY AUTHORIZING THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, (B) IDENTIFY BY NAME
AND TITLE AND BEAR THE SIGNATURES OF THE FINANCIAL OFFICERS AND ANY OTHER
OFFICERS OF SUCH LOAN PARTY AUTHORIZED TO SIGN THE LOAN DOCUMENTS TO WHICH IT IS
A PARTY, AND (C) CONTAIN APPROPRIATE ATTACHMENTS, INCLUDING THE CERTIFICATE OR
ARTICLES OF INCORPORATION OR ORGANIZATION OF EACH LOAN PARTY CERTIFIED BY THE
RELEVANT AUTHORITY OF THE JURISDICTION OF ORGANIZATION OF SUCH LOAN PARTY AND A
TRUE AND CORRECT COPY OF ITS BY LAWS OR OPERATING, MANAGEMENT OR PARTNERSHIP
AGREEMENT, AND (II) A GOOD STANDING CERTIFICATE FOR EACH LOAN PARTY FROM ITS
JURISDICTION OF ORGANIZATION.


 


(D)  NO DEFAULT CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
CERTIFICATE, SIGNED BY THE CHIEF FINANCIAL OFFICER OF HOLDINGS, ON THE INITIAL
BORROWING DATE (I) STATING THAT NO DEFAULT HAS OCCURRED AND IS CONTINUING,
(II) STATING THAT THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE III
ARE TRUE AND CORRECT AS OF SUCH DATE, AND (III) CERTIFYING ANY OTHER FACTUAL
MATTERS AS MAY BE REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT.


 


(E)  FEES.  THE LENDERS AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL
FEES REQUIRED TO BE PAID, AND ALL REASONABLE EXPENSES FOR WHICH REASONABLY
DETAILED INVOICES HAVE BEEN PRESENTED (INCLUDING THE REASONABLE FEES AND
EXPENSES OF LEGAL COUNSEL), ON OR BEFORE THE EFFECTIVE DATE.


 


(F)  LIEN SEARCHES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE RESULTS OF
A RECENT LIEN SEARCH IN EACH OF THE JURISDICTIONS WHERE THE LOAN PARTIES ARE
LOCATED, AND SUCH SEARCH SHALL REVEAL NO LIENS ON ANY OF THE ASSETS OF THE LOAN
PARTIES EXCEPT FOR LIENS PERMITTED BY SECTION 6.02 OR DISCHARGED ON OR PRIOR TO
THE EFFECTIVE DATE PURSUANT TO A PAY-OFF LETTER OR OTHER DOCUMENTATION
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(G)  PAY-OFF LETTER.  UNLESS THE SAME HAS PREVIOUSLY BEEN TERMINATED, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SATISFACTORY PAY-OFF LETTER FOR THE
EXISTING CREDIT AGREEMENT, CONFIRMING THAT ALL LIENS UPON ANY OF THE PROPERTY OF
THE LOAN PARTIES CONSTITUTING COLLATERAL WILL BE TERMINATED CONCURRENTLY WITH
SUCH PAYMENT AND ALL LETTERS OF CREDIT (OTHER THAN THE EXISTING LETTERS OF
CREDIT) ISSUED OR GUARANTEED AS PART OF SUCH EXISTING CREDIT AGREEMENT SHALL
HAVE BEEN CASH

 

54

--------------------------------------------------------------------------------



 


COLLATERALIZED OR SUPPORTED BY A LETTER OF CREDIT OR OTHERWISE SATISFIED IN A
MANNER SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(H)  FUNDING ACCOUNT.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A NOTICE
SETTING FORTH THE DEPOSIT ACCOUNT OF THE BORROWER (THE “FUNDING ACCOUNT”) TO
WHICH THE ADMINISTRATIVE AGENT IS AUTHORIZED BY THE BORROWER TO TRANSFER THE
PROCEEDS OF ANY BORROWINGS REQUESTED OR AUTHORIZED PURSUANT TO THIS AGREEMENT.


 


(I)  SOLVENCY.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A SOLVENCY
CERTIFICATE FROM THE CHIEF FINANCIAL OFFICER OF THE BORROWER IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(J)  BORROWING BASE CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
BORROWING BASE CERTIFICATE WHICH CALCULATES THE BORROWING BASE AS OF THE END OF
THE CALENDAR QUARTER IMMEDIATELY PRECEDING THE EFFECTIVE DATE.


 


(K)  CLOSING AVAILABILITY.  AFTER GIVING EFFECT TO ALL BORROWINGS TO BE MADE ON
THE EFFECTIVE DATE AND THE ISSUANCE OF ANY LETTERS OF CREDIT ON THE EFFECTIVE
DATE AND PAYMENT OF ALL FEES AND EXPENSES DUE HEREUNDER, AND WITH ALL OF THE
LOAN PARTIES’ INDEBTEDNESS, LIABILITIES, AND OBLIGATIONS CURRENT, AVAILABILITY
SHALL NOT BE LESS THAN $25,000,000.


 


(L)  PLEDGED STOCK; STOCK POWERS; PLEDGED NOTES.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED (I) THE CERTIFICATES REPRESENTING THE SHARES OF EQUITY INTERESTS
PLEDGED PURSUANT TO THE SECURITY AGREEMENT, TOGETHER WITH AN UNDATED STOCK POWER
FOR EACH SUCH CERTIFICATE EXECUTED IN BLANK BY A DULY AUTHORIZED OFFICER OF THE
PLEDGOR THEREOF AND (II) EACH PROMISSORY NOTE (IF ANY) PLEDGED TO THE
ADMINISTRATIVE AGENT PURSUANT TO THE SECURITY AGREEMENT ENDORSED (WITHOUT
RECOURSE) IN BLANK (OR ACCOMPANIED BY AN EXECUTED TRANSFER FORM IN BLANK) BY THE
PLEDGOR THEREOF.


 


(M)  FILINGS, REGISTRATIONS AND RECORDINGS.  EACH DOCUMENT (INCLUDING ANY UCC
FINANCING STATEMENT) REQUIRED BY THE COLLATERAL DOCUMENTS OR UNDER LAW OR
REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT TO BE FILED, REGISTERED OR
RECORDED IN ORDER TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE SECURED PARTIES, A PERFECTED LIEN ON THE COLLATERAL DESCRIBED
THEREIN AND BEING PROVIDED ON THE EFFECTIVE DATE, PRIOR AND SUPERIOR IN RIGHT TO
ANY OTHER PERSON (OTHER THAN WITH RESPECT TO LIENS EXPRESSLY PERMITTED BY
SECTION 6.02), SHALL BE IN PROPER FORM FOR FILING, REGISTRATION OR RECORDATION.


 


(N)  INSURANCE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE OF
INSURANCE COVERAGE IN FORM, SCOPE, AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND OTHERWISE IN COMPLIANCE WITH THE TERMS OF SECTION 5.09
AND SECTION 4.12 OF THE SECURITY AGREEMENT.


 


(O)  LETTER OF CREDIT APPLICATION.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A PROPERLY COMPLETED LETTER OF CREDIT APPLICATION IF THE ISSUANCE OF A LETTER OF
CREDIT WILL BE REQUIRED ON THE EFFECTIVE DATE.


 


(P)  OTHER DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER
DOCUMENTS AND INFORMATION AS THE ADMINISTRATIVE AGENT, THE ISSUING BANK, ANY
LENDER OR THEIR RESPECTIVE COUNSEL MAY HAVE REASONABLY REQUESTED.


 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless

 

55

--------------------------------------------------------------------------------


 

each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02) at or prior to 3:00 p.m., New York City time, on May 29, 2009
(and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

 


SECTION 4.02.  EACH CREDIT EVENT.  THE OBLIGATION OF EACH LENDER TO MAKE A LOAN
ON THE OCCASION OF ANY BORROWING, AND OF THE ISSUING BANK TO ISSUE, AMEND, RENEW
OR EXTEND ANY LETTER OF CREDIT, IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING
CONDITIONS:


 


(A)  THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER SET FORTH IN THIS
AGREEMENT SHALL BE TRUE AND CORRECT ON AND AS OF THE DATE OF SUCH BORROWING OR
THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT,
AS APPLICABLE.


 


(B)  AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH BORROWING OR THE
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT, AS
APPLICABLE, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


 


(C)  AFTER GIVING EFFECT TO ANY BORROWING OR THE ISSUANCE OF ANY LETTER OF
CREDIT, AVAILABILITY IS NOT LESS THAN ZERO.


 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.

 

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make Loans and an Issuing Bank may, but shall have no obligation to, issue or
cause to be issued any Letter of Credit for the ratable account and risk of
Lenders from time to time if the Administrative Agent believes that making such
Loans or issuing or causing to be issued any such Letter of Credit is in the
best interests of the Lenders.

 


ARTICLE V


 


AFFIRMATIVE COVENANTS


 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the Loan
Parties, with the Lenders that:

 


SECTION 5.01.  FINANCIAL STATEMENTS; BORROWING BASE AND OTHER INFORMATION.  THE
BORROWER WILL FURNISH TO THE ADMINISTRATIVE AGENT AND EACH LENDER:


 


(A)  WITHIN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR OF HOLDINGS, ITS
AUDITED CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS AND RELATED CONSOLIDATED
AND CONSOLIDATING STATEMENTS OF OPERATIONS AND CONSOLIDATED STATEMENTS OF
SHAREHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH YEAR, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR,
ALL REPORTED ON BY KPMG LLP OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF
RECOGNIZED NATIONAL STANDING (WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION OR
EXCEPTION AND WITHOUT ANY QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH
AUDIT) TO THE EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY
IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
HOLDINGS AND ITS

 

56

--------------------------------------------------------------------------------


 


CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED, ACCOMPANIED BY ANY MANAGEMENT LETTER PREPARED BY SAID
ACCOUNTANTS;


 


(B)  WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL
QUARTERS OF EACH FISCAL YEAR OF HOLDINGS, ITS CONSOLIDATED AND CONSOLIDATING
BALANCE SHEETS AND RELATED CONSOLIDATED AND CONSOLIDATING STATEMENTS OF
OPERATIONS AND CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY AND CASH FLOWS AS
OF THE END OF AND FOR SUCH FISCAL QUARTER AND THE THEN ELAPSED PORTION OF THE
FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
CORRESPONDING PERIOD OR PERIODS OF (OR, IN THE CASE OF THE BALANCE SHEET, AS OF
THE END OF) THE PREVIOUS FISCAL YEAR, ALL CERTIFIED BY ONE OF ITS FINANCIAL
OFFICERS AS PRESENTING FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION
AND RESULTS OF OPERATIONS OF HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES ON A
CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, SUBJECT TO
NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES;


 


(C)  IF AND SO LONG AS THE AVAILABILITY TRIGGER IS IN EFFECT, WITHIN TWENTY (20)
DAYS AFTER THE END OF EACH CALENDAR MONTH, HOLDINGS’ CONSOLIDATED AND
CONSOLIDATING BALANCE SHEETS AND RELATED CONSOLIDATED AND CONSOLIDATING
STATEMENTS OF OPERATIONS AND CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY AND
CASH FLOWS AS OF THE END OF AND FOR SUCH CALENDAR MONTH AND THE THEN ELAPSED
PORTION OF THE FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE
FIGURES FOR THE CORRESPONDING PERIOD OR PERIODS OF (OR, IN THE CASE OF THE
BALANCE SHEET, AS OF THE END OF) THE PREVIOUS FISCAL YEAR, ALL CERTIFIED BY ONE
OF ITS FINANCIAL OFFICERS AS PRESENTING FAIRLY IN ALL MATERIAL RESPECTS THE
FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF HOLDINGS AND ITS CONSOLIDATED
SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF
FOOTNOTES;


 


(D)  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER CLAUSE (A) OR
(B) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER OF THE BORROWER IN SUBSTANTIALLY
THE FORM OF EXHIBIT D  (I) CERTIFYING, IN THE CASE OF THE FINANCIAL STATEMENTS
DELIVERED UNDER CLAUSE (B), AS PRESENTING FAIRLY IN ALL MATERIAL RESPECTS THE
FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE
ABSENCE OF FOOTNOTES, (II) CERTIFYING AS TO WHETHER A DEFAULT HAS OCCURRED AND,
IF A DEFAULT HAS OCCURRED, SPECIFYING THE DETAILS THEREOF AND ANY ACTION TAKEN
OR PROPOSED TO BE TAKEN WITH RESPECT THERETO, (III) SETTING FORTH REASONABLY
DETAILED CALCULATIONS DEMONSTRATING COMPLIANCE WITH SECTION 6.12 AND (IV) TO THE
EXTENT NOT DISCUSSED IN THE FOOTNOTES TO FINANCIAL STATEMENTS DELIVERED PURSUANT
TO CLAUSES (A) AND (B) ABOVE, STATING WHETHER ANY CHANGE IN GAAP OR IN THE
APPLICATION THEREOF HAS OCCURRED SINCE THE DATE OF THE AUDITED FINANCIAL
STATEMENTS REFERRED TO IN SECTION 3.04 AND, IF ANY SUCH CHANGE HAS OCCURRED,
SPECIFYING THE EFFECT OF SUCH CHANGE ON THE FINANCIAL STATEMENTS ACCOMPANYING
SUCH CERTIFICATE;


 


(E)  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER CLAUSE
(A) ABOVE, A CERTIFICATE OF THE ACCOUNTING FIRM THAT REPORTED ON SUCH FINANCIAL
STATEMENTS STATING WHETHER THEY OBTAINED KNOWLEDGE DURING THE COURSE OF THEIR
EXAMINATION OF SUCH FINANCIAL STATEMENTS OF ANY DEFAULT (WHICH CERTIFICATE MAY
BE LIMITED TO THE EXTENT REQUIRED BY ACCOUNTING RULES OR GUIDELINES);


 


(F)  AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT MORE THAN THIRTY (30) DAYS PRIOR
TO THE END OF EACH FISCAL YEAR OF THE HOLDINGS, A COPY OF THE PLAN AND FORECAST
(INCLUDING A PROJECTED CONSOLIDATED BALANCE SHEET, INCOME STATEMENT AND FUNDS
FLOW STATEMENT) OF HOLDINGS FOR EACH QUARTER OF THE UPCOMING FISCAL YEAR (THE
“PROJECTIONS”) IN FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;

 

57

--------------------------------------------------------------------------------


 


(G)  AS SOON AS AVAILABLE BUT IN ANY EVENT WITHIN TWENTY (20) DAYS AFTER THE END
OF EACH FISCAL QUARTER OF EACH FISCAL YEAR OF HOLDINGS ((OR WITHIN TWENTY (20)
DAYS OF THE END OF EACH CALENDAR MONTH IF AND SO LONG AS THE MONTHLY REPORTING
TRIGGER IS IN EFFECT) (OR WITHIN FOUR (4) DAYS OF THE END OF EACH CALENDAR WEEK
IF AND SO LONG AS THE AVAILABILITY TRIGGER IS IN EFFECT)), AND AT SUCH OTHER
TIMES AS MAY BE REQUESTED BY THE ADMINISTRATIVE AGENT UPON AT LEAST FOUR
(4) DAYS’ PRIOR NOTICE TO THE BORROWER, AS OF THE PERIOD THEN ENDED, A BORROWING
BASE CERTIFICATE AND SUPPORTING INFORMATION IN CONNECTION THEREWITH (INCLUDING,
IN RESPECT OF ANY BORROWING BASE CERTIFICATE DELIVERED FOR A MONTH WHICH IS ALSO
THE END OF ANY FISCAL QUARTER OF HOLDINGS, A CALCULATION OF AVERAGE QUARTERLY
AVAILABILITY FOR SUCH QUARTER THEN ENDED AND AN INDICATION OF WHAT THE
APPLICABLE RATE IS AS A RESULT OF SUCH AVERAGE QUARTERLY AVAILABILITY), TOGETHER
WITH ANY ADDITIONAL REPORTS WITH RESPECT TO THE BORROWING BASE AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST; PROVIDED THAT IF, AT THE TIME THE
LENDERS MAKE ANY LOAN TO THE BORROWER HEREUNDER AND THE BORROWER SHALL NOT HAVE
DELIVERED A BORROWING BASE CERTIFICATE WITHIN THE PRECEDING TWENTY (20) DAYS,
THE BORROWER SHALL DELIVER A BORROWING BASE CERTIFICATE TO THE ADMINISTRATIVE
AGENT AS SOON AS AVAILABLE BUT IN ANY EVENT WITHIN TEN (10) DAYS OF THE FUNDING
OF SUCH LOAN, WHICH BORROWING BASE CERTIFICATE SHALL SET FORTH THE BORROWING
BASE AS OF THE LAST DAY OF THE CALENDAR MONTH MOST RECENTLY ENDED;


 


(H)  AS SOON AS AVAILABLE BUT IN ANY EVENT WITHIN TWENTY (20) DAYS AFTER THE END
OF EACH FISCAL QUARTER OF EACH FISCAL YEAR OF HOLDINGS ((OR WITHIN TWENTY (20)
DAYS OF THE END OF EACH CALENDAR MONTH IF AND SO LONG AS THE MONTHLY REPORTING
TRIGGER IS IN EFFECT) (OR WITHIN FOUR (4) DAYS OF THE END OF EACH CALENDAR WEEK
IF AND SO LONG AS THE AVAILABILITY TRIGGER IS IN EFFECT)), AND AT SUCH OTHER
TIMES AS MAY BE REQUESTED BY THE ADMINISTRATIVE AGENT UPON AT LEAST FOUR
(4) DAYS’ PRIOR NOTICE TO THE BORROWER, AS OF THE PERIOD THEN ENDED, ALL
DELIVERED ELECTRONICALLY IN A TEXT FORMATTED FILE ACCEPTABLE TO THE
ADMINISTRATIVE AGENT:


 

(I)  A DETAILED AGING OF THE EACH LOAN PARTY’S ACCOUNTS (BUT ONLY A DETAILED
SCHEDULE IN THE CASE OF CREDIT CARD ACCOUNT RECEIVABLES) (1) INCLUDING ALL
INVOICES AGED BY INVOICE DATE AND DUE DATE (WITH AN EXPLANATION OF THE TERMS
OFFERED IF NOT THEN STANDARD) AND (2) RECONCILED TO THE BORROWING BASE
CERTIFICATE DELIVERED AS OF SUCH DATE PREPARED IN A MANNER REASONABLY ACCEPTABLE
TO THE ADMINISTRATIVE AGENT, TOGETHER WITH A SUMMARY SPECIFYING THE NAME,
ADDRESS, AND BALANCE DUE FOR EACH ACCOUNT DEBTOR;

 

(II)  A SCHEDULE DETAILING EACH LOAN PARTY’S INVENTORY, IN FORM SATISFACTORY TO
THE ADMINISTRATIVE AGENT, (1) BY LOCATION (SHOWING INVENTORY IN TRANSIT, ANY
INVENTORY LOCATED WITH A THIRD PARTY UNDER ANY CONSIGNMENT, BAILEE ARRANGEMENT,
OR WAREHOUSE AGREEMENT), BY CLASS (RAW MATERIAL, WORK-IN-PROCESS AND FINISHED
GOODS), BY PRODUCT TYPE, AND BY VOLUME ON HAND, WHICH INVENTORY SHALL BE VALUED
AT THE LOWER OF COST (DETERMINED ON A FIRST-IN, FIRST-OUT BASIS) OR MARKET AND
ADJUSTED FOR RESERVES AS THE ADMINISTRATIVE AGENT HAS PREVIOUSLY INDICATED TO
THE BORROWER ARE DEEMED BY THE ADMINISTRATIVE AGENT TO BE APPROPRIATE,
(2) INCLUDING A REPORT OF ANY VARIANCES OR OTHER RESULTS OF INVENTORY COUNTS
PERFORMED BY SUCH LOAN PARTY SINCE THE LAST INVENTORY SCHEDULE (INCLUDING
INFORMATION REGARDING SALES OR OTHER REDUCTIONS, ADDITIONS, RETURNS, CREDITS
ISSUED BY SUCH LOAN PARTY AND COMPLAINTS AND CLAIMS MADE AGAINST SUCH LOAN PARTY
WHICH IN THE AGGREGATE EXCEED $100,000 IN SUCH MONTH), AND (3) RECONCILED TO THE
BORROWING BASE CERTIFICATE DELIVERED AS OF SUCH DATE;

 

(III)  A WORKSHEET OF CALCULATIONS PREPARED BY EACH LOAN PARTY TO DETERMINE
ELIGIBLE ACCOUNTS, ELIGIBLE CREDIT CARD ACCOUNT RECEIVABLES AND ELIGIBLE
INVENTORY, SUCH WORKSHEETS DETAILING THE ACCOUNTS, CREDIT CARD ACCOUNT
RECEIVABLES AND INVENTORY EXCLUDED FROM ELIGIBLE ACCOUNTS, ELIGIBLE CREDIT CARD
ACCOUNT RECEIVABLES AND ELIGIBLE INVENTORY AND THE REASON FOR SUCH EXCLUSION;

 

58

--------------------------------------------------------------------------------


 

(IV)  A RECONCILIATION OF EACH LOAN PARTY’S ACCOUNTS, CREDIT CARD ACCOUNT
RECEIVABLES AND INVENTORY BETWEEN THE AMOUNTS SHOWN IN SUCH LOAN PARTY’S GENERAL
LEDGER AND FINANCIAL STATEMENTS AND THE REPORTS DELIVERED PURSUANT TO CLAUSES
(I) AND (II) ABOVE; AND

 

(V)  A RECONCILIATION OF THE LOAN BALANCE PER EACH LOAN PARTY’S GENERAL LEDGER
TO THE LOAN BALANCE UNDER THIS AGREEMENT;

 


(I)  AS SOON AS AVAILABLE BUT IN ANY EVENT WITHIN TWENTY (20) DAYS AFTER THE END
OF EACH FISCAL QUARTER OF EACH FISCAL YEAR OF HOLDINGS ((OR WITHIN TWENTY (20)
DAYS OF THE END OF EACH CALENDAR MONTH IF AND SO LONG AS THE MONTHLY REPORTING
TRIGGER IS IN EFFECT) (OR WITHIN FOUR (4) DAYS OF THE END OF EACH CALENDAR WEEK
IF AND SO LONG AS THE AVAILABILITY TRIGGER IS IN EFFECT)), AND AT SUCH OTHER
TIMES AS MAY BE REQUESTED BY THE ADMINISTRATIVE AGENT UPON AT LEAST FOUR
(4) DAYS’ PRIOR NOTICE TO THE BORROWER, AS OF THE FISCAL QUARTER (OR MONTH OR
WEEK, IF APPLICABLE) THEN ENDED, A DETAILED SCHEDULE OF EACH LOAN PARTY’S
ACCOUNTS PAYABLE, DELIVERED ELECTRONICALLY IN A TEXT FORMATTED FILE ACCEPTABLE
TO THE ADMINISTRATIVE AGENT;


 


(J)  PROMPTLY UPON THE ADMINISTRATIVE AGENT’S REQUEST:


 

(I)  COPIES OF INVOICES IN CONNECTION WITH THE INVOICES ISSUED BY EACH LOAN
PARTY IN CONNECTION WITH ANY ACCOUNTS (INCLUDING, WITHOUT LIMITATION, CREDIT
CARD ACCOUNT RECEIVABLES), CREDIT MEMOS, SHIPPING AND DELIVERY DOCUMENTS, AND
OTHER INFORMATION RELATED THERETO;

 

(II)  COPIES OF PURCHASE ORDERS, INVOICES, AND SHIPPING AND DELIVERY DOCUMENTS
IN CONNECTION WITH ANY INVENTORY OR EQUIPMENT PURCHASED BY ANY LOAN PARTY; AND

 

(III)  A SCHEDULE DETAILING THE BALANCE OF ALL INTERCOMPANY ACCOUNTS OF THE LOAN
PARTIES;

 


(K)  TO THE EXTENT REQUESTED BY THE ADMINISTRATIVE AGENT, COPIES OF ALL TAX
RETURNS FILED BY ANY LOAN PARTY WITH THE U.S. INTERNAL REVENUE SERVICE;


 


(L)  PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL PERIODIC
AND OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS FILED BY HOLDINGS, THE
BORROWER OR ANY SUBSIDIARY WITH THE SECURITIES AND EXCHANGE COMMISSION, OR ANY
GOVERNMENTAL AUTHORITY SUCCEEDING TO ANY OR ALL OF THE FUNCTIONS OF SAID
COMMISSION, OR WITH ANY NATIONAL SECURITIES EXCHANGE, OR DISTRIBUTED BY HOLDINGS
OR THE BORROWER TO ITS SHAREHOLDERS GENERALLY, AS THE CASE MAY BE; AND


 


(M)  PROMPTLY FOLLOWING ANY REQUEST THEREFOR, SUCH OTHER INFORMATION REGARDING
THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF HOLDINGS, THE
BORROWER OR ANY SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF THIS AGREEMENT, AS
THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST.


 

Documents required to be delivered pursuant to clauses (a) and (b) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents (i) shall have
been posted by the Administrative Agent on IntraLinks or similar site to which
the Lenders have been granted access or (ii) shall be available on the website
of the Securities and Exchange Commission at www.sec.gov, provided that Holdings
shall have delivered a notice to the Administrative Agent that such information
is so available.  Information required to be delivered pursuant to this
Section may be delivered by electronic communications pursuant to procedures
approved by the Administrative Agent.  Notwithstanding anything contained
herein, in every instance the Borrower shall

 

59

--------------------------------------------------------------------------------


 

be required to provide copies of the compliance certificates required by clause
(d) of this Section 5.01 to the Administrative Agent.

 


SECTION 5.02.  NOTICES OF MATERIAL EVENTS.  THE BORROWER AND HOLDINGS WILL
FURNISH TO THE ADMINISTRATIVE AGENT AND EACH LENDER PROMPT WRITTEN NOTICE OF THE
FOLLOWING:


 


(A)  THE OCCURRENCE OF ANY DEFAULT;


 


(B)  RECEIPT OF ANY NOTICE OF ANY GOVERNMENTAL INVESTIGATION OR ANY LITIGATION
OR PROCEEDING COMMENCED OR THREATENED AGAINST ANY LOAN PARTY THAT (I) SEEKS
DAMAGES IN EXCESS OF $10,000,000, (II) SEEKS INJUNCTIVE RELIEF, (III) IS
ASSERTED OR INSTITUTED AGAINST ANY PLAN, ITS FIDUCIARIES OR ITS ASSETS,
(IV) ALLEGES CRIMINAL MISCONDUCT BY ANY LOAN PARTY, (V) ALLEGES THE VIOLATION OF
ANY LAW REGARDING, OR SEEKS REMEDIES IN CONNECTION WITH, ANY ENVIRONMENTAL LAWS,
THAT COULD REASONABLY BE EXPECTED TO RESULT IN LIABILITIES IN EXCESS OF
$10,000,000 (VI) CONTESTS ANY TAX, FEE, ASSESSMENT, OR OTHER GOVERNMENTAL CHARGE
IN EXCESS OF $10,000,000, OR (VII) INVOLVES ANY PRODUCT RECALL;


 


(C)  ANY LIEN (OTHER THAN PERMITTED ENCUMBRANCES) OR CLAIM MADE OR ASSERTED
AGAINST ANY OF THE COLLATERAL;


 


(D)   ANY AND ALL DEFAULT NOTICES RECEIVED UNDER OR WITH RESPECT TO ANY LEASED
LOCATION OR PUBLIC WAREHOUSE WHERE COLLATERAL (WITH A BOOK VALUE IN EXCESS OF
$10,000,000) IS LOCATED (WHICH SHALL BE DELIVERED WITHIN FIVE (5) BUSINESS DAYS
AFTER RECEIPT THEREOF);


 


(E)  THE OCCURRENCE OF ANY ERISA EVENT THAT, ALONE OR TOGETHER WITH ANY OTHER
ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT; AND


 


(F)  ANY OTHER DEVELOPMENT THAT RESULTS IN, OR COULD REASONABLY BE EXPECTED TO
RESULT IN, A MATERIAL ADVERSE EFFECT.


 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Holdings setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 


SECTION 5.03.  EXISTENCE; CONDUCT OF BUSINESS.  EACH LOAN PARTY WILL, AND WILL
CAUSE EACH SUBSIDIARY (OTHER THAN EXCLUDED SUBSIDIARIES) TO, (A) DO OR CAUSE TO
BE DONE ALL THINGS NECESSARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND
EFFECT ITS LEGAL EXISTENCE AND THE RIGHTS, QUALIFICATIONS, LICENSES, PERMITS,
PRIVILEGES, FRANCHISES, GOVERNMENTAL AUTHORIZATIONS AND INTELLECTUAL PROPERTY
RIGHTS MATERIAL TO THE CONDUCT OF ITS BUSINESS, AND MAINTAIN ALL REQUISITE
AUTHORITY TO CONDUCT ITS BUSINESS IN EACH JURISDICTION IN WHICH ITS BUSINESS IS
CONDUCTED EXCEPT WHERE FAILURE TO BE SO QUALIFIED COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; PROVIDED THAT THE FOREGOING SHALL
NOT PROHIBIT ANY MERGER, CONSOLIDATION, LIQUIDATION OR DISSOLUTION PERMITTED
UNDER SECTION 6.03 AND (B) CARRY ON AND CONDUCT ITS BUSINESS IN SUBSTANTIALLY
THE SAME MANNER AND IN SUBSTANTIALLY THE SAME FIELDS OF ENTERPRISE AS IT IS
PRESENTLY CONDUCTED.


 


SECTION 5.04.  PAYMENT OF OBLIGATIONS.  EACH LOAN PARTY WILL, AND WILL CAUSE
EACH  SUBSIDIARY TO, PAY OR DISCHARGE ALL MATERIAL INDEBTEDNESS AND ALL OTHER
MATERIAL LIABILITIES AND OBLIGATIONS, INCLUDING TAXES, BEFORE THE SAME SHALL
BECOME DELINQUENT OR IN DEFAULT, EXCEPT WHERE (A) THE VALIDITY OR AMOUNT THEREOF
IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, (B) SUCH LOAN PARTY
OR SUCH SUBSIDIARY HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH RESPECT
THERETO IN ACCORDANCE WITH GAAP AND (C) THE FAILURE TO MAKE PAYMENT PENDING SUCH
CONTEST COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

 

60

--------------------------------------------------------------------------------


 


SECTION 5.05.  MAINTENANCE OF PROPERTIES.  EACH LOAN PARTY WILL, AND WILL CAUSE
EACH SUBSIDIARY TO, KEEP AND MAINTAIN ALL PROPERTY MATERIAL TO THE CONDUCT OF
ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR
EXCEPTED.


 


SECTION 5.06.  BOOKS AND RECORDS; INSPECTION RIGHTS.  WITHOUT LIMITING SECTIONS
5.11 OR 5.12 HEREOF, EACH LOAN PARTY WILL, AND WILL CAUSE EACH SUBSIDIARY TO,
MAINTAIN ALL FINANCIAL RECORDS IN ACCORDANCE WITH GAAP AND PERMIT ANY
REPRESENTATIVES DESIGNATED BY ANY LENDER, UPON REASONABLE PRIOR NOTICE (EXCEPT
THAT NO PRIOR NOTICE SHALL BE REQUIRED IF AN EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING) TO VISIT AND INSPECT THE FINANCIAL RECORDS AND THE PROPERTIES OF
HOLDINGS, THE BORROWER OR ANY SUBSIDIARY AT REASONABLE TIMES (DURING NORMAL
BUSINESS HOURS) AND AS OFTEN AS REQUESTED AND TO MAKE EXTRACTS FROM AND COPIES
OF SUCH FINANCIAL RECORDS, AND PERMIT ANY REPRESENTATIVES DESIGNATED BY ANY
LENDER TO DISCUSS THE AFFAIRS, FINANCES AND CONDITION OF HOLDINGS, THE BORROWER
OR ANY SUBSIDIARY WITH THE OFFICERS THEREOF AND INDEPENDENT ACCOUNTANTS
THEREFOR; PROVIDED THAT ANY SUCH VISITATION AND INSPECTION RIGHTS SHALL BE
EXERCISED IN A REASONABLE MANNER THAT DOES NOT DISRUPT THE BUSINESS ACTIVITIES
OF HOLDINGS, THE BORROWER AND ITS SUBSIDIARIES.  THE LOAN PARTIES ACKNOWLEDGE
THAT THE ADMINISTRATIVE AGENT, AFTER EXERCISING ITS RIGHTS OF INSPECTION, MAY
PREPARE AND DISTRIBUTE TO THE LENDERS CERTAIN REPORTS PERTAINING TO THE LOAN
PARTIES’ ASSETS FOR INTERNAL USE BY THE ADMINISTRATIVE AGENT AND THE LENDERS.


 


SECTION 5.07.  COMPLIANCE WITH LAWS.  EACH LOAN PARTY WILL, AND WILL CAUSE EACH
SUBSIDIARY TO, COMPLY WITH ALL REQUIREMENTS OF LAW APPLICABLE TO IT OR ITS
PROPERTY, EXCEPT WHERE THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE,
COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 5.08.  USE OF PROCEEDS.  THE PROCEEDS OF THE LOANS WILL BE USED ONLY FOR
GENERAL CORPORATE PURPOSES OF THE BORROWER AND ITS SUBSIDIARIES IN THE ORDINARY
COURSE OF BUSINESS.  NO PART OF THE PROCEEDS OF ANY LOAN AND NO LETTER OF CREDIT
WILL BE USED, WHETHER DIRECTLY OR INDIRECTLY, FOR ANY PURPOSE THAT ENTAILS A
VIOLATION OF ANY OF THE REGULATIONS OF THE BOARD, INCLUDING REGULATIONS T, U AND
X.


 


SECTION 5.09.  INSURANCE.  EACH LOAN PARTY WILL, AND WILL CAUSE EACH SUBSIDIARY
TO, MAINTAIN WITH FINANCIALLY SOUND AND REPUTABLE CARRIERS HAVING A FINANCIAL
STRENGTH RATING OF AT LEAST A- BY A.M. BEST COMPANY (A) INSURANCE IN SUCH
AMOUNTS (WITH NO GREATER RISK RETENTION) AND AGAINST SUCH RISKS (INCLUDING LOSS
OR DAMAGE BY FIRE AND LOSS IN TRANSIT; THEFT, BURGLARY, PILFERAGE, LARCENY,
EMBEZZLEMENT, AND OTHER CRIMINAL ACTIVITIES; BUSINESS INTERRUPTION; AND GENERAL
LIABILITY) AND SUCH OTHER HAZARDS, AS IS CUSTOMARILY MAINTAINED BY COMPANIES OF
ESTABLISHED REPUTE ENGAGED IN THE SAME OR SIMILAR BUSINESSES OPERATING IN THE
SAME OR SIMILAR LOCATIONS AND (B) ALL INSURANCE REQUIRED PURSUANT TO THE
COLLATERAL DOCUMENTS.  THE BORROWER WILL FURNISH TO THE LENDERS, UPON REQUEST OF
THE ADMINISTRATIVE AGENT, INFORMATION IN REASONABLE DETAIL AS TO THE INSURANCE
SO MAINTAINED.


 


SECTION 5.10.  CASUALTY AND CONDEMNATION.  THE BORROWER (A) WILL FURNISH TO THE
ADMINISTRATIVE AGENT AND THE LENDERS PROMPT WRITTEN NOTICE OF ANY CASUALTY OR
OTHER INSURED DAMAGE TO ANY MATERIAL PORTION OF THE COLLATERAL OR THE
COMMENCEMENT OF ANY ACTION OR PROCEEDING FOR THE TAKING OF ANY MATERIAL PORTION
OF THE COLLATERAL OR INTEREST THEREIN UNDER POWER OF EMINENT DOMAIN OR BY
CONDEMNATION OR SIMILAR PROCEEDING AND (B) WILL ENSURE THAT THE NET PROCEEDS OF
ANY SUCH EVENT (WHETHER IN THE FORM OF INSURANCE PROCEEDS, CONDEMNATION AWARDS
OR OTHERWISE) ARE COLLECTED AND APPLIED IN ACCORDANCE WITH THE APPLICABLE
PROVISIONS OF THIS AGREEMENT AND THE COLLATERAL DOCUMENTS.


 


SECTION 5.11.  APPRAISALS.  AT ANY TIME THAT THE ADMINISTRATIVE AGENT REQUESTS,
THE LOAN PARTIES WILL PROVIDE THE ADMINISTRATIVE AGENT WITH APPRAISALS OR
UPDATES THEREOF OF THEIR INVENTORY FROM AN APPRAISER SELECTED AND ENGAGED BY THE
ADMINISTRATIVE AGENT, AND PREPARED ON A BASIS SATISFACTORY TO THE ADMINISTRATIVE
AGENT, SUCH APPRAISALS AND UPDATES TO INCLUDE, WITHOUT LIMITATION, INFORMATION

 

61

--------------------------------------------------------------------------------


 


REQUIRED BY APPLICABLE LAW AND REGULATIONS.  IT IS ANTICIPATED THAT UP TO THREE
(3) APPRAISALS PER YEAR WILL BE CONDUCTED; PROVIDED THAT (I) NO MORE THAN ONE
(1) APPRAISAL PER YEAR WILL BE CONDUCTED UNLESS THE ADMINISTRATIVE AGENT ELECTS
TO CONDUCT A SECOND APPRAISAL IN ITS SOLE DISCRETION, (II) NO MORE THAN THREE
(3) APPRAISALS PER YEAR WILL BE CONDUCTED IF ANY LOANS ARE OUTSTANDING, AND
AVERAGE MONTHLY AVAILABILITY IS LESS THAN AN AMOUNT EQUAL TO THE GREATER OF
(X) 20% OF THE AGGREGATE COMMITMENT AND (Y) $10,000,000 AT SUCH TIME, AND
(III) THERE SHALL BE NO LIMITATION ON THE NUMBER OR FREQUENCY OF APPRAISALS IF
AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.  FOR PURPOSES OF THIS
SECTION 5.11, IT IS UNDERSTOOD AND AGREED THAT A SINGLE INVENTORY APPRAISAL MAY
CONSIST OF EXAMINATIONS CONDUCTED AT MULTIPLE RELEVANT SITES AND INVOLVE ONE OR
MORE RELEVANT LOAN PARTIES AND THEIR ASSETS.  ALL SUCH APPRAISALS SHALL BE AT
THE SOLE EXPENSE OF THE LOAN PARTIES.


 


SECTION 5.12.  FIELD EXAMINATIONS.  AT ANY TIME THAT THE ADMINISTRATIVE AGENT
REQUESTS, THE LOAN PARTIES WILL PERMIT, UPON REASONABLE NOTICE, THE
ADMINISTRATIVE AGENT TO CONDUCT A FIELD EXAMINATION TO ENSURE ADEQUACY OF
COLLATERAL INCLUDED IN THE BORROWING BASE AND RELATED REPORTING AND CONTROL
SYSTEMS.  IT IS ANTICIPATED THAT UP TO THREE (3) FIELD EXAMINATIONS PER YEAR
WILL BE CONDUCTED; PROVIDED THAT (I) NO MORE THAN ONE (1) FIELD EXAMINATION PER
YEAR WILL BE CONDUCTED UNLESS THE ADMINISTRATIVE AGENT ELECTS TO CONDUCT A
SECOND FIELD EXAMINATION IN ITS SOLE DISCRETION, (II) NO MORE THAN THREE
(3) FIELD EXAMINATIONS PER YEAR WILL BE CONDUCTED IF ANY LOANS ARE OUTSTANDING,
AND AVERAGE MONTHLY AVAILABILITY IS LESS THAN AN AMOUNT EQUAL TO THE GREATER OF
(X) 20% OF THE AGGREGATE COMMITMENT AND (Y) $10,000,000, AT SUCH TIME, AND
(III) THERE SHALL BE NO LIMITATION ON THE NUMBER OR FREQUENCY OF FIELD
EXAMINATIONS IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.  FOR
PURPOSES OF THIS SECTION 5.12, IT IS UNDERSTOOD AND AGREED THAT A SINGLE FIELD
EXAMINATION MAY CONSIST OF EXAMINATIONS CONDUCTED AT MULTIPLE RELEVANT SITES AND
INVOLVE ONE OR MORE RELEVANT LOAN PARTIES AND THEIR ASSETS.  ALL SUCH FIELD
EXAMINATIONS SHALL BE AT THE SOLE EXPENSE OF THE LOAN PARTIES.


 


SECTION 5.13.  [INTENTIONALLY OMITTED].


 


SECTION 5.14.  CREDIT CARD PROCESSORS.  EACH LOAN PARTY WILL (A) COMPLY IN ALL
MATERIAL RESPECTS WITH ALL OBLIGATIONS OF SUCH LOAN PARTY UNDER EACH CREDIT CARD
PROCESSING AGREEMENT TO WHICH SUCH LOAN PARTY IS A PARTY, (B) MAINTAIN EACH
CREDIT CARD PROCESSING AGREEMENT SET FORTH ON SCHEDULE 3.21 AND EACH CREDIT CARD
PROCESSING AGREEMENT ENTERED INTO AFTER THE EFFECTIVE DATE IN FULL FORCE AND
EFFECT (EXCEPT TO THE EXTENT SUCH LOAN PARTY ELECTS TO TERMINATE THE SAME AND SO
NOTIFIES THE ADMINISTRATIVE AGENT) AND TAKE OR CAUSE TO BE TAKEN ALL ACTIONS
NECESSARY TO MAINTAIN, PRESERVE AND PROTECT THE RIGHTS AND INTERESTS OF THE
ADMINISTRATIVE AGENT IN ALL MATERIAL RESPECTS WITH RESPECT TO ALL SUCH
AGREEMENTS, (C) USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN A PROCESSOR
CONTROL AGREEMENT WITH RESPECT TO EACH CREDIT CARD PROCESSOR PROVIDING ANY
CREDIT CARD PROCESSING SERVICES FOR OR ON BEHALF OF SUCH LOAN PARTY AND LISTED
ON SCHEDULE 3.21 WITHIN SIXTY (60) DAYS AFTER THE EFFECTIVE DATE AND
(D) PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT OF THE ENTRY BY SUCH LOAN PARTY
INTO ANY CREDIT CARD PROCESSING AGREEMENT WITH ANY CREDIT CARD PROCESSOR AFTER
THE EFFECTIVE DATE AND (SUBJECT TO SECTION 5.15(E) WITH RESPECT TO ANY CREDIT
CARD PROCESSING AGREEMENT ACQUIRED BY SUCH LOAN PARTY IN CONNECTION WITH THE
CONSUMMATION OF A PERMITTED ACQUISITION) OBTAIN A PROCESSOR CONTROL AGREEMENT
WITH RESPECT TO EACH SUCH CREDIT CARD PROCESSOR CONTEMPORANEOUSLY WITH THE ENTRY
BY SUCH LOAN PARTY INTO SUCH CREDIT PROCESSING AGREEMENT.


 


SECTION 5.15.  ADDITIONAL COLLATERAL; FURTHER ASSURANCES.  (A)  HOLDINGS SHALL
CAUSE EACH OF ITS MATERIAL DOMESTIC SUBSIDIARIES FORMED OR ACQUIRED AFTER THE
EFFECTIVE DATE, AND EACH DOMESTIC SUBSIDIARY WHICH IS NOT A MATERIAL DOMESTIC
SUBSIDIARY ON THE EFFECTIVE DATE BUT WHICH QUALIFIES AS A MATERIAL DOMESTIC
SUBSIDIARY AFTER THE EFFECTIVE DATE, IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT TO BECOME A LOAN PARTY BY EXECUTING THE JOINDER AGREEMENT SET FORTH AS
EXHIBIT E HERETO (THE “JOINDER AGREEMENT”) WITHIN THIRTY (30) DAYS (OR SUCH
LATER DATE AS MAY BE AGREED UPON BY THE ADMINISTRATIVE AGENT) OF SUCH FORMATION,
ACQUISITION OR QUALIFICATION, SUCH JOINDER AGREEMENT TO BE ACCOMPANIED BY
APPROPRIATE CORPORATE RESOLUTIONS, OTHER CORPORATE ORGANIZATIONAL AND
AUTHORIZATION

 

62

--------------------------------------------------------------------------------


 


DOCUMENTATION AND LEGAL OPINIONS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT. UPON EXECUTION AND DELIVERY THEREOF, EACH SUCH
PERSON (I) SHALL AUTOMATICALLY BECOME A LOAN GUARANTOR HEREUNDER AND THEREUPON
SHALL HAVE ALL OF THE RIGHTS, BENEFITS, DUTIES, AND OBLIGATIONS IN SUCH CAPACITY
UNDER THE LOAN DOCUMENTS AND (II) WILL GRANT LIENS TO THE ADMINISTRATIVE AGENT,
FOR THE BENEFIT OF THE SECURED PARTIES, IN ANY PROPERTY OF SUCH LOAN PARTY WHICH
CONSTITUTES COLLATERAL.


 


(B)  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, HOLDINGS WILL CAUSE THE
APPLICABLE PLEDGE PERCENTAGE OF THE ISSUED AND OUTSTANDING EQUITY INTERESTS OF
EACH PLEDGE SUBSIDIARY DIRECTLY OWNED BY HOLDINGS OR ANY OTHER LOAN PARTY TO BE
SUBJECT AT ALL TIMES TO A FIRST PRIORITY, PERFECTED LIEN IN FAVOR OF THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT AND THE
LENDERS, TO SECURE THE SECURED OBLIGATIONS IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THE COLLATERAL DOCUMENTS OR SUCH OTHER SECURITY DOCUMENTS AS THE
ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST.  NOTWITHSTANDING THE FOREGOING,
NO SUCH PLEDGE AGREEMENT IN RESPECT OF THE EQUITY INTERESTS OF A FOREIGN
SUBSIDIARY SHALL BE REQUIRED HEREUNDER (I) (A) UNTIL THE DATE THAT IS SIXTY (60)
DAYS IMMEDIATELY FOLLOWING THE EFFECTIVE DATE (OR SUCH LATER DATE AS MAY BE
AGREED UPON BY THE ADMINISTRATIVE AGENT) IN THE CASE OF MATERIAL FOREIGN
SUBSIDIARIES IN EXISTENCE ON THE EFFECTIVE DATE AND (B) WITHIN SIXTY (60) DAYS
(OR SUCH LATER DATE AS MAY BE AGREED UPON BY THE ADMINISTRATIVE AGENT) IN THE
CASE OF A MATERIAL FOREIGN SUBSIDIARY FORMED OR ACQUIRED, OR A FOREIGN
SUBSIDIARY OTHERWISE QUALIFYING AS A MATERIAL FOREIGN SUBSIDIARY, AFTER THE
EFFECTIVE DATE AND (II) TO THE EXTENT THE ADMINISTRATIVE AGENT OR ITS COUNSEL
DETERMINES THAT, IN LIGHT OF THE COST AND EXPENSE ASSOCIATED THEREWITH, SUCH
PLEDGE WOULD NOT PROVIDE MATERIAL CREDIT SUPPORT FOR THE BENEFIT OF THE SECURED
PARTIES PURSUANT TO LEGALLY VALID, BINDING AND ENFORCEABLE PLEDGE AGREEMENTS.


 


(C)  WITHOUT LIMITING THE FOREGOING, EACH LOAN PARTY WILL, AND WILL CAUSE EACH
SUBSIDIARY TO, EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, TO
THE ADMINISTRATIVE AGENT SUCH DOCUMENTS, AGREEMENTS AND INSTRUMENTS (INCLUDING,
WITHOUT LIMITATION, THE MAKING OF COMMERCIALLY REASONABLY EFFORTS IN RESPECT OF
DEPOSIT ACCOUNT CONTROL AGREEMENTS AND SECURITIES ACCOUNT CONTROL AGREEMENTS),
AND WILL TAKE OR CAUSE TO BE TAKEN SUCH FURTHER ACTIONS (INCLUDING THE FILING
AND RECORDING OF FINANCING STATEMENTS AND OTHER DOCUMENTS AND SUCH OTHER ACTIONS
OR DELIVERIES OF THE TYPE REQUIRED BY SECTION 4.01, AS APPLICABLE), WHICH MAY BE
REQUIRED BY LAW OR WHICH THE ADMINISTRATIVE AGENT MAY, FROM TIME TO TIME,
REASONABLY REQUEST TO CARRY OUT THE TERMS AND CONDITIONS OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS AND TO ENSURE PERFECTION AND PRIORITY OF THE LIENS
CREATED OR INTENDED TO BE CREATED BY THE COLLATERAL DOCUMENTS, ALL IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ALL AT THE
EXPENSE OF THE LOAN PARTIES.


 


(D)  IF ANY MATERIAL ASSETS (OTHER THAN EXCLUDED ASSETS) ARE ACQUIRED BY ANY
LOAN PARTY AFTER THE EFFECTIVE DATE (OTHER THAN ASSETS CONSTITUTING COLLATERAL
UNDER THE SECURITY AGREEMENT THAT BECOME SUBJECT TO THE LIEN IN FAVOR OF THE
ADMINISTRATIVE AGENT UPON ACQUISITION THEREOF), THE BORROWER WILL NOTIFY THE
ADMINISTRATIVE AGENT AND THE LENDERS THEREOF, AND, IF REQUESTED BY THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS, THE BORROWER WILL CAUSE SUCH
ASSETS TO BE SUBJECTED TO A LIEN SECURING THE SECURED OBLIGATIONS AND WILL TAKE,
AND CAUSE THE LOAN PARTIES TO TAKE, SUCH ACTIONS AS SHALL BE NECESSARY OR
REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT TO GRANT AND PERFECT SUCH
LIENS, INCLUDING ACTIONS DESCRIBED IN PARAGRAPH (C) OF THIS SECTION, ALL AT THE
EXPENSE OF THE LOAN PARTIES.


 


(E)  EACH LOAN PARTY WILL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN A
PROCESSOR CONTROL AGREEMENT WITH RESPECT TO EACH CREDIT CARD PROCESSOR PARTY TO
A CREDIT CARD PROCESSING AGREEMENT ACQUIRED BY ANY LOAN PARTY IN CONNECTION WITH
THE CONSUMMATION OF ANY PERMITTED ACQUISITION, WITHIN SIXTY (60) DAYS AFTER THE
CONSUMMATION OF SUCH PERMITTED ACQUISITION.

 

63

--------------------------------------------------------------------------------



 


(F)  ON OR PRIOR TO THE EFFECTIVE DATE, EACH LOAN PARTY SHALL DELIVER TO THE
ADMINISTRATIVE AGENT EXECUTED SIGNATURE PAGES AND EXHIBITS TO CONFIRMATORY
GRANTS OF SECURITY INTEREST WITH RESPECT TO ITS PATENTS, TRADEMARKS AND
COPYRIGHTS TO BE HELD IN ESCROW BY THE ADMINISTRATIVE AGENT UNTIL THE OCCURRENCE
OF THE IP COLLATERAL TRIGGER DATE.  UPON THE OCCURRENCE OF THE IP COLLATERAL
TRIGGER DATE, EACH LOAN PARTY ACKNOWLEDGES AND AGREES THAT (I) ALL SIGNATURE
PAGES, EXHIBITS, DOCUMENTS, INSTRUMENTS AND OTHER DELIVERIES PROVIDED TO THE
ADMINISTRATIVE AGENT BY SUCH LOAN PARTY TO EVIDENCE A FIRST PRIORITY SECURITY
INTEREST OF THE ADMINISTRATIVE AGENT IN SUCH LOAN PARTY’S PATENTS, TRADEMARKS,
AND COPYRIGHTS, SHALL BE AUTOMATICALLY AND IRREVOCABLY RELEASED, (II) THE
ADMINISTRATIVE AGENT SHALL BE AUTHORIZED TO (A) DATE ANY SUCH ITEMS THE DATE OF
THE IP COLLATERAL TRIGGER DATE, (B) ATTACH THE EXECUTED SIGNATURE PAGES OF SUCH
LOAN PARTY THERETO, AND (C) MAKE ALL FILINGS AND TAKE ANY OTHER ACTIONS
CONTEMPLATED THEREBY IN CONNECTION WITH CREATING AND PERFECTING THE
ADMINISTRATIVE AGENT’S LIEN ON THE PATENTS, TRADEMARKS AND COPYRIGHTS OF SUCH
LOAN PARTY, AND (III) IT SHALL PROMPTLY EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT A REAFFIRMATION AGREEMENT, IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT, THAT REAFFIRMS ITS OBLIGATIONS UNDER
THE LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, SUCH LOAN PARTY’S GRANT TO
THE ADMINISTRATIVE AGENT OF A FIRST PRIORITY SECURITY INTEREST IN ALL OF SUCH
LOAN PARTY’S PATENTS, TRADEMARKS AND COPYRIGHTS).


 


(G) IF AN AGREEMENT WITH RESPECT TO A JOINT VENTURE (THAT IS NOT A SUBSIDIARY)
ENTERED INTO BY A LOAN PARTY OTHERWISE PERMITTED HEREUNDER CONTAINS CUSTOMARY
RESTRICTIONS ON THE GRANTING OF LIENS ON ITS ASSETS OR EQUITY INTERESTS OF SUCH
JOINT VENTURE, NO LIEN NEED BE PROVIDED TO THE ADMINISTRATIVE AGENT TO THE
EXTENT THAT SUCH LIEN WOULD NOT BE PERMITTED BY THE TERMS OF THE JOINT VENTURE
AGREEMENTS.


 


ARTICLE VI


 


NEGATIVE COVENANTS


 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
terminated and all LC Disbursements shall have been reimbursed, the Loan Parties
covenant and agree, jointly and severally, with the Lenders that:

 


SECTION 6.01.  INDEBTEDNESS.  NO LOAN PARTY WILL, NOR WILL IT PERMIT ANY
SUBSIDIARY TO, CREATE, INCUR OR SUFFER TO EXIST ANY INDEBTEDNESS, EXCEPT:


 


(A)  THE SECURED OBLIGATIONS;


 


(B)  INDEBTEDNESS EXISTING ON THE DATE HEREOF AND SET FORTH IN SCHEDULE 6.01 AND
EXTENSIONS, RENEWALS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS IN ACCORDANCE
WITH CLAUSE (F) HEREOF;


 


(C)  INDEBTEDNESS OF HOLDINGS OR THE BORROWER TO ANY SUBSIDIARY AND OF ANY
SUBSIDIARY TO HOLDINGS, THE BORROWER OR ANY OTHER SUBSIDIARY; PROVIDED THAT
(I) INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A LOAN PARTY TO HOLDINGS, THE
BORROWER OR ANY SUBSIDIARY THAT IS A LOAN PARTY SHALL BE SUBJECT TO SECTION 6.04
AND (II) INDEBTEDNESS OF HOLDINGS OR THE BORROWER TO ANY SUBSIDIARY AND
INDEBTEDNESS OF ANY SUBSIDIARY THAT IS A LOAN PARTY TO ANY SUBSIDIARY THAT IS
NOT A LOAN PARTY SHALL BE SUBORDINATED TO THE SECURED OBLIGATIONS ON TERMS
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;


 


(D)  GUARANTEES BY HOLDINGS OR THE BORROWER OF INDEBTEDNESS OR OTHER OBLIGATIONS
OF ANY SUBSIDIARY AND BY ANY SUBSIDIARY OF INDEBTEDNESS OF THE BORROWER OR ANY
OTHER SUBSIDIARY; PROVIDED THAT (I) THE INDEBTEDNESS SO GUARANTEED IS PERMITTED
BY THIS SECTION 6.01, (II) GUARANTEES BY HOLDINGS, THE BORROWER OR ANY
SUBSIDIARY THAT IS A LOAN PARTY OF INDEBTEDNESS OF ANY SUBSIDIARY THAT


 


64

--------------------------------------------------------------------------------



 


IS NOT A LOAN PARTY SHALL BE SUBJECT TO SECTION 6.04 AND (III) GUARANTEES
PERMITTED UNDER THIS CLAUSE (D) SHALL BE SUBORDINATED TO THE SECURED OBLIGATIONS
OF THE APPLICABLE SUBSIDIARY ON THE SAME TERMS AS THE INDEBTEDNESS SO GUARANTEED
IS SUBORDINATED TO THE SECURED OBLIGATIONS;


 


(E)  INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY INCURRED TO FINANCE THE
ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF ANY FIXED OR CAPITAL ASSETS (WHETHER
OR NOT CONSTITUTING PURCHASE MONEY INDEBTEDNESS), INCLUDING CAPITAL LEASE
OBLIGATIONS AND ANY INDEBTEDNESS ASSUMED IN CONNECTION WITH THE ACQUISITION OF
ANY SUCH ASSETS OR SECURED BY A LIEN ON ANY SUCH ASSETS PRIOR TO THE ACQUISITION
THEREOF, AND EXTENSIONS, RENEWALS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS IN
ACCORDANCE WITH CLAUSE (F) HEREOF; PROVIDED THAT (I) SUCH INDEBTEDNESS IS
INCURRED PRIOR TO OR ONE HUNDRED EIGHTY (180) DAYS AFTER SUCH ACQUISITION OR THE
COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENT AND (II) THE AGGREGATE PRINCIPAL
AMOUNT OF INDEBTEDNESS PERMITTED BY THIS CLAUSE (E) SHALL NOT EXCEED $35,000,000
AT ANY TIME OUTSTANDING;


 


(F)  INDEBTEDNESS WHICH REPRESENTS AN EXTENSION, REFINANCING, OR RENEWAL OF ANY
OF THE INDEBTEDNESS DESCRIBED IN CLAUSES (B), (E) AND (I) HEREOF; PROVIDED THAT,
(I) THE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS IS NOT INCREASED, (II) ANY LIENS
SECURING SUCH INDEBTEDNESS ARE NOT EXTENDED TO ANY ADDITIONAL PROPERTY OF ANY
LOAN PARTY, (III) NO LOAN PARTY THAT IS NOT ORIGINALLY OBLIGATED WITH RESPECT TO
REPAYMENT OF SUCH INDEBTEDNESS IS REQUIRED TO BECOME OBLIGATED WITH RESPECT
THERETO, (IV) SUCH EXTENSION, REFINANCING OR RENEWAL DOES NOT RESULT IN A
SHORTENING OF THE AVERAGE WEIGHTED MATURITY OF THE INDEBTEDNESS SO EXTENDED,
REFINANCED OR RENEWED, (V) THE MATERIAL TERMS (TAKEN AS A WHOLE) OF ANY SUCH
EXTENSION, REFINANCING, OR RENEWAL ARE NOT LESS FAVORABLE TO THE OBLIGOR
THEREUNDER THAN THE ORIGINAL TERMS OF SUCH INDEBTEDNESS AND (IV) IF THE
INDEBTEDNESS THAT IS REFINANCED, RENEWED, OR EXTENDED WAS SUBORDINATED IN RIGHT
OF PAYMENT TO THE SECURED OBLIGATIONS, THEN THE TERMS AND CONDITIONS OF THE
REFINANCING, RENEWAL, OR EXTENSION INDEBTEDNESS MUST INCLUDE SUBORDINATION TERMS
AND CONDITIONS THAT ARE AT LEAST AS FAVORABLE TO THE ADMINISTRATIVE AGENT AND
THE LENDERS AS THOSE THAT WERE APPLICABLE TO THE REFINANCED, RENEWED, OR
EXTENDED INDEBTEDNESS;


 


(G)  INDEBTEDNESS OWED TO ANY PERSON PROVIDING WORKERS’ COMPENSATION, HEALTH,
DISABILITY OR OTHER EMPLOYEE BENEFITS OR PROPERTY, CASUALTY OR LIABILITY
INSURANCE, PURSUANT TO REIMBURSEMENT OR INDEMNIFICATION OBLIGATIONS TO SUCH
PERSON, IN EACH CASE INCURRED IN THE ORDINARY COURSE OF BUSINESS;


 


(H)  INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY IN RESPECT OF PERFORMANCE
BONDS, BID BONDS, APPEAL BONDS, SURETY BONDS AND SIMILAR OBLIGATIONS, IN EACH
CASE PROVIDED IN THE ORDINARY COURSE OF BUSINESS;


 


(I)  INDEBTEDNESS OF ANY PERSON THAT BECOMES A SUBSIDIARY AFTER THE DATE HEREOF;
PROVIDED THAT (I) SUCH INDEBTEDNESS EXISTS AT THE TIME SUCH PERSON BECOMES A
SUBSIDIARY AND IS NOT CREATED IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH
PERSON BECOMING A SUBSIDIARY AND (II) THE AGGREGATE PRINCIPAL AMOUNT OF
INDEBTEDNESS PERMITTED BY THIS CLAUSE (I) SHALL NOT EXCEED $25,000,000 AT ANY
TIME OUTSTANDING;


 


(J) INDEBTEDNESS OWED IN RESPECT OF ANY OVERDRAFTS AND RELATED LIABILITIES
ARISING IN THE ORDINARY COURSE OF BUSINESS FROM TREASURY, DEPOSITORY AND CASH
MANAGEMENT SERVICES OR FROM ANY AUTOMATED CLEARING-HOUSE TRANSFERS OF FUNDS;


 


(K) OBLIGATIONS UNDER SWAP AGREEMENTS PERMITTED UNDER THIS AGREEMENT;


 


65

--------------------------------------------------------------------------------



 


(L) INDEBTEDNESS OF FOREIGN SUBSIDIARIES INCURRED FOR WORKING CAPITAL PURPOSES
PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS
CLAUSE (L) SHALL NOT EXCEED $10,000,000 AT ANY TIME OUTSTANDING;


 


(M) GUARANTEES OF OBLIGATIONS OF INDEPENDENT LICENSED ETHAN ALLEN DEALERS IN AN
AGGREGATE PRINCIPAL AMOUNT NOT EXCEEDING $5,000,000 AT ANY TIME OUTSTANDING;


 


(N) INDEBTEDNESS UNDER SALE-LEASEBACK TRANSACTIONS, AND OTHER FINANCING
ARRANGEMENTS, IN RESPECT OF REAL PROPERTY AND IN AN AGGREGATE PRINCIPAL AMOUNT
NOT EXCEEDING $50,000,000 AT ANY TIME OUTSTANDING; AND


 


(O)  OTHER UNSECURED INDEBTEDNESS IN AN AGGREGATE PRINCIPAL AMOUNT NOT EXCEEDING
$100,000,000 AT ANY TIME OUTSTANDING.


 


SECTION 6.02.  LIENS.  NO LOAN PARTY WILL, NOR WILL IT PERMIT ANY SUBSIDIARY TO,
CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON ANY PROPERTY OR ASSET NOW
OWNED OR HEREAFTER ACQUIRED BY IT, OR ASSIGN OR SELL ANY INCOME OR REVENUES
(INCLUDING ACCOUNTS RECEIVABLE) OR RIGHTS IN RESPECT OF ANY THEREOF, EXCEPT:


 


(A)  LIENS CREATED PURSUANT TO ANY LOAN DOCUMENT;


 


(B)  PERMITTED ENCUMBRANCES;


 


(C)  ANY LIEN ON ANY PROPERTY OR ASSET OF HOLDINGS OR ANY SUBSIDIARY EXISTING ON
THE DATE HEREOF AND SET FORTH IN SCHEDULE 6.02; PROVIDED THAT (I) SUCH LIEN
SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSET OF HOLDINGS OR SUBSIDIARY (OTHER
THAN ADDITIONS THERETO THAT BECOME PART THEREOF) AND (II) SUCH LIEN SHALL SECURE
ONLY THOSE OBLIGATIONS WHICH IT SECURES ON THE DATE HEREOF AND EXTENSIONS,
RENEWALS AND REPLACEMENTS THEREOF THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL
AMOUNT THEREOF;


 


(D)  LIENS ON FIXED OR CAPITAL ASSETS ACQUIRED, CONSTRUCTED OR IMPROVED BY
HOLDINGS OR ANY SUBSIDIARY; PROVIDED THAT (I) SUCH SECURITY INTERESTS SECURE
INDEBTEDNESS PERMITTED BY CLAUSE (E) OF SECTION 6.01, (II) SUCH SECURITY
INTERESTS AND THE INDEBTEDNESS SECURED THEREBY ARE INCURRED PRIOR TO OR WITHIN
ONE HUNDRED EIGHTY (180) DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH
CONSTRUCTION OR IMPROVEMENT, (III) THE INDEBTEDNESS SECURED THEREBY DOES NOT
EXCEED 90% OF THE COST OF ACQUIRING, CONSTRUCTING OR IMPROVING SUCH FIXED OR
CAPITAL ASSETS AND (IV) SUCH SECURITY INTERESTS SHALL NOT APPLY TO ANY OTHER
PROPERTY OR ASSETS OF THE BORROWER OR SUBSIDIARY;


 


(E)  ANY LIEN EXISTING ON ANY PROPERTY OR ASSET (OTHER THAN ACCOUNTS (INCLUDING,
WITHOUT LIMITATION, CREDIT CARD ACCOUNT RECEIVABLES) AND INVENTORY) PRIOR TO THE
ACQUISITION THEREOF BY ANY LOAN PARTY OR ANY SUBSIDIARY OR EXISTING ON ANY
PROPERTY OR ASSET (OTHER THAN ACCOUNTS (INCLUDING, WITHOUT LIMITATION, CREDIT
CARD ACCOUNT RECEIVABLES) AND INVENTORY) OF ANY PERSON PRIOR TO THE ACQUISITION
OF SUCH PERSON BY ANY LOAN PARTY OR ANY SUBSIDIARY; PROVIDED THAT (I) SUCH LIEN
IS NOT CREATED IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH ACQUISITION,
(II) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF A LOAN PARTY
AND (III) SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS WHICH IT SECURES ON THE
DATE OF SUCH ACQUISITION OR THE DATE SUCH PERSON BECOMES A LOAN PARTY, AS THE
CASE MAY BE AND EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF THAT DO NOT
INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF;


 


(F)  LIENS OF A COLLECTING BANK ARISING IN THE ORDINARY COURSE OF BUSINESS UNDER
SECTION 4-208 OF THE UNIFORM COMMERCIAL CODE IN EFFECT IN THE RELEVANT
JURISDICTION COVERING ONLY THE ITEMS BEING COLLECTED UPON;


 


66

--------------------------------------------------------------------------------



 


(G)  LIENS ON REAL PROPERTY ARISING OUT OF SALE AND LEASEBACK TRANSACTIONS, AND
OTHER FINANCING ARRANGEMENTS, PERMITTED BY SECTIONS 6.01(N) AND 6.06;


 


(H) CUSTOMARY RIGHTS AND RESTRICTIONS CONTAINED IN AGREEMENTS RELATING TO A
SALE, TRANSFER OR OTHER DISPOSITION APPLICABLE PENDING COMPLETION THEREOF AND
CUSTOMARY POST-CLOSING ESCROW AND SIMILAR ARRANGEMENTS;


 


(I) IN THE CASE OF ANY SUBSIDIARY THAT IS NOT A WHOLLY-OWNED SUBSIDIARY, ANY
PUT, CALL, RIGHT OF FIRST REFUSAL AND SIMILAR ARRANGEMENTS, AND CUSTOMARY
TRANSFER RESTRICTIONS, SET FORTH IN ITS ORGANIZATIONAL DOCUMENTS OR ANY RELATED
JOINT VENTURE OR SIMILAR AGREEMENT;


 


(J) LEASES, SUBLEASES, LICENSES AND SUBLICENSES OF ASSETS, IN EACH CASE ENTERED
INTO BY HOLDINGS OR ANY OTHER SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS,
THAT DO NOT MATERIALLY INTERFERE WITH THE CONDUCT OF THE BUSINESS OF THE
HOLDINGS AND ITS SUBSIDIARIES TAKEN AS A WHOLE;


 


(K) LIENS ARISING BY VIRTUE OF UCC FINANCING STATEMENT FILINGS (OR SIMILAR
FILINGS UNDER APPLICABLE LAW) REGARDING OPERATING LEASES ENTERED INTO BY
HOLDINGS OR ANY SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS;


 


(L)LIENS CONSISTING OF INTERESTS OF LESSORS UNDER CAPITAL LEASES PERMITTED UNDER
SECTION 6.01;


 


(M) LIENS ON ASSETS OF FOREIGN SUBSIDIARIES SECURING INDEBTEDNESS PERMITTED BY
SECTION 6.01(L);


 


(N)  LIENS GRANTED BY A SUBSIDIARY THAT IS NOT A LOAN PARTY IN FAVOR OF THE
BORROWER OR ANOTHER LOAN PARTY IN RESPECT OF INDEBTEDNESS OWED BY SUCH
SUBSIDIARY; AND


 


(O)  OTHER LIENS ON EXCLUDED ASSETS SECURING INDEBTEDNESS OR OTHER OBLIGATIONS
IN AN AGGREGATE PRINCIPAL AMOUNT NOT EXCEEDING $1,000,000 AT ANY TIME
OUTSTANDING.


 

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Accounts (including,
without limitation, Credit Card Account Receivables), other than those permitted
under clause (a) of the definition of Permitted Encumbrance and clause (a) above
and (2) Inventory, other than those permitted under clauses (a) and (b) of the
definition of Permitted Encumbrance and clause (a) above.

 


SECTION 6.03.  FUNDAMENTAL CHANGES.  (A)  NO LOAN PARTY WILL, NOR WILL IT PERMIT
ANY SUBSIDIARY TO, MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON, OR PERMIT
ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT, OR LIQUIDATE OR DISSOLVE,
EXCEPT THAT, IF AT THE TIME THEREOF AND IMMEDIATELY AFTER GIVING EFFECT THERETO
NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING (I) ANY SUBSIDIARY OF
HOLDINGS MAY MERGE INTO THE BORROWER IN A TRANSACTION IN WHICH THE BORROWER IS
THE SURVIVING CORPORATION, (II) ANY SUBSIDIARY OF HOLDINGS (OTHER THAN THE
BORROWER) MAY MERGE INTO ANY LOAN PARTY IN A TRANSACTION IN WHICH THE SURVIVING
ENTITY IS A LOAN PARTY AND (III) ANY SUBSIDIARY THAT IS NOT A LOAN PARTY MAY
LIQUIDATE OR DISSOLVE IF THE BORROWER DETERMINES IN GOOD FAITH THAT SUCH
LIQUIDATION OR DISSOLUTION IS IN THE BEST INTERESTS OF THE BORROWER AND IS NOT
MATERIALLY DISADVANTAGEOUS TO THE LENDERS; PROVIDED THAT ANY SUCH MERGER
INVOLVING A PERSON THAT IS NOT A WHOLLY OWNED SUBSIDIARY IMMEDIATELY PRIOR TO
SUCH MERGER SHALL NOT BE PERMITTED UNLESS ALSO PERMITTED BY SECTION 6.04.


 


67

--------------------------------------------------------------------------------



 


(B)  NO LOAN PARTY WILL, NOR WILL IT PERMIT ANY OF ITS SUBSIDIARIES TO, ENGAGE
IN ANY BUSINESS OTHER THAN BUSINESSES OF THE TYPE CONDUCTED BY THE BORROWER AND
ITS SUBSIDIARIES ON THE DATE OF EXECUTION OF THIS AGREEMENT AND BUSINESSES
REASONABLY RELATED THERETO.


 


(C)  HOLDINGS WILL NOT ENGAGE IN ANY BUSINESS OR ACTIVITY OTHER THAN BUSINESS
CONDUCTED AS OF THE EFFECTIVE DATE (AND ACTIVITIES INCIDENTAL THERETO) AS THE
PARENT COMPANY OF THE BORROWER AND THE OTHER SUBSIDIARIES, AS A PUBLIC COMPANY
UNDER SECURITIES LAWS.


 


SECTION 6.04.  INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS.   NO
LOAN PARTY WILL, NOR WILL IT PERMIT ANY SUBSIDIARY TO, PURCHASE, HOLD OR ACQUIRE
(INCLUDING PURSUANT TO ANY MERGER WITH ANY PERSON THAT WAS NOT A LOAN PARTY AND
A WHOLLY OWNED SUBSIDIARY PRIOR TO SUCH MERGER) ANY CAPITAL STOCK, EVIDENCES OF
INDEBTEDNESS OR OTHER SECURITIES (INCLUDING ANY OPTION, WARRANT OR OTHER RIGHT
TO ACQUIRE ANY OF THE FOREGOING) OF, MAKE OR PERMIT TO EXIST ANY LOANS OR
ADVANCES TO, GUARANTEE ANY INDEBTEDNESS OF, OR MAKE OR PERMIT TO EXIST ANY
INVESTMENT OR ANY OTHER INTEREST IN, ANY OTHER PERSON, OR PURCHASE OR OTHERWISE
ACQUIRE (IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS) ANY ASSETS OF ANY OTHER
PERSON CONSTITUTING A BUSINESS UNIT (WHETHER THROUGH PURCHASE OF ASSETS, MERGER
OR OTHERWISE), EXCEPT:


 


(A)  PERMITTED INVESTMENTS, SUBJECT, TO THE EXTENT REQUESTED BY THE
ADMINISTRATIVE AGENT, TO CONTROL AGREEMENTS IN FAVOR OF THE ADMINISTRATIVE AGENT
FOR THE BENEFIT OF THE SECURED PARTIES OR OTHERWISE SUBJECT TO A PERFECTED
SECURITY INTEREST IN FAVOR OF THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE
SECURED PARTIES;


 


(B)  INVESTMENTS, LOANS AND ADVANCES IN EXISTENCE ON THE DATE OF THIS AGREEMENT
AND DESCRIBED IN SCHEDULE 6.04;


 


(C)   INVESTMENTS BY HOLDINGS IN THE BORROWER AND BY THE BORROWER AND THE
SUBSIDIARIES IN EQUITY INTERESTS IN THEIR RESPECTIVE SUBSIDIARIES; PROVIDED THAT
(A) ANY SUCH EQUITY INTERESTS HELD BY A LOAN PARTY SHALL BE PLEDGED PURSUANT TO,
AND TO THE EXTENT REQUIRED BY, THE SECURITY AGREEMENT AND THE OTHER COLLATERAL
DOCUMENTS (SUBJECT TO THE LIMITATIONS APPLICABLE TO COMMON STOCK OF AN AFFECTED
FOREIGN SUBSIDIARY REFERRED TO IN SECTION 5.12) AND (B) THE AGGREGATE AMOUNT OF
INVESTMENTS BY LOAN PARTIES IN SUBSIDIARIES THAT ARE NOT LOAN PARTIES (TOGETHER
WITH OUTSTANDING INTERCOMPANY LOANS PERMITTED UNDER THE PROVISO TO
SECTION 6.04(D) AND OUTSTANDING GUARANTEES PERMITTED UNDER THE PROVISO TO
SECTION 6.04(E)) SHALL NOT EXCEED $15,000,000 AT ANY TIME OUTSTANDING (IN EACH
CASE DETERMINED WITHOUT REGARD TO ANY WRITE-DOWNS OR WRITE-OFFS);


 


(D)  LOANS OR ADVANCES MADE BY A LOAN PARTY TO ANY SUBSIDIARY AND MADE BY ANY
SUBSIDIARY TO ANY LOAN PARTY OR ANY OTHER SUBSIDIARY; PROVIDED THAT THE AMOUNT
OF SUCH LOANS AND ADVANCES MADE BY LOAN PARTIES TO SUBSIDIARIES THAT ARE NOT
LOAN PARTIES (TOGETHER WITH OUTSTANDING INVESTMENTS PERMITTED UNDER CLAUSE
(B) TO THE PROVISO TO SECTION 6.04(C) AND OUTSTANDING GUARANTEES PERMITTED UNDER
THE PROVISO TO SECTION 6.04(E)) SHALL NOT EXCEED $15,000,000 AT ANY TIME
OUTSTANDING (IN EACH CASE DETERMINED WITHOUT REGARD TO ANY WRITE-DOWNS OR
WRITE-OFFS);


 


(E)  GUARANTEES CONSTITUTING INDEBTEDNESS PERMITTED BY SECTION 6.01; PROVIDED
THAT THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS OF SUBSIDIARIES THAT ARE NOT
LOAN PARTIES THAT IS GUARANTEED BY ANY LOAN PARTY SHALL (TOGETHER WITH
OUTSTANDING INVESTMENTS PERMITTED UNDER CLAUSE (B) TO THE PROVISO TO
SECTION 6.04(C) AND OUTSTANDING INTERCOMPANY LOANS PERMITTED UNDER THE PROVISO
TO SECTION 6.04(D)) SHALL NOT EXCEED $15,000,000 AT ANY TIME OUTSTANDING (IN
EACH CASE DETERMINED WITHOUT REGARD TO ANY WRITE-DOWNS OR WRITE-OFFS);


 


(F)  LOANS OR ADVANCES MADE BY A LOAN PARTY TO ITS EMPLOYEES ON AN ARMS-LENGTH
BASIS IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES FOR
TRAVEL AND ENTERTAINMENT EXPENSES,


 


68

--------------------------------------------------------------------------------



 


RELOCATION COSTS AND SIMILAR PURPOSES UP TO A MAXIMUM OF $1,000,000 IN THE
AGGREGATE AT ANY ONE TIME OUTSTANDING;


 


(G)  SUBJECT TO SECTIONS 4.2(A) AND 4.4 OF THE SECURITY AGREEMENT, NOTES
PAYABLE, OR STOCK OR OTHER SECURITIES ISSUED BY ACCOUNT DEBTORS OR OTHER
OBLIGORS TO A LOAN PARTY PURSUANT TO NEGOTIATED AGREEMENTS WITH RESPECT TO
SETTLEMENT OF SUCH ACCOUNT DEBTOR’S ACCOUNTS IN THE ORDINARY COURSE OF BUSINESS,
CONSISTENT WITH PAST PRACTICES OR RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR
REORGANIZATION OF AN ACCOUNT DEBTOR OR OTHER OBLIGOR;


 


(H)  INVESTMENTS IN THE FORM OF SWAP AGREEMENTS PERMITTED BY SECTION 6.07;


 


(I)  INVESTMENTS OF ANY PERSON EXISTING AT THE TIME SUCH PERSON BECOMES A
SUBSIDIARY OR CONSOLIDATES OR MERGES WITH HOLDINGS OR ANY OF ITS SUBSIDIARIES
(INCLUDING IN CONNECTION WITH A PERMITTED ACQUISITION) SO LONG AS SUCH
INVESTMENTS WERE NOT MADE IN CONTEMPLATION OF SUCH PERSON BECOMING A SUBSIDIARY
OR OF SUCH MERGER;


 


(J)  INVESTMENTS RECEIVED IN CONNECTION WITH THE DISPOSITIONS OF ASSETS
PERMITTED BY SECTION 6.05;


 


(K) ACCOUNTS RECEIVABLE ARISING AND TRADE CREDIT GRANTED IN THE ORDINARY COURSE
OF BUSINESS AND PREPAYMENTS AND OTHER CREDITS GRANTED TO SUPPLIERS IN THE
ORDINARY COURSE OF BUSINESS;


 


(L) LOANS OR ADVANCES TO, OR FOR THE BENEFIT OF, INDEPENDENT LICENSED DEALERS IN
PRODUCTS AND SERVICES OF HOLDINGS AND ITS SUBSIDIARIES IN AN AGGREGATE
OUTSTANDING AMOUNT NOT EXCEEDING $5,000,000;


 


(M)  INVESTMENTS CONSTITUTING DEPOSITS DESCRIBED IN CLAUSES (C) AND (D) OF THE
DEFINITION OF THE TERM “PERMITTED ENCUMBRANCES”; AND


 


(N)  PERMITTED ACQUISITIONS.


 


SECTION 6.05.  ASSET SALES.  NO LOAN PARTY WILL, NOR WILL IT PERMIT ANY
SUBSIDIARY TO, SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF ANY ASSET,
INCLUDING ANY EQUITY INTEREST OWNED BY IT, NOR WILL THE BORROWER PERMIT ANY
SUBSIDIARY TO ISSUE ANY ADDITIONAL EQUITY INTEREST IN SUCH SUBSIDIARY (OTHER
THAN TO THE BORROWER OR ANOTHER SUBSIDIARY IN COMPLIANCE WITH SECTION 6.04),
EXCEPT:


 


(A)  SALES, TRANSFERS AND DISPOSITIONS OF (I) INVENTORY IN THE ORDINARY COURSE
OF BUSINESS AND (II) USED, OBSOLETE, WORN OUT OR SURPLUS EQUIPMENT OR PROPERTY
IN THE ORDINARY COURSE OF BUSINESS;


 


(B)  SALES, TRANSFERS AND DISPOSITIONS TO ANY LOAN PARTY OR ANY SUBSIDIARY;
PROVIDED THAT ANY SUCH SALES, TRANSFERS OR DISPOSITIONS INVOLVING A SUBSIDIARY
THAT IS NOT A LOAN PARTY SHALL BE MADE IN COMPLIANCE WITH SECTIONS 6.04 AND
6.09;


 


(C)  SALES, TRANSFERS AND DISPOSITIONS OF ACCOUNTS RECEIVABLE IN CONNECTION WITH
THE COMPROMISE, SETTLEMENT OR COLLECTION THEREOF;


 


(D)  SALES, TRANSFERS AND DISPOSITIONS OF PERMITTED INVESTMENTS AND OTHER
INVESTMENTS PERMITTED BY CLAUSES (I) AND (K) OF SECTION 6.04;


 


69

--------------------------------------------------------------------------------



 


(E)  SALE AND LEASEBACK TRANSACTIONS, AND OTHER FINANCING ARRANGEMENTS,
PERMITTED BY SECTIONS 6.01(N) AND 6.06, AND ANY OTHER SALE OF REAL PROPERTY NOT
INVOLVING THE INCURRENCE OF INDEBTEDNESS;


 


(F)  DISPOSITIONS RESULTING FROM ANY CASUALTY OR OTHER INSURED DAMAGE TO, OR ANY
TAKING UNDER POWER OF EMINENT DOMAIN OR BY CONDEMNATION OR SIMILAR PROCEEDING
OF, ANY PROPERTY OR ASSET OF ANY LOAN PARTY OR ANY SUBSIDIARY;


 


(G) LEASES, SUBLEASES, LICENSES AND SUBLICENSES ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS; AND


 


(H)  SALES, TRANSFERS AND OTHER DISPOSITIONS OF ASSETS (OTHER THAN EQUITY
INTERESTS IN A SUBSIDIARY UNLESS ALL EQUITY INTERESTS IN SUCH SUBSIDIARY ARE
SOLD) THAT ARE NOT PERMITTED BY ANY OTHER PARAGRAPH OF THIS SECTION; PROVIDED
THAT THE AGGREGATE FAIR MARKET VALUE OF ALL ASSETS SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF IN RELIANCE UPON THIS PARAGRAPH (H) SHALL NOT EXCEED
$30,000,000;


 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b) and (f) above) shall be
made for fair value and for at least 75% cash consideration.

 


SECTION 6.06.  SALE AND LEASEBACK TRANSACTIONS.  EXCEPT FOR REAL PROPERTY
FINANCING TRANSACTIONS EXISTING ON THE EFFECTIVE DATE AND SET FORTH ON SCHEDULE
6.01 OR OTHERWISE PERMITTED PURSUANT TO SECTION 6.01(N), NO LOAN PARTY WILL, NOR
WILL IT PERMIT ANY SUBSIDIARY TO, ENTER INTO ANY ARRANGEMENT, DIRECTLY OR
INDIRECTLY, WHEREBY IT SHALL SELL OR TRANSFER ANY PROPERTY, REAL OR PERSONAL,
USED OR USEFUL IN ITS BUSINESS, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, AND
THEREAFTER RENT OR LEASE SUCH PROPERTY OR OTHER PROPERTY THAT IT INTENDS TO USE
FOR SUBSTANTIALLY THE SAME PURPOSE OR PURPOSES AS THE PROPERTY SOLD OR
TRANSFERRED, EXCEPT FOR ANY SUCH SALE OF ANY FIXED OR CAPITAL ASSETS BY ANY LOAN
PARTY OR ANY SUBSIDIARY THAT IS MADE FOR CASH CONSIDERATION IN AN AMOUNT NOT
LESS THAN THE FAIR VALUE OF SUCH FIXED OR CAPITAL ASSET AND, IN THE CASE OF AN
ACQUISITION OR CONSTRUCTION OF ANY FIXED OR CAPITAL ASSET AS PROVIDED FOR IN
SECTION 6.01(E), IS CONSUMMATED WITHIN ONE HUNDRED EIGHTY (180) DAYS AFTER SUCH
LOAN PARTY OR SUCH SUBSIDIARY ACQUIRES OR COMPLETES THE CONSTRUCTION OF SUCH
FIXED OR CAPITAL ASSET.


 


SECTION 6.07.  SWAP AGREEMENTS.  NO LOAN PARTY WILL, NOR WILL IT PERMIT ANY 
SUBSIDIARY TO, ENTER INTO ANY SWAP AGREEMENT, EXCEPT (A) SWAP AGREEMENTS ENTERED
INTO TO HEDGE OR MITIGATE RISKS TO WHICH ANY LOAN PARTY OR ANY SUBSIDIARY HAS
ACTUAL EXPOSURE (OTHER THAN THOSE IN RESPECT OF EQUITY INTERESTS OF THE BORROWER
OR ANY OF ITS SUBSIDIARIES), AND (B) SWAP AGREEMENTS ENTERED INTO IN ORDER TO
EFFECTIVELY CAP, COLLAR OR EXCHANGE INTEREST RATES (FROM FIXED TO FLOATING
RATES, FROM ONE FLOATING RATE TO ANOTHER FLOATING RATE OR OTHERWISE) WITH
RESPECT TO ANY INTEREST-BEARING LIABILITY OR INVESTMENT OF ANY LOAN PARTY OR ANY
SUBSIDIARY.


 


SECTION 6.08.  RESTRICTED PAYMENTS; CERTAIN PAYMENTS OF INDEBTEDNESS.  (A) NO
LOAN PARTY WILL, NOR WILL IT PERMIT ANY SUBSIDIARY TO, DECLARE OR MAKE, OR AGREE
TO PAY OR MAKE, DIRECTLY OR INDIRECTLY, ANY RESTRICTED PAYMENT, OR INCUR ANY
OBLIGATION (CONTINGENT OR OTHERWISE) TO DO SO, EXCEPT (I) HOLDINGS MAY DECLARE
AND PAY DIVIDENDS WITH RESPECT TO ITS COMMON STOCK PAYABLE SOLELY IN ADDITIONAL
SHARES OF ITS COMMON STOCK, AND, WITH RESPECT TO ITS PREFERRED STOCK, PAYABLE
SOLELY IN ADDITIONAL SHARES OF SUCH PREFERRED STOCK OR IN SHARES OF ITS COMMON
STOCK, (II) HOLDINGS MAY MAKE ANY DIVIDEND OR DISTRIBUTION TO ALL HOLDERS OF ITS
COMMON STOCK TO REDEEM RIGHTS ISSUED PURSUANT TO ANY STOCKHOLDER RIGHTS PLAN,
“POISON PILL” OR A SIMILAR ARRANGEMENT, PROVIDED THAT THE AGGREGATE AMOUNT OF
SUCH DIVIDENDS AND DISTRIBUTIONS SHALL NOT EXCEED $750,000, (III) THE BORROWER
AND THE SUBSIDIARIES MAY DECLARE AND PAY DIVIDENDS RATABLY WITH RESPECT TO THEIR
EQUITY INTERESTS, (IV) HOLDINGS MAY MAKE RESTRICTED PAYMENTS PURSUANT TO AND IN
ACCORDANCE WITH (A) EQUITY INCENTIVE PLANS OR OTHER BENEFIT PLANS FOR MANAGEMENT
OR


 


70

--------------------------------------------------------------------------------



 


EMPLOYEES OF HOLDINGS AND ITS SUBSIDIARIES SO LONG AS THE NEGATIVE COVENANT
PERMISSION TRIGGER IS SATISFIED AND (B) THE EMPLOYMENT AGREEMENT, AND RELATED
RESTRICTED STOCK AGREEMENTS, WITH M. FAROOQ KATHWARI, AS SPECIFIED IN HOLDINGS’
PUBLICLY FILED PROXY STATEMENT DATED OCTOBER 17, 2008 AND (V) HOLDINGS, THE
BORROWER AND ITS SUBSIDIARIES MAY MAKE ANY RESTRICTED PAYMENT SO LONG AS THE
NEGATIVE COVENANT PERMISSION TRIGGER IS SATISFIED.


 


(B)  NO LOAN PARTY WILL, NOR WILL IT PERMIT ANY SUBSIDIARY TO, MAKE OR AGREE TO
PAY OR MAKE, DIRECTLY OR INDIRECTLY, ANY PAYMENT OR OTHER DISTRIBUTION (WHETHER
IN CASH, SECURITIES OR OTHER PROPERTY) OF OR IN RESPECT OF PRINCIPAL OF OR
INTEREST ON ANY INDEBTEDNESS, OR ANY PAYMENT OR OTHER DISTRIBUTION (WHETHER IN
CASH, SECURITIES OR OTHER PROPERTY), INCLUDING ANY SINKING FUND OR SIMILAR
DEPOSIT, ON ACCOUNT OF THE PURCHASE, REDEMPTION, RETIREMENT, ACQUISITION,
CANCELLATION OR TERMINATION OF ANY INDEBTEDNESS, EXCEPT:


 

(I)  PAYMENT OF INDEBTEDNESS CREATED UNDER THE LOAN DOCUMENTS;

 

(II)  PAYMENT OF REGULARLY SCHEDULED INTEREST AND PRINCIPAL PAYMENTS AS AND WHEN
DUE IN RESPECT OF ANY INDEBTEDNESS, OTHER THAN PAYMENTS IN RESPECT OF THE
SUBORDINATED INDEBTEDNESS PROHIBITED BY THE SUBORDINATION PROVISIONS THEREOF;

 

(III)  REFINANCINGS OF INDEBTEDNESS TO THE EXTENT PERMITTED BY SECTION 6.01; AND

 

(IV)  PAYMENT OF SECURED INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF THE
VOLUNTARY SALE OR TRANSFER OF THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS;

 

provided that, Holdings, the Borrower and its Subsidiaries may make any payment
described in clause (b) above so long as the Negative Covenant Permission
Trigger is satisfied.

 


SECTION 6.09.  TRANSACTIONS WITH AFFILIATES.  NO LOAN PARTY WILL, NOR WILL IT
PERMIT ANY SUBSIDIARY TO, SELL, LEASE OR OTHERWISE TRANSFER ANY PROPERTY OR
ASSETS TO, OR PURCHASE, LEASE OR OTHERWISE ACQUIRE ANY PROPERTY OR ASSETS FROM,
OR OTHERWISE ENGAGE IN ANY OTHER TRANSACTIONS WITH, ANY OF ITS AFFILIATES,
EXCEPT (A) TRANSACTIONS THAT (I) ARE IN THE ORDINARY COURSE OF BUSINESS AND
(II) ARE AT PRICES AND ON TERMS AND CONDITIONS NOT LESS FAVORABLE TO THE LOAN
PARTY OR SUCH SUBSIDIARY THAN COULD BE OBTAINED ON AN ARM’S-LENGTH BASIS FROM
UNRELATED THIRD PARTIES, (B) TRANSACTIONS BETWEEN OR AMONG THE LOAN PARTY AND
ANY SUBSIDIARY THAT IS A LOAN PARTY NOT INVOLVING ANY OTHER AFFILIATE, (C) ANY
INVESTMENT PERMITTED BY SECTIONS 6.04(C) OR 6.04(D), (D) ANY INDEBTEDNESS
PERMITTED UNDER SECTION 6.01(C), (E) ANY RESTRICTED PAYMENT PERMITTED BY
SECTION 6.08, (F) LOANS OR ADVANCES TO EMPLOYEES PERMITTED UNDER SECTION 6.04,
(G) THE PAYMENT OF REASONABLE FEES TO DIRECTORS OF HOLDINGS OR ANY SUBSIDIARY
WHO ARE NOT EMPLOYEES OF HOLDINGS OR ANY SUBSIDIARY, AND COMPENSATION AND
BENEFIT ARRANGEMENTS (INCLUDING REASONABLE AND CUSTOMARY EXPENSE ADVANCEMENTS)
PAID TO, AND INDEMNITIES PROVIDED FOR THE BENEFIT OF, DIRECTORS, OFFICERS OR
EMPLOYEES OF HOLDINGS OR ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS AND
(H) ANY ISSUANCES OF SECURITIES OR OTHER PAYMENTS, AWARDS OR GRANTS IN CASH,
SECURITIES OR OTHERWISE PURSUANT TO, OR THE FUNDING OF, EMPLOYMENT AGREEMENTS,
EQUITY INCENTIVE AND EMPLOYEE BENEFIT PLANS APPROVED BY HOLDINGS’ BOARD OF
DIRECTORS.


 


SECTION 6.10.  RESTRICTIVE AGREEMENTS.  NO LOAN PARTY WILL, NOR WILL IT PERMIT
ANY SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, ENTER INTO, INCUR OR PERMIT TO EXIST
ANY AGREEMENT OR OTHER ARRANGEMENT THAT PROHIBITS, RESTRICTS OR IMPOSES ANY
CONDITION UPON (A) THE ABILITY OF SUCH LOAN PARTY OR ANY OF ITS SUBSIDIARIES TO
CREATE, INCUR OR PERMIT TO EXIST ANY LIEN UPON ANY OF ITS PROPERTY OR ASSETS, OR
(B) THE ABILITY OF ANY SUBSIDIARY TO PAY DIVIDENDS OR OTHER DISTRIBUTIONS WITH
RESPECT TO ANY SHARES OF ITS CAPITAL STOCK OR TO MAKE OR REPAY LOANS OR ADVANCES
TO THE BORROWER OR ANY OTHER SUBSIDIARY OR TO GUARANTEE INDEBTEDNESS OF THE
BORROWER OR ANY OTHER SUBSIDIARY; PROVIDED THAT (I) THE FOREGOING SHALL NOT


 


71

--------------------------------------------------------------------------------



 


APPLY TO RESTRICTIONS AND CONDITIONS IMPOSED BY LAW OR BY ANY LOAN DOCUMENT,
(II) THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS AND CONDITIONS EXISTING ON
THE DATE HEREOF IDENTIFIED ON SCHEDULE 6.10 (BUT SHALL APPLY TO ANY EXTENSION OR
RENEWAL OF, OR ANY AMENDMENT OR MODIFICATION, IN EACH CASE EXPANDING THE SCOPE
OF, ANY SUCH RESTRICTION OR CONDITION), (III) THE FOREGOING SHALL NOT APPLY TO
CUSTOMARY RESTRICTIONS AND CONDITIONS CONTAINED IN AGREEMENTS RELATING TO THE
SALE OF A SUBSIDIARY OR AN ASSET PENDING SUCH SALE; PROVIDED SUCH RESTRICTIONS
AND CONDITIONS APPLY ONLY TO THE SUBSIDIARY OR ASSET THAT IS TO BE SOLD AND SUCH
SALE IS PERMITTED HEREUNDER, (IV) CLAUSE (A) OF THE FOREGOING SHALL NOT APPLY TO
RESTRICTIONS OR CONDITIONS IMPOSED BY ANY AGREEMENT RELATING TO SECURED
INDEBTEDNESS PERMITTED BY THIS AGREEMENT IF SUCH RESTRICTIONS OR CONDITIONS
APPLY ONLY TO THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS, (V) CLAUSE
(A) OF THE FOREGOING SHALL NOT APPLY TO CUSTOMARY PROVISIONS IN LICENSES OR
LEASES RESTRICTING THE ASSIGNMENT THEREOF AND (VI) THE FOREGOING SHALL NOT APPLY
TO (1) ANY RESTRICTION IN ANY AGREEMENT OF ANY PERSON IN EFFECT AT THE TIME SUCH
PERSON BECOMES A SUBSIDIARY SO LONG AS SUCH RESTRICTION IS NOT ENTERED INTO IN
CONTEMPLATION OF SUCH PERSON BECOMING A SUBSIDIARY, (2) CUSTOMARY RESTRICTIONS
AND CONDITIONS IN JOINT VENTURES OR SIMILAR ARRANGEMENTS AND (3) CUSTOMARY
RESTRICTIONS ON THEN-MARKET TERMS (FOR THE APPLICABLE INDEBTEDNESS) UNDER ANY
INDEBTEDNESS PERMITTED UNDER SECTION 6.01 (SO LONG AS, IN THE CASE OF
INDEBTEDNESS UNDER CLAUSES (B) OR (F) OF SECTION 6.01, THE RESTRICTIONS IMPOSED
BY ANY SUCH INDEBTEDNESS WHICH CONSTITUTES EXTENDED, RENEWED, REPLACED OR
REFINANCED INDEBTEDNESS ARE NOT MORE RESTRICTIVE THAN THE RESTRICTIONS IN THE
APPLICABLE ORIGINAL INDEBTEDNESS).


 


SECTION 6.11.  AMENDMENT OF MATERIAL DOCUMENTS.  NO LOAN PARTY WILL, NOR WILL IT
PERMIT ANY SUBSIDIARY TO, AMEND, MODIFY OR WAIVE ANY OF ITS RIGHTS UNDER
(A) AGREEMENT RELATING TO ANY SUBORDINATED INDEBTEDNESS OR ANY MATERIAL
INDEBTEDNESS OR (B) ITS CERTIFICATE OF INCORPORATION, BY-LAWS, OPERATING,
MANAGEMENT OR PARTNERSHIP AGREEMENT OR OTHER ORGANIZATIONAL DOCUMENTS, TO THE
EXTENT ANY SUCH AMENDMENT, MODIFICATION OR WAIVER WOULD BE MATERIALLY ADVERSE TO
THE LENDERS.


 


SECTION 6.12.  FINANCIAL COVENANTS.


 


(A)  FIXED CHARGE COVERAGE RATIO.  THE BORROWER WILL NOT, AT ANY TIME WHEN
AVERAGE MONTHLY AVAILABILITY IS LESS THAN AN AMOUNT EQUAL TO THE GREATER OF
(I) 15% OF THE AGGREGATE COMMITMENT AT SUCH TIME AND (II) $9,000,000, PERMIT THE
FIXED CHARGE COVERAGE RATIO, DETERMINED FOR ANY PERIOD OF FOUR CONSECUTIVE
FISCAL QUARTERS ENDING ON THE LAST DAY OF EACH FISCAL QUARTER, TO BE LESS THAN
1.00 TO 1.00.


 


ARTICLE VII


 


EVENTS OF DEFAULT


 

If any of the following events (“Events of Default”) shall occur:

 


(A)  THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR ANY
REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC DISBURSEMENT WHEN AND AS THE SAME
SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A DATE FIXED
FOR PREPAYMENT THEREOF OR OTHERWISE;


 


(B)  THE BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR ANY FEE OR ANY
OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN CLAUSE (A) OF THIS ARTICLE)
PAYABLE UNDER THIS AGREEMENT, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE,
AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF THREE (3) BUSINESS
DAYS;


 


(C)  ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF OF ANY
LOAN PARTY OR ANY SUBSIDIARY IN OR IN CONNECTION WITH THIS AGREEMENT OR ANY LOAN
DOCUMENT OR ANY AMENDMENT OR MODIFICATION THEREOF OR WAIVER THEREUNDER, OR IN
ANY REPORT, CERTIFICATE, FINANCIAL


 


72

--------------------------------------------------------------------------------



 


STATEMENT OR OTHER DOCUMENT FURNISHED PURSUANT TO OR IN CONNECTION WITH THIS
AGREEMENT OR ANY LOAN DOCUMENT OR ANY AMENDMENT OR MODIFICATION THEREOF OR
WAIVER THEREUNDER, SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT
WHEN MADE OR DEEMED MADE;


 


(D)  ANY LOAN PARTY SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN SECTION 5.02(A), 5.03 (WITH RESPECT TO A LOAN PARTY’S
EXISTENCE), 5.08, 5.15 OR IN ARTICLE VI;


 


(E)  ANY LOAN PARTY SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN THIS AGREEMENT (OTHER THAN THOSE WHICH CONSTITUTE A
DEFAULT UNDER ANOTHER SECTION OF THIS ARTICLE), AND SUCH FAILURE SHALL CONTINUE
UNREMEDIED FOR A PERIOD OF (I) FIVE (5) DAYS AFTER THE EARLIER OF ANY LOAN
PARTY’S KNOWLEDGE OF SUCH BREACH OR NOTICE THEREOF FROM THE ADMINISTRATIVE AGENT
(WHICH NOTICE WILL BE GIVEN AT THE REQUEST OF ANY LENDER) IF SUCH BREACH RELATES
TO TERMS OR PROVISIONS OF SECTION 5.01, 5.02 (OTHER THAN SECTION 5.02(A)), 5.03
THROUGH 5.07, 5.09, 5.10 OR 5.13 OF THIS AGREEMENT OR (II) FIFTEEN (15) DAYS
AFTER THE EARLIER OF ANY LOAN PARTY’S KNOWLEDGE OF SUCH BREACH OR NOTICE THEREOF
FROM THE ADMINISTRATIVE AGENT (WHICH NOTICE WILL BE GIVEN AT THE REQUEST OF ANY
LENDER) IF SUCH BREACH RELATES TO TERMS OR PROVISIONS OF ANY OTHER SECTION OF
THIS AGREEMENT;


 


(F)  ANY LOAN PARTY OR ANY SUBSIDIARY SHALL FAIL TO MAKE ANY PAYMENT (WHETHER OF
PRINCIPAL OR INTEREST AND REGARDLESS OF AMOUNT) IN RESPECT OF ANY MATERIAL
INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE;


 


(G)  ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL INDEBTEDNESS
BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT ENABLES OR PERMITS (WITH OR
WITHOUT THE GIVING OF NOTICE, THE LAPSE OF TIME OR BOTH) THE HOLDER OR HOLDERS
OF ANY MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON ITS OR THEIR BEHALF TO
CAUSE ANY MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO REQUIRE THE PREPAYMENT,
REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO ITS SCHEDULED MATURITY;
PROVIDED THAT THIS CLAUSE (G) SHALL NOT APPLY TO SECURED INDEBTEDNESS THAT
BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE OR TRANSFER OF THE PROPERTY OR
ASSETS SECURING SUCH INDEBTEDNESS;


 


(H)  AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY PETITION
SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF IN
RESPECT OF A LOAN PARTY OR ANY SUBSIDIARY OF ANY LOAN PARTY OR ITS DEBTS, OR OF
A SUBSTANTIAL PART OF ITS ASSETS, UNDER ANY FEDERAL, STATE OR FOREIGN
BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT
OR (II) THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR,
CONSERVATOR OR SIMILAR OFFICIAL FOR ANY LOAN PARTY OR ANY SUBSIDIARY OF ANY LOAN
PARTY OR FOR A SUBSTANTIAL PART OF ITS ASSETS, AND, IN ANY SUCH CASE, SUCH
PROCEEDING OR PETITION SHALL CONTINUE UNDISMISSED FOR SIXTY (60) DAYS OR AN
ORDER OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED;


 


(I)  ANY LOAN PARTY OR ANY SUBSIDIARY OF ANY LOAN PARTY SHALL (I) VOLUNTARILY
COMMENCE ANY PROCEEDING OR FILE ANY PETITION SEEKING LIQUIDATION, REORGANIZATION
OR OTHER RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY,
RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT, (II) CONSENT TO THE
INSTITUTION OF, OR FAIL TO CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY
PROCEEDING OR PETITION DESCRIBED IN CLAUSE (H) OF THIS ARTICLE, (III) APPLY FOR
OR CONSENT TO THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR,
CONSERVATOR OR SIMILAR OFFICIAL FOR SUCH LOAN PARTY OR SUBSIDIARY OF ANY LOAN
PARTY OR FOR A SUBSTANTIAL PART OF ITS ASSETS, (IV) FILE AN ANSWER ADMITTING THE
MATERIAL ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY SUCH PROCEEDING,
(V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR (VI) TAKE ANY
ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING;

 

73

--------------------------------------------------------------------------------



 


(J)  ANY LOAN PARTY OR ANY SUBSIDIARY OF ANY LOAN PARTY SHALL BECOME UNABLE,
ADMIT IN WRITING ITS INABILITY OR FAIL GENERALLY TO PAY ITS DEBTS AS THEY BECOME
DUE;


 


(K)  ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE AMOUNT IN
EXCESS OF $10,000,000 SHALL BE RENDERED AGAINST ANY LOAN PARTY, ANY SUBSIDIARY
OF ANY LOAN PARTY OR ANY COMBINATION THEREOF AND THE SAME SHALL REMAIN
UNDISCHARGED FOR A PERIOD OF THIRTY (30) CONSECUTIVE DAYS DURING WHICH EXECUTION
SHALL NOT BE EFFECTIVELY STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN BY A
JUDGMENT CREDITOR TO ATTACH OR LEVY UPON ANY ASSETS OF ANY LOAN PARTY OR ANY
SUBSIDIARY OF ANY LOAN PARTY TO ENFORCE ANY SUCH JUDGMENT OR ANY LOAN PARTY OR
ANY SUBSIDIARY OF ANY LOAN PARTY SHALL FAIL WITHIN THIRTY (30) DAYS TO DISCHARGE
ONE OR MORE NON-MONETARY JUDGMENTS OR ORDERS WHICH, INDIVIDUALLY OR IN THE
AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, WHICH
JUDGMENTS OR ORDERS, IN ANY SUCH CASE, ARE NOT STAYED ON APPEAL OR OTHERWISE
BEING APPROPRIATELY CONTESTED IN GOOD FAITH BY PROPER PROCEEDINGS DILIGENTLY
PURSUED;


 


(L)  AN ERISA EVENT SHALL HAVE OCCURRED THAT, IN THE OPINION OF THE REQUIRED
LENDERS, WHEN TAKEN TOGETHER WITH ALL OTHER ERISA EVENTS THAT HAVE OCCURRED,
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;


 


(M)  A CHANGE IN CONTROL SHALL OCCUR;


 


(N)  THE OCCURRENCE OF ANY DEFAULT OR “EVENT OF DEFAULT” AS DEFINED IN ANY LOAN
DOCUMENT (OTHER THAN THIS AGREEMENT) OR THE BREACH OF ANY OF THE TERMS OR
PROVISIONS OF ANY LOAN DOCUMENT (OTHER THAN THIS AGREEMENT), WHICH DEFAULT OR
BREACH CONTINUES BEYOND ANY PERIOD OF GRACE THEREIN PROVIDED;


 


(O)  THE LOAN GUARANTY SHALL FAIL TO REMAIN IN FULL FORCE OR EFFECT OR ANY
ACTION SHALL BE TAKEN TO DISCONTINUE OR TO ASSERT THE INVALIDITY OR
UNENFORCEABILITY OF THE LOAN GUARANTY, OR ANY LOAN GUARANTOR SHALL FAIL TO
COMPLY WITH ANY OF THE TERMS OR PROVISIONS OF THE LOAN GUARANTY TO WHICH IT IS A
PARTY, OR ANY LOAN GUARANTOR SHALL DENY THAT IT HAS ANY FURTHER LIABILITY UNDER
THE LOAN GUARANTY TO WHICH IT IS A PARTY, OR SHALL GIVE NOTICE TO SUCH EFFECT;


 


(P)  ANY COLLATERAL DOCUMENT SHALL FOR ANY REASON FAIL TO CREATE A VALID AND
PERFECTED FIRST PRIORITY SECURITY INTEREST IN ANY MATERIAL PORTION OF COLLATERAL
PURPORTED TO BE COVERED THEREBY, EXCEPT AS PERMITTED BY THE TERMS OF ANY
COLLATERAL DOCUMENT, OR ANY COLLATERAL DOCUMENT SHALL FAIL TO REMAIN IN FULL
FORCE OR EFFECT OR ANY ACTION SHALL BE TAKEN TO DISCONTINUE OR TO ASSERT THE
INVALIDITY OR UNENFORCEABILITY OF ANY COLLATERAL DOCUMENT, OR ANY LOAN PARTY
SHALL FAIL TO COMPLY IN ANY MATERIAL RESPECT WITH ANY OF THE TERMS OR PROVISIONS
OF ANY COLLATERAL DOCUMENT; OR


 


(Q)  ANY MATERIAL PROVISION OF ANY LOAN DOCUMENT FOR ANY REASON CEASES TO BE
VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS (OR ANY LOAN PARTY
SHALL CHALLENGE THE ENFORCEABILITY OF ANY LOAN DOCUMENT OR SHALL ASSERT IN
WRITING, OR ENGAGE IN ANY ACTION OR INACTION BASED ON ANY SUCH ASSERTION, THAT
ANY PROVISION OF ANY OF THE LOAN DOCUMENTS HAS CEASED TO BE OR OTHERWISE IS NOT
VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS);


 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to

 

74

--------------------------------------------------------------------------------


 

be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.  Upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC.

 


ARTICLE VIII


 


THE ADMINISTRATIVE AGENT


 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral, or (vi) the

 

75

--------------------------------------------------------------------------------


 

satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a commercial bank or an Affiliate of any such commercial bank.  Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article,
Section 2.17(d) and Section 9.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

 

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (b) the Administrative
Agent (i) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or

 

76

--------------------------------------------------------------------------------


 

examinations, and that any Person performing any field examination will inspect
only specific information regarding the Loan Parties and will rely significantly
upon the Loan Parties’ books and records, as well as on representations of the
Loan Parties’ personnel and that the Administrative Agent undertakes no
obligation to update, correct or supplement the Reports; (d) it will keep all
Reports confidential and strictly for its internal use, not share the Report
with any Loan Party or any other Person except as otherwise permitted pursuant
to this Agreement; and (e) without limiting the generality of any other
indemnification provision contained in this Agreement, it will pay and protect,
and indemnify, defend, and hold the Administrative Agent and any such other
Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorney fees) incurred by as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

 

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of such Lenders shall
have or be deemed to have a fiduciary relationship with any Lender.  Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Documentation Agent, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

 

Except with respect to the exercise of setoff rights of any Lender, in
accordance with Section 9.08, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against the Borrower or with respect to
any Loan Document, without the prior written consent of the Required Lenders or,
as may be provided in this Agreement or the other Loan Documents, with the
consent of the Administrative Agent.

 

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

 

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code.  Each Lender authorizes the Administrative Agent
to enter into each of the Collateral Documents to which it is a party and to
take all action contemplated by such documents.  Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents.  In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.  The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(c);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder.  Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto.  Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan

 

77

--------------------------------------------------------------------------------


 

Document, or consented to in writing by the Required Lenders or all of the
Lenders, as applicable, and upon at least five (5) Business Days’ prior written
request by the Borrower to the Administrative Agent, the Administrative Agent
shall (and is hereby irrevocably authorized by the Lenders to) execute such
documents as may be necessary to evidence the release of the Liens granted to
the Administrative Agent for the benefit of the Secured Parties herein or
pursuant hereto upon the Collateral that was sold or transferred; provided,
however, that (i) the Administrative Agent shall not be required to execute any
such document on terms which, in the Administrative Agent’s opinion, would
expose the Administrative Agent to liability or create any obligation or entail
any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Borrower
or any Subsidiary in respect of) all interests retained by the Borrower or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.

 

The Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Secured Parties, hereby
irrevocably constitute the Administrative Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) in order to hold hypothecs and security granted by the
Borrower or any Subsidiary on property pursuant to the laws of the Province of
Quebec to secure obligations of the Borrower or any Subsidiary under any bond,
debenture or similar title of indebtedness issued by the Borrower or any
Subsidiary in connection with this Agreement, and agree that the Administrative
Agent may act as the bondholder and mandatary with respect to any bond,
debenture or similar title of indebtedness that may be issued by the Borrower or
any Subsidiary and pledged in favor of the Secured Parties in connection with
this Agreement.  Notwithstanding the provisions of Section 32 of the An Act
respecting the special powers of legal persons (Quebec), JPMorgan Chase Bank,
N.A. as Administrative Agent may acquire and be the holder of any bond issued by
the Borrower or any Subsidiary in connection with this Agreement (i.e., the
fondé de pouvoir may acquire and hold the first bond issued under any deed of
hypothec by the Borrower or any Subsidiary).

 

The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Borrower as ultimate parent of any subsidiary of the Borrower
which is organized under the laws of the Netherlands and the Equity Interests of
which are pledged in connection herewith (a “Dutch Pledge”).  Without prejudice
to the provisions of this Agreement and the other Loan Documents, the parties
hereto acknowledge and agree with the creation of parallel debt obligations of
the Borrower or any relevant Subsidiary as will be described in any Dutch Pledge
(the “Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the  Obligations, and any payment to the Secured
Parties in satisfaction of the Obligations shall conditionally upon such payment
not subsequently being avoided or reduced by virtue of any provisions or
enactments relating to bankruptcy, insolvency, preference, liquidation or
similar laws of general application be deemed as satisfaction of the
corresponding amount of the Parallel Debt.  The parties hereto acknowledge and
agree that, for purposes of a Dutch Pledge, any resignation by the
Administrative Agent is not effective until its rights under the Parallel Debt
are assigned to the successor Administrative Agent.

 

The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Borrower as will be further
described in a separate German law governed parallel debt undertaking.  The
Administrative Agent shall (i) hold such parallel debt undertaking as fiduciary
agent

 

78

--------------------------------------------------------------------------------


 

(Treuhaender) and (ii) administer and hold as fiduciary agent (Treuhaender) any
pledge created under a German law governed Collateral Document which is created
in favor of any Holder of the Secured Obligations or transferred to any Holder
of the Secured Obligations due to its accessory nature (Akzessorietaet), in each
case in its own name and for the account of the Holders of the Secured
Obligations.  Each Lender, on its own behalf and on behalf of its affiliated
Secured Parties, hereby authorizes the Administrative Agent to enter as its
agent in its name and on its behalf into any German law governed Collateral
Document, to accept as its agent in its name and on its behalf any pledge under
such Collateral Document and to agree to and execute as agent its in its name
and on its behalf any amendments, supplements and other alterations to any such
Collateral Document and to release any such Collateral Document and any pledge
created under any such Collateral Document in accordance with the provisions
herein and/or the provisions in any such Collateral Document

 


ARTICLE IX


 


MISCELLANEOUS


 


SECTION 9.01.  NOTICES.  (A) EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND SUBJECT TO
PARAGRAPH (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN
SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE,
MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY FACSIMILE, AS FOLLOWS:


 

(I)  IF TO ANY LOAN PARTY, TO IT AT ETHAN ALLEN DRIVE, DANBURY, CONNECTICUT
06811, ATTENTION OF CHIEF FINANCIAL OFFICER OR TREASURER (TELECOPY NO. (203)
743-8469; TELEPHONE NO. (203) 743-8305), WITH COPIES TO, IN THE CASE OF ANY
NOTICE OR COMMUNICATION OTHER THAN ROUTINE NOTICES AND COMMUNICATIONS UNDER
ARTICLE II, THE ATTENTION OF GENERAL COUNSEL AT THE AFORESAID ADDRESS (TELECOPY
NO. (203) 743-8254);

 

(II)  IF TO THE ADMINISTRATIVE AGENT, TO JPMORGAN CHASE BANK, N.A., 270 PARK
AVENUE, 44TH FLOOR, NEW YORK, NY 10017, ATTENTION OF JOSEPH A. LISACK (TELECOPY
NO. (646) 534-2288);

 

(III)  IF TO THE ISSUING BANK, TO JPMORGAN CHASE BANK, N.A., 270 PARK AVENUE,
44TH FLOOR, NEW YORK, NY 10017, ATTENTION OF JOSEPH A. LISACK (TELECOPY
NO. (646) 534-2288);

 

(IV)  IF TO THE SWINGLINE LENDER, TO JPMORGAN CHASE BANK, N.A., 270 PARK AVENUE,
44TH FLOOR, NEW YORK, NY 10017, ATTENTION OF JOSEPH A. LISACK (TELECOPY
NO. (646) 534-2288); AND

 

(V)  IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS (OR TELECOPY NUMBER) SET FORTH
IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile, shall be deemed to have been
given when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

 


(B)  NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY BE DELIVERED
OR FURNISHED BY ELECTRONIC COMMUNICATIONS (INCLUDING E-MAIL AND INTERNET OR
INTRANET WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT;
PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES PURSUANT TO ARTICLE II OR
TO COMPLIANCE AND NO EVENT OF DEFAULT CERTIFICATES DELIVERED PURSUANT TO
SECTION 5.01(D) UNLESS OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT AND THE
APPLICABLE LENDER.  THE ADMINISTRATIVE AGENT OR THE BORROWER (ON BEHALF OF THE
LOAN PARTIES) MAY, IN ITS DISCRETION, AGREE


 


79

--------------------------------------------------------------------------------



 


TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC
COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT; PROVIDED THAT APPROVAL OF
SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS. ALL SUCH
NOTICES AND OTHER COMMUNICATIONS (I) SENT TO AN E-MAIL ADDRESS SHALL BE DEEMED
RECEIVED UPON THE SENDER’S RECEIPT OF AN ACKNOWLEDGEMENT FROM THE INTENDED
RECIPIENT (SUCH AS BY THE “RETURN RECEIPT REQUESTED” FUNCTION, AS AVAILABLE,
RETURN E-MAIL OR OTHER WRITTEN ACKNOWLEDGEMENT); PROVIDED THAT IF NOT GIVEN
DURING THE NORMAL BUSINESS HOURS OF THE RECIPIENT, SUCH NOTICE OR COMMUNICATION
SHALL BE DEEMED TO HAVE BEEN GIVEN AT THE OPENING OF BUSINESS ON THE NEXT
BUSINESS DAY FOR THE RECIPIENT, AND (II) POSTED TO AN INTERNET OR INTRANET
WEBSITE SHALL BE DEEMED RECEIVED UPON THE DEEMED RECEIPT BY THE INTENDED
RECIPIENT AT ITS E-MAIL ADDRESS AS DESCRIBED IN THE FOREGOING CLAUSE (B)(I) OF
NOTIFICATION THAT SUCH NOTICE OR COMMUNICATION IS AVAILABLE AND IDENTIFYING THE
WEBSITE ADDRESS THEREFOR.


 


(C)  ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR FACSIMILE NUMBER FOR NOTICES AND
OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES HERETO.


 


SECTION 9.02.  WAIVERS; AMENDMENTS.  (A)  NO FAILURE OR DELAY BY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER IN EXERCISING ANY RIGHT OR
POWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR
ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER,
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND THE LENDERS HEREUNDER AND UNDER ANY OTHER LOAN DOCUMENT ARE
CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT THEY WOULD
OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT OR CONSENT TO
ANY DEPARTURE BY ANY LOAN PARTY THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS
THE SAME SHALL BE PERMITTED BY PARAGRAPH (B) OF THIS SECTION, AND THEN SUCH
WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE
PURPOSE FOR WHICH GIVEN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
MAKING OF A LOAN OR ISSUANCE OF A LETTER OF CREDIT SHALL NOT BE CONSTRUED AS A
WAIVER OF ANY DEFAULT, REGARDLESS OF WHETHER THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE ISSUING BANK MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT AT
THE TIME.


 


(B)  NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE WAIVED, AMENDED OR
MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO
BY THE BORROWER AND THE REQUIRED LENDERS; PROVIDED THAT NO SUCH AGREEMENT SHALL
(I) INCREASE THE COMMITMENT OF ANY LENDER WITHOUT THE WRITTEN CONSENT OF SUCH
LENDER (PROVIDED THAT THE ADMINISTRATIVE AGENT MAY MAKE PROTECTIVE ADVANCES AS
SET FORTH IN SECTION 2.04), (II) REDUCE OR FORGIVE THE PRINCIPAL AMOUNT OF ANY
LOAN OR LC DISBURSEMENT OR REDUCE THE RATE OF INTEREST THEREON, OR REDUCE OR
FORGIVE ANY INTEREST OR FEES PAYABLE HEREUNDER, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER DIRECTLY AFFECTED THEREBY, (III) POSTPONE ANY SCHEDULED DATE OF
PAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOAN OR LC DISBURSEMENT, OR ANY DATE FOR
THE PAYMENT OF ANY INTEREST, FEES OR OTHER OBLIGATIONS PAYABLE HEREUNDER, OR
REDUCE THE AMOUNT OF, WAIVE OR EXCUSE ANY SUCH PAYMENT, OR POSTPONE THE
SCHEDULED DATE OF EXPIRATION OF ANY COMMITMENT, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER DIRECTLY AFFECTED THEREBY, (IV) CHANGE SECTION 2.18(B) OR (D) IN A
MANNER THAT WOULD ALTER THE MANNER IN WHICH PAYMENTS ARE SHARED, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER, (V) INCREASE THE ADVANCE RATES SET FORTH IN THE
DEFINITION OF BORROWING BASE OR ADD NEW CATEGORIES OF ELIGIBLE ASSETS, WITHOUT
THE WRITTEN CONSENT OF EACH LENDER, (VI) CHANGE ANY OF THE PROVISIONS OF THIS
SECTION OR THE DEFINITION OF “REQUIRED LENDERS” OR ANY OTHER PROVISION OF ANY
LOAN DOCUMENT SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO WAIVE,
AMEND OR MODIFY ANY RIGHTS THEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY
CONSENT THEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER, (VII) CHANGE
SECTION 2.20, WITHOUT THE CONSENT OF EACH LENDER (OTHER THAN ANY DEFAULTING
LENDER), (VIII) RELEASE ANY LOAN GUARANTOR FROM ITS OBLIGATION UNDER ITS LOAN
GUARANTY (EXCEPT AS OTHERWISE PERMITTED HEREIN OR IN THE OTHER LOAN DOCUMENTS),
WITHOUT THE WRITTEN CONSENT OF EACH LENDER, OR (IX) EXCEPT AS PROVIDED IN
CLAUSES (D) AND (E) OF THIS SECTION OR IN ANY


 


80

--------------------------------------------------------------------------------



 


COLLATERAL DOCUMENT, RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL, WITHOUT
THE WRITTEN CONSENT OF EACH LENDER; PROVIDED FURTHER THAT NO SUCH AGREEMENT
SHALL AMEND, MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER HEREUNDER WITHOUT
THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE
SWINGLINE LENDER, AS THE CASE MAY BE (IT BEING UNDERSTOOD THAT ANY CHANGE TO
SECTION 2.20 SHALL REQUIRE THE CONSENT OF THE ADMINISTRATIVE AGENT, THE
SWINGLINE LENDER AND THE ISSUING BANK).  THE ADMINISTRATIVE AGENT MAY ALSO AMEND
SCHEDULE 2.01 TO REFLECT ASSIGNMENTS ENTERED INTO PURSUANT TO SECTION 9.04


 


(C)  (1) THE LENDERS HEREBY IRREVOCABLY AUTHORIZE THE ADMINISTRATIVE AGENT, AT
ITS OPTION AND IN ITS SOLE DISCRETION, TO RELEASE ANY LIENS GRANTED TO THE
ADMINISTRATIVE AGENT BY THE LOAN PARTIES ON ANY COLLATERAL (I) UPON THE
TERMINATION OF THE ALL COMMITMENTS, PAYMENT AND SATISFACTION IN FULL IN CASH OF
ALL SECURED OBLIGATIONS (OTHER THAN UNLIQUIDATED  OBLIGATIONS), AND THE CASH
COLLATERALIZATION OF ALL UNLIQUIDATED OBLIGATIONS IN A MANNER SATISFACTORY TO
THE ADMINISTRATIVE AGENT, (II) CONSTITUTING PROPERTY BEING SOLD OR DISPOSED OF
IF THE LOAN PARTY DISPOSING OF SUCH PROPERTY CERTIFIES TO THE ADMINISTRATIVE
AGENT THAT THE SALE OR DISPOSITION IS MADE IN COMPLIANCE WITH THE TERMS OF THIS
AGREEMENT (AND THE ADMINISTRATIVE AGENT MAY RELY CONCLUSIVELY ON ANY SUCH
CERTIFICATE, WITHOUT FURTHER INQUIRY), AND TO THE EXTENT THAT THE PROPERTY BEING
SOLD OR DISPOSED OF CONSTITUTES 100% OF THE EQUITY INTEREST OF A SUBSIDIARY, THE
ADMINISTRATIVE AGENT IS AUTHORIZED TO RELEASE ANY LOAN GUARANTY PROVIDED BY SUCH
SUBSIDIARY, (III) CONSTITUTING PROPERTY LEASED TO A LOAN PARTY UNDER A LEASE
WHICH HAS EXPIRED OR BEEN TERMINATED IN A TRANSACTION PERMITTED UNDER THIS
AGREEMENT, (IV) AS REQUIRED TO EFFECT ANY SALE OR OTHER DISPOSITION OF SUCH
COLLATERAL IN CONNECTION WITH ANY EXERCISE OF REMEDIES OF THE ADMINISTRATIVE
AGENT AND THE LENDERS PURSUANT TO ARTICLE VII AND (V) AS OTHERWISE CONTEMPLATED
HEREUNDER IN CONNECTION WITH CASH COLLATERAL SECURING LC EXPOSURE.  EXCEPT AS
PROVIDED IN THE PRECEDING SENTENCE AND THE FOLLOWING CLAUSE (2), THE
ADMINISTRATIVE AGENT WILL NOT RELEASE ANY LIENS ON COLLATERAL WITHOUT THE PRIOR
WRITTEN AUTHORIZATION OF THE REQUIRED LENDERS; PROVIDED THAT, THE ADMINISTRATIVE
AGENT MAY IN ITS DISCRETION, RELEASE ITS LIENS ON COLLATERAL VALUED IN THE
AGGREGATE NOT IN EXCESS OF $5,000,000 DURING ANY CALENDAR YEAR WITHOUT THE PRIOR
WRITTEN AUTHORIZATION OF THE REQUIRED LENDERS.  ANY SUCH RELEASE SHALL NOT IN
ANY MANNER DISCHARGE, AFFECT, OR IMPAIR THE OBLIGATIONS OR ANY LIENS (OTHER THAN
THOSE EXPRESSLY BEING RELEASED) UPON (OR OBLIGATIONS OF THE LOAN PARTIES IN
RESPECT OF) ALL INTERESTS RETAINED BY THE LOAN PARTIES, INCLUDING THE PROCEEDS
OF ANY SALE, ALL OF WHICH SHALL CONTINUE TO CONSTITUTE PART OF THE COLLATERAL.


 


(2)  NOTWITHSTANDING THE FOREGOING CLAUSE (1), ANY LOAN PARTY THAT IS A
SUBSIDIARY (OTHER THAN THE BORROWER) SHALL BE AUTOMATICALLY RELEASED FROM ITS
OBLIGATIONS UNDER THE LOAN DOCUMENTS AND ALL SECURITY INTERESTS IN THE
COLLATERAL OF SUCH LOAN PARTY CREATED BY THE LOAN DOCUMENTS SHALL BE
AUTOMATICALLY RELEASED UPON THE CONSUMMATION OF ANY TRANSACTION PERMITTED BY
THIS AGREEMENT AS A RESULT OF WHICH SUCH LOAN PARTY CEASES TO BE A SUBSIDIARY. 
UPON ANY SALE, LEASE, TRANSFER OR OTHER DISPOSITION BY ANY LOAN PARTY OF ANY
COLLATERAL THAT IS PERMITTED UNDER THIS AGREEMENT TO ANY PERSON OTHER THAN
HOLDINGS OR A SUBSIDIARY, OR UPON THE EFFECTIVENESS OF ANY WRITTEN CONSENT TO
THE RELEASE OF THE SECURITY INTEREST CREATED UNDER ANY LOAN DOCUMENT IN ANY
COLLATERAL PURSUANT TO SECTION 9.02, THE SECURITY INTEREST IN SUCH COLLATERAL
SHALL BE AUTOMATICALLY RELEASED. IN CONNECTION WITH ANY TERMINATION OR RELEASE
PURSUANT TO THIS SECTION, THE ADMINISTRATIVE AGENT, UPON RECEIPT OF ANY
CERTIFICATES OR OTHER DOCUMENTS REASONABLY REQUESTED BY IT TO CONFIRM COMPLIANCE
WITH THIS AGREEMENT, SHALL PROMPTLY EXECUTE AND DELIVER TO ANY LOAN PARTY, AT
SUCH LOAN PARTY’S EXPENSE, ALL DOCUMENTS THAT SUCH LOAN PARTY SHALL REASONABLY
REQUEST TO EVIDENCE SUCH TERMINATION OR RELEASE. THE LENDERS HEREBY IRREVOCABLY
AUTHORIZE THE ADMINISTRATIVE AGENT TO TAKE ALL ACTIONS SPECIFIED IN THIS
SECTION 9.02(C)(2).  ANY EXECUTION AND DELIVERY OF DOCUMENTS PURSUANT TO THIS
SECTION SHALL BE WITHOUT RECOURSE TO OR WARRANTY BY THE ADMINISTRATIVE AGENT.


 


(D)  IF, IN CONNECTION WITH ANY PROPOSED AMENDMENT, WAIVER OR CONSENT  REQUIRING
THE CONSENT OF “EACH LENDER” OR “EACH LENDER DIRECTLY AFFECTED THEREBY,” THE
CONSENT OF THE REQUIRED


 


81

--------------------------------------------------------------------------------



 


LENDERS IS OBTAINED, BUT THE CONSENT OF OTHER NECESSARY LENDERS IS NOT OBTAINED
(ANY SUCH LENDER WHOSE CONSENT IS NECESSARY BUT NOT OBTAINED BEING REFERRED TO
HEREIN AS A “NON-CONSENTING LENDER”), THEN THE BORROWER MAY ELECT TO REPLACE A
NON-CONSENTING LENDER AS A LENDER PARTY TO THIS AGREEMENT; PROVIDED THAT,
CONCURRENTLY WITH SUCH REPLACEMENT, (I) ANOTHER BANK OR OTHER ENTITY WHICH IS
REASONABLY SATISFACTORY TO THE BORROWER AND THE ADMINISTRATIVE AGENT SHALL
AGREE, AS OF SUCH DATE, TO PURCHASE FOR CASH THE LOANS AND OTHER OBLIGATIONS DUE
TO THE NON-CONSENTING LENDER PURSUANT TO AN ASSIGNMENT AND ASSUMPTION AND TO
BECOME A LENDER FOR ALL PURPOSES UNDER THIS AGREEMENT AND TO ASSUME ALL
OBLIGATIONS OF THE NON-CONSENTING LENDER TO BE TERMINATED AS OF SUCH DATE AND TO
COMPLY WITH THE REQUIREMENTS OF CLAUSE (B) OF SECTION 9.04, AND (II) THE
BORROWER SHALL PAY TO SUCH NON-CONSENTING LENDER IN SAME DAY FUNDS ON THE DAY OF
SUCH REPLACEMENT (1) ALL INTEREST, FEES AND OTHER AMOUNTS THEN ACCRUED BUT
UNPAID TO SUCH NON-CONSENTING LENDER BY THE BORROWER HEREUNDER TO AND INCLUDING
THE DATE OF TERMINATION, INCLUDING WITHOUT LIMITATION PAYMENTS DUE TO SUCH
NON-CONSENTING LENDER UNDER SECTIONS 2.15 AND 2.17, AND (2) AN AMOUNT, IF ANY,
EQUAL TO THE PAYMENT WHICH WOULD HAVE BEEN DUE TO SUCH LENDER ON THE DAY OF SUCH
REPLACEMENT UNDER SECTION 2.16 HAD THE LOANS OF SUCH NON-CONSENTING LENDER BEEN
PREPAID ON SUCH DATE RATHER THAN SOLD TO THE REPLACEMENT LENDER.


 


SECTION 9.03.  EXPENSES; INDEMNITY; DAMAGE WAIVER.  (A)  THE BORROWER SHALL PAY
(I) ALL REASONABLE OUT OF POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT
AND ITS AFFILIATES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF
COUNSEL FOR THE ADMINISTRATIVE AGENT, IN CONNECTION WITH THE SYNDICATION AND
DISTRIBUTION (INCLUDING, WITHOUT LIMITATION, VIA THE INTERNET OR THROUGH A
SERVICE SUCH AS INTRALINKS) OF THE CREDIT FACILITIES PROVIDED FOR HEREIN, THE
PREPARATION AND ADMINISTRATION OF THE LOAN DOCUMENTS OR ANY AMENDMENTS,
MODIFICATIONS OR WAIVERS OF THE PROVISIONS OF THE LOAN DOCUMENTS (WHETHER OR NOT
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE CONSUMMATED), (II) ALL
REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE ISSUING BANK IN CONNECTION
WITH THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR
ANY DEMAND FOR PAYMENT THEREUNDER AND (III) ALL OUT-OF-POCKET EXPENSES INCURRED
BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER, INCLUDING THE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER, IN CONNECTION WITH THE ENFORCEMENT, COLLECTION OR
PROTECTION OF ITS RIGHTS IN CONNECTION WITH THE LOAN DOCUMENTS, INCLUDING ITS
RIGHTS UNDER THIS SECTION, OR IN CONNECTION WITH THE LOANS MADE OR LETTERS OF
CREDIT ISSUED HEREUNDER, INCLUDING ALL SUCH OUT-OF POCKET EXPENSES INCURRED
DURING  ANY WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS OR
LETTERS OF CREDIT. EXPENSES BEING REIMBURSED BY THE BORROWER UNDER THIS
SECTION INCLUDE, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, REASONABLE
FEES, COSTS AND EXPENSES INCURRED IN CONNECTION WITH:


 

(I)  APPRAISALS AND INSURANCE REVIEWS AND ENVIRONMENTAL REVIEWS;

 

(II)  FIELD EXAMINATIONS AND THE PREPARATION OF REPORTS BASED ON THE FEES
CHARGED BY A THIRD PARTY RETAINED BY THE ADMINISTRATIVE AGENT OR THE INTERNALLY
ALLOCATED FEES FOR EACH PERSON EMPLOYED BY THE ADMINISTRATIVE AGENT WITH RESPECT
TO EACH FIELD EXAMINATION;

 

(III)  TAXES, FEES AND OTHER CHARGES FOR (A) LIEN SEARCHES AND (B) FILING
FINANCING STATEMENTS AND CONTINUATIONS, AND OTHER ACTIONS TO PERFECT, PROTECT,
AND CONTINUE THE ADMINISTRATIVE AGENT’S LIENS;

 

(IV)  SUMS PAID OR INCURRED TO TAKE ANY ACTION REQUIRED OF ANY LOAN PARTY UNDER
THE LOAN DOCUMENTS THAT SUCH LOAN PARTY FAILS TO PAY OR TAKE; AND

 

(V)  FORWARDING LOAN PROCEEDS, COLLECTING CHECKS AND OTHER ITEMS OF PAYMENT, AND
ESTABLISHING AND MAINTAINING THE ACCOUNTS AND LOCK BOXES, AND COSTS AND EXPENSES
OF PRESERVING AND PROTECTING THE COLLATERAL.

 

82

--------------------------------------------------------------------------------


 

All of the foregoing fees, costs and expenses may be charged to the Borrower as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

 


(B)  THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND
EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, INCREMENTAL TAXES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THE LOAN DOCUMENTS OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER
TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES, (IV) THE FAILURE OF THE BORROWER TO DELIVER
TO THE ADMINISTRATIVE AGENT THE REQUIRED RECEIPTS OR OTHER REQUIRED DOCUMENTARY
EVIDENCE WITH RESPECT TO A PAYMENT MADE BY THE BORROWER FOR TAXES PURSUANT TO
SECTION 2.17, OR (V) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO;
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES OR RELATED
EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE.


 


(C)  TO THE EXTENT THAT THE BORROWER FAILS TO PAY ANY AMOUNT REQUIRED TO BE PAID
BY IT TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER
UNDER PARAGRAPH (A) OR (B) OF THIS SECTION, EACH LENDER SEVERALLY AGREES TO PAY
TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER, AS THE
CASE MAY BE, SUCH LENDER’S APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT
THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH
UNPAID AMOUNT (IT BEING UNDERSTOOD THAT THE BORROWER’S FAILURE TO PAY ANY SUCH
AMOUNT SHALL NOT RELIEVE THE BORROWER OF ANY DEFAULT IN THE PAYMENT THEREOF);
PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE,
PENALTY, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR
ASSERTED AGAINST THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE
LENDER IN ITS CAPACITY AS SUCH.


 


(D)  TO THE EXTENT PERMITTED BY APPLICABLE LAW, NO LOAN PARTY SHALL ASSERT, AND
EACH HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS, ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.


 


(E)  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT LATER THAN FIFTEEN
(15) DAYS AFTER WRITTEN DEMAND THEREFOR.


 


SECTION 9.04.  SUCCESSORS AND ASSIGNS.  (A)  THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF
THE ISSUING BANK THAT ISSUES ANY LETTER OF CREDIT), EXCEPT THAT (I) THE BORROWER
MAY NOT ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT
OR TRANSFER BY THE BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND
(II) NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS


 


83

--------------------------------------------------------------------------------



 


OR OBLIGATIONS HEREUNDER EXCEPT IN ACCORDANCE WITH THIS SECTION.  NOTHING IN
THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY
PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF THE ISSUING BANK THAT ISSUES ANY
LETTER OF CREDIT), PARTICIPANTS (TO THE EXTENT PROVIDED IN PARAGRAPH (C) OF THIS
SECTION) AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES
OF EACH OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS) ANY LEGAL
OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


 


(B)(I)  SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II) BELOW, ANY
LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT
AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD) OF:


 

(A)  the Borrower; provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

 

(B)  the Administrative Agent; and

 

(C)  the Issuing Bank.

 

(II)  ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL CONDITIONS:

 

(A)  except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

(B)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

(C)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and

 

(D)  the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

84

--------------------------------------------------------------------------------


 

(III)  SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO PARAGRAPH
(B)(IV) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH
ASSIGNMENT AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND,
TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, HAVE
THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE ASSIGNING
LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH
ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT
(AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING ALL OF THE ASSIGNING
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO
BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTIONS
2.15, 2.16, 2.17 AND 9.03).  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS SECTION 9.04
SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A
PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (C) OF
THIS SECTION.

 

(IV)  THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF THE
BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY OF EACH ASSIGNMENT AND
ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND
ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF, AND PRINCIPAL AMOUNT OF THE
LOANS AND LC DISBURSEMENTS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF
FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE, AND THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE
LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO
THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT,
NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR
INSPECTION BY THE BORROWER, THE ISSUING BANK AND ANY LENDER, AT ANY REASONABLE
TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

 

(V)  UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION EXECUTED BY
AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED ADMINISTRATIVE
QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER HEREUNDER), THE
PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF THIS SECTION AND
ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH (B) OF THIS
SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND ASSUMPTION
AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER; PROVIDED THAT IF
EITHER THE ASSIGNING LENDER OR THE ASSIGNEE SHALL HAVE FAILED TO MAKE ANY
PAYMENT REQUIRED TO BE MADE BY IT PURSUANT TO SECTION 2.05, 2.06(D) OR (E),
2.07(B), 2.18(D) OR 9.03(C), THE ADMINISTRATIVE AGENT SHALL HAVE NO OBLIGATION
TO ACCEPT SUCH ASSIGNMENT AND ASSUMPTION AND RECORD THE INFORMATION THEREIN IN
THE REGISTER UNLESS AND UNTIL SUCH PAYMENT SHALL HAVE BEEN MADE IN FULL,
TOGETHER WITH ALL ACCRUED INTEREST THEREON.  NO ASSIGNMENT SHALL BE EFFECTIVE
FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS
PROVIDED IN THIS PARAGRAPH.

 


(C)(I)  ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER, THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER, SELL PARTICIPATIONS TO ONE OR
MORE BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION
OF ITS COMMITMENT AND THE LOANS OWING TO IT); PROVIDED THAT (A) SUCH LENDER’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL
REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF
SUCH OBLIGATIONS AND (C) THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH
LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT.  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A
PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO
ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF
ANY PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY
PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE
TO ANY AMENDMENT, MODIFICATION OR WAIVER DESCRIBED IN THE FIRST PROVISO TO
SECTION 9.02(B) THAT AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH (C)(II) OF
THIS SECTION, THE BORROWER AGREES THAT EACH PARTICIPANT


 


85

--------------------------------------------------------------------------------



 


SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 2.15, 2.16 AND 2.17 TO THE SAME
EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT
PURSUANT TO PARAGRAPH (B) OF THIS SECTION.  TO THE EXTENT PERMITTED BY LAW, EACH
PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF SECTION 9.08 AS THOUGH IT
WERE A LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO
SECTION 2.18(C) AS THOUGH IT WERE A LENDER.


 

(II)  A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER
SECTION 2.15 OR 2.17 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE
SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR
WRITTEN CONSENT.  A PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A
LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 2.17 UNLESS THE BORROWER
IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT
AGREES, FOR THE BENEFIT OF THE BORROWER, TO COMPLY WITH SECTION 2.17(F) AS
THOUGH IT WERE A LENDER.

 


(D)  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR
ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF SUCH
LENDER, INCLUDING WITHOUT LIMITATION ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY
SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE
OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS
OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER
AS A PARTY HERETO.


 


SECTION 9.05.  SURVIVAL.  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND
WARRANTIES MADE BY THE LOAN PARTIES IN THE LOAN DOCUMENTS AND IN THE
CERTIFICATES OR OTHER INSTRUMENTS DELIVERED IN CONNECTION WITH OR PURSUANT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE CONSIDERED TO HAVE BEEN
RELIED UPON BY THE OTHER PARTIES HERETO AND SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THE LOAN DOCUMENTS AND THE MAKING OF ANY LOANS AND ISSUANCE OF ANY
LETTERS OF CREDIT, REGARDLESS OF ANY INVESTIGATION MADE BY ANY SUCH OTHER PARTY
OR ON ITS BEHALF AND NOTWITHSTANDING THAT THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF ANY DEFAULT OR INCORRECT
REPRESENTATION OR WARRANTY AT THE TIME ANY CREDIT IS EXTENDED HEREUNDER, AND
SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE PRINCIPAL OF OR ANY
ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT PAYABLE UNDER THIS
AGREEMENT IS OUTSTANDING AND UNPAID OR ANY LETTER OF CREDIT IS OUTSTANDING AND
SO LONG AS THE COMMITMENTS HAVE NOT EXPIRED OR TERMINATED.  THE PROVISIONS OF
SECTIONS 2.15, 2.16, 2.17 AND 9.03 AND ARTICLE VIII SHALL SURVIVE AND REMAIN IN
FULL FORCE AND EFFECT REGARDLESS OF THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY, THE REPAYMENT OF THE LOANS, THE EXPIRATION OR TERMINATION
OF THE LETTERS OF CREDIT AND THE COMMITMENTS OR THE TERMINATION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY PROVISION HEREOF OR THEREOF.


 


SECTION 9.06.  COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE
TO THE ADMINISTRATIVE AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER
HEREOF.  EXCEPT AS PROVIDED IN SECTION 4.01, THIS AGREEMENT SHALL BECOME
EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS HEREOF WHICH, WHEN
TAKEN TOGETHER, BEAR THE SIGNATURES OF EACH OF THE OTHER PARTIES HERETO, AND
THEREAFTER SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY FACSIMILE SHALL BE
EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.


 


86

--------------------------------------------------------------------------------



 


SECTION 9.07.  SEVERABILITY.  ANY PROVISION OF ANY LOAN DOCUMENT HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS THEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION
IN A PARTICULAR JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER
JURISDICTION.


 


SECTION 9.08.  RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, EACH LENDER AND EACH OF ITS AFFILIATES IS HEREBY AUTHORIZED AT
ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET
OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL) AT ANY TIME HELD AND OTHER OBLIGATIONS AT ANY TIME OWING
BY SUCH LENDER OR AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER
OR ANY LOAN GUARANTOR AGAINST ANY OF AND ALL THE SECURED OBLIGATIONS HELD BY
SUCH LENDER, IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER SHALL HAVE MADE ANY
DEMAND UNDER THE LOAN DOCUMENTS AND ALTHOUGH SUCH OBLIGATIONS MAY BE UNMATURED. 
THE APPLICABLE LENDER SHALL NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT OF
SUCH SET-OFF OR APPLICATION; PROVIDED THAT ANY FAILURE TO GIVE OR ANY DELAY IN
GIVING SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF ANY SUCH SET-OFF OR
APPLICATION UNDER THIS SECTION.  THE RIGHTS OF EACH LENDER UNDER THIS
SECTION ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF
SETOFF) WHICH SUCH LENDER MAY HAVE.


 


SECTION 9.09.  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.  (A) 
THE LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.


 


(B)  EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK COUNTY, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


(C)  EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.


 


(D)  EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01.  NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 


SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR


 


87

--------------------------------------------------------------------------------



 


THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.


 


SECTION 9.11.  HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF CONTENTS
USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 


SECTION 9.12.  CONFIDENTIALITY.  EACH OF THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND THE LENDERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE INFORMATION
(AS DEFINED BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (A) TO ITS AND ITS
AFFILIATES’ DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, INCLUDING ACCOUNTANTS,
LEGAL COUNSEL AND OTHER ADVISORS (IT BEING UNDERSTOOD THAT THE PERSONS TO WHOM
SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL NATURE OF SUCH
INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION CONFIDENTIAL), (B) TO THE
EXTENT REQUESTED BY ANY REGULATORY AUTHORITY, (C) TO THE EXTENT REQUIRED BY
REQUIREMENT OF LAW OR BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS, (D) TO ANY OTHER
PARTY TO THIS AGREEMENT, (E) IN CONNECTION WITH THE EXERCISE OF ANY REMEDIES
HEREUNDER OR ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE ENFORCEMENT OF RIGHTS HEREUNDER OR THEREUNDER,
(F) SUBJECT TO AN AGREEMENT CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS
THOSE OF THIS SECTION, TO (I) ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY
PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT OR (II) ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS
ADVISORS) TO ANY SWAP OR DERIVATIVE TRANSACTION RELATING TO THE LOAN PARTIES AND
THEIR OBLIGATIONS, (G) WITH THE CONSENT OF THE BORROWER OR (H) TO THE EXTENT
SUCH INFORMATION (I) BECOMES PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A
BREACH OF THIS SECTION OR (II) BECOMES AVAILABLE TO THE ADMINISTRATIVE AGENT,
THE ISSUING BANK OR ANY LENDER ON A NON-CONFIDENTIAL BASIS FROM A SOURCE OTHER
THAN THE BORROWER.  FOR THE PURPOSES OF THIS SECTION, “INFORMATION” MEANS ALL
INFORMATION RECEIVED FROM THE BORROWER RELATING TO THE BORROWER OR ITS BUSINESS,
OTHER THAN ANY SUCH INFORMATION THAT IS AVAILABLE TO THE ADMINISTRATIVE AGENT,
THE ISSUING BANK OR ANY LENDER ON A NON-CONFIDENTIAL BASIS PRIOR TO DISCLOSURE
BY THE BORROWER; PROVIDED THAT, IN THE CASE OF INFORMATION RECEIVED FROM THE
BORROWER AFTER THE DATE HEREOF, SUCH INFORMATION IS CLEARLY IDENTIFIED AT THE
TIME OF DELIVERY AS CONFIDENTIAL.  ANY PERSON REQUIRED TO MAINTAIN THE
CONFIDENTIALITY OF INFORMATION AS PROVIDED IN THIS SECTION SHALL BE CONSIDERED
TO HAVE COMPLIED WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS EXERCISED THE
SAME DEGREE OF CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AS SUCH
PERSON WOULD ACCORD TO ITS OWN CONFIDENTIAL INFORMATION.


 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS AFFILIATES AND  THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE

 

88

--------------------------------------------------------------------------------


 

SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER, THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 


SECTION 9.13.  SEVERAL OBLIGATIONS; NONRELIANCE; VIOLATION OF LAW.  THE
RESPECTIVE OBLIGATIONS OF THE LENDERS HEREUNDER ARE SEVERAL AND NOT JOINT AND
THE FAILURE OF ANY LENDER TO MAKE ANY LOAN OR PERFORM ANY OF ITS OBLIGATIONS
HEREUNDER SHALL NOT RELIEVE ANY OTHER LENDER FROM ANY OF ITS OBLIGATIONS
HEREUNDER. EACH LENDER HEREBY REPRESENTS THAT IT IS NOT RELYING ON OR LOOKING TO
ANY MARGIN STOCK FOR THE REPAYMENT OF THE BORROWINGS PROVIDED FOR HEREIN. 
ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, NEITHER
THE ISSUING BANK NOR ANY LENDER SHALL BE OBLIGATED TO EXTEND CREDIT TO THE
BORROWER IN VIOLATION OF ANY REQUIREMENT OF LAW.


 


SECTION 9.14.  USA PATRIOT ACT.  EACH LENDER THAT IS SUBJECT TO THE REQUIREMENTS
OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26,
2001)) (THE “ACT”) HEREBY NOTIFIES THE BORROWER THAT PURSUANT TO THE
REQUIREMENTS OF THE ACT, IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION
THAT IDENTIFIES THE BORROWER, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF
THE BORROWER AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER TO IDENTIFY THE
BORROWER IN ACCORDANCE WITH THE ACT.


 


SECTION 9.15.  DISCLOSURE.  EACH LOAN PARTY AND EACH LENDER HEREBY ACKNOWLEDGES
AND AGREES THAT THE ADMINISTRATIVE AGENT AND/OR ITS AFFILIATES FROM TIME TO TIME
MAY HOLD INVESTMENTS IN, MAKE OTHER LOANS TO OR HAVE OTHER RELATIONSHIPS WITH
ANY OF THE LOAN PARTIES AND THEIR RESPECTIVE AFFILIATES.


 


SECTION 9.16.  APPOINTMENT FOR PERFECTION.  EACH LENDER HEREBY APPOINTS EACH
OTHER LENDER AS ITS AGENT FOR THE PURPOSE OF PERFECTING LIENS, FOR THE BENEFIT
OF THE ADMINISTRATIVE AGENT AND THE LENDERS, IN ASSETS WHICH, IN ACCORDANCE WITH
ARTICLE 9 OF THE UCC OR ANY OTHER APPLICABLE LAW CAN BE PERFECTED ONLY BY
POSSESSION.  SHOULD ANY LENDER (OTHER THAN THE ADMINISTRATIVE AGENT) OBTAIN
POSSESSION OF ANY SUCH COLLATERAL, SUCH LENDER SHALL NOTIFY THE ADMINISTRATIVE
AGENT THEREOF, AND, PROMPTLY UPON THE ADMINISTRATIVE AGENT’S REQUEST THEREFOR
SHALL DELIVER SUCH COLLATERAL TO THE ADMINISTRATIVE AGENT OR OTHERWISE DEAL WITH
SUCH COLLATERAL IN ACCORDANCE WITH THE ADMINISTRATIVE AGENT’S INSTRUCTIONS.


 


SECTION 9.17.  INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IF AT ANY TIME THE INTEREST RATE APPLICABLE TO ANY LOAN, TOGETHER WITH
ALL FEES, CHARGES AND OTHER AMOUNTS WHICH ARE TREATED AS INTEREST ON SUCH LOAN
UNDER APPLICABLE LAW (COLLECTIVELY THE “CHARGES”), SHALL EXCEED THE MAXIMUM
LAWFUL RATE (THE “MAXIMUM RATE”) WHICH MAY BE CONTRACTED FOR, CHARGED, TAKEN,
RECEIVED OR RESERVED BY THE LENDER HOLDING SUCH LOAN IN ACCORDANCE WITH
APPLICABLE LAW, THE RATE OF INTEREST PAYABLE IN RESPECT OF SUCH LOAN HEREUNDER,
TOGETHER WITH ALL CHARGES PAYABLE IN RESPECT THEREOF, SHALL BE LIMITED TO THE
MAXIMUM RATE AND, TO THE EXTENT LAWFUL, THE INTEREST AND CHARGES THAT WOULD HAVE
BEEN PAYABLE IN RESPECT OF SUCH LOAN BUT WERE NOT PAYABLE AS A RESULT OF THE
OPERATION OF THIS SECTION SHALL BE CUMULATED AND THE INTEREST AND CHARGES
PAYABLE TO SUCH LENDER IN RESPECT OF OTHER LOANS OR PERIODS SHALL BE INCREASED
(BUT NOT ABOVE THE MAXIMUM RATE THEREFOR) UNTIL SUCH CUMULATED AMOUNT, TOGETHER
WITH INTEREST THEREON AT THE FEDERAL FUNDS EFFECTIVE RATE TO THE DATE OF
REPAYMENT, SHALL HAVE BEEN RECEIVED BY SUCH LENDER.


 


89

--------------------------------------------------------------------------------



 


SECTION 9.18.  CONFLICTS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF
THIS AGREEMENT AND THE TERMS OF ANY OTHER LOAN DOCUMENT, THE TERMS OF THIS
AGREEMENT SHALL, TO THE EXTENT OF SUCH CONFLICT, PREVAIL.


 


ARTICLE X


 


LOAN GUARANTY


 


SECTION 10.01.  GUARANTY.  EACH LOAN GUARANTOR (OTHER THAN THOSE THAT HAVE
DELIVERED A SEPARATE GUARANTY) HEREBY AGREES THAT IT IS JOINTLY AND SEVERALLY
LIABLE FOR, AND, AS PRIMARY OBLIGOR AND NOT MERELY AS SURETY, ABSOLUTELY AND
UNCONDITIONALLY GUARANTEES TO THE LENDERS THE PROMPT PAYMENT WHEN DUE, WHETHER
AT STATED MATURITY, UPON ACCELERATION OR OTHERWISE, AND AT ALL TIMES THEREAFTER,
OF THE SECURED OBLIGATIONS AND ALL COSTS AND EXPENSES INCLUDING, WITHOUT
LIMITATION, ALL COURT COSTS AND ATTORNEYS’ AND PARALEGALS’ FEES (INCLUDING
ALLOCATED COSTS OF IN-HOUSE COUNSEL AND PARALEGALS) AND EXPENSES PAID OR
INCURRED BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS IN
ENDEAVORING TO COLLECT ALL OR ANY PART OF THE SECURED OBLIGATIONS FROM, OR IN
PROSECUTING ANY ACTION AGAINST, THE BORROWER, ANY LOAN GUARANTOR OR ANY OTHER
GUARANTOR OF ALL OR ANY PART OF THE SECURED OBLIGATIONS (SUCH COSTS AND
EXPENSES, TOGETHER WITH THE SECURED OBLIGATIONS, COLLECTIVELY THE “GUARANTEED
OBLIGATIONS”). EACH LOAN GUARANTOR FURTHER AGREES THAT THE GUARANTEED
OBLIGATIONS MAY BE EXTENDED OR RENEWED IN WHOLE OR IN PART WITHOUT NOTICE TO OR
FURTHER ASSENT FROM IT, AND THAT IT REMAINS BOUND UPON ITS GUARANTEE
NOTWITHSTANDING ANY SUCH EXTENSION OR RENEWAL. ALL TERMS OF THIS LOAN GUARANTY
APPLY TO AND MAY BE ENFORCED BY OR ON BEHALF OF ANY DOMESTIC OR FOREIGN BRANCH
OR AFFILIATE OF ANY LENDER THAT EXTENDED ANY PORTION OF THE GUARANTEED
OBLIGATIONS.


 


SECTION 10.02.  GUARANTY OF PAYMENT.  THIS LOAN GUARANTY IS A GUARANTY OF
PAYMENT AND NOT OF COLLECTION. EACH LOAN GUARANTOR WAIVES ANY RIGHT TO REQUIRE
THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER TO SUE THE BORROWER,
ANY LOAN GUARANTOR, ANY OTHER GUARANTOR, OR ANY OTHER PERSON OBLIGATED FOR ALL
OR ANY PART OF THE GUARANTEED OBLIGATIONS (EACH, AN “OBLIGATED PARTY”), OR
OTHERWISE TO ENFORCE ITS PAYMENT AGAINST ANY COLLATERAL SECURING ALL OR ANY PART
OF THE GUARANTEED OBLIGATIONS.


 


SECTION 10.03.  NO DISCHARGE OR DIMINISHMENT OF LOAN GUARANTY.  (A) EXCEPT AS
OTHERWISE PROVIDED FOR HEREIN, THE OBLIGATIONS OF EACH LOAN GUARANTOR HEREUNDER
ARE UNCONDITIONAL AND ABSOLUTE AND NOT SUBJECT TO ANY REDUCTION, LIMITATION,
IMPAIRMENT OR TERMINATION FOR ANY REASON (OTHER THAN THE INDEFEASIBLE PAYMENT IN
FULL IN CASH OF THE GUARANTEED OBLIGATIONS), INCLUDING:  (I) ANY CLAIM OF
WAIVER, RELEASE, EXTENSION, RENEWAL, SETTLEMENT, SURRENDER, ALTERATION, OR
COMPROMISE OF ANY OF THE GUARANTEED OBLIGATIONS, BY OPERATION OF LAW OR
OTHERWISE; (II) ANY CHANGE IN THE CORPORATE EXISTENCE, STRUCTURE OR OWNERSHIP OF
THE BORROWER OR ANY OTHER GUARANTOR OF OR OTHER PERSON LIABLE FOR ANY OF THE
GUARANTEED OBLIGATIONS; (III) ANY INSOLVENCY, BANKRUPTCY, REORGANIZATION OR
OTHER SIMILAR PROCEEDING AFFECTING ANY OBLIGATED PARTY, OR THEIR ASSETS OR ANY
RESULTING RELEASE OR DISCHARGE OF ANY OBLIGATION OF ANY OBLIGATED PARTY; OR
(IV) THE EXISTENCE OF ANY CLAIM, SETOFF OR OTHER RIGHTS WHICH ANY LOAN GUARANTOR
MAY HAVE AT ANY TIME AGAINST ANY OBLIGATED PARTY, THE ADMINISTRATIVE AGENT, THE
ISSUING BANK, ANY LENDER, OR ANY OTHER PERSON, WHETHER IN CONNECTION HEREWITH OR
IN ANY UNRELATED TRANSACTIONS.


 


(B)  THE OBLIGATIONS OF EACH LOAN GUARANTOR HEREUNDER ARE NOT SUBJECT TO ANY
DEFENSE OR SETOFF, COUNTERCLAIM, RECOUPMENT, OR TERMINATION WHATSOEVER BY REASON
OF THE INVALIDITY, ILLEGALITY, OR UNENFORCEABILITY OF ANY OF THE GUARANTEED
OBLIGATIONS OR OTHERWISE, OR ANY PROVISION OF APPLICABLE LAW OR REGULATION
PURPORTING TO PROHIBIT PAYMENT BY ANY OBLIGATED PARTY, OF THE GUARANTEED
OBLIGATIONS OR ANY PART THEREOF.


 


90

--------------------------------------------------------------------------------



 


(C)  FURTHER, THE OBLIGATIONS OF ANY LOAN GUARANTOR HEREUNDER ARE NOT DISCHARGED
OR IMPAIRED OR OTHERWISE AFFECTED BY: (I) THE FAILURE OF THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR ANY LENDER TO ASSERT ANY CLAIM OR DEMAND OR TO
ENFORCE ANY REMEDY WITH RESPECT TO ALL OR ANY PART OF THE GUARANTEED
OBLIGATIONS; (II) ANY WAIVER OR MODIFICATION OF OR SUPPLEMENT TO ANY PROVISION
OF ANY AGREEMENT RELATING TO THE GUARANTEED OBLIGATIONS; (III) ANY RELEASE,
NON-PERFECTION, OR INVALIDITY OF ANY INDIRECT OR DIRECT SECURITY FOR THE
OBLIGATIONS OF THE BORROWER FOR ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS OR
ANY OBLIGATIONS OF ANY OTHER GUARANTOR OF OR OTHER PERSON LIABLE FOR ANY OF THE
GUARANTEED OBLIGATIONS; (IV) ANY ACTION OR FAILURE TO ACT BY THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR ANY LENDER WITH RESPECT TO ANY COLLATERAL SECURING
ANY PART OF THE GUARANTEED OBLIGATIONS; OR (V) ANY DEFAULT, FAILURE OR DELAY,
WILLFUL OR OTHERWISE, IN THE PAYMENT OR PERFORMANCE OF ANY OF THE GUARANTEED
OBLIGATIONS, OR ANY OTHER CIRCUMSTANCE, ACT, OMISSION OR DELAY THAT MIGHT IN ANY
MANNER OR TO ANY EXTENT VARY THE RISK OF SUCH LOAN GUARANTOR OR THAT WOULD
OTHERWISE OPERATE AS A DISCHARGE OF ANY LOAN GUARANTOR AS A MATTER OF LAW OR
EQUITY (OTHER THAN THE INDEFEASIBLE PAYMENT IN FULL IN CASH OF THE GUARANTEED
OBLIGATIONS).


 


SECTION 10.04.  DEFENSES WAIVED.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, EACH LOAN GUARANTOR HEREBY WAIVES ANY DEFENSE BASED ON OR ARISING OUT OF
ANY DEFENSE OF THE BORROWER OR ANY LOAN GUARANTOR OR THE UNENFORCEABILITY OF ALL
OR ANY PART OF THE GUARANTEED OBLIGATIONS FROM ANY CAUSE, OR THE CESSATION FROM
ANY CAUSE OF THE LIABILITY OF THE BORROWER OR ANY LOAN GUARANTOR, OTHER THAN THE
INDEFEASIBLE PAYMENT IN FULL IN CASH OF THE GUARANTEED OBLIGATIONS. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, EACH LOAN GUARANTOR IRREVOCABLY WAIVES
ACCEPTANCE HEREOF, PRESENTMENT, DEMAND, PROTEST AND, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY NOTICE NOT PROVIDED FOR HEREIN, AS WELL AS ANY REQUIREMENT
THAT AT ANY TIME ANY ACTION BE TAKEN BY ANY PERSON AGAINST ANY OBLIGATED PARTY,
OR ANY OTHER PERSON.  THE ADMINISTRATIVE AGENT MAY, AT ITS ELECTION, FORECLOSE
ON ANY COLLATERAL HELD BY IT BY ONE OR MORE JUDICIAL OR NONJUDICIAL SALES,
ACCEPT AN ASSIGNMENT OF ANY SUCH COLLATERAL IN LIEU OF FORECLOSURE OR OTHERWISE
ACT OR FAIL TO ACT WITH RESPECT TO ANY COLLATERAL SECURING ALL OR A PART OF THE
GUARANTEED OBLIGATIONS, COMPROMISE OR ADJUST ANY PART OF THE GUARANTEED
OBLIGATIONS, MAKE ANY OTHER ACCOMMODATION WITH ANY OBLIGATED PARTY OR EXERCISE
ANY OTHER RIGHT OR REMEDY AVAILABLE TO IT AGAINST ANY OBLIGATED PARTY, WITHOUT
AFFECTING OR IMPAIRING IN ANY WAY THE LIABILITY OF SUCH LOAN GUARANTOR UNDER
THIS LOAN GUARANTY EXCEPT TO THE EXTENT THE GUARANTEED OBLIGATIONS HAVE BEEN
FULLY AND INDEFEASIBLY PAID IN CASH.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH LOAN GUARANTOR WAIVES ANY DEFENSE ARISING OUT OF ANY SUCH
ELECTION EVEN THOUGH THAT ELECTION MAY OPERATE, PURSUANT TO APPLICABLE LAW, TO
IMPAIR OR EXTINGUISH ANY RIGHT OF REIMBURSEMENT OR SUBROGATION OR OTHER RIGHT OR
REMEDY OF ANY LOAN GUARANTOR AGAINST ANY OBLIGATED PARTY OR ANY SECURITY.


 


SECTION 10.05.  RIGHTS OF SUBROGATION.  NO LOAN GUARANTOR WILL ASSERT ANY RIGHT,
CLAIM OR CAUSE OF ACTION, INCLUDING, WITHOUT LIMITATION, A CLAIM OF SUBROGATION,
CONTRIBUTION OR INDEMNIFICATION THAT IT HAS AGAINST ANY OBLIGATED PARTY, OR ANY
COLLATERAL, UNTIL THE LOAN PARTIES AND THE LOAN GUARANTORS HAVE FULLY PERFORMED
ALL THEIR OBLIGATIONS TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE
LENDERS.


 


SECTION 10.06.  REINSTATEMENT; STAY OF ACCELERATION.  IF AT ANY TIME ANY PAYMENT
OF ANY PORTION OF THE GUARANTEED OBLIGATIONS IS RESCINDED OR MUST OTHERWISE BE
RESTORED OR RETURNED UPON THE INSOLVENCY, BANKRUPTCY, OR REORGANIZATION OF THE
BORROWER OR OTHERWISE, EACH LOAN GUARANTOR’S OBLIGATIONS UNDER THIS LOAN
GUARANTY WITH RESPECT TO THAT PAYMENT SHALL BE REINSTATED AT SUCH TIME AS THOUGH
THE PAYMENT HAD NOT BEEN MADE AND WHETHER OR NOT THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND THE LENDERS ARE IN POSSESSION OF THIS LOAN GUARANTY. IF
ACCELERATION OF THE TIME FOR PAYMENT OF ANY OF THE GUARANTEED OBLIGATIONS IS
STAYED UPON THE INSOLVENCY, BANKRUPTCY OR REORGANIZATION OF THE BORROWER, ALL
SUCH AMOUNTS OTHERWISE SUBJECT TO ACCELERATION UNDER THE TERMS OF ANY AGREEMENT
RELATING TO THE GUARANTEED OBLIGATIONS SHALL NONETHELESS BE PAYABLE BY THE LOAN
GUARANTORS FORTHWITH ON DEMAND BY THE LENDER.


 


91

--------------------------------------------------------------------------------



 


SECTION 10.07.  INFORMATION.  EACH LOAN GUARANTOR ASSUMES ALL RESPONSIBILITY FOR
BEING AND KEEPING ITSELF INFORMED OF THE BORROWER’S FINANCIAL CONDITION AND
ASSETS, AND OF ALL OTHER CIRCUMSTANCES BEARING UPON THE RISK OF NONPAYMENT OF
THE GUARANTEED OBLIGATIONS AND THE NATURE, SCOPE AND EXTENT OF THE RISKS THAT
EACH LOAN GUARANTOR ASSUMES AND INCURS UNDER THIS LOAN GUARANTY, AND AGREES THAT
NEITHER THE ADMINISTRATIVE AGENT, THE ISSUING BANK NOR ANY LENDER SHALL HAVE ANY
DUTY TO ADVISE ANY LOAN GUARANTOR OF INFORMATION KNOWN TO IT REGARDING THOSE
CIRCUMSTANCES OR RISKS.


 


SECTION 10.08.  TERMINATION.  THE LENDERS MAY CONTINUE TO MAKE LOANS OR EXTEND
CREDIT TO THE BORROWER BASED ON THIS LOAN GUARANTY UNTIL FIVE (5) DAYS AFTER IT
RECEIVES WRITTEN NOTICE OF TERMINATION FROM ANY LOAN GUARANTOR.  NOTWITHSTANDING
RECEIPT OF ANY SUCH NOTICE, EACH LOAN GUARANTOR WILL CONTINUE TO BE LIABLE TO
THE LENDERS FOR ANY GUARANTEED OBLIGATIONS CREATED, ASSUMED OR COMMITTED TO
PRIOR TO THE FIFTH DAY AFTER RECEIPT OF THE NOTICE, AND ALL SUBSEQUENT RENEWALS,
EXTENSIONS, MODIFICATIONS AND AMENDMENTS WITH RESPECT TO, OR SUBSTITUTIONS FOR,
ALL OR ANY PART OF THAT GUARANTEED OBLIGATIONS.


 


SECTION 10.09.  TAXES.  ALL PAYMENTS OF THE GUARANTEED OBLIGATIONS WILL BE MADE
BY EACH LOAN GUARANTOR FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY
INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED THAT IF ANY LOAN GUARANTOR SHALL BE
REQUIRED TO DEDUCT ANY INDEMNIFIED TAXES OR OTHER TAXES FROM SUCH PAYMENTS, THEN
(I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL
REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE
UNDER THIS SECTION) THE ADMINISTRATIVE AGENT, LENDER OR ISSUING BANK (AS THE
CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO
SUCH DEDUCTIONS BEEN MADE, (II) SUCH LOAN GUARANTOR SHALL MAKE SUCH DEDUCTIONS
AND (III) SUCH LOAN GUARANTOR SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


SECTION 10.10.  MAXIMUM LIABILITY.  THE PROVISIONS OF THIS LOAN GUARANTY ARE
SEVERABLE, AND IN ANY ACTION OR PROCEEDING INVOLVING ANY STATE CORPORATE LAW, OR
ANY STATE, FEDERAL OR FOREIGN BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER
LAW AFFECTING THE RIGHTS OF CREDITORS GENERALLY, IF THE OBLIGATIONS OF ANY LOAN
GUARANTOR UNDER THIS LOAN GUARANTY WOULD OTHERWISE BE HELD OR DETERMINED TO BE
AVOIDABLE, INVALID OR UNENFORCEABLE ON ACCOUNT OF THE AMOUNT OF SUCH LOAN
GUARANTOR’S LIABILITY UNDER THIS LOAN GUARANTY, THEN, NOTWITHSTANDING ANY OTHER
PROVISION OF THIS LOAN GUARANTY TO THE CONTRARY, THE AMOUNT OF SUCH LIABILITY
SHALL, WITHOUT ANY FURTHER ACTION BY THE LOAN GUARANTORS OR THE LENDERS, BE
AUTOMATICALLY LIMITED AND REDUCED TO THE HIGHEST AMOUNT THAT IS VALID AND
ENFORCEABLE AS DETERMINED IN SUCH ACTION OR PROCEEDING (SUCH HIGHEST AMOUNT
DETERMINED HEREUNDER BEING THE RELEVANT LOAN GUARANTOR’S “MAXIMUM LIABILITY”. 
THIS SECTION WITH RESPECT TO THE MAXIMUM LIABILITY OF EACH LOAN GUARANTOR IS
INTENDED SOLELY TO PRESERVE THE RIGHTS OF THE LENDERS TO THE MAXIMUM EXTENT NOT
SUBJECT TO AVOIDANCE UNDER APPLICABLE LAW, AND NO LOAN GUARANTOR NOR ANY OTHER
PERSON OR ENTITY SHALL HAVE ANY RIGHT OR CLAIM UNDER THIS SECTION WITH RESPECT
TO SUCH MAXIMUM LIABILITY, EXCEPT TO THE EXTENT NECESSARY SO THAT THE
OBLIGATIONS OF ANY LOAN GUARANTOR HEREUNDER SHALL NOT BE RENDERED VOIDABLE UNDER
APPLICABLE LAW. EACH LOAN GUARANTOR AGREES THAT THE GUARANTEED OBLIGATIONS MAY
AT ANY TIME AND FROM TIME TO TIME EXCEED THE MAXIMUM LIABILITY OF EACH LOAN
GUARANTOR WITHOUT IMPAIRING THIS LOAN GUARANTY OR AFFECTING THE RIGHTS AND
REMEDIES OF THE LENDERS HEREUNDER; PROVIDED THAT, NOTHING IN THIS SENTENCE SHALL
BE CONSTRUED TO INCREASE ANY LOAN GUARANTOR’S OBLIGATIONS HEREUNDER BEYOND ITS
MAXIMUM LIABILITY.


 


SECTION 10.11.  CONTRIBUTION.  IN THE EVENT ANY LOAN GUARANTOR (A “PAYING
GUARANTOR”) SHALL MAKE ANY PAYMENT OR PAYMENTS UNDER THIS LOAN GUARANTY OR SHALL
SUFFER ANY LOSS AS A RESULT OF ANY REALIZATION UPON ANY COLLATERAL GRANTED BY IT
TO SECURE ITS OBLIGATIONS UNDER THIS LOAN GUARANTY, EACH OTHER LOAN GUARANTOR
(EACH A “NON-PAYING GUARANTOR”) SHALL CONTRIBUTE TO SUCH PAYING GUARANTOR AN
AMOUNT EQUAL TO SUCH NON-PAYING GUARANTOR’S “APPLICABLE PERCENTAGE” OF SUCH
PAYMENT OR PAYMENTS MADE, OR LOSSES SUFFERED, BY SUCH PAYING GUARANTOR.  FOR
PURPOSES OF THIS ARTICLE X, EACH NON-PAYING GUARANTOR’S “APPLICABLE PERCENTAGE”
WITH RESPECT TO ANY SUCH PAYMENT OR LOSS BY A PAYING GUARANTOR SHALL BE
DETERMINED AS OF THE DATE ON WHICH SUCH PAYMENT OR LOSS WAS MADE BY REFERENCE TO
THE RATIO OF (I) SUCH


 


92

--------------------------------------------------------------------------------



 


NON-PAYING GUARANTOR’S MAXIMUM LIABILITY AS OF SUCH DATE (WITHOUT GIVING EFFECT
TO ANY RIGHT TO RECEIVE, OR OBLIGATION TO MAKE, ANY CONTRIBUTION HEREUNDER) OR,
IF SUCH NON-PAYING GUARANTOR’S MAXIMUM LIABILITY HAS NOT BEEN DETERMINED, THE
AGGREGATE AMOUNT OF ALL MONIES RECEIVED BY SUCH NON-PAYING GUARANTOR FROM THE
BORROWER AFTER THE DATE HEREOF (WHETHER BY LOAN, CAPITAL INFUSION OR BY OTHER
MEANS) TO (II) THE AGGREGATE MAXIMUM LIABILITY OF ALL LOAN GUARANTORS HEREUNDER
(INCLUDING SUCH PAYING GUARANTOR) AS OF SUCH DATE (WITHOUT GIVING EFFECT TO ANY
RIGHT TO RECEIVE, OR OBLIGATION TO MAKE, ANY CONTRIBUTION HEREUNDER), OR TO THE
EXTENT THAT A MAXIMUM LIABILITY HAS NOT BEEN DETERMINED FOR ANY LOAN GUARANTOR,
THE AGGREGATE AMOUNT OF ALL MONIES RECEIVED BY SUCH LOAN GUARANTORS FROM THE
BORROWER AFTER THE DATE HEREOF (WHETHER BY LOAN, CAPITAL INFUSION OR BY OTHER
MEANS).  NOTHING IN THIS PROVISION SHALL AFFECT ANY LOAN GUARANTOR’S SEVERAL
LIABILITY FOR THE ENTIRE AMOUNT OF THE GUARANTEED OBLIGATIONS (UP TO SUCH LOAN
GUARANTOR’S MAXIMUM LIABILITY).  EACH OF THE LOAN GUARANTORS COVENANTS AND
AGREES THAT ITS RIGHT TO RECEIVE ANY CONTRIBUTION UNDER THIS LOAN GUARANTY FROM
A NON-PAYING GUARANTOR SHALL BE SUBORDINATE AND JUNIOR IN RIGHT OF PAYMENT TO
THE PAYMENT IN FULL IN CASH OF THE GUARANTEED OBLIGATIONS.  THIS PROVISION IS
FOR THE BENEFIT OF BOTH THE ADMINISTRATIVE AGENT, THE ISSUING BANK, THE LENDERS
AND THE LOAN GUARANTORS AND MAY BE ENFORCED BY ANY ONE, OR MORE, OR ALL OF THEM
IN ACCORDANCE WITH THE TERMS HEREOF.


 


SECTION 10.12.  LIABILITY CUMULATIVE.  THE LIABILITY OF EACH LOAN PARTY AS A
LOAN GUARANTOR UNDER THIS ARTICLE X IS IN ADDITION TO AND SHALL BE CUMULATIVE
WITH ALL LIABILITIES OF EACH LOAN PARTY TO THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND THE LENDERS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH
SUCH LOAN PARTY IS A PARTY OR IN RESPECT OF ANY OBLIGATIONS OR LIABILITIES OF
THE OTHER LOAN PARTIES, WITHOUT ANY LIMITATION AS TO AMOUNT, UNLESS THE
INSTRUMENT OR AGREEMENT EVIDENCING OR CREATING SUCH OTHER LIABILITY SPECIFICALLY
PROVIDES TO THE CONTRARY.


 

[Signature Pages Follow]

 

93

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

ETHAN ALLEN GLOBAL, INC.,

 

as the Borrower

 

 

 

 

By:

/s/ M. Farooq Kathwari

 

Name:

M. Farooq Kathwari

 

Title:

President

 

 

 

 

ETHAN ALLEN INTERIORS INC.

 

 

 

 

By:

/s/ M. Farooq Kathwari

 

Name:

M. Farooq Kathwari

 

Title:

President

 

Signature Page to Credit Agreement

Ethan Allen Global, Inc.

 

--------------------------------------------------------------------------------


 

 

ETHAN ALLEN OPERATIONS, INC.

 

 

 

 

 

By:

/s/ M. Farooq Kathwari

 

 

Name:

M. Farooq Kathwari

 

 

Title:

President

 

 

 

 

 

 

 

 

 

ETHAN ALLEN REALTY, LLC

 

 

 

 

 

 

By:

/s/ M. Farooq Kathwari

 

 

Name:

M. Farooq Kathwari

 

 

Title:

President

 

 

 

 

 

 

 

 

 

ETHAN ALLEN RETAIL, INC.

 

 

 

 

 

 

By:

/s/ M. Farooq Kathwari

 

 

Name:

M. Farooq Kathwari

 

 

Title:

President

 

 

 

 

 

 

 

 

 

LAKE AVENUE ASSOCIATES, INC.

 

 

 

 

 

 

By:

/s/ M. Farooq Kathwari

 

 

Name:

M. Farooq Kathwari

 

 

Title:

President

 

 

 

 

 

 

 

 

 

MANOR HOUSE, INC.

 

 

 

 

 

 

By:

/s/ M. Farooq Kathwari

 

 

Name:

M. Farooq Kathwari

 

 

Title:

President

 

Signature Page to Credit Agreement
Ethan Allen Global, Inc.

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
the Issuing Bank and as Administrative Agent

 

 

 

 

 

 

By:

/s/ Joseph A. Lisack

 

 

Name:

Joseph A. Lisack

 

 

Title:

Vice President

 

Signature Page to Credit Agreement
Ethan Allen Global, Inc.

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE LEVERAGE FINANCE CORP.,

 

 

 

 

 

 

By:

/s/ Nick Malatestinic

 

 

Name:

Nick Malatestinic

 

 

Title:

SVP

 

Signature Page to Credit Agreement
Ethan Allen Global, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

 

Lender

 

Commitment

 

 

 

 

 

JPMorgan Chase Bank, N.A

 

$

25,000,000

 

Capital One Leverage Finance Corp.

 

$

15,000,000

 

 

 

 

 

Aggregate Commitment:

 

$

40,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.06

 

EXISTING LETTERS OF CREDIT

 

JPMorgan Chase Bank
Letter of Credit Number

 

Outstanding
Amount

 

Expiry / Maturity
Date

 

Beneficiary Name

 

 

 

 

 

 

 

 

 

T-244580

 

$

579,174.00

 

AUG 19, 2009

 

INSURANCE COMPANY OF NORTH AMERICA

 

T-249589

 

$

11,300,000.00

 

JUL 12, 2010

 

THE TRAVELERS INDEMNITY COMPANY

 

T-250558

 

$

300,000.00

 

AUG 19, 2009

 

U.S. BANK NATIONAL ASSOCIATION

 

TPTS-233492

 

$

15,000.00

 

OCT 31, 2009

 

SOUTHGATE WATER AND

 

TPTS-277995

 

$

3,500.00

 

DEC 31, 2009

 

SOUTHEAST METRO STORMWATER

 

TPTS-312139

 

$

49,517.10

 

FEB 28, 2010

 

CITY OF CENTENNIAL

 

TPTS-334627

 

$

10,734.00

 

MAR 31, 2010

 

CITY OF BROOKFIELD

 

TPTS-334723

 

$

1,867.00

 

MAR 31, 2010

 

CITY OF BROOKFIELD

 

TPTS-344509

 

$

7,000.00

 

JUL 31, 2009

 

SOUTHGATE WATER DISTRICT

 

TPTS-344510

 

$

2,960.00

 

JUL 31, 2009

 

SOUTHGATE SANITATION DISTRICT

 

TPTS-380846

 

$

36,000.00

 

AUG 31, 2009

 

CITY OF PALM BEACH GARDENS

 

TPTS-381645

 

$

10,000.00

 

AUG 31, 2009

 

TORGERSON PROPERTIES, INC

 

TPTS-674070

 

$

135,000.00

 

AUG 31, 2009

 

CITY OF ARTESIA

 

TTTS-259870

 

$

9,000.00

 

MAY 31, 2010

 

COUNTY OF PULASKI

 

 

--------------------------------------------------------------------------------


 

ETHAN ALLEN INTERIORS INC. HAS CLAIMED CONFIDENTIAL TREATMENT OF PORTIONS OF
THIS DOCUMENT IN ACCORDANCE WITH RULE 24-B UNDER THE SECURITIES EXCHANGE ACT OF
1934

 

SCHEDULE 3.06

To Credit Agreement

 

Disclosed Matters (Litigation)

 

List of Pending or Threatened Litigation in Excess of $1,000,000

 

*

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION AHS BEEN OMITTED AND FURNISHED SEPARATELY TO THE
COMMISSION

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.14

To Credit Agreement

 

Insurance

 

 

SEE ATTACHED

 

--------------------------------------------------------------------------------


 

Schedule of Insurance

 

Lockton - NY

 

 

 

Ethan Allen Interiors, Inc

7 Times Square, Suite 3802

 

Property

 

Ethan Allen Drive, PO Box 1966

New York, NY 10036

 

 

 

Danbury, CT 06813

Phone: 646-572-7300

 

 

 

 

 

 

 

Amount or

 

 

 

Policy

 

 

 

Policy

 

Coverage

 

Limits

 

Location

 

Term

 

Company

 

Number

 

 

 

 

 

 

 

 

 

 

 

 

 

All Risk - Manufacturing

 

*

 

All Manufacturing and distribution locations as on file.

 

7/1/2008 - 09

 

Zurich

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

All Risk - Retail

 

*

 

All Retail locations as on file.

 

7/1/2008 - 09

 

Travelers

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

Flood

 

*

 

Rough Mill
27 Railroad Ave.
Orleans, VT 05860

 

6/20/2008 - 09

 

Selective

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

Flood

 

*

 

Rub & Pack Building
27 Railroad Ave.
Orleans, VT 05860

 

6/20/2008 - 09

 

Selective

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

Flood

 

*

 

Boiler House
27 Railroad Ave.

Orleans, VT 05860

 

6/20/2008 - 09

 

Selective

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

Flood

 

*

 

Saw Mill
217 Main St.
Beecher Falls, VT 05902

 

6/20/2008 - 09

 

Selective

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

Flood

 

*

 

Main Building
217 Main St.Beecher Falls, VT 05902

 

6/20/2008 - 09

 

Selective

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

Flood

 

*

 

1800 Banks Rd.
Margate, FL 33063

 

6/28/2008 - 09

 

Selective

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

Flood

 

*

 

13680 Pines Blvd.
Pembroke Pines, FL 33027

 

6/28/2008 - 09

 

Selective

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

Flood

 

*

 

5139 Manheim Pike
East Petersburg, PA 17520

 

7/1/2008 - 09

 

Selective

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

Flood

 

*

 

16240 S. Tamiami Trl, Fort
Myers, FL 33908

 

7/22/2008 - 09

 

Selective

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

Flood

 

*

 

Finish Mill
27 Railroad Ave.
Orleans, VT 05860

 

7/1/2008 - 09

 

Selective

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

Flood

 

*

 

200 Murray Hill Parkway
East Rutherford, NJ 07073

 

7/1/2008 - 09

 

Selective

 

*

 

 

--------------------------------------------------------------------------------

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FURNISHED SEPARATELY TO THE
COMMISSION

 

This Record of Insurance is intended to be used as a quick reference; please
refer to your actual policies for exact terms and conditions

 

Revised 5/21/2009

 

SCHEDULE 3.14

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.15

To Credit Agreement

 

Capitalization and Subsidiaries

 

 

SEE ATTACHED

 

--------------------------------------------------------------------------------


 

ETHAN ALLEN

 

Name of Entity

 

State of
Domicile

 

Inc/Qual
Date

 

 

 

Tax ID

 

Mailing Address of
CEO and Principal
Place of Business

 

Former Business
Name

 

Current or
Former Trade
Name(s)

 

Owner & % of
Ownership

 

Number of Shares
Authorized to
Issue

Ethan Allen Global, Inc.

 

DE

 

6/27/2005

 

*

 

20-2991357

 

Ethan Allen Drive,
Danbury, CT 06811

 

 

 

Ethan Allen

 

Ethan Allen Interiors Inc. - 100% (100 shares)

 

1,000 - $0.01 par value per share

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ethan Allen Retail, Inc.

 

DE

 

6/16/1989

 

*

 

06-1273300

 

Ethan Allen Drive,
Danbury, CT 06811

 

Changed Name 6/29/05 from Ethan Allen Inc.

 

Ethan Allen, Ethan Allen Home Interiors

 

Ethan Allen Global, Inc. - 100%

 

1,000 - $0.01 par value per share

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ethan Allen Interiors Inc.

 

DE

 

5/25/1989

 

*

 

06-1275288

 

Ethan Allen Drive,
Danbury, CT 06811

 

 

 

 

 

Publicly Held

 

151,655,000 (see footnote 1 below)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ethan Allen Operations, Inc.

 

DE

 

12/27/1994

 

*

 

06-1420986

 

Ethan Allen Drive,
Danbury, CT 06811

 

Ethan Allen Manufacturing Corporation; Name change filed 8/19/05

 

Ethan Allen Manufacturing Corporation

 

Ethan Allen Global, Inc. - 100%

 

1,000 - $0.01 par value per share

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ethan Allen Realty, LLC

 

DE

 

6/24/2005

 

*

 

06-1753714

 

Ethan Allen Drive,
Danbury, CT 06811

 

 

 

 

 

Ethan Allen Operations, Inc. - 100%

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lake Avenue Associates, Inc.

 

CT

 

11/2/1973

 

*

 

06-0901325

 

Ethan Allen Drive,
Danbury, CT 06811

 

 

 

Ethan Allen Hotel

 

Ethan Allen Global, Inc. - 100% (250 shares)

 

500 (see footnote 2 below)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Manor House, Inc.

 

DE

 

10/4/1974

 

*

 

06-0919150

 

Ethan Allen Drive,
Danbury, CT 06811

 

 

 

 

 

Ethan Allen Retail, Inc. - 100%

 

1,000 - $100 par value per share

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excluded Subsidiaries: Ethan Allen (UK) Ltd. (currently undergoing
liquidation/dissolution), Cut and Sew Manufacturing Operations, S de R.L. de
C.V., Cut and Sew Manufacturing Realty, S. de R.L. de C.V., Ethan Allen (Canada)
Inc., Ethan Allen Carriage Ho

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Footnote 1 - 150,000,000 - Common Stock - $.01 par value per share; 600,000
Class B Common Stock - $.01 par value per share; and 1,055,000 Preferred Stock -
$0.01 par value per share

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Footnote 2 - 250 Class A Common Stock - $10 par value per share; and 250 Class B
Common Stock - $10.00 par value per share

 

--------------------------------------------------------------------------------

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FURNISHED SEPARATELY TO THE
COMMISSION

 

SCHEDULE 3.15

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.21

To Credit Agreement

 

Credit Card Processors

 

Name and Address of Processing Agents for Ethan Allen

 

A.              American Express

American Express Travel Related Services Company, Inc.

World Financial Center

New York, NY 10285

Kim Goodman, Executive Vice President Merchant Services, North America

 

B.                Elavon

One Concourse Parkway, Suite 200

Atlanta, Georgia

 

C.                Paymentech LLC  (Credit Card and Gift Cards)

4221 Dallas Parkway

Dallas, Texas  75254

 

D.               G.E. Money Bank

950 Forrer Boulevard

Kettering, Ohio   45420

Attn:  Paul Beekman

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.01

 

Existing Indebtedness

 

1.                                       Western Pennsylvania Teamsters and
Employers Pension Fund - Notice of Withdrawal and Demand for Payment of
Withdrawal Liability (related to a closed facility).  $0.38 million, matures
01/01/23.

2.                                       10-year Senior Unsecured Notes - $200
million, matures 10/1/15

3.                                       Ethan Allen Hotel IRB (US Bank) - $4
million, matures 6/1/11

4.                                       Beecher Falls - Town of Cannan
(Building) - $0.3 million, matures 10/15/26

5.                                       Beecher Falls - Town of Cannan (M&E) -
$0.4 million, matures 10/15/11

6.                                       Private Label Consumer Credit Card
Program Agreement with GE (imbedded guarantee)

7.                                       Fratco Bank subordination agreement /
guarantee inventory repurchase of up to $0.9 million

8.                                       Letters of Credit outstanding of $12.5
million (see schedule 2.06)

9.                                       Obligations to pay M Farooq Kathwari
under past and present employment agreements

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.02

To Credit Agreement

 

Existing Liens

 

I.              See Attached UCC Lien Search Summary (as of April 20, 2009)

 

II.            Town of Canaan Loans – Security Agreement dated 26th day of
June 1996 – Balance as of 3/31/09 is $306,218 ($224,820 maturity date 10/15/2026
(Building); $81,398 maturity date 10/15/11 (Machinery and Equipment))

 

III.           Connecticut Development Authority – Indenture dated May 1, 1993. 
Payment of interest only on outstanding debt of $3,855,000.  Maturity date
6/1/11.

 

--------------------------------------------------------------------------------


 

ETHAN ALLEN UCC LIEN SEARCH SUMMARY

AS OF APRIL 20, 2009

 

Secured Party

 

File Number

 

File Date

 

Filing Type

 

Filing Jurisdiction
and Office

 

Collateral Description

 

 

 

 

 

 

 

 

 

 

 

I.         ETHAN ALLEN GLOBAL, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IBM Credit LLC

 

54051869

 

12/29/2005

 

UCC-1

 

Secretary of State of the State of Delaware

 

Specific Equipment

 

 

74088208

 

10/29/2007

 

UCC-1

 

Secretary of State of the State of Delaware

 

Specific Equipment

 

 

74125901

 

10/30/2007

 

UCC-1

 

Secretary of State of the State of Delaware

 

Specific Equipment

 

 

900119601

 

1/5/2009

 

UCC-1

 

Secretary of State of the State of Delaware

 

Specific Equipment

NMHG Financial Services Inc.

 

63315983

 

9/26/2006

 

UCC-1

 

Secretary of State of the State of Delaware

 

Specific Equipment

GE Money Bank

 

71109783

 

3/26/2007

 

UCC-1

 

Secretary of State of the State of Delaware

 

Informational filing against all of the Debtor’s rights in the Secured Party’s
property and related accounts, indebtedness and related documentation with
respect to the credit card program offered by the Secured Party through the
Debtor.

 

 

72945060

 

8/2/2007

 

Amendment

 

Secretary of State of the State of Delaware

 

Amendment and restatement of collateral description

Banc of America Leasing & Capital, LLC

 

72108727

 

6/5/2007

 

UCC-1

 

Secretary of State of the State of Delaware

 

Specific Equipment

 

 

72361706

 

6/21/2007

 

UCC-1

 

Secretary of State of the State of Delaware

 

Specific Equipment

 

 

72803020

 

7/25/2007

 

UCC-1

 

Secretary of State of the State of Delaware

 

Specific Equipment

 

 

73112546

 

8/15/2007

 

UCC-1

 

Secretary of State of the State of Delaware

 

Specific Equipment

 

 

73910824

 

10/17/2007

 

UCC-1

 

Secretary of State of the State of Delaware

 

Specific Equipment

 

 

74234364

 

11/6/2007

 

UCC-1

 

Secretary of State of the State of Delaware

 

Specific Equipment

 

 

74417597

 

11/20/2007

 

UCC-1

 

Secretary of State of the State of Delaware

 

Specific Equipment

 

 

74648555

 

12/10/2007

 

UCC-1

 

Secretary of State of the State of Delaware

 

Specific Equipment

 

 

80199198

 

1/16/2008

 

UCC-1

 

Secretary of State of the State of Delaware

 

Specific Equipment

 

 

81976958

 

6/10/2008

 

UCC-1

 

Secretary of State of the State of Delaware

 

Specific Equipment

 

 

82803110

 

8/15/2008

 

UCC-1

 

Secretary of State of the State of Delaware

 

Specific Equipment

 

 

82891370

 

8/25/2008

 

UCC-1

 

Secretary of State of the State of Delaware

 

Specific Equipment

 

 

82902623

 

8/26/2008

 

UCC-1

 

Secretary of State of the State of Delaware

 

Specific Equipment

 

 

82933107

 

8/28/2008

 

UCC-1

 

Secretary of State of the State of Delaware

 

Specific Equipment

 

 

83293873

 

9/29/2008

 

UCC-1

 

Secretary of State of the State of Delaware

 

Specific Equipment

 

--------------------------------------------------------------------------------


 

Secured Party

 

File Number

 

File Date

 

Filing Type

 

Filing Jurisdiction
and Office

 

Collateral Description

 

 

 

 

 

 

 

 

 

 

 

Bashian Bros., Inc.

 

74919105

 

12/26/2007

 

UCC-1

 

Secretary of State of the State of Delaware

 

Informational filing against oriental rugs held on consignment basis.

General Electric Capital Corp.

 

82961645

 

9/2/2008

 

UCC-1

 

Secretary of State of the State of Delaware

 

Specific Equipment

 

 

 

 

 

 

 

 

 

 

 

II.        ETHAN ALLEN INTERIORS INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No UCC filings found by search with Secretary of State of the State of Delaware.

 

 

 

 

 

 

 

 

 

 

 

 

 

III.      ETHAN ALLEN OPERATIONS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

No UCC filings found by search with Secretary of State of the State of Delaware.

 

 

 

 

 

 

 

 

 

 

 

 

 

IV.      ETHAN ALLEN REALTY, LLC

 

 

 

 

 

No UCC filings found by search with Secretary of State of the State of Delaware.

 

 

 

 

 

V.       ETHAN ALLEN RETAIL, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

GE Money Bank

 

71109783

 

3/26/2007

 

UCC-1

 

Secretary of State of the State of Delaware

 

Informational filing against all of the Debtor’s rights in the Secured Party’s
property and related accounts, indebtedness and related documentation with
respect to the credit card program offered by the Secured Party through the
Debtor.

 

 

72945060

 

8/2/2007

 

Amendment

 

Secretary of State of the State of Delaware

 

Amendment and restatement of collateral description

VI.      LAKE AVENUE ASSOCIATES, INC.

 

 

 

 

 

No UCC filings found by search with Secretary of State of the State of
Connecticut.

 

 

 

 

 

 

 

 

 

 

 

 

 

VII.     MANOR HOUSE, INC.

 

 

 

 

 

No UCC filings found by search with Secretary of State of the State of Delaware.

 

 

 

--------------------------------------------------------------------------------


 

Ethan Allen Interiors Inc.

ABL Revolver - May 2009 (data as of 3/31/09 in millions)

Schedule 6.04

 

Existing Investments, Loans and Advances

 

 

 

Investments

 

Loans & Advances

 

 

 

 

 

 

 

Ethan Allen Canada

 

$

4.4

 

$

3.9

 

 

 

 

 

 

 

Lake Ave Assoc (EA Hotel)

 

$

0.7

 

$

1.8

 

 

 

 

 

 

 

Cut & Sew - Mexico

 

$

3.1

 

$

0.4

 

 

 

 

 

 

 

Cash & Cash Equivalents (Permitted Investments):

 

 

 

 

 

JPMorgan

 

*

 

 

 

Citizens

 

*

 

 

 

PNC

 

*

 

 

 

Wachovia

 

*

 

 

 

BoA

 

*

 

 

 

Scotia

 

*

 

 

 

Other

 

*

 

 

 

 

 

$

 51.2

 

 

 

 

 

 

 

 

 

Notes Receivable:

 

 

 

 

 

*

 

 

 

*

 

*

 

 

 

*

 

*

 

 

 

*

 

*

 

 

 

*

 

 

 

 

 

$

 0.7

 

 

--------------------------------------------------------------------------------

*  CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FURNISHED SEPARATELY TO THE
COMMISSION

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.10

To Credit Agreement

 

Existing Restrictions

 

1.               None

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

 

 

3.

 

Borrower:

 

Ethan Allen Global, Inc.

 

 

 

 

 

4.

 

Administrative Agent:

 

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The Credit Agreement dated as of May 29, 2009 among Ethan Allen Global, Inc.,
the other Loan Parties parties thereto, the Lenders parties thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent.

 

--------------------------------------------------------------------------------

(1) Select as applicable.

 

--------------------------------------------------------------------------------


 

6.                                       Assigned Interest:

 

Facility Assigned(2)

 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans(3)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                                    , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2) Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment.

(3) Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

--------------------------------------------------------------------------------


 

[Consented to and](4) Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent and as Issuing Bank

 

 

 

 

 

 

 

By

 

 

Title:

 

 

 

 

 

[Consented to:](5)

 

 

 

ETHAN ALLEN GLOBAL, INC.

 

 

 

 

 

 

 

By

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(4) To be added only if the consent of the Administrative Agent and/or the
Issuing Bank is required by the terms of the Credit Agreement.

(5) To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section        thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
construed in accordance with and governed by the law of the State of New York,
but giving effect to federal laws applicable to national banks.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

OPINION OF LOAN PARTIES’ COUNSEL

 

[Attached]

 

--------------------------------------------------------------------------------


 

May 29, 2009

 

To the Lenders and the Administrative

Agent Referred to Below

c/o JPMorgan Chase Bank, N.A.
As Administrative Agent
270 Park Avenue
New York, New York 10017

 

Ladies and Gentlemen:

 

We have acted as special counsel to Ethan Allen Interiors Inc., a Delaware
corporation (“Holdings”), and certain of its subsidiaries, including Ethan Allen
Global, Inc., a Delaware corporation (the “Borrower”), Ethan Allen Retail, Inc.,
a Delaware corporation (“Retail”), Ethan Allen Operations, Inc., a Delaware
corporation (“Operations”), Lake Avenue Associates, Inc., a Connecticut
corporation (“Lake Avenue”) , Manor House, Inc., a Delaware corporation (“Manor
House”), Ethan Allen Realty, LLC, a Delaware limited liability company
(“Realty”, and collectively with Holdings, the Borrower, Retail, Operations,
Lake Avenue, and Manor House, the “Loan Parties”)  in connection with Credit
Agreement dated as of May 29, 2009, (the “Credit Agreement”) among the Borrower,
Holdings, the other Loan Parties party thereto, JPMorgan Chase Bank, N.A., a
national banking association, in its capacity as contractual representative (the
“Administrative Agent”), and the Lenders party thereto (the “Lenders”).  This
opinion is delivered to you at the request of Holdings and the Borrower pursuant
to Section 4.01 of the Credit Agreement.  Unless otherwise indicated herein,
capitalized terms used herein and not defined herein shall have the meanings
given to them in the Credit Agreement.

 

In connection with this opinion, we have examined and relied upon copies,
certified or otherwise identified to our satisfaction, of (i) the Credit
Agreement, (ii) the Pledge and Security Agreement, dated as of May 29, 2009 (the
“Security Agreement”), among Holdings, the Borrower, the other Loan Parties, and
the Administrative Agent for itself and for the Lenders, (iii) the Financing
Statements (as hereinafter defined), related to the security interests granted
by the Loan Parties pursuant to the Security Agreement, and (iv) such other

 

--------------------------------------------------------------------------------


 

records, agreements, certificates and instruments, and information from officers
and other representatives of the Loan Parties and governmental and regulatory
officials as we have deemed necessary as a basis for this opinion.  The
documents described in clauses (i) and (ii) of the immediately preceding
sentence are sometimes referred to herein as the “Agreements.”

 

In our examination, we have assumed the genuineness of all signatures, the
authenticity of all documents submitted to us as originals, the conformity of
any documents submitted to us as copies to their respective originals, the
authenticity of the originals of such copies and the legal capacity of all
natural persons.  We have also assumed, with your consent and without
undertaking, or having any duty to undertake, any independent investigation or
inquiry, that the representations, warranties and statements as to factual
matters (except any of the foregoing expressly covered by the opinions set forth
below) made in the Credit Agreement and the Security Agreement by the Loan
Parties or in the respective certificates of the Loan Parties and their
respective officers mentioned above, are true and correct and have assumed the
compliance by each of the Lenders and the Administrative Agent with the terms of
the Agreements to which it is a party.

 

In rendering the opinions expressed below, we have assumed the following:

 

(a)           the accuracy and completeness of all reports and certificates
received from public officials and others;

 

(b)           the absence of fraud, misrepresentation, omission or deceit on the
part of any party to the Agreements;

 

(c)           the absence of any mutual mistake of fact or misunderstanding,
duress or undue influence involved in the negotiation, execution, delivery or
performance of the Agreements;

 

(d)           neither the Administrative Agent or any Lender nor any of the
representatives of any thereof has any notice or knowledge (actual or
constructive) of any adverse claim, lien, security interest, encumbrance,
interest or other condition of title affecting any investment property or
instruments (as each such term is defined in Article 9-102 of the UCC, as
hereinafter defined) that are part of the Collateral;

 

(e)           all items of Collateral for which possession must be taken by a
secured party in order to perfect its security interest under Section 9-313 of
the Uniform Commercial Code of New York (the “New York UCC”) or the Uniform
Commercial Code of Delaware (the “Delaware UCC”) or the Uniform Commercial Code
of Connecticut (Connecticut UCC”, and collectively with the New York UCC and the
Delaware UCC, the “UCC”) shall be in the possession or constructive possession
of the Administrative Agent and not in the possession of any Loan Party, or any
Affiliate, agent or any other Person acting on behalf of any Loan Party;

 

2

--------------------------------------------------------------------------------


 

(f)            each Loan Party has acquired good and sufficient title to each
existing item of Collateral existing on the date hereof and has “rights” in and
to such Collateral within the meaning of Section 9-203 of the UCC consistent
with and sufficient for purposes of the Agreements, and the same will be true of
each item of Collateral arising after the date hereof;

 

(g)           the Collateral is (A) either located in the State of New York or
is of a type as to which the creation and enforcement of a security interest
therein is governed solely by Article 9 of the New York UCC and (B) except as
expressly stated in paragraph (5) below, is of a type as to which a security
interest can be perfected solely by filing a financing statement; and

 

(h)           each Loan Party has received legally sufficient consideration and
that “value” (as defined in Section 1-201 of the UCC) “has been given” (as
required by Section 9-203 of the UCC) for the execution of the Agreements to
which it is a party and the granting of security interests in its property
pursuant thereto.

 

We have also assumed that there is no other agreement or understanding among the
parties to the Agreements, written or oral, or any waiver of a right or remedy,
or any usage of trade or course of dealing between the parties to each of the
Agreements, that would, in any case, modify, define, supplement or qualify any
of the terms of the Agreements.

 

As to various questions of fact material to the opinions rendered herein, we
have relied upon the statements, representations and warranties in the documents
examined by us, and nothing has come to our attention which would indicate that
we are not justified in relying on such statements, representations and
warranties.  We have assumed the due execution and delivery, pursuant to due
authorization, of the documents that we have examined by each party thereto,
that each such party is existing and (to the extent applicable) in good standing
under the laws of its jurisdiction of organization or formation and has the full
power, authority and legal right to enter into and perform its obligations under
each such document to which it is a party, and that all necessary consents,
licenses, approvals, authorizations, registrations, declarations,  filings and
other acts (governmental or otherwise) and all other conditions precedent with
respect to the legal and valid execution and delivery of, and performance under,
the documents that we have examined by each party thereto, in each case other
than, with respect to the laws of the State of New York, each of the Loan
Parties, have been made or satisfied or have occurred and are in full force and
effect.  We have also assumed that all of the documents we have examined are
binding and enforceable obligations of each party thereto other than the Loan
Parties.

 

We do not assume any responsibility for the accuracy, completeness or fairness
of any information, including, but not limited to, financial information,
furnished to you by any of the Loan Parties or any of their Affiliates
concerning the business, assets and affairs of the Loan Parties or any of their
Affiliates or any other information furnished to you by or on behalf of any of
the Loan Parties or any of their Affiliates or furnished by us to you, except
for our conclusions of law in this opinion letter.

 

3

--------------------------------------------------------------------------------


 

References in this opinion to our “knowledge” or “known to us” or similar
phrases mean the actual knowledge (i.e., conscious awareness) of the attorneys
currently in this firm who our records indicate have devoted substantive
attention to matters directly relating to the Agreements and the transactions
contemplated thereby, and mean that such attorneys have not been informed by the
Loan Parties that the matters stated are factually incorrect and have no actual
knowledge (i.e., conscious awareness) that the matters stated are factually
incorrect.  Except as expressly set forth herein, we have not undertaken any
independent investigation, examination, or inquiry to determine the existence or
absence of any facts (and have not caused the review of any court file or
indices) and no inference as to our knowledge concerning any facts should be
drawn as a result of the limited representation undertaken by us.

 

We express no opinion on any matter not specifically set forth herein and we
understand that you are relying upon, and receiving contemporaneously with the
delivery of this opinion, the legal opinion of Pamela A. Banks of Holdings (the
“Other Opinion”), addressing various matters set forth therein and that you are
not relying upon us with respect to matters covered in the Other Opinion.  In
rendering this opinion, we have relied upon the Other Opinion solely as to the
matters opined upon in the Other Opinion.

 

Based upon and subject to the foregoing, and to the limitations and
qualifications stated herein, it is our opinion that:

 

(1)           Assuming due authorization, execution and delivery thereof by the
parties thereto, each of the Credit Agreement and the Security Agreement is a
valid and legally binding agreement of each Loan Party that is a party thereto,
enforceable against it in accordance with its terms.

 

(2)           No Lender is required to obtain or effect any registration or
filing with, consent or approval of or other action by any Governmental
Authority of the United States of America or the State of New York in connection
with the transactions contemplated by the Credit Agreement and the Security
Agreement, other than (a) such filings, registrations, consents, approvals and
other actions which may be required in order to perfect the liens and security
interests granted pursuant to the Credit Agreement and the Security Agreement
and (b) those that have been made or obtained and are in full force and effect
or as to which the failure to be made or obtained or to be in full force and
effect would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect.

 

(3)           Under the New York UCC, the Security Agreement is effective to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a valid security interest in the Collateral described therein, to the
extent that the creation of security interests in the Collateral is governed by
Article 9 of the New York UCC.

 

4

--------------------------------------------------------------------------------


 

(4)           The UCC-1 financing statements (the “Financing Statements”) in the
forms attached as Annex A hereto are in appropriate form for filing in the
office of the Secretary of the State of the jurisdiction of incorporation or
organization of the Loan Parties indicated on Exhibit B (the “Filing Offices”). 
Upon filing and proper indexing of the Financing Statements in the Filing
Offices of the jurisdiction of incorporation or organization of each Loan Party,
the security interest of the Administrative Agent, for the benefit of the
Secured Parties, in the Collateral described therein will be perfected under the
Uniform Commercial Code in effect in the states of incorporation or organization
indicated on Exhibit B of such Loan Parties (the “State UCCs”) to the extent
that a security interest in such Collateral can be perfected by the filing of a
financing statement in the Filing Offices (such Collateral, “Article 9
Collateral”).

 

(5)           Under the New York UCC, the execution and delivery of the Security
Agreement, together with delivery and the continued possession by the
Administrative Agent, in the State of New York, of certificates evidencing all
Collateral consisting of instruments or investment property, issued or endorsed
in the name of the Administrative Agent, or in blank or together with stock
powers or other instruments of transfer properly executed in the name of the
Administrative Agent, or in blank with respect thereto, will create a valid and
duly perfected lien on and a security interest in such Collateral pledged on the
date hereof under the Security Agreement.  Subject to the limitations contained
in Section 9-331 of the New York UCC, the Administrative Agent will acquire such
lien and security interest free of adverse claims (as defined in Section 8-102
of the New York UCC).

 

(6)           None of the Loan Parties is an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940, as amended.

 

The foregoing opinions are subject to the following limitations and
qualifications:

 

The opinions set forth in the numbered paragraphs above are subject to the
following limitations and qualifications:

 

(a)           Except as expressly set forth in paragraph 4 above, we express no
opinion concerning any law of any jurisdiction other than (i) the laws of the
State of New York, (ii) the laws of the State of Connecticut and (iii) the
Federal laws of the United States of America. Without limiting the foregoing, we
express no opinion with respect to the applicability or the effect of the laws
of any other jurisdiction, municipal laws or rules, ordinances, regulations or
orders of any agency within any state or municipality.  Our opinions set forth
below are based upon our consideration of those statutes, rules and regulations
which, in our experience, are normally applicable to the transactions
contemplated by the Agreements.

 

5

--------------------------------------------------------------------------------


 

(b)           We express no opinion with respect to the enforceability of any
agreement, contract or document or any provision thereof (i) to the extent such
enforceability may be subject to, or affected by, applicable bankruptcy,
insolvency, reorganization, receivership, moratorium, arrangement, assignment
for the benefit of creditors or similar laws affecting the rights and remedies
of creditors generally (including, without limitation, fraudulent transfer or
conveyance laws) and judicially developed doctrines relevant to any such laws
and which are in effect at the time when enforcement is sought or general
principles of equity (regardless of whether enforceability is considered in a
proceeding at law or in equity), including, without limitation, commercial
reasonableness, good faith and fair dealing and the requirement that the right,
remedy or penalty sought be proportionate to the breach, default or injury,
(ii) to the extent that such enforceability may be affected by requirements as
to compliance with, and limitations imposed by, procedural requirements relating
to the exercise of remedies, (iii) providing for specific performance,
injunctive relief or other equitable remedies, regardless of whether such
enforceability is sought in a proceeding in equity or at law, (iv) to the extent
such enforceability may be limited by Article 9 of the UCC as in effect on the
date hereof limiting the right or ability of a person to waive or vary certain
provisions of Article 9 of the UCC, (v) with respect to applicable law limiting
certain rights and remedies of the Administrative Agent and the Lenders (but,
assuming that the Administrative Agent and the Lenders act in accordance with
the general principles of equity in enforcing their rights and remedies, the
matters identified in this paragraph do not, in our opinion, render the
Agreements invalid as a whole or substantially interfere with the realization by
the Administrative Agent, for the benefit of the Secured Parties, of the
principal benefits intended to be provided by the Credit Agreement and the
Security Agreement), (vi) providing for indemnification and contribution, which
provisions may be limited by applicable federal and state securities laws and
general principles of public policy, (vii) requiring any waiver of stay or
extension laws, diligent performance or other acts which may be unenforceable
under principles of public policy, or (viii) providing for a choice of
jurisdiction.

 

(c)           We express no opinion with respect to the enforceability of any
agreement, contract or document or any provision thereof (i) to the effect that
failure to exercise or delay in exercising a right or remedy will not operate as
a waiver of the right or remedy, (ii) releasing, exculpating or exempting a
party from, or requiring indemnification of any Person for, liability for its
own action or inaction, to the extent the action or inaction involves gross
negligence, recklessness, willful misconduct or wrongful or unlawful conduct,
(iii) purporting to preclude modification thereof through conduct, custom or
course of performance, action or dealing, (iv) requiring the payment or
reimbursement of

 

6

--------------------------------------------------------------------------------


 

fees, costs, expenses, or other amounts without regard to whether they are
reasonable in nature or amount or (v) that purportedly waives any right granted
pursuant to statute which may not be legally waived or the effectiveness of any
purported waiver by any Person of any right granted pursuant to statute which
may not be legally waived.

 

(d)           We express no opinion as to the enforceability of any agreement,
contract or document or any provision thereof, with respect to (i) the choice of
New York law in any action or proceeding in a Federal court or state court
outside the State of New York, or in any action or proceeding in any forum
outside the United States, (ii) any consent to jurisdiction of any Federal
court, (iii) any consent to venue or an inconvenient forum, (iv) provisions
which purport to change or alter the manner in which service of process may be
effected under applicable law or (v) relate to setoffs in respect of
participations purchased in Loans.

 

(e)           We express no opinion as to compliance with applicable state and
federal antifraud statutes, rules or regulations,

 

(f)            We express no opinion as to compliance with applicable tax,
environmental, pension, employee benefit, zoning, land use, anti-money
laundering or antitrust statutes, laws, rules or regulations of state or federal
law or any matters, statutes, regulations, laws or proceedings pertaining to
patents, trademarks or copyrights.

 

(g)           Any reference to performance of a document by a party means
performance of the obligations of such party thereunder.

 

(h)           With respect to the opinions in paragraphs 3, 4 and 5, the
security interests of the Administrative Agent, for the benefit of the Secured
Parties, are subject to or limited by (i) the requirement to file a continuation
statement within six months before the fifth anniversary of the date of filing
of the original financing statement perfecting a security interest, (ii) the
requirement to file a new financing statement under the circumstances set forth
in Section 9-316 or Section 9-507 of the UCC, (iii) the rights of purchasers and
holders of instruments, documents and chattel paper under Section 9-330 and
Section 9-331 of the UCC, (iv) the provisions of Section 9-315 of the UCC
relating to proceeds, and (v) the rights of buyers of goods under Section 9-320
and 9-323 of the UCC.  We express no opinion as to the creation, validity or
enforceability of any security interests in consumer goods, motor vehicles,
minerals, health-care-insurance receivables, commercial tort claims arising
after the date hereof, claims arising in tort other than commercial tort claims
or timber to be cut or growing crops.

 

7

--------------------------------------------------------------------------------


 

(i)            in the case of property which becomes Collateral after the date
hereof, Section 552 of Title 11 of the United States Code (the “Bankruptcy
Code”) limits the extent to which property acquired by a debtor after the
commencement of a case under the Bankruptcy Code may be subject to a security
interest arising from the Security Agreement entered into by the debtor before
the commencement of such case;

 

(j)            we express no opinion as to the validity or enforceability of any
security interests in goods (as defined by the UCC) which have been bought by a
buyer in the ordinary course of business (as defined in Section 1-201 of the
UCC);

 

(k)           We express no opinion with respect to any Person’s rights in or
title to any property or the priority of any security interest or lien created
under the Agreements, including without limitation, the relative priority of any
security interest or lien as against (i) any claim or lien in favor of the
United States of America or any agency or instrumentality thereof (including,
without limitation, federal tax liens and liens under Title IV f the Employee
Retirement Income Security Act of 1974, as amended) or (ii) the claim of a lien
creditor to the extent set forth in Section 9-317 of the New York UCC.

 

(l)            In rendering the opinions in this paragraphs 3 and 4, insofar as
they are based upon the State UCCs, with your consent, we have relied solely on
our review of the CCH Secured Transactions Guide, without any investigation of
the legal decisions or other statutory provisions in effect that may affect the
interpretation of the State UCCs.

 

(m)          Except as expressly set forth in paragraphs 3, 4 and 5, we express
no opinion as to (i) the creation, validity or perfection of any security
interest or lien,  on any item of Collateral other than the Collateral existing
on the date hereof and the Article 9 Collateral, (ii) the effect of perfection
or priority purported to be created by any agreement, contract or document, or
(iii) the sufficiency of the description of any collateral contained in any
agreement, contract or document or any financing statements or other documents
delivered in connection therewith.  Without limiting the foregoing, we express
no opinion as to the creation, validity or perfection of any security interest
in (i) in any item of Collateral which is expressly excluded from the
application of Article 9 of the UCC, (ii) in any item of Collateral which
consists of fixtures (as defined in Section 9-102 of the UCC) or (iii) in any
item of Collateral which is subject to (A) a statute or treaty of the United
States which provides for a national or international registration or a national
or international certificate of title for the perfection of a security interest
therein or which specifies a place of filing

 

8

--------------------------------------------------------------------------------


 

different from that specified in the UCC for filing to perfect such security
interest or (B) a certificate of title statute.

 

(n)           We express no opinion as to the perfection of any security
interest in any proceeds other than identifiable cash proceeds to the extent set
forth in Section 9-315 of the New York UCC.

 

(o)           We express no opinion as to (i) any provision of any agreement,
contract or document which is intended (A) to establish any standard as the
measure of the performance by any party thereto of such party’s obligations of
good faith, diligence, fair dealing, reasonableness or care or the fulfillment
of the duties imposed on any secured creditor with respect to the disposition or
redemption of collateral, accounting for surplus proceeds of collateral, or
accepting collateral in discharge of liabilities owed to any creditor or
unsecured creditor or (B) to permit modification thereof only by means of an
agreement in writing signed by the parties thereto, (ii) any provision of any
agreement, contract or document requiring payment of attorneys’ fees, except to
the extent that a court determines such fees to be reasonable, (iii) any
provision of any agreement, contract or document insofar as it relates to
post-judgment or default interest rates or interest rates or interest on overdue
amounts, (iv) any provision of any agreement, contract or document which
purports to require that any collateral or property be held in trust or imposes
fiduciary duties on any party thereto and (v) the enforceability of any
provision in any agreement, contract or document which provides for the
appointment of a process agent for suits, actions or proceedings brought in the
State of New York to the extent that such process agent is not located in the
State of New York.

 

This opinion is being furnished to you solely for your benefit in connection
with the Credit Agreement.  This opinion may not be relied upon by you for any
other purpose or relied upon by any other Person without our prior written
consent.  At your request, we hereby consent to reliance hereon by any assignee
under the Credit Agreement pursuant to an assignment that is made and consented
to in accordance with the express provisions of the Credit Agreement, on the
condition and understanding that (i) this letter speaks only as of the date
hereof, (ii) we have no responsibility or obligation to update this letter, to
consider its applicability or correctness to other than its addressee(s), or to
take into account changes in law, facts or any other developments of which we
may later become aware, and (iii) any such reliance by a future assignee must be
actual and reasonable under the circumstances existing at the time of
assignment, including any changes in law, facts or any other developments known
to or

 

9

--------------------------------------------------------------------------------


 

reasonably knowable by the assignee at such time.  Our opinions in this letter
are based upon the facts in existence and the laws in effect on the date
hereof.  We have no obligation to update this opinion for events or changes in
law or fact occurring after the date hereof.

 

Very truly yours,

 

10

--------------------------------------------------------------------------------


 

Annex A

 

Forms of UCC-1 Financing Statements

 

--------------------------------------------------------------------------------


 

Annex B

 

Jurisdictions of Holdings, the Borrower and the Loan Parties(6)

 

Entity

 

Jurisdiction of Incorporation / Organization

 

 

 

Ethan Allen Interiors, Inc.

 

Delaware

 

 

 

Ethan Allen Global Inc.

 

Delaware

 

 

 

Ethan Allen Operations, Inc.

 

Delaware

 

 

 

Lake Avenue Associates, Inc.

 

Connecticut

 

 

 

Manor House, Inc.

 

Delaware

 

 

 

Ethan Allen Realty LLC

 

Delaware

 

 

 

Ethan Allen Retail, Inc.

 

Delaware

 

--------------------------------------------------------------------------------


 

Writer’s Direct Number:  (203) 743-8496

Writer’s Direct Facsimile: (203) 743-8254

 

OPINION OF COUNSEL FOR THE LOAN PARTIES

 

May 29, 2009

 

To the Lenders and the Administrative
Agent Referred to Below
c/o JPMorgan Chase Bank N.A., as
Administrative Agent
270 Park Avenue
New York, New York 10017

 

Ladies and Gentlemen:

 

This opinion is furnished to you pursuant to paragraph (a) of Section 4.01 of
the Credit Agreement, dated as of May 29, 2009, among Ethan Allen Interiors
Inc., a Delaware corporation (“Holdings”), Ethan Allen Global, Inc., a Delaware
corporation (the “Borrower”), Ethan Allen Retail, Inc., a Delaware corporation
(“Retail”), Ethan Allen Operations, Inc., a Delaware corporation (“Operations”),
Lake Avenue Associates, Inc., a Connecticut corporation (“Lake Avenue”) , Manor
House, Inc., a Delaware corporation (“Manor House”), Ethan Allen Realty, LLC, a
Delaware limited liability company (“Realty”, and collectively with Holdings,
the Borrower, Retail, Operations, Lake Avenue, and Manor House, the “Loan
Parties”), the banks and other financial institutions identified therein as
Lenders, and JPMorgan Chase Bank, as Administrative Agent.  Unless otherwise
defined herein, terms used herein have the meanings provided in the Credit
Agreement.

 

I am general counsel of Holdings and the Borrower and, in that capacity, have
acted as counsel for the Loan Parties in connection with (i) the Credit
Agreement, (ii) the Pledge and Security Agreement, dated as of May 29, 2009 (the
“Security Agreement”; collectively with the Credit Agreement, the “Agreements”),
among Holdings, the Borrower, the other Loan Parties, and the Administrative
Agent and (iii) the other Loan Documents.  For purposes of this opinion, I have
examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable.

 

Upon the basis of the foregoing, I am of the opinion that:

 

1.     Each Loan Party (a) is a corporation (or in the case of Realty, a limited
liability company) duly organized, validly existing and in good standing under
the laws of the jurisdiction of its

 

--------------------------------------------------------------------------------


 

organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted, (c) is qualified to do
business in every jurisdiction where such qualification is required, except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect, and (d) has the corporate or other organizational power
and authority to execute, deliver and perform its obligations under each
Agreement.

 

2.     The execution, delivery and performance by each Loan Party (collectively,
the “Transactions”) (a) have been duly authorized by all requisite corporate (or
other organizational) and, if required, stockholder (or member) action and
(b) will not (i) violate (A) any provision of law, statute, rule or regulation,
or of the certificate or articles of incorporation or other constitutive
documents, by-laws or operating agreement of any of the Loan Parties, (B) any
order of any Governmental Authority or (C) any provision of any indenture,
agreement or other instrument to which any of the Loan Parties is a party or by
which any of them or any of their property is or may be bound, or (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under any such indenture, agreement or other
instrument.

 

3.     Each Agreement has been duly executed and delivered by each of the Loan
Parties.

 

I am a member of the bar of the State of New York and the foregoing opinion is
limited to the laws of the State of New York, the General Corporation Law of the
State of Delaware and the Federal laws of the United States of America.  This
opinion is rendered solely to you in connection with the above matter.  This
opinion may not be relied upon by you for any other purpose or relied upon by
any other Person (other than your successors and assigns as Lenders and Persons
that acquire participations in your Loans) without my prior written consent.  My
opinions in this letter are based upon the facts in existence and the laws in
effect on the date hereof.  I have no obligation to update this opinion for
events or changes in law or fact occurring after the date hereof.

 

Very truly yours,

 

 

 

 

 

Pamela A. Banks

 

Vice President, General Counsel

 

and Secretary

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

BORROWING BASE CERTIFICATE

 

[Attached]

 

--------------------------------------------------------------------------------


 

[g237281kk33i001.jpg]

 

BORROWING BASE REPORT
as of

 

 

Obligor Number:

Loan Number:

 

Ethan Allen Global, Inc.

(in $, 000 omitted)

 

 

 

 

 

US

 

 

 

 

 

 

 

1

 

Retail A/R (credit card)

 

 

 

2

 

Less ineligibles

 

—

 

3

 

Eligible retail A/R

 

—

 

4

 

Advance rate %

 

 

 

5

 

Retail A/R availability

 

—

 

 

 

 

 

 

 

6

 

Wholesale A/R

 

 

 

7

 

Less ineligibles

 

 

 

8

 

Eligible wholesale A/R

 

—

 

9

 

Advance rate %

 

 

 

10

 

Wholesale A/R availability

 

—

 

 

 

 

 

 

 

11

 

Total A/R availability

 

—

 

 

 

 

 

 

 

12

 

Wholesale and Retail Finished Goods Inventory

 

 

 

13

 

Less ineligibles

 

 

 

14

 

Eligible FG/Retail inventory

 

—

 

15

 

NOLV calculation:

 

 

 

16

 

Eligible FG inventory as per above

 

—

 

17

 

NOLV rate

 

 

 

18

 

Cost rate

 

 

 

19

 

Effective advance rate %

 

 

 

20

 

FG inventory availability at 85% of NOLV

 

—

 

 

 

 

 

 

 

21

 

Plant Inventory

 

 

 

22

 

Less ineligibles

 

 

 

23

 

Eligible plant inventory

 

—

 

24

 

NOLV calculation:

 

 

 

25

 

NOLV rate

 

 

 

26

 

Cost rate

 

 

 

27

 

Effective advance rate %

 

 

 

28

 

Raw Material inventory availability

 

—

 

 

 

 

 

 

 

29

 

Total inventory availability

 

—

 

 

 

 

 

 

 

30

 

Total Borrowing Base Availability before reserves

 

—

 

 

 

 

 

 

 

31

 

Less availability reserves:

 

 

 

32

 

Rent Reserve

 

—

 

33

 

Customer Deposits @ 50%

 

 

 

34

 

Other Reserves

 

—

 

 

 

 

 

 

 

35

 

Total availability reserves

 

—

 

 

 

 

 

 

 

36

 

Total Borrowing Base Availablility

 

—

 

37

 

Revolver Line

 

 

 

38

 

Lesser of Borrowing Base Availabiliy & Commiment

 

—

 

39

 

Loan Balance

 

—

 

40

 

Letters of Credit Outstanding

 

 

 

41

 

Availability

 

—

 

 

Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement (“Agreement”), between JPMorgan Chase Bank, N.A. (“Chase”), as
administrative agent for the Lenders, the Loan Parties and Ethan Allen
Global, Inc. (“Borrower”), Borrower is executing and delivering to Chase this
Collateral Report accompanied by supporting data (collectively referred to as
the “Report”). Borrower warrants and represents to Chase that this Report is
true and correct, and is based on information contained in Borrower’s own
financial accounting records.  Borrower, by the execution of this Report, hereby
ratifies, confirms and affirms all of the terms, conditions and provisions of
the Agreement, and further certifies on this            day of
                              , 20    , that the Borrower is in compliance with
said Agreement.

 

 

BORROWER NAME:

 

 

AUTHORIZED SIGNATURE:

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 

To:

The Lenders parties to the

 

Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of May 29, 2009 (as amended, modified, renewed or extended
from time to time, the “Agreement”) among Ethan Allen Global, Inc. (the
“Borrower”), Ethan Allen Interiors Inc., the other Loan Parties, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent for the
Lenders and as the Issuing Bank.  Unless otherwise defined herein, capitalized
terms used in this Compliance Certificate have the meanings ascribed thereto in
the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.     I am the duly elected                        of the Borrower;

 

2.  I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly or monthly financial
statements add: and such financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes];

 

3.   The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Agreement;

 

4.   I hereby certify that no Loan Party has changed (i) its name, (ii) its
chief executive office, (iii) principal place of business, (iv) the type of
entity it is or (v) its state of incorporation or organization without having
given the Agent the notice required by Section 4.15 of the Security Agreement;

 

5. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct;  and

 

6.   Schedule II hereto sets forth the computations necessary to determine the
Applicable Rate commencing on the Business Day this certificate is delivered.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

 

--------------------------------------------------------------------------------


 

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this      day
of               ,        .

 

 

 

ETHAN ALLEN GLOBAL, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Compliance as of                   ,          with

Provisions of      and       of

the Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Borrower’s Applicable Rate Calculation

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [                    ],
20[    ], is entered into between
                                                                , a
                                   (the “New Subsidiary”) and JPMORGAN CHASE
BANK, N.A., in its capacity as administrative agent (the “Administrative Agent”)
under that certain Credit Agreement, dated as of May 29, 2009, among Ethan Allen
Global, Inc. (the “Borrower”), Ethan Allen Interiors Inc., the Loan Parties
party thereto, the Lenders party thereto and the Administrative Agent (as the
same may be amended, modified, extended or restated from time to time, the
“Credit Agreement”).  All capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement.

 

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

 

1.             The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
Loan Party under the Credit Agreement and a “Loan Guarantor” for all purposes of
the Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement.  The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, *[and]*
(b) all of the covenants set forth in Articles V and VI of the Credit Agreement
*[and (c) all of the guaranty obligations set forth in Article X of the Credit
Agreement.  Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in
Section 10.10 of the Credit Agreement, hereby guarantees, jointly and severally
with the other Loan Guarantors, to the Administrative Agent and the Lenders, as
provided in Article X of the Credit Agreement, the prompt payment and
performance of the Guaranteed Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise) strictly in
accordance with the terms thereof and agrees that if any of the Guaranteed
Obligations are not paid or performed in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise), the New
Subsidiary will, jointly and severally together with the other Loan Guarantors,
promptly pay and perform the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, as a mandatory prepayment, by acceleration or otherwise)
in accordance with the terms of such extension or renewal.]*  *[The New
Subsidiary has delivered to the Administrative Agent an executed Loan
Guaranty.]*

 

2.             If required, the New Subsidiary is, simultaneously with the
execution of this Agreement, executing and delivering such Collateral Documents
(and such other documents and instruments) as requested by the Administrative
Agent in accordance with the Credit Agreement.

 

3.             The New Subsidiary hereby waives acceptance by the Administrative
Agent and the Lenders of the guaranty by the New Subsidiary upon the execution
of this Agreement by the New Subsidiary.

 

4.             This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

5.             THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

 

 

[NEW SUBSIDIARY]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Acknowledged and accepted:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative

 

 

Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

LIST OF CLOSING DOCUMENTS

 

Attached

 

--------------------------------------------------------------------------------


 

ETHAN ALLEN GLOBAL, INC.

 

CREDIT FACILITIES

 

May 29, 2009

 

LIST OF CLOSING DOCUMENTS(7)

 

A.            LOAN DOCUMENTS

 

1.                                       Credit Agreement (the “Credit
Agreement”) by and among Ethan Allen Global, Inc., a Delaware corporation (the
“Borrower”), Ethan Allen Interiors Inc., a Delaware corporation (“Holdings”),
the other Loan Parties party thereto, the financial institutions from time to
time parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A.,
in its capacity as Administrative Agent for itself and the other Lenders (the
“Administrative Agent”), evidencing a revolving credit facility to the Borrower
from the Lenders in an initial aggregate principal amount of $40,000,000.

 

SCHEDULES

 

Schedule 2.01

—

Commitments

Schedule 2.06

—

Existing Letters of Credit

Schedule 3.06

—

Disclosed Matters

Schedule 3.14

—

Insurance

Schedule 3.15

—

Capitalization and Subsidiaries

Schedule 3.21

—

Credit Card Processors

Schedule 6.01

—

Existing Indebtedness

Schedule 6.02

—

Existing Liens

Schedule 6.04

—

Existing Investments

Schedule 6.10

—

Existing Restrictions

 

EXHIBITS

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B

—

Forms of Opinions of Loan Parties’ Counsels

Exhibit C

—

Form of Borrowing Base Certificate

Exhibit D

—

Form of Compliance Certificate

Exhibit E

—

Joinder Agreement

Exhibit F

—

List of Closing Documents

 

2.                                     Promissory notes executed by the Borrower
in favor of each of the Lenders, if any, which has requested a note pursuant to
Section 2.10(f) of the Credit Agreement.

 

--------------------------------------------------------------------------------

(7) Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement.  Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.

 

--------------------------------------------------------------------------------


 

3.                                       Pledge and Security Agreement executed
by the Loan Parties, together with pledged instruments and allonges, stock
certificates, stock powers executed in blank, pledge instructions and
acknowledgments, as appropriate.

 

Exhibit A

—

Type of Entity; Principal Place of Business or Chief Executive Office; FEIN;
State Organization Number; Jurisdiction of Incorporation; Properties Leased by
the Grantors; Properties Owned by the Grantors; Public Warehouses or Other
Locations

Exhibit B

—

Deposit Accounts; Lock Boxes; Securities Accounts

Exhibit C

—

Letter of Credit Rights; Chattel Paper

Exhibit D

—

Patents; Trademarks; Copyrights

Exhibit E

—

[Intentionally Omitted]

Exhibit F

—

[Intentionally Omitted]

Exhibit G

—

List of Pledged Collateral, Securities and other Investment Property

Exhibit H

—

UCC Financing Statement Filing Locations

Exhibit I

—

Form of Amendment

Exhibit J

—

[Intentionally Omitted]

Exhibit K

—

Commercial Tort Claims

 

4.                                       Confirmatory Grant of Security Interest
in United States Patents made by certain of the Loan Parties in favor of the
Administrative Agent for the benefit of the Lenders.(8)

 

Schedule A

—

Registered Patents; Patent Applications; Other Patents

Schedule B

—

License Agreements

 

5.                                       Confirmatory Grant of Security Interest
in United States Trademarks made by certain of the Loan Parties in favor of the
Administrative Agent for the benefit of the Lenders.(2)

 

Schedule A

—

Registered Trademarks; Trademark and Service Mark Applications; Other Trademarks

Schedule B

—

License Agreements

 

6.                                       Certificates of Insurance listing the
Administrative Agent as (x) lender loss payee for the property, casualty and
business interruption insurance policies of the Loan Parties, together with
long-form lender loss payable endorsements or assignments, as appropriate, and
(y) additional insured with respect to the liability insurance of the Loan
Parties, together with additional insured endorsements.

 

B.            UCC/INTELLECTUAL PROPERTY DOCUMENTS

 

7.                                       UCC, tax lien and name variation search
reports naming each Loan Party from the appropriate offices in relevant
jurisdictions.

 

8.                                       UCC financing statements naming each
Loan Party as debtor and the Administrative Agent as secured party as filed with
the appropriate offices in applicable jurisdictions.

 

9.                                       Intellectual property search reports
under the name of each Loan Party in each of the U.S. Copyright Office and the
U.S. Patent and Trademark Office.

 

--------------------------------------------------------------------------------

(8) Executed copies of confirmatory grants to be delivered by the Borrower (or
its counsel) at closing, but shall be held in escrow until IP Collateral Trigger
Date.

 

--------------------------------------------------------------------------------


 

C.            CORPORATE DOCUMENTS

 

10.                                 Certificate of the Secretary or an Assistant
Secretary of each Loan Party certifying (i) that there have been no changes in
the Certificate of Incorporation or other charter document of such Loan Party,
as attached thereto and as certified as of a recent date by the Secretary of
State (or the equivalent thereof) of the jurisdiction of its organization, since
the date of the certification thereof by such Secretary of State (or the
equivalent thereof), (ii) the By-Laws or other applicable organizational
document, as attached thereto, of such Loan Party as in effect on the date of
such certification, (iii) resolutions of the Board of Directors or other
governing body of such Loan Party authorizing the execution, delivery and
performance of each Loan Document to which it is a party, and (iv) the names and
true signatures of the incumbent officers of each Loan Party authorized to sign
the Loan Documents to which it is a party, and (in the case of the Borrower)
authorized to request a Borrowing or the issuance of a Letter of Credit under
the Credit Agreement.

 

11.                                 Good Standing Certificate (or analogous
documentation if applicable) for each Loan Party from the Secretary of State (or
the equivalent thereof) of the jurisdiction of its organization, to the extent
generally available in such jurisdiction.

 

D.            OPINIONS

 

12.                                 Opinion of Kelley Drye and Warren LLP,
counsel for the Loan Parties.

 

13.                                 Opinion of Pamela A. Banks, General Counsel
for the Loan Parties.

 

E.             CLOSING CERTIFICATES AND MISCELLANEOUS

 

14.                                 A certificate signed by the chief financial
officer of Holdings, dated as of the Effective Date, stating: (i) that no
Default has occurred and is continuing; (ii) that the representations and
warranties contained in Article III of the Credit Agreement are true and correct
as of such date, (iii) certifying any other factual matters as may be reasonably
requested by the Administrative Agent and (iv) that, after giving effect to the
Transactions, the Loan Parties, taken as a whole, are solvent and will be
solvent subsequent to incurring the Indebtedness in connection with the
Transactions.

 

15.                                 Funding Account notice.

 

16.                                 Borrowing Base Certificate.

 

17.                                 Letter of Credit application.

 

F.             POST-CLOSING DOCUMENTS

 

18.                                 Collateral Access Agreements.

 

19.                                 Processor Control Agreements.

 

--------------------------------------------------------------------------------


 

20.                                 Deposit Account Control Agreements, with
respect to each deposit account of each Loan Party, in form and substance
satisfactory to the Administrative Agent, executed by such Loan Party, the
financial institution at which such deposit account is maintained, and the
Administrative Agent.

 

21.                                 Securities Account Control Agreements, with
respect to each securities account of each Loan Party, in form and substance
satisfactory to the Administrative Agent, executed by such Loan Party, the
financial institution at which such securities account is maintained, and the
Administrative Agent.

 

--------------------------------------------------------------------------------